

EXECUTION COPY
 

  
INDENTURE
 
by and between
 
GOLUB CAPITAL BDC 2010-1 LLC
Issuer
 
and
 
U.S. BANK NATIONAL ASSOCIATION
Trustee
 
Dated as of July 16, 2010 
 

    
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINITIONS
2
Section 1.1
Definitions
2
Section 1.2
Usage of Terms
60
Section 1.3
Assumptions as to Assets
60
     
ARTICLE II
THE NOTES
63
     
Section 2.1
Forms Generally
63
Section 2.2
Forms of Notes
63
Section 2.3
Authorized Amount; Stated Maturity; Denominations
65
Section 2.4
Execution, Authentication, Delivery and Dating
65
Section 2.5
Registration, Registration of Transfer and Exchange
66
Section 2.6
Mutilated, Defaced, Destroyed, Lost or Stolen Note
74
Section 2.7
Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved
75
Section 2.8
Persons Deemed Owners
78
Section 2.9
Cancellation
78
Section 2.10
DTC Ceases to be Depository
78
Section 2.11
Non-Permitted Holders
79
Section 2.12
Treatment and Tax Certification
81
Section 2.13
Additional Issuance
82
     
ARTICLE III
CONDITIONS PRECEDENT
83
     
Section 3.1
Conditions to Issuance of Notes on Closing Date
83
Section 3.2
Conditions to Additional Issuance
86
Section 3.3
Custodianship; Delivery of Collateral Obligations and Eligible Investments
88
     
ARTICLE IV
SATISFACTION AND DISCHARGE
88
     
Section 4.1
Satisfaction and Discharge of Indenture
88
Section 4.2
Application of Trust Money
89
Section 4.3
Repayment of Monies Held by Paying Agent
90
     
ARTICLE V
REMEDIES
90
     
Section 5.1
Events of Default
90
Section 5.2
Acceleration of Maturity; Rescission and Annulment
92
Section 5.3
Collection of Indebtedness and Suits for Enforcement by Trustee
92
Section 5.4
Remedies
94
Section 5.5
Optional Preservation of Assets
96
Section 5.6
Trustee May Enforce Claims Without Possession of Notes
97
Section 5.7
Application of Money Collected
97

 
 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 5.8
Limitation on Suits
97
Section 5.9
Unconditional Rights of Secured Noteholders to Receive Principal and Interest
98
Section 5.10
Restoration of Rights and Remedies
98
Section 5.11
Rights and Remedies Cumulative
98
Section 5.12
Delay or Omission Not Waiver
98
Section 5.13
Control by Majority of Controlling Class
99
Section 5.14
Waiver of Past Defaults
99
Section 5.15
Undertaking for Costs
100
Section 5.16
Waiver of Stay or Extension Laws
100
Section 5.17
Sale of Assets
100
Section 5.18
Action on the Notes
101
     
ARTICLE VI
THE TRUSTEE
101
     
Section 6.1
Certain Duties and Responsibilities
101
Section 6.2
Notice of Default
103
Section 6.3
Certain Rights of Trustee
103
Section 6.4
Not Responsible for Recitals or Issuance of Notes
106
Section 6.5
May Hold Notes
106
Section 6.6
Money Held in Trust
107
Section 6.7
Compensation and Reimbursement
107
Section 6.8
Corporate Trustee Required; Eligibility
108
Section 6.9
Resignation and Removal; Appointment of Successor
108
Section 6.10
Acceptance of Appointment by Successor
110
Section 6.11
Merger, Conversion, Consolidation or Succession to Business of Trustee
110
Section 6.12
Co-Trustees
110
Section 6.13
Certain Duties of Trustee Related to Delayed Payment of Proceeds
111
Section 6.14
Authenticating Agents
112
Section 6.15
Withholding
112
Section 6.16
Fiduciary for Secured Noteholders Only; Agent for each other Secured Party and
the Holders of the Subordinated Notes
113
Section 6.17
Representations and Warranties of the Bank
113
     
ARTICLE VII
COVENANTS
114
     
Section 7.1
Payment of Principal and Interest
114
Section 7.2
Maintenance of Office or Agency
114
Section 7.3
Money for Note Payments to be Held in Trust
114
Section 7.4
Existence of Issuer
116
Section 7.5
Protection of Assets
116
Section 7.6
Opinions as to Assets
118

 
 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 7.7
Performance of Obligations
118
Section 7.8
Negative Covenants
118
Section 7.9
Statement as to Compliance
120
Section 7.10
Issuer May Consolidate, etc., Only on Certain Terms
120
Section 7.11
Successor Substituted
121
Section 7.12
No Other Business
121
Section 7.13
Maintenance of Listing
122
Section 7.14
Annual Rating Review
122
Section 7.15
Reporting
122
Section 7.16
Calculation Agent
122
Section 7.17
Certain Tax Matters
123
Section 7.18
Effective Date; Purchase of Additional Collateral Obligations
124
Section 7.19
Representations Relating to Security Interests in the Assets
127
Section 7.20
Representation Relating to Closing Date Participation Interests
129
     
ARTICLE VIII
SUPPLEMENTAL INDENTURES
130
     
Section 8.1
Supplemental Indentures Without Consent of Holders of Notes
130
Section 8.2
Supplemental Indentures With Consent of Holders of Notes
131
Section 8.3
Execution of Supplemental Indentures
132
Section 8.4
Effect of Supplemental Indentures
134
Section 8.5
Reference in Notes to Supplemental Indentures
134
     
ARTICLE IX
REDEMPTION OF NOTES
134
     
Section 9.1
Mandatory Redemption
134
Section 9.2
Optional Redemption
134
Section 9.3
Tax Redemption
136
Section 9.4
Redemption Procedures
137
Section 9.5
Notes Payable on Redemption Date
139
Section 9.6
Special Redemption
139
     
ARTICLE X
ACCOUNTS, ACCOUNTINGS AND RELEASES
140
     
Section 10.1
Collection of Money
140
Section 10.2
Collection Account
141
Section 10.3
Transaction Accounts
142
Section 10.4
The Revolver Funding Account
144
Section 10.5
[Reserved]
144
Section 10.6
Reinvestment of Funds in Accounts; Reports by Trustee
145
Section 10.7
Accountings
146
Section 10.8
Release of Assets
153
Section 10.9
Reports by Independent Accountants
154
Section 10.10
Reports to Rating Agencies and Additional Recipients
155

 
 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



   
Page
     
Section 10.11
Procedures Relating to the Establishment of Accounts Controlled by the Trustee
156
Section 10.12
Section 3(c)(7) Procedures
156
     
ARTICLE XI
APPLICATION OF MONIES
158
     
Section 11.1
Disbursements of Monies from Payment Account
158
     
ARTICLE XII
SALE OF COLLATERAL OBLIGATIONS;  PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS
163
     
Section 12.1
Sales of Collateral Obligations
163
Section 12.2
Purchase of Additional Collateral Obligations
166
Section 12.3
Optional Repurchase or Substitution of Collateral Obligations
168
Section 12.4
Conditions Applicable to All Sale and Purchase Transactions
170
     
ARTICLE XIII
NOTEHOLDERS’ RELATIONS
171
     
Section 13.1
Subordination
171
Section 13.2
Standard of Conduct
171
     
ARTICLE XIV
MISCELLANEOUS
172
     
Section 14.1
Form of Documents Delivered to Trustee
172
Section 14.2
Acts of Holders
173
Section 14.3
Notices, etc., to Trustee, the Issuer, the Collateral Manager, Wells Fargo
Securities, the Collateral Administrator, the Paying Agent and each Rating
Agency
173
Section 14.4
Notices to Holders; Waiver
175
Section 14.5
Effect of Headings and Table of Contents
176
Section 14.6
Successors and Assigns
176
Section 14.7
Severability
176
Section 14.8
Benefits of Indenture
176
Section 14.9
Legal Holidays
176
Section 14.10
Governing Law
176
Section 14.11
Submission to Jurisdiction
177
Section 14.12
WAIVER OF JURY TRIAL
177
Section 14.13
Counterparts
177
Section 14.14
Acts of Issuer
177
Section 14.15
Confidential Information
178
     
ARTICLE XV
ASSIGNMENT OF CERTAIN AGREEMENTS
179
     
Section 15.1
Assignment of Collateral Management Agreement
179

 
 
iv

--------------------------------------------------------------------------------

 

 
Schedules and Exhibits
 
Schedule 1
List of Collateral Obligations
Schedule 2
Moody’s Industry Classification Group List
Schedule 3
S&P Industry Classifications
Schedule 4
Diversity Score Classification
Schedule 5
Moody’s Rating Definitions
Schedule 6
S&P Recovery Rate Tables
Schedule 7
Moody’s RiskCalc Calculation
   
Exhibit A
Forms of Notes
A-1
Form of Global Class A Note
A-2
Form of Global Class B Note
A-3
Form of Certificated Subordinated Note
A-4
Form of Certificated Class A Note
A-5
Form of Certificated Class B Note
   
Exhibit B
Forms of Transfer and Exchange Certificates
B-1
Form of Transferor Certificate for Transfer of Rule 144A Global Secured Note or
Certificated Note to Regulation S Global Secured Note
B-2
Form of Purchaser Representation Letter for Certificated Secured Notes
B-3
Form of Transferor Certificate for Transfer of Regulation S Global Secured Note
to Rule 144A Global Secured Note
B-4
Form of Purchaser Representation Letter for Certificated Subordinated Notes
B-5
Form of Subordinated Note ERISA Certificate
B-6
Form of Transferee Certificate of Rule 144A Global Secured Note
B-7
Form of Transferee Certificate of Regulation S Global Secured Note
Exhibit C
Calculation of LIBOR
Exhibit D
Form of Beneficial Owner Certificate
Exhibit E
Form of Direction of Issuer
Exhibit F
[Reserved]
Exhibit G
Form of Weighted Average S&P Recovery Rate Notice
Exhibit H
Form of Portfolio Acquisition and Disposition Certificate
Exhibit I
Form of Notice of Substitution or Repurchase

 
 
v

--------------------------------------------------------------------------------

 

INDENTURE, dated as of July 16, 2010, by and between GOLUB CAPITAL BDC 2010-1
LLC, a Delaware limited liability company (the “Issuer”) and U.S. Bank National
Association, as trustee (herein, together with its permitted successors and
assigns in the trusts hereunder, the “Trustee”).
 
PRELIMINARY STATEMENT
 
The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Notes issuable as provided herein. Except as otherwise provided herein,
all covenants and agreements made by the Issuer herein are for the benefit and
security of the Secured Parties.  The Issuer is entering into this Indenture,
and the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.
 
All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the agreement’s terms have been done.
 
GRANTING CLAUSES
 
The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, the Collateral Manager and the
Collateral Administrator (collectively, the “Secured Parties”), all of its
right, title and interest in, to and under, in each case, whether now owned or
existing, or hereafter acquired or arising, (a) the Collateral Obligations
(listed, as of the Closing Date, in Schedule 1 to this Indenture) which the
Issuer causes to be delivered to the Trustee (directly or through an
intermediary or bailee) herewith and all payments thereon or with respect
thereto, and all Collateral Obligations which are delivered to the Trustee in
the future pursuant to the terms hereof and all payments thereon or with respect
thereto, (b) each of the Accounts and the GCMF Accounts, and any Eligible
Investments purchased with funds on deposit in any of the Accounts or the GCMF
Accounts, and all income from the investment of funds therein, (c) the
Collateral Management Agreement as set forth in Article XV hereof, the
Collateral Administration Agreement and the Master Loan Sale Agreement, (d) all
Cash or Money delivered to the Trustee (or its bailee) from any source for the
benefit of the Secured Parties or the Issuer, (e) any Equity Securities received
by the Issuer, (f) all accounts, chattel paper, deposit accounts, financial
assets, general intangibles, instruments, investment property, letter-of-credit
rights and other supporting obligations relating to the foregoing (in each case
as defined in the UCC), (g) any other property otherwise delivered to the
Trustee by or on behalf of the Issuer (whether or not constituting Collateral
Obligations or Eligible Investments) and (h) all proceeds with respect to the
foregoing (the assets referred to in (a) through (h) are collectively referred
to as the “Assets”).
 
The above Grant is made in trust to secure the Secured Notes and certain other
amounts payable by the Issuer as described herein.  Except as set forth in the
Priority of Payments and Article XIII of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Note and any other Secured Note by reason of
difference in time of issuance or otherwise.  The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and Article
XIII of this Indenture, (i) the payment of all amounts due on the Secured Notes
in accordance with their terms, (ii) the payment of all other sums (other than
in respect of the Subordinated Notes) payable under this Indenture, (iii) the
payment of amounts owing by the Issuer under the Collateral Management
Agreement, the Collateral Administration Agreement and the Master Loan Sale
Agreement and (iv) compliance with the provisions of this Indenture, all as
provided herein.  The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Trustee by or on behalf of the
Issuer, whether or not such securities or investments satisfy the criteria set
forth in the definitions of “Collateral Obligation” or “Eligible Investments”,
as the case may be.
 
 
 

--------------------------------------------------------------------------------

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1      Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms.  The word
“including” shall mean “including without limitation”.  All references herein to
designated “Articles”, “Sections”, “sub-Sections” and other subdivisions are to
the designated articles, sections, sub-sections and other subdivisions of this
Indenture.  The words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-Section or other subdivision.
 
“1940 Act”:  The Investment Company Act of 1940, as amended from time to time.
 
“25% Limitation”:  A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.
 
“Accountants’ Certificate”:  A certificate of the firm or firms appointed by the
Issuer pursuant to Section 10.9(a).
 
“Accounts”:  (i) the Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Expense Reserve
Account and (vi) the Custodial Account.
 
 “Act” and “Act of Holders”:  The meanings specified in Section 14.2.
 
“Adjusted Collateral Principal Amount”:  As of any date of determination,
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations and Discount Obligations), plus (b) without duplication,
the amounts on deposit in the Collection Account and the Ramp-Up Account
(including Eligible Investments therein) representing Principal Proceeds, plus
(c) the aggregate, for each Defaulted Obligation, of the Defaulted Obligation
Balance thereof, plus (d) the aggregate, for each Discount Obligation, of the
purchase price, excluding accrued interest, expressed as a percentage of par and
multiplied by the outstanding principal balance thereof, for such Discount
Obligation, minus (e) the Excess CCC/Caa Adjustment Amount; provided that, with
respect to any Collateral Obligation that satisfies more than one of the
definitions of Defaulted Obligation, Discount Obligation, or any asset that
falls into the Excess CCC/Caa Adjustment Amount, such Collateral Obligation
shall, for the purposes of this definition, be treated as belonging to the
category of Collateral Obligations which results in the lowest Adjusted
Collateral Principal Amount on any date of determination.
 
 
2

--------------------------------------------------------------------------------

 
 
“Adjusted Weighted Average Moody’s Rating Factor”:  As of any date of
determination, a number equal to the Weighted Average Moody’s Rating Factor
determined in the following manner: for purposes of determining a Moody’s
Default Probability Rating, Moody’s Rating or Moody’s Derived Rating in
connection with determining the Weighted Average Moody’s Rating Factor for
purposes of this definition, the paragraph immediately preceding the last
paragraph of the definition of “Moody’s Rating” and the last paragraph of each
of “Moody’s Default Probability Rating” and “Moody’s Derived Rating” shall be
disregarded, and instead each applicable rating on credit watch by Moody’s that
is on (a) positive watch will be treated as having been upgraded by one rating
subcategory, (b) negative watch will be treated as having been downgraded by two
rating subcategories and (c) negative outlook will be treated as having been
downgraded by one rating subcategory.
 
 “Administrative Expense Cap”:  An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.04% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Fee Basis Amount on the related Determination Date
and (b) U.S.$150,000 per annum (prorated for the related Interest Accrual Period
on the basis of a 360-day year consisting of twelve 30-day months); provided
that (1) in respect of any Payment Date after the third Payment Date following
the Closing Date, if the aggregate amount of Administrative Expenses paid
pursuant to Sections 11.1(a)(i)(A), 11.1(a)(ii)(A) and 11.1(a)(iii)(A)
(including any excess applied in accordance with this proviso) on the three
immediately preceding Payment Dates and during the related Collection Periods is
less than the stated Administrative Expense Cap (without regard to any excess
applied in accordance with this proviso) in the aggregate for such three
preceding Payment Dates, then the excess may be applied to the Administrative
Expense Cap with respect to the then-current Payment Date; and (2) in respect of
the third Payment Date following the Closing Date, such excess amount shall be
calculated based on the Payment Dates preceding such Payment Date.
 
 
3

--------------------------------------------------------------------------------

 

“Administrative Expenses”:  The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer:  first, to the Trustee pursuant to Section 6.7
and the other provisions of this Indenture, second, to the Collateral
Administrator pursuant to the Collateral Administration Agreement, third, on a
pro rata basis, the following amounts (excluding indemnities) to the following
parties: (i) the Independent accountants, agents (other than the Collateral
Manager) and counsel of the Issuer for fees and expenses; (ii) the Rating
Agencies for fees and expenses (including any annual fee, amendment fees and
surveillance fees) in connection with any rating of the Secured Notes or in
connection with the rating of (or provision of credit estimates in respect
of) any Collateral Obligations; (iii) the Collateral Manager under this
Indenture and the Collateral Management Agreement, including without limitation
reasonable expenses of the Collateral Manager (including fees for its
accountants, agents and counsel) incurred in connection with the purchase or
sale of any Collateral Obligations, any other expenses incurred in connection
with the Collateral Obligations and any other amounts payable pursuant to the
Collateral Management Agreement but excluding the Aggregate Collateral
Management Fee; (iv) the Independent Managers for any fees or expenses due under
the management agreement between the Issuer and Independent Managers; and (v)
any other Person in respect of any other fees or expenses permitted under this
Indenture and the documents delivered pursuant to or in connection with this
Indenture (including without limitation the payment of all legal and other fees
and expenses incurred in connection with the purchase or sale of any Collateral
Obligations and any other expenses incurred in connection with the Collateral
Obligations) and the Notes, including but not limited to, any amounts due in
respect of the listing of the Secured Notes on any stock exchange or trading
system and fourth, on a pro rata basis, indemnities payable to any Person
pursuant to any Transaction Document; provided that (x) amounts due in respect
of actions taken on or before the Closing Date shall not be payable as
Administrative Expenses but shall be payable only from the Expense Reserve
Account pursuant to Section 10.3(d) and (y) for the avoidance of doubt, amounts
that are expressly payable to any Person under the Priority of Payments in
respect of an amount that is stated to be payable as an amount other than as
Administrative Expenses (including, without limitation, interest and principal
in respect of the Notes) shall not constitute Administrative Expenses.
 
“Affected Class”:  Any Class of Secured Notes that, as a result of the
occurrence of a Tax Event described in the definition of “Tax Redemption”, has
not received 100% of the aggregate amount of principal and interest that would
otherwise be due and payable to such Class on any Payment Date.
 
“Affiliate”:  With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, “control” of a Person shall mean the power, direct
or indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Persons or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
 
“Agent Members”:  Members of, or participants in, DTC, Euroclear or Clearstream.
 
“Aggregate Collateral Management Fee”: All accrued and unpaid Collateral
Management Fees, Current Deferred Management Fees, Cumulative Deferred
Management Fees and Collateral Management Fee Shortfall Amounts (including
accrued interest) due and payable to the Collateral Manager.
 
“Aggregate Coupon”: As of any Measurement Date, the sum of the products obtained
by multiplying, in the case of each Fixed Rate Obligation (including, for any
Permitted Deferrable Obligation, only the required current cash interest
required by the Underlying Documents thereon), (i) the stated coupon on such
Collateral Obligation expressed as a percentage and (ii) the outstanding
principal balance of such Collateral Obligation.
 
 
4

--------------------------------------------------------------------------------

 

“Aggregate Excess Funded Spread”:  As of any Measurement Date, the amount
obtained by multiplying: (a) the amount equal to LIBOR applicable to the Secured
Notes during the Interest Accrual Period in which such Measurement Date occurs;
by (b) the amount (not less than zero) equal to (i) the aggregate outstanding
principal balance of the Collateral Obligations (including, for any Permitted
Deferrable Obligation, only the required current cash pay interest required by
the Underlying Documents thereon) and the amount on deposit in any Account
(including Eligible Investments therein) representing Principal Proceeds as of
such Measurement Date minus (ii) the Target Initial Par Amount.
 
“Aggregate Funded Spread”: As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation (including, for any Permitted Deferrable
Obligation, only the required current cash pay interest required by the
Underlying Documents thereon and excluding the unfunded portion of any Delayed
Drawdown Collateral Obligation and Revolving Collateral Obligation) that bears
interest at a spread over a London interbank offered rate based index, (i) the
stated interest rate spread on such Collateral Obligation above such index
multiplied by (ii) the outstanding principal balance of such Collateral
Obligation and (b) in the case of each Floating Rate Obligation (including, for
any Permitted Deferrable Obligation, only the required current cash pay interest
required by the Underlying Documents thereon and excluding the unfunded portion
of any Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation) that bears interest at a spread over an index other than a London
interbank offered rate based index, (i) the excess of the sum of such spread and
such index over LIBOR as of the immediately preceding Interest Determination
Date (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the outstanding principal balance of each such
Collateral Obligation.
 
“Aggregate Outstanding Amount”:  With respect to any of the Notes as of any
date, the aggregate unpaid principal amount of such Notes Outstanding on such
date.
 
“Aggregate Principal Balance”:  When used with respect to all or a portion of
the Collateral Obligations or the Assets, the sum of the Principal Balances of
all or of such portion of the Collateral Obligations or Assets, respectively.
 
“Aggregate Unfunded Spread”: As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee then in effect as of such date and (ii) the undrawn commitments
of each such Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation as of such date.
 
“Applicable Advance Rate”:  For each Collateral Obligation and for the
applicable number of Business Days between the certification date for a sale or
participation required by Section 9.4 and the expected date of such sale or
participation, the percentage specified below:
 
 
5

--------------------------------------------------------------------------------

 
 

   
Same Day
   
1-2 Days
   
3-5 Days
   
6-15
Days
 
Senior Secured Loans with a Market Value of:
                       
90% or more
    100 %     93 %     92 %     88 %
below 90%
    100 %     80 %     73 %     60 %
Other Collateral Obligations with a Moody’s Rating of at least “B3” and a Market
Value of 90% or more
    100 %     89 %     85 %     75 %
All other Collateral Obligations
    100 %     75 %     65 %     45 %



“Applicable Qualified Valuation”: The meaning assigned in Section 12.1(g).
 
 “Asset Quality Matrix”:  The following chart used to determine which of the
“row/column combinations” are applicable for purposes of determining compliance
with the Moody’s Diversity Test, the Maximum Moody’s Rating Factor Test and the
Minimum Floating Spread Test, as set forth in Section 7.18(g).
 
Minimum
Weighted Average
Spread
Minimum Diversity Score
 
25
28
31
34
37
40
4.00%
2955
3070
3155
3240
3330
3380
4.10%
2985
3095
3180
3265
3355
3405
4.20%
3020
3120
3205
3295
3380
3430
4.30%
3045
3155
3230
3325
3405
3465
4.40%
3060
3170
3270
3355
3430
3485
4.50%
3080
3190
3300
3380
3455
3510
4.60%
3105
3230
3325
3400
3485
3540
4.70%
3130
3245
3350
3425
3510
3570
4.80%
3155
3280
3370
3455
3535
3595
4.90%
3180
3305
3390
3480
3560
3635
5.00%
3205
3330
3415
3505
3585
3665
5.10%
3235
3350
3440
3530
3610
3690
5.20%
3265
3375
3470
3560
3640
3710
5.30%
3295
3395
3505
3590
3670
3730
5.40%
3325
3415
3535
3610
3700
3760
5.50%
3355
3430
3560
3640
3730
3790
5.60%
3380
3450
3580
3670
3750
3820
5.70%
3400
3475
3600
3700
3770
3850
5.80%
3420
3495
3620
3720
3790
3870
5.90%
3440
3515
3640
3740
3810
3890

 
6

--------------------------------------------------------------------------------


 
Minimum
Weighted Average
Spread
Minimum Diversity Score
 
25
28
31
34
37
40
6.00%
3460
3535
3660
3760
3830
3910
6.10%
3480
3555
3680
3780
3850
3930
6.20%
3500
3575
3700
3800
3870
3950
6.30%
3520
3595
3720
3820
3890
3970
 
Weighted Average Moody’s Rating Factor



“Asset-backed Commercial Paper”:  Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.
 
“Assets”:  The meaning assigned in the Granting Clause hereof.
 
“Assumed Reinvestment Rate”:  LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.25% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.
 
“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.
 
 “Available Funds”:  With respect to any Payment Date, the amount of any
positive balance (of Cash and Eligible Investments) in the Collection Account as
of the Determination Date relating to such Payment Date and, with respect to any
other date, such amount as of that date.
 
“Balance”:  On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.
 
“Bank”:  U.S. Bank National Association, in its individual capacity and not as
Trustee, or any successor thereto.
 
“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time.
 
“Beneficial Owner”: With respect to any Note (including any Global Secured
Note), the owner of a beneficial interest in such Note who has delivered written
notice or certification thereof to the Trustee, the Issuer and the Collateral
Manager in accordance with this Indenture.
 
 
7

--------------------------------------------------------------------------------

 
 
“Benefit Plan Investor”:  An employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to the fiduciary responsibility
provisions of Title I of ERISA, a plan to which Section 4975 of the Code applies
or an entity whose underlying assets include “plan assets” by reason of such an
employee benefit plan’s or a plan’s investment in such entity.
 
“Bond”:  A debt security (other than a loan) issued by a corporation, limited
liability company, partnership or trust.
 
“Bridge Loan”: Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).
 
“Business Day”:  Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.
 
“Caa Collateral Obligation”:  A Collateral Obligation (other than a Defaulted
Obligation) with a Moody’s Default Probability Rating of “Caa1” or lower.
 
“Calculation Agent”:  The meaning specified in Section 7.16.
 
“Cash”:  Such funds denominated in currency of the United States of America as
at the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.
 
“CCC Collateral Obligation”:  A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of “CCC+” or lower.
 
“CCC/Caa Collateral Obligations”:  The CCC Collateral Obligations and/or the Caa
Collateral Obligations, as the context requires.
 
“CCC/Caa Excess”:  The amount equal to the greater of (i) the excess of the
Principal Balance of all CCC Collateral Obligations over an amount equal to
20.0% of the Collateral Principal Amount as of such date of determination and
(ii) the excess of the Principal Balance of all Caa Collateral Obligations over
an amount equal to 20.0% of the Collateral Principal Amount as of such date of
determination; provided that, in determining which of the CCC/Caa Collateral
Obligations shall be included in the CCC/Caa Excess, the CCC/Caa Collateral
Obligations with the lowest Market Value (assuming that such Market Value is
expressed as a percentage of the outstanding principal balance of such
Collateral Obligations as of such date of determination) shall be deemed to
constitute such CCC/Caa Excess.
 
“Certificate of Authentication”:  The meaning specified in Section 2.1.
 
 
8

--------------------------------------------------------------------------------

 
 
“Certificated Notes”:  The meaning specified in Section 2.2(b)(iv).
 
“Certificated Secured Note”:  The meaning specified in Section 2.2(b)(iii).
 
“Certificated Security”:  The meaning specified in Section 8-102(a)(4) of the
UCC.
 
“Certificated Subordinated Note”:  The meaning specified in Section 2.2(b)(iv).
 
“Class”:  In the case of (i) the Secured Notes, all of the Secured Notes having
the same Interest Rate, Stated Maturity and designation and (ii) the
Subordinated Notes, all of the Subordinated Notes.
 
 “Class A Notes”:  The Class A Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.
 
 “Class B Notes”:  The Class B Senior Secured Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.
 
“Class Break-even Default Rate”:  With respect to any Class or Classes of
Secured Notes, the maximum percentage of defaults, at any time, that the Current
Portfolio or the Proposed Portfolio, as applicable, can sustain, determined
through application of the applicable S&P CDO Monitor chosen by the Collateral
Manager in accordance with the definition of “S&P CDO Monitor” that is
applicable to the portfolio of Collateral Obligations, which, after giving
effect to S&P’s assumptions on recoveries, defaults and timing and to the
Priority of Payments, will result in sufficient funds remaining for the payment
of such Class or Classes of Notes in full.  After the Effective Date, S&P will
provide the Collateral Manager with the Class Break-even Default Rates for each
S&P CDO Monitor based upon the Weighted Average Floating Spread and the Weighted
Average S&P Recovery Rate to be associated with such S&P CDO Monitor as selected
by the Collateral Manager from Section 2 of Schedule 6 or any other Weighted
Average Floating Spread and Weighted Average S&P Recovery Rate selected by the
Collateral Manager from time to time.
 
“Class Default Differential”:  With respect to any Class of Secured Notes, at
any time, the rate calculated by subtracting the Class Scenario Default Rate at
such time for such Class of Notes from the Class Break-even Default Rate for
such Class of Notes at such time.
 
“Class Scenario Default Rate”:  With respect to any Class of Secured Notes, at
any time, an estimate of the cumulative default rate for the Current Portfolio
or the Proposed Portfolio, as applicable, consistent with S&P’s Initial Rating
of such Class of Notes, determined by the Collateral Manager and the Collateral
Administrator (which determination shall be made solely by application of the
S&P CDO Monitor at such time).
 
“Clearing Agency”:  An organization registered as a “clearing agency” pursuant
to Section 17A of the Exchange Act.
 
“Clearing Corporation”:  (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.
 
 
9

--------------------------------------------------------------------------------

 
 
“Clearing Corporation Security”:  Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
 
“Clearstream”:  Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).
 
“Closing Date”:  July 16, 2010.
 
“Closing Date Participation Interest”: An undivided 100% participation interest
granted by GCMF to the Originator in and to any Collateral Obligation which is
assigned by the Originator to the Depositor and further assigned by the
Depositor to the Issuer, pursuant to which the Issuer holds a Participation
Interest as of the Closing Date; provided that, for  the avoidance of doubt,
upon the conversion of such Closing Date Participation Interest into a full
assignment, such Collateral Obligation shall no longer be treated as a Closing
Date Participation Interest for any purpose under the Transaction Documents.
 
“Code”:  The United States Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder.
 
“Collateral Administration Agreement”:  An agreement dated as of the Closing
Date relating to the administration of the Assets among the Issuer, the
Collateral Manager and the Collateral Administrator, as amended from time to
time.
 
“Collateral Administrator”:  U.S. Bank National Association, in its capacity as
collateral administrator under the Collateral Administration Agreement, and any
successor thereto.
 
“Collateral Interest Amount”:  As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, but including Interest Proceeds actually
received from Defaulted Obligations), in each case during the Collection Period
in which such date of determination occurs (or after such Collection Period but
on or prior to the related Payment Date if such Interest Proceeds would be
treated as Interest Proceeds with respect to such Collection Period).
 
“Collateral Management Agreement”:  The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended from time to time in accordance with the terms
thereof.
 
“Collateral Management Fee”:  The fee payable to the Collateral Manager in
arrears on each Payment Date (prorated for the related Interest Accrual
Period) pursuant to Section 8(a) of the Collateral Management Agreement and
Section 11.1 of this Indenture, in an amount equal to 0.35% per annum
(calculated on the basis of a 360-day year consisting of twelve 30-day
months) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date.
 
 
10

--------------------------------------------------------------------------------

 
 
“Collateral Management Fee Shortfall Amount”:  To the extent the Collateral
Management Fee is not paid on a Payment Date due to insufficient Interest
Proceeds or Principal Proceeds (and such fee was not voluntarily deferred or
waived by the Collateral Manager), the Collateral Management Fee due on such
Payment Date (or the unpaid portion thereof, as applicable). Such amount is
automatically deferred for payment on the succeeding Payment Date, with interest
at the rate specified in the Collateral Management Agreement, as certified to
the Trustee by the Collateral Manager, in accordance with the Priority of
Payments.
 
“Collateral Manager”:  GC Advisors LLC, a Delaware limited liability company,
until a successor Person shall have become the Collateral Manager pursuant to
the provisions of the Collateral Management Agreement, and thereafter
“Collateral Manager” shall mean such successor Person.
 
“Collateral Manager Standard”: The standard of care applicable to the Collateral
Manager set forth in the Collateral Management Agreement.
 
“Collateral Obligation”:  A Senior Secured Loan (including, but not limited to,
interests in middle market loans acquired by way of a purchase or assignment),
or Participation Interest therein, or a Second Lien Loan or Participation
Interest therein (provided that Closing Date Participation Interests are
expected to be converted into full assignments within 60 days following the
Closing Date), that as of the date of acquisition by the Issuer:
 
 
(i)
is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency;

 
 
(ii)
is not a Defaulted Obligation or a Credit Risk Obligation;

 
 
(iii)
is not a lease;

 
 
(iv)
if it is a Deferrable Obligation, it is a Permitted Deferrable Obligation;

 
 
(v)
provides for a fixed amount of principal payable in Cash on scheduled payment
dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

 
 
(vi)
does not constitute Margin Stock;

 
 
(vii)
the Issuer will receive payments due under the terms of such asset and proceeds
from disposing of such asset free and clear of withholding tax, other than
withholding tax as to which the obligor or issuer must make additional payments
so that the net amount received by the Issuer after satisfaction of such tax is
the amount due to the Issuer before the imposition of any withholding tax;

 
(viii)
has a Moody’s Rating and an S&P Rating;

 
 
(ix)
is not a debt obligation whose repayment is subject to substantial non-credit
related risk as determined by the Collateral Manager;

 
 
11

--------------------------------------------------------------------------------

 
 
 
(x)
except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, is not an obligation pursuant to which any future advances or
payments to the borrower or the Obligor thereof may be required to be made by
the Issuer;

 
 
(xi)
does not have an “f”, “r”, “p”, “pi”, “q” or “t” subscript assigned by S&P;

 
 
(xii)
is not a Zero Coupon Bond, an Unsecured Loan, a Bridge Loan, a Commercial Real
Estate Loan, a Structured Finance Obligation, a Step-Down Obligation or a
Step-Up Obligation;

 
(xiii)
will not require the Issuer or the pool of Assets to be registered as an
investment company under the 1940 Act;

 
(xiv)
is not an Equity Security or by its terms convertible into or exchangeable for
an Equity Security at the option of the issuer thereof or any other Person other
than the Issuer;

 
 
(xv)
is not the subject of an Offer of exchange, or tender by its issuer, for cash,
securities or any other type of consideration other than (A) a Permitted Offer
or (B) an exchange offer in which a security that is not registered under the
Securities Act is exchanged for a security that has substantially identical
terms (except for transfer restrictions) but is registered under the Securities
Act or a security that would otherwise qualify for purchase under the Investment
Criteria described herein;

 
(xvi)
does not have an S&P Rating that is below “CCC-” or a Moody’s Default
Probability Rating that is below “Caa3”;

 
(xvii)
does not mature after the Stated Maturity of the Notes;

 
(xviii)
other than the case of a Fixed Rate Obligation, accrues interest at a floating
rate determined by reference to (a) the Dollar prime rate, federal funds rate or
LIBOR or (b) a similar interbank offered rate, commercial deposit rate or any
other index in respect of which the S&P Rating Condition is satisfied;

 
(xix)
is Registered;

 
 
(xx)
is not a synthetic security;

 
(xxi)
does not pay interest less frequently than semi-annually;

 
(xxii)
does not include or support a letter of credit;

 
(xxiii)
is not an interest in a grantor trust;

 
(xxiv)
is purchased at a price at least equal to 50% of its outstanding principal
balance;

 
 
12

--------------------------------------------------------------------------------

 
 
(xxv)
is issued by an obligor Domiciled in the United States, Canada, a Group I
Country, a Group II Country, a Group III Country or a Tax Jurisdiction;

 
(xxvi)
if it is a Participation Interest (other than a Closing Date Participation
Interest), the Moody's Counterparty Criteria is satisfied with respect to the
acquisition thereof;

 
(xxvii)
is an Eligible Asset; and

 
(xxviii)
is not an obligation of a Portfolio Company.

 
For the avoidance of doubt, Collateral Obligations may include Current Pay
Obligations.  In addition, an obligation that is exchanged for, or results from
an amendment, modification or waiver of the terms of, a Collateral Obligation
pursuant to an Offer (i) shall be deemed (as of the date of such exchange,
amendment, modification or waiver) to be a Collateral Obligation delivered as of
such date and shall be deemed to satisfy the definition of “Collateral
Obligation” for all purposes under the Transaction Documents (provided that, for
the avoidance of doubt, to the extent such obligation is a Defaulted Obligation,
an Equity Security, a Current Pay Obligation or a Deferring Obligation, such
obligation shall be treated as a Defaulted Obligation, an Equity Security, a
Current Pay Obligation or a Deferring Obligation, as applicable, for all
purposes under the Transaction Documents) and (ii) may include the acquisition
by the Issuer of Equity Securities in connection therewith.
 
“Collateral Principal Amount”:  As of any date of determination, the sum of
(a) the aggregate outstanding principal balance of the Collateral Obligations
(other than Defaulted Obligations, except as otherwise expressly set forth
herein) and (b) without duplication, the amounts on deposit in any Account
(including Eligible Investments therein) representing Principal Proceeds;
provided that for purposes of calculating the Concentration Limitations,
Defaulted Obligations shall be included in the Collateral Principal Amount with
a principal balance equal to the Defaulted Obligation Balance thereof.
 
“Collateral Quality Test”:  A test satisfied on any date of determination on and
after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer satisfy
each of the tests set forth below or, after the Effective Date, if a test is not
satisfied on such date, the degree of compliance with such test is maintained or
improved after giving effect to the investment, calculated in each case as
required by Section 1.3 herein:
 
 
(i)
the Minimum Floating Spread Test;

 
 
(ii)
the Minimum Weighted Average Coupon Test;

 
 
(iii)
the Maximum Moody’s Rating Factor Test;

 
 
(iv)
the Moody’s Diversity Test;

 
 
(v)
the S&P CDO Monitor Test;

 
 
13

--------------------------------------------------------------------------------

 
 
 
(vi)
the Minimum Weighted Average Moody’s Recovery Rate Test;

 
 
(vii)
the Minimum Weighted Average S&P Recovery Rate Test; and

 
(viii)
the Weighted Average Life Test.

 
“Collection Account”:  The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.
 
“Collection Period”:  (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the fifth
Business Day of the calendar month in which the first Payment Date occurs; and
(ii) with respect to any other Payment Date, the period commencing on the day
immediately following the prior Collection Period and ending (a) in the case of
the final Collection Period preceding the latest Stated Maturity of any Class of
Notes, on the day of such Stated Maturity, (b) in the case of the final
Collection Period preceding an Optional Redemption or Tax Redemption in whole of
the Notes, on the Redemption Date and (c) in any other case, at the close of
business on the fifth Business Day of the calendar month in which such Payment
Date occurs.
 
“Commercial Real Estate Loan”: Any Loan for which the underlying collateral
consists primarily of real property owned by the obligor and is evidenced by a
note or other evidence of indebtedness.
 
“Concentration Limitations”:  Limitations satisfied on any date of determination
on or after the Effective Date and during the Reinvestment Period if, in the
aggregate, the Collateral Obligations owned (or in relation to a proposed
purchase of a Collateral Obligation, proposed to be owned) by the Issuer comply
with all of the requirements set forth below (or in relation to a proposed
purchase after the Effective Date, if not in compliance, the relevant
requirements (excluding clause (xi)) must be maintained or improved after giving
effect to the purchase), calculated in each case as required by Section 1.3
herein:
 
(i)           not less than 95.0% of the Collateral Principal Amount may consist
of Senior Secured Loans, Cash and Eligible Investments;
 
(ii)          not more than 5.0% of the Collateral Principal Amount may consist
of Second Lien Loans;
 
(iii)         not more than 3.0% of the Collateral Principal Amount may consist
of obligations issued by a single Obligor and its Affiliates, except that,
without duplication, (A) Collateral Obligations issued by up to fifteen Obligors
and their respective Affiliates may each constitute up to 3.0% of the Collateral
Principal Amount, (B) each of the remaining Obligors constitute up to 2.5% of
the Collateral Principal Amount and (C) Second Lien Loans from each single
Obligor may constitute up to 1.5% of the Collateral Principal Amount each;
provided that if at any time there are ten or more Obligors constituting more
than 2.5% of the Collateral Principal Amount, any new Collateral Obligation must
have a Moody’s Default Probability Rating of at least B3 and an S&P Rating of at
least B- if such purchase would result in the Obligor’s balance exceeding 2.5%
of the Collateral Principal Amount;
 
 
14

--------------------------------------------------------------------------------

 
 
(iv)        not more than 20.0% of the Collateral Principal Amount may consist
of Collateral Obligations with a Moody’s Default Probability Rating of “Caa1” or
below (other than a Defaulted Obligation);
 
(v)         not more than 20.0% of the Collateral Principal Amount may consist
of Collateral Obligations with an S&P Rating of “CCC+” or below (other than a
Defaulted Obligation);
 
(vi)        not more than 5.0% of the Collateral Principal Amount may consist of
Fixed Rate Obligations;
 
(vii)       not more than 5.0% of the Collateral Principal Amount may consist of
Current Pay Obligations;
 
(viii)      not more than 5.0% of the Collateral Principal Amount may consist of
DIP Collateral Obligations;
 
(ix)         not more than 5.0% of the Collateral Principal Amount may consist,
in the aggregate, of unfunded commitments under Delayed Drawdown Collateral
Obligations and unfunded and funded commitments under Revolving Collateral
Obligations;
 
(x)          not more than 5.0% of the Collateral Principal Amount may consist
of Participation Interests;
 
(xi)         the Third Party Credit Exposure may not exceed 5.0% of the
Collateral Principal Amount and the Third Party Credit Exposure Limits may not
be exceeded;
 
(xii)        not more than 10% of the Collateral Principal Amount may have an
S&P Rating derived from a Moody’s Rating as set forth in clause (iii)(a) of the
definition of the term “S&P Rating”;
 
(xiii)       not more than 10% of the Collateral Principal Amount may consist of
Collateral Obligations with a Moody’s Rating derived from an S&P Rating as
provided in clauses (e)(i)(A) or (B) under the heading “Moody’s Derived Rating”
on Schedule 5;
 
(xiv)       (a) all of the Collateral Obligations must be issued by Non-Emerging
Market Obligors; and (b) no more than the percentage listed below of the
Collateral Principal Amount may be issued by obligors Domiciled in the country
or countries set forth opposite such percentage:
 
% Limit
 
Country or Countries
     
5.0%
 
All countries (in the aggregate) other than the United States;
     
5.0%
 
Canada;
     
2.5%
 
all countries (in the aggregate) other than the United States, Canada and the
United Kingdom;

 
 
15

--------------------------------------------------------------------------------

 

 
% Limit
 
Country or Countries
     
2.5%
 
any individual Group I Country;
     
2.0%
 
all Group II Countries in the aggregate;
     
2.0%
 
any individual Group II Country;
     
1.5%
 
all Group III Countries in the aggregate;
     
1.5%
 
all Tax Jurisdictions in the aggregate; and
     
1.0%
 
any individual country other than the United States, the United Kingdom, Canada,
the Netherlands, any Group II Country or any Group III Country.



(xv)        not more than 12.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by obligors that belong to any single
S&P Industry Classification, except that (x) the largest S&P Industry
Classification may represent up to 20.0% of the Collateral Principal Amount; and
(y) the second-largest S&P Industry Classification may represent up to 15.0% of
the Collateral Principal Amount;
 
(xvi)       not more than 12.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are issued by obligors that belong to any single
Moody’s Industry Classification, except that (x) the largest Moody’s Industry
Classification may represent up to 20.0% of the Collateral Principal Amount; and
(y) the second-largest Moody’s Industry Classification may represent up to 15.0%
of the Collateral Principal Amount;
 
(xvii)      not more than 5.0% of the Collateral Principal Amount may consist of
Collateral Obligations that pay interest less frequently than quarterly; and
 
(xviii)     not more than 10.0% of the Collateral Principal Amount may consist
of Collateral Obligations that are Discount Obligations.
 
“Confidential Information”:  The meaning specified in Section 14.15(b).
 
“Controlling Class”:  The Class A Notes so long as any Class A Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; and then the Subordinated Notes.
 
“Controlling Person”: A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of an entity or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person.  For this purpose, an
“affiliate” of a Person includes any Person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the Person.  “Control,” with respect to a Person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such Person.
 
 
16

--------------------------------------------------------------------------------

 
 
“Corporate Trust Office”:  The principal corporate trust office of the Trustee
at which this Indenture is administered, currently located at (a) for Note
transfer purposes and presentment of the Notes for final payment thereon, 60
Livingston Ave., St. Paul, MN 55107 and (b) for all other purposes, One Federal
St., 3rd Floor, Boston, MA 02110; or in each case, such other address as the
Trustee may designate from time to time by notice to the Holders, the Collateral
Manager and the Issuer or the principal corporate trust office of any successor
Trustee.
 
“Cov-Lite Loan”:  A Collateral Obligation the Underlying Documents for which do
not (i) contain any financial covenants or (ii) require the borrower thereunder
to comply with any Maintenance Covenant (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by such Underlying
Documents).
 
“Coverage Tests”: The Overcollateralization Ratio Test and Interest Coverage
Test, each as applied to the Secured Notes.
 
“Credit Improved Criteria”:  The criteria that will be met if, with respect to
any Collateral Obligation, any of the following occur:
 
(a)
such Collateral Obligation has experienced a reduction in its credit spread of
10% or more compared to the credit spread in effect as of the Cut-Off Date for
such Collateral Obligation, such reduction in spread being determined by
reference to an Eligible Loan Index; or

 
(b)
such Collateral Obligation has a Market Value above the higher of (i) par and
(ii) the initial purchase price paid by the Issuer for such Collateral
Obligation.

 
“Credit Improved Obligation”:  Any Collateral Obligation which, in the
Collateral Manager’s reasonable commercial judgment, has significantly improved
in credit quality after it was acquired by the Issuer; provided, that during a
Restricted Trading Period, a Collateral Obligation will qualify as a Credit
Improved Obligation only if (i) it has been upgraded by any Rating Agency at
least one rating sub-category or has been placed and remains on a credit watch
with positive implication by Moody’s or S&P since it was acquired by the Issuer,
(ii) the Credit Improved Criteria are satisfied with respect to such Collateral
Obligation or (iii) a Majority of the Controlling Class consents to treat such
Collateral Obligation as a Credit Improved Obligation.
 
“Credit Risk Criteria”: The criteria that will be met if, with respect to any
Collateral Obligation, any of the following occur:
 
 
17

--------------------------------------------------------------------------------

 

(a)
the spread over LIBOR or other Eligible Loan Index for such Collateral
Obligation has been increased since the date of purchase by (A) 0.25% or more
(in the case of a Collateral Obligation with a spread over the applicable
reference rate selected by the Collateral Manager in the exercise of its
reasonable business judgment (prior to such increase) less than or equal to 2%),
(B) 0.375% or more (in the case of a Collateral Obligation  with a spread over
the applicable reference rate selected by the Collateral Manager in the exercise
of its reasonable business judgment (prior to such increase) greater than 2% but
less than or equal to 4%) or (C) 0.5% or more (in the case of a Collateral
Obligation  with a spread over the applicable reference rate selected by the
Collateral Manager in the exercise of its reasonable business judgment (prior to
such increase) greater than 4%) due, in each case, to a deterioration in the
related Obligor’s financial ratios or financial results in accordance with the
Underlying Documents relating to such Collateral Obligation; or

 
(b)
the Market Value of such Collateral Obligation  has decreased by at least 2.5%
of the price paid by the Issuer for such Collateral Obligation  due to a
deterioration in the related Obligor’s financial ratios or financial results in
accordance with the Underlying Documents relating to such Collateral Obligation.

 
“Credit Risk Obligation”:  Any Collateral Obligation that, in the Collateral
Manager’s reasonable commercial judgment, has a significant risk of declining in
credit quality or price; provided that, during a Restricted Trading Period, a
Collateral Obligation will qualify as a Credit Risk Obligation for purposes of
sales of Collateral Obligations only if (i) such Collateral Obligation has been
downgraded by any Rating Agency at least one rating sub-category or has been
placed and remains on a credit watch with negative implication by Moody’s or S&P
since it was acquired by the Issuer, (ii) the Credit Risk Criteria are satisfied
with respect to such Collateral Obligation or (iii) a Majority of the
Controlling Class consents to treat such Collateral Obligation as a Credit Risk
Obligation.
 
“Cumulative Deferred Management Fee: All or a portion of the previously deferred
Collateral Management Fees or Collateral Management Fee Shortfall Amounts
(including accrued interest prior to the Payment Date on which the payment of
such Collateral Management Fee Shortfall Amount was deferred by the Collateral
Manager), which may be declared due and payable by the Collateral Manager on any
Payment Date.
 
“Current Deferred Management Fee”: With respect to a Payment Date, all or a
portion of the Collateral Management Fees or Collateral Management Fee Shortfall
Amounts (including accrued interest), due and owing to the Collateral Manager
the payment of which is voluntarily deferred (for payment on a subsequent
Payment Date), without interest, by the Collateral Manager.
 
“Current Pay Obligation”:  Any Collateral Obligation (other than a DIP
Collateral Obligation) that would otherwise be treated as a Defaulted Obligation
but as to which no payments are due and payable that are unpaid and with respect
to which the Collateral Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that the obligor or issuer of such Collateral Obligation
(a) will continue to make scheduled payments of interest thereon and will pay
the principal thereof by maturity or as otherwise contractually due, (b) if the
obligor or issuer is subject to a bankruptcy proceeding, it has been the subject
of an order of a bankruptcy court that permits it to make the scheduled payments
on such Collateral Obligation and all interest and principal payments due
thereunder have been paid in Cash when due, (c) the Collateral Obligation has a
Market Value of at least 80% of its par value and (d) if the Secured Notes are
then rated by Moody’s (A) has a Moody’s Rating of at least “Caa1” and a Market
Value of at least 80% of its par value or (B) has a Moody’s Rating of at least
“Caa2” and its Market Value is at least 85% of its par value (Market Value being
determined, solely for the purposes of clauses (c) and (d), without taking into
consideration clause (iii) of the definition of the term “Market Value”).

 
18

--------------------------------------------------------------------------------

 
 
“Current Portfolio”:  At any time, the portfolio of Collateral Obligations, Cash
and Eligible Investments representing Principal Proceeds (determined in
accordance with Section 1.3 to the extent applicable), then held by the Issuer.
 
“Custodial Account”:  The custodial account established pursuant to
Section 10.3(b).
 
“Custodian”: The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.
 
“Cut-Off Date”: Each date on or after the Closing Date on which a Collateral
Obligation is transferred to the Issuer.
 
“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.
 
“Defaulted Obligation”:  Any Collateral Obligation included in the Assets as to
which:
 
 
(a)
a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
five Business Days or seven calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto);

 
 
(b)
a default as to the payment of principal and/or interest has occurred and is
continuing on another debt obligation of the same issuer which is senior or pari
passu in right of payment to such Collateral Obligation (without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Collateral Manager’s judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
three Business Days or five calendar days, whichever is greater, but in no case
beyond the passage of any grace period applicable thereto; provided that both
the Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable obligor or issuer or secured by the same
collateral);

 
 
(c)
the obligor, issuer or others have instituted proceedings to have the obligor or
issuer adjudicated as bankrupt or insolvent or placed into receivership and such
proceedings have not been stayed or dismissed or such obligor or issuer has
filed for protection under Chapter 11 of the Bankruptcy Code;

 
 
19

--------------------------------------------------------------------------------

 

 
(d)
such Collateral Obligation has an S&P Rating of “CC” or lower or had such rating
before such rating was withdrawn or the obligor or issuer on such Collateral
Obligation has a “probability of default” rating assigned by Moody’s of “D” or
“LD”;

 
 
(e)
such Collateral Obligation is pari passu in right of payment as to the payment
of principal and/or interest to another debt obligation of the same obligor or
issuer which has an S&P Rating of “CC” or lower or had such rating before such
rating was withdrawn or the obligor or issuer on such Collateral Obligation has
a “probability of default” rating assigned by Moody’s of “D” or “LD”; provided
that both the Collateral Obligation and such other debt obligation are full
recourse obligations of the applicable obligor or issuer or secured by the same
collateral;

 
 
(f)
a default with respect to which the Collateral Manager has received notice or a
Responsible Officer thereof has actual knowledge that a default has occurred
under the Underlying Documents and any applicable grace period has expired and
the holders of such Collateral Obligation have accelerated the repayment of the
Collateral Obligation (but only until such acceleration has been rescinded) in
the manner provided in the Underlying Documents;

 
 
(g)
the Collateral Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a “Defaulted Obligation”;

 
 
(h)
such Collateral Obligation is a Participation Interest with respect to which the
Selling Institution has defaulted in any respect in the performance of any of
its payment obligations under the Participation Interest;

 
 
(i)
such Collateral Obligation is a Participation Interest in a Loan that would, if
such Loan were a Collateral Obligation, constitute a “Defaulted Obligation” or
with respect to which the Selling Institution has an S&P Rating of “CC” or lower
or had such rating before such rating was withdrawn; or

 
 
(j)
such Collateral Obligation is a Deferring Obligation;

 
provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) above if such Collateral
Obligation (or, in the case of a Participation Interest, the underlying Loan) is
a Current Pay Obligation (provided that the Aggregate Principal Balance of
Current Pay Obligations exceeding 5.0% of the Collateral Principal Amount will
be treated as Defaulted Obligations) and (y) a Collateral Obligation shall not
constitute a Defaulted Obligation if such Collateral Obligation (or, in the case
of a Participation Interest, the underlying Loan) is a DIP Collateral Obligation
(other than a DIP Collateral Obligation that has an S&P Rating of “CC” or
lower).
 
“Defaulted Obligation Balance”: For any Defaulted Obligation, the lesser of the
(i) S&P Collateral Value of such Defaulted Obligation and (ii) Moody’s
Collateral Value of such Defaulted Obligation; provided that the Defaulted
Obligation Balance will be zero if the Issuer has owned such Defaulted
Obligation for more than three years after its default date.
 
 
20

--------------------------------------------------------------------------------

 
 
“Deferrable Obligation”:  A Collateral Obligation (including any Permitted
Deferrable Obligation) that by its terms permits the deferral or capitalization
of payment of accrued, unpaid interest.
 
 “Deferring Obligation”:  A Deferrable Obligation that is deferring the payment
of the cash interest due thereon and has been so deferring the payment of such
cash interest due thereon (i) with respect to Collateral Obligations that have a
Moody’s Rating of at least “Baa3”, for the shorter of two consecutive accrual
periods or one year, and (ii) with respect to Collateral Obligations that have a
Moody’s Rating of “Ba1” or below, for the shorter of one accrual period or six
consecutive months, which deferred capitalized interest has not, as of the date
of determination, been paid in Cash.
 
“Delayed Drawdown Collateral Obligation”:  A Collateral Obligation that
(a) requires the Issuer to make one or more future advances to the borrower
under the Underlying Documents relating thereto, (b) specifies a maximum amount
that can be borrowed on one or more fixed borrowing dates, and (c) does not
permit the re-borrowing of any amount previously repaid by the borrower
thereunder; but any such Collateral Obligation will be a Delayed Drawdown
Collateral Obligation only until all commitments by the Issuer to make advances
to the borrower expire or are terminated or are reduced to zero.
 
“Deliver” or “Delivered” or “Delivery”:  The taking of the following steps:
 
 
(i)
in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,

 
 
(a)
causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 
 
(c)
causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 
 
(ii)
in the case of each Uncertificated Security (other than a Clearing Corporation
Security),

 
 
(a)
causing such Uncertificated Security to be continuously registered on the books
of the issuer thereof to the Custodian; and

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 
 
(iii)
in the case of each Clearing Corporation Security,

 
 
21

--------------------------------------------------------------------------------

 
 
 
(a)
causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 
 
(iv)
in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security, a
“Government Security”),

 
 
(a)
causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 
 
(v)
in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

 
 
(a)
causing a Securities Intermediary (x) to indicate on its books and records that
the underlying Financial Asset has been credited to the Custodian’s securities
account, (y) to receive a Financial Asset from a Securities Intermediary or
acquiring the underlying Financial Asset for a Securities Intermediary, and in
either case, accepting it for credit to the Custodian’s securities account or
(z) to become obligated under other law, regulation or rule to credit the
underlying Financial Asset to a Securities Intermediary’s securities account,

 
 
(b)
causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian’s securities account, and

 
 
(c)
causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 
 
(vi)
in the case of Cash or Money,

 
 
(a)
causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

 
 
22

--------------------------------------------------------------------------------

 
 
 
(b)
if delivered to the Custodian, causing the Custodian to treat such Cash or Money
as a Financial Asset maintained by such Custodian for credit to the applicable
Account in accordance with the provisions of Article 8 of the UCC or causing the
Custodian to deposit such Cash or Money to a deposit account over which the
Custodian has control (within the meaning of Section 9-104 of the UCC), and

 
 
(c)
causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 
 
(vii)
in the case of each general intangible (including any Participation Interest in
which neither the Participation Interest nor the underlying loan is represented
by an Instrument), causing the filing of a Financing Statement in the office of
the Secretary of State of the State of Delaware.

 
In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Documents relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).
 
“Depositor”: Golub Capital BDC 2010-1 Holdings LLC, together with its successors
and assigns.
 
“Determination Date”:  The last day of each Collection Period.
 
“DIP Collateral Obligation”:  A loan made to a debtor-in-possession pursuant to
Section 364 of the Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the Bankruptcy Code and fully secured by senior
liens.
 
“Discount Obligation”:  Any Collateral Obligation forming part of the Assets
which was purchased (as determined without averaging prices of purchases on
different dates) for less than (a) 85.0% of its outstanding principal balance,
if such Collateral Obligation has a Moody’s Rating lower than “B3”, or (b) 80.0%
of its outstanding principal balance, if such Collateral Obligation has a
Moody’s Rating of “B3”or higher; provided that (x) such Collateral Obligation
shall cease to be a Discount Obligation at such time as the Market Value
(expressed as a percentage of the par amount of such Collateral Obligation)
determined for such Collateral Obligation on each day during any period of 30
consecutive days since the acquisition by the Issuer of such Collateral
Obligation, equals or exceeds 90% on each such day; (y) any Collateral
Obligation that would otherwise be considered a Discount Obligation, but that is
purchased in accordance with the Investment Criteria with the proceeds of a sale
of a Collateral Obligation that was not a Discount Obligation at the time of its
purchase, so long as such purchased Collateral Obligation (A) is purchased or
committed to be purchased within five Business Days of such sale, (B) is
purchased at a purchase price (expressed as a percentage of the par amount of
such Collateral Obligation) equal to or greater than the sale price of the sold
Collateral Obligation, (C) is purchased at a purchase price (expressed as a
percentage of the par amount of such Collateral Obligation) not less than 65.0%
and (D) has a Moody’s Default Probability Rating equal to or greater than the
Moody’s Default Probability Rating of the sold Collateral Obligation, will not
be considered to be a Discount Obligation; and (z) clause (y) above in this
proviso shall not apply to any such Collateral Obligation at any time on or
after the acquisition by the Issuer of such Collateral Obligation if, as
determined at the time of such acquisition, such application would result in
(A) more than 5% of the Collateral Principal Amount consisting of Collateral
Obligations to which such clause (y) has been applied (or more than 2.5% of the
Collateral Principal Amount consisting of Collateral Obligations to which such
clause (y) has been applied if the purchase price of the Collateral Obligation
is less than 75% of the outstanding principal balance thereof) or (B) the
aggregate Principal Balance of all Collateral Obligations to which such clause
(y) has been applied since the Closing Date being more than 10% of the Target
Initial Par Amount.
 
 
23

--------------------------------------------------------------------------------

 
 
“Distressed Exchange”:  In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Collateral Manager, pursuant to which the obligor or issuer of
such Collateral Obligation has issued to the holders of such Collateral
Obligation a new obligation or security or package of obligations and securities
that, in the sole judgment of the Collateral Manager, amounts to a diminished
financial obligation or has the purpose of helping the obligor or issuer of such
Collateral Obligation avoid imminent default; provided that no Distressed
Exchange shall be deemed to have occurred if the obligations and securities
received by the Issuer in connection with such exchange or restructuring satisfy
the definition of “Collateral Obligation” (provided that the Aggregate Principal
Balance of all obligations and securities to which this proviso applies or has
applied, measured cumulatively from the Closing Date onward, may not exceed 50%
of the Target Initial Par Amount).
 
“Distribution Compliance Period”:  The 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes and (b) the Closing Date.
 
“Distribution Report”:  The meaning specified in Section 10.7(b).
 
“Diversity Score”:  A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.
 
“Dollar”, “USD” or “U.S.$”:  A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.
 
“Domicile” or “Domiciled”:  With respect to any obligor with respect to, or
issuer of, a Collateral Obligation:
 
 
(a)
except as provided in clause (b) below, its country of organization; or

 
 
(b)
if it is organized in a Tax Jurisdiction, each of such jurisdiction and the
country in which, in the Collateral Manager’s good faith estimate, a substantial
portion of its operations are located or from which a substantial portion of its
revenue is derived, in each case directly or through subsidiaries (which shall
be any jurisdiction and country known at the time of designation by the
Collateral Manager to be the source of the majority of revenues, if any, of such
obligor or issuer).

 
 
24

--------------------------------------------------------------------------------

 
 
“DTC”:  The Depository Trust Company, its nominees, and their respective
successors.
 
“Due Date”:  Each date on which any payment is due on an Asset in accordance
with its terms.
 
“Effective Date”:  The earlier to occur of (i) January 5, 2011 and (ii) the
first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the Target Initial Par Condition has been
satisfied.
 
“Eligible Assets”: Financial assets, either fixed or revolving, that by their
terms convert into Cash within a finite time period plus any rights or other
assets designed to assure the servicing or timely distribution of proceeds to
securityholders.
 
“Eligible Investment Required Ratings”:  (a) If such obligation or security (i)
has both a long-term and a short-term credit rating from Moody’s, such ratings
are “Aa3” or better (not on credit watch for possible downgrade) and “P-1” (not
on credit watch for possible downgrade), respectively, (ii) has only a long-term
credit rating from Moody’s, such rating is “Aaa” (not on credit watch for
possible downgrade) and (iii) has only a short-term credit rating from Moody’s,
such rating is “P-1” (not on credit watch for possible downgrade)  and (b) “A-1”
or better (or, in the absence of a short-term credit rating, “A+” or
better) from S&P.
 
 “Eligible Investments”:  Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or bailee), (x) matures not
later than the earlier of (A) the date that is 60 days after the date of
Delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of Delivery thereof, and (y) is one or more of
the following obligations or securities:
 
 
(i)
direct Registered obligations of, and Registered obligations the timely payment
of principal and interest on which is fully and expressly guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America whose obligations are expressly backed by the full faith and credit
of the United States of America;

 
 
(ii)
demand and time deposits in, certificates of deposit of, trust accounts with,
bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days after issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 
 
25

--------------------------------------------------------------------------------

 
 
 
(iii)
unleveraged repurchase obligations (if treated as debt by the Issuer and the
counterparty) with respect to (a) any security described in clause (i) above or
(b) any other Registered security issued or guaranteed by an agency or
instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (ii) above or entered into with an entity (acting as principal) with,
or whose parent company has (in addition to a guarantee agreement with such
entity, which guarantee agreement complies with S&P’s then-current criteria with
respect to guarantees), the Eligible Investment Required Ratings;

 
 
(iv)
Registered debt securities bearing interest or sold at a discount issued by a
corporation formed under the laws of the United States of America or any State
thereof that satisfies the Eligible Investment Required Ratings at the time of
such investment or contractual commitment providing for such investment;

 
 
(v)
commercial paper or other short-term obligations (other than Asset-backed
Commercial Paper) with the Eligible Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance;

 
 
(vi)
a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case with the Eligible Investment Required
Ratings; provided that (a) the Issuer has received written confirmation from
each Rating Agency (with a copy to the Trustee), that such investment would not
cause the then-current rating of the Secured Notes to be reduced or withdrawn or
(b) such Reinvestment Agreement may be unwound at the option of the Issuer
without penalty; and

 
 
(vii)
money market funds that have, at all times, credit ratings of “Aaa” and “MR1+”
by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;

 
provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (vii) above, as mature (or are putable at par to the
issuer thereof) no later than the Business Day prior to the next Payment Date
unless such Eligible Investments are issued by the Trustee in its capacity as a
banking institution, in which event such Eligible Investments may mature on such
Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (b) all, or substantially
all, of the remaining amounts payable thereunder consist of interest and not
principal payments, (c) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding tax on an after-tax basis, (d) such obligation or
security is secured by real property, (e) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(f) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (g) in the
Collateral Manager’s judgment, such obligation or security is subject to
material non-credit related risks, (h) such obligation is a Structured Finance
Obligation or (i) such obligation or security is represented by a certificate of
interest in a grantor trust.  Eligible Investments may include, without
limitation, those investments issued by or made with the Bank or for which the
Bank or the Trustee or an Affiliate of the Bank or the Trustee provides services
and receives compensation.
 
 
26

--------------------------------------------------------------------------------

 
 
“Eligible Loan Index”: With respect to each Collateral Obligation that is a
Senior Secured Loan, one of the following indices as selected by the Collateral
Manager in writing delivered to the Trustee upon acquisition of such Collateral
Obligation: CS Leveraged Loan Index (formerly CSFB Leveraged Loan Index), the
Deutsche Bank Leveraged Loan Index, the Goldman Sachs/Loan Pricing Corporation
Liquid Leveraged Loan Index, the Banc of America Securities Leveraged Loan
Index, the S&P/LSTA Leveraged Loan Indices or any other loan index for which the
Global Rating Agency Condition has been obtained.
 
“Enforcement Event”:  The meaning specified in Section 11.1(a)(iii).
 
“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.
 
“Equity Security”:  Any security or debt obligation which at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Collateral Obligation and is not an Eligible Investment.
 
“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.
 
“Euroclear”:  Euroclear Bank S.A./N.V.
 
“Event of Default”:  The meaning specified in Section 5.1.
 
“Excel Default Model Input File”:  The meaning specified in Section 7.18(c).
 
“Excess CCC/Caa Adjustment Amount”:  As of any date of determination, an amount
equal to the excess, if any, of (i) the Principal Balance of all Collateral
Obligations included in the CCC/Caa Excess, over (ii) the sum of the Market
Values of all Collateral Obligations included in the CCC/Caa Excess.
 
“Excess Weighted Average Coupon”:  A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Fixed Rate Obligations by the aggregate outstanding principal balance of all
Floating Rate Obligations.
 
“Excess Weighted Average Floating Spread”: A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread by (b) the
number obtained by dividing the aggregate outstanding principal balance of all
Floating Rate Obligations by the aggregate outstanding principal balance of all
Fixed Rate Obligations.
 
 
27

--------------------------------------------------------------------------------

 
 
“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended.
 
“Expense Reserve Account”:  The trust account established pursuant to
Section 10.3(d).
 
“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System.
 
“Fee Basis Amount”:  As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the aggregate outstanding principal balance of
all Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.
 
“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.
 
“Financing Statements”:  The meaning specified in Section 9-102(a)(39) of the
UCC.
 
 “Fixed Rate Obligation”:  Any Collateral Obligation that bears a fixed rate of
interest.
 
“Floating Rate Obligation”:  Any Collateral Obligation that bears a floating
rate of interest.
 
“GAAP”:  The meaning specified in Section 6.3(j).
 
 “GCMF”: Golub Capital Master Funding LLC, a Delaware limited liability company
which is a wholly owned subsidiary of the Originator.
 
“GCMF Accounts”: The accounts established by U.S. Bank National Association in
the name of U.S. Bank, as Custodian with account numbers 117315-200 and
117315-201, respectively.
 
“GCMF Credit Facility”: The loan facility entered into by GCMF and Citigroup
Global Markets Realty Corp. pursuant to the terms of that certain Sale and
Servicing Agreement, dated July 27, 2007, as amended and otherwise modified, by
and among GCMF, as the issuer, Golub Capital Incorporated, as the originator and
servicer and U.S. Bank National Association, as the indenture trustee and the
collateral administrator and certain related documents.
 
“Global Rating Agency Condition” means, with respect to any action taken or to
be taken by or on behalf of the Issuer, satisfaction of both the Moody’s Rating
Condition and the S&P Rating Condition.
 
“Global Secured Note”:  Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.
 
 “Grant” or “Granted”:  To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm.  A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
 
28

--------------------------------------------------------------------------------

 
 
“Group I Country”:  The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be notified by Moody’s to the Collateral
Manager from time to time).
 
“Group II Country”:  Germany, Ireland, Sweden and Switzerland (or such other
countries as may be notified by Moody’s to the Collateral Manager from time to
time).
 
“Group III Country”:  Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg, Norway and Spain (or such other countries as may be
notified by Moody’s to the Collateral Manager from time to time).
 
“Holder” or “holder”: The registered owner of any Note; provided that, with
respect to the delivery of notices, reports and other communications required to
be delivered thereto under any Transaction Document, the “Holder” or “holder”
shall be the registered owners of the related Class of Notes and each Beneficial
Owner thereof.
 
“Incurrence Covenant”:  A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.
 
“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.
 
“Independent”:  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, manager, director or Person performing similar
functions.  “Independent” when used with respect to any accountant may include
an accountant who audits the books of such Person if in addition to satisfying
the criteria set forth above the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants. For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an independent manager or independent
director thereof or of any such Person’s affiliates.
 
Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.
 
 
29

--------------------------------------------------------------------------------

 
 
Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.
 
“Independent Manager”: A natural person who, (A) for the five-year period prior
to his or her appointment as Independent Manager, has not been, and during the
continuation of his or her service as Independent Manager is not: (i) an
employee, director, stockholder, member, manager, partner or officer or direct
or indirect legal or beneficial owner (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer,
consultant, creditor, contractor or supplier (or a person who controls, whether
directly, indirectly, or otherwise any of the foregoing) of the Issuer, the
member of the Issuer or any of their respective Affiliates (other than his or
her service as a special member or an independent manager of the Issuer); (iii)
affiliated with a tax-exempt entity that receives significant contributions from
the member of the Issuer or any of its Affiliates; or (iv) any member of the
immediate family of a person described in (i), (ii) or (iii) (other than with
respect to clause (i), (ii) or (iii) relating to his or her service as (y) an
Independent Manager of the Issuer or (z) an independent manager of any Affiliate
of the Issuer which is a bankruptcy remote limited purpose entity), and (B) has,
(i) prior experience as an Independent Manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
Independent Managers thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.
 
“Index Maturity”:  With respect to any Class of Secured Notes, the period
indicated with respect to such Class in Section 2.3.
 
“Ineligible Collateral Obligation”: The meaning set forth in the Master Loan
Sale Agreement.
 
“Information”:  S&P’s “Credit Estimate Information Requirements” dated June 2007
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.
 
“Initial Contribution”: The initial contribution of Collateral Obligations from
the Depositor to the Issuer on the Closing Date.
 
“Initial Purchaser”:  Wells Fargo Securities, in its capacity as initial
purchaser of the Secured Notes under the Purchase Agreement.
 
“Initial Rating”:  With respect to the Secured Notes, the rating or ratings, if
any, indicated in Section 2.3.
 
 
30

--------------------------------------------------------------------------------

 

 “Institutional Accredited Investor”:  The meaning set forth in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act.
 
“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.
 
“Interest Accrual Period”:  (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date;
and (ii) with respect to each succeeding Payment Date, the period from and
including the immediately preceding Payment Date to but excluding the following
Payment Date until the principal of the Secured Notes is paid or made available
for payment.
 
“Interest Collection Subaccount”:  The meaning specified in Section 10.2(a).
 
“Interest Coverage Ratio”:  As of any date of determination, the percentage
derived from the following equation:  (A – B) / C, where:
 
A = The Collateral Interest Amount as of such date of determination;
 
B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B) in
Section 11.1(a)(i); and
 
C = Interest due and payable on the Secured Notes on such Payment Date.
 
Interest Coverage Test”:  A test that is satisfied with respect to the Secured
Notes as of any date of determination on, or subsequent to, the Determination
Date occurring immediately prior to the second Payment Date, if (i) the Interest
Coverage Ratio on such date is at least equal to the Required Interest Coverage
Ratio or (ii) the Secured Notes are no longer outstanding.
 
“Interest Determination Date”:  The second London Banking Day preceding the
first day of each Interest Accrual Period.
 
“Interest Diversion Test”:  A test that is satisfied if, when measured on each
Measurement Date during the Reinvestment Period on which Class B Notes remain
Outstanding, the Overcollateralization Ratio with respect to the Class B Notes
as of such Measurement date is at least equal to 160.5%.
 
“Interest Proceeds”:  With respect to any Collection Period or Determination
Date, without duplication, the sum of:
 
 
(i)
all payments of interest and delayed compensation (representing compensation for
delayed settlement) received in Cash by the Issuer during the related Collection
Period on the Collateral Obligations and Eligible Investments, including the
accrued interest received in connection with a sale thereof during the related
Collection Period, less any such amount that represents Principal Financed
Accrued Interest;

 
 
(ii)
all principal and interest payments received by the Issuer during the related
Collection Period on Eligible Investments purchased with Interest Proceeds;

 
 
31

--------------------------------------------------------------------------------

 
 
 
(iii)
all amendment and waiver fees, late payment fees and other fees received by the
Issuer during the related Collection Period, except for those in connection with
(a) the lengthening of the maturity of the related Collateral Obligation or
(b) the reduction of the par of the related Collateral Obligation, as determined
by the Collateral Manager with notice to the Trustee and the Collateral
Administrator;

 
 
(iv)
commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations; and

 
 
(v)
any amounts deposited in the Expense Reserve Account pursuant to Section
3.1(xi)(B);

 
provided that (A) any amounts received in respect of any Defaulted Obligation
will constitute Principal Proceeds (and not Interest Proceeds) until the
aggregate of all collections in respect of such Defaulted Obligation since it
became a Defaulted Obligation equals the outstanding principal balance of such
Collateral Obligation at the time it became a Defaulted Obligation and (B) any
amounts deposited in Collection Account as Principal Proceeds as described in
Section 11.1(a)(i)(F) shall not constitute Interest Proceeds; provided, further,
that capitalized interest shall not constitute Interest Proceeds.
 
“Interest Rate”:  With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to LIBOR for such Interest Accrual Period plus the spread specified
in Section 2.3.
 
“Interim Report Date”:  The meaning specified in Section 7.18(a).
 
“Investment Criteria”:  The criteria specified in Section 12.2.
 
“Irish Paying Agent”:  The meaning specified in Section 7.2.
 
“Issuer”:  The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter “Issuer” shall mean such successor
Person.
 
“Issuer Order and Issuer Request”:  A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or by a
Responsible Officer of the Issuer or by the Collateral Manager by a Responsible
Officer thereof, on behalf of the Issuer.
 
“Junior Class”:  With respect to a particular Class of Notes, each Class of
Notes that is subordinated to such Class, as indicated in Section 2.3.
 
 “LIBOR”:  The meaning set forth in Exhibit C hereto.
 
“Lien”: Any grant of a security interest in, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing (including
any UCC financing statement or any similar instrument filed against a Person’s
assets or properties).
 
 
32

--------------------------------------------------------------------------------

 
 
“Listed Notes”:  The Notes specified as such in Section 2.3.
 
“Loan”: Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.
 
“London Banking Day”:  A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.
 
“Maintenance Covenant”:  A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action.
 
“Majority”:  With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes, as applicable.
 
“Margin Stock”:  “Margin Stock” as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into “Margin Stock”.
 
“Market Value”:  With respect to any loans or other assets, the amount
(determined by the Collateral Manager) equal to the product of the Principal
Balance thereof and the price determined in the following manner:
 
 
(i)
the bid price determined by the Loan Pricing Corporation, LoanX Inc. or Markit
Group Limited; or

 
 
(ii)
if the price described in clause (i) is not available,

 
 
(A)
the average of the bid prices determined by three broker-dealers active in the
trading of such asset that are Independent (without giving effect to the last
sentence in the definition thereof) from each other and the Issuer and the
Collateral Manager;

 
 
(B)
if only two such bids can be obtained, the lower of the bid prices of such two
bids; or

 
 
(C)
if only one such bid can be obtained, and such bid was obtained from a Qualified
Broker/Dealer, such bid; or

 
 
(iii)
if a value cannot be obtained by the Collateral Manager exercising reasonable
efforts pursuant to the means contemplated by clauses (i) or (ii), the value
determined as the bid side market value of such Collateral Obligation as
reasonably determined by the Collateral Manager consistent with the Collateral
Manager Standard and certified by the Collateral Manager to the Trustee;
provided that if such Collateral Obligation has a public rating from Moody’s or
S&P, the Market Value of such Collateral Obligation for a period of 30 days
after such date of determination shall be the lower of:

 
 
33

--------------------------------------------------------------------------------

 

 
(A)
the bid side market value thereof as reasonably determined by the Collateral
Manager consistent with the Collateral Manager Standard and certified by the
Collateral Manager to the Trustee; and

 
 
(B)
the higher of (x) 70% multiplied by the Principal Balance of such Collateral
Obligation and (y) the applicable Moody’s Recovery Rate multiplied by the
Principal Balance of such Collateral Obligation,

 
and, following such 30 day period, the Market Value of such Collateral
Obligation shall be zero; or
 
 
(iv)
if the Market Value of an asset is not determined in accordance with clause (i),
(ii) or (iii) above, then such Market Value shall be deemed to be zero until
such determination is made in accordance with clause (i), (ii) or (iii) above.

 
“Master Loan Sale Agreement”: That certain Master Loan Sale Agreement, dated as
of the Closing Date, by and between the Originator, the Issuer and the Depositor
whereby (i) the Originator will sell and/or contribute to the Depositor, without
recourse, all of the right, title and interest of the Originator in and to the
Collateral Obligations and the proceeds thereof and (ii) the Depositor will
transfer and assign to the Issuer, without recourse, all of the right, title and
interest of the Depositor in and to the Collateral Obligations and the proceeds
thereof.
 
 “Material Covenant Default”: A default by an Obligor with respect to any
Collateral Obligation, and subject to any grace periods contained in the related
Underlying Document, that gives rise to the right of the lender(s) thereunder to
accelerate the principal of such Collateral Obligation.
 
“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.
 
“Maximum Moody’s Rating Factor Test”:  A test that will be satisfied on any date
of determination if the Adjusted Weighted Average Moody’s Rating Factor of the
Collateral Obligations is less than or equal to the sum of (A) the number set
forth in the Asset Quality Matrix at the intersection of the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) as set
forth in Section 7.18(g) plus (B) the Moody’s Weighted Average Recovery
Adjustment.
 
“Measurement Date”:  (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days prior written
notice, any Business Day requested by either Rating Agency and (v) the Effective
Date.
 
 
34

--------------------------------------------------------------------------------

 
 
“Membership Interests”: As defined in Section 2.5(c)(ii).
 
“Merging Entity”:  As defined in Section 7.10.
 
“Minimum Floating Spread”:  The number set forth in the column entitled “Minimum
Weighted Average Spread” in the Asset Quality Matrix based upon the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) in
accordance with Section 7.18(g), as reduced by the Moody’s Weighted Average
Recovery Adjustment.
 
“Minimum Floating Spread Test”:  The test that is satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Coupon equals or exceeds the Minimum Floating Spread.
 
“Minimum Weighted Average Coupon”:  7.50%.
 
“Minimum Weighted Average Coupon Test”:  A test that is satisfied on any date of
determination if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.
 
“Minimum Weighted Average Moody’s Recovery Rate Test”:  The test that will be
satisfied on any date of determination if the Weighted Average Moody’s Recovery
Rate equals or exceeds 43.00%.
 
“Minimum Weighted Average S&P Recovery Rate Test”:  The test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for each Class of Secured Notes outstanding equals or exceeds the Weighted
Average S&P Recovery Rate for such Class selected by the Collateral Manager in
connection with the S&P CDO Monitor Test.
 
“Money”:  The meaning specified in Section 1-201(24) of the UCC.
 
“Monthly Report”:  The meaning specified in Section 10.7(a).
 
“Monthly Report Determination Date”:  The meaning specified in Section 10.7(a).
 
“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.
 
“Moody’s Collateral Value”:  On any date of determination, with respect to any
Defaulted Obligation, the lesser of (i) the Moody’s Recovery Amount of such
Defaulted Obligation as of such date and (ii) the Market Value of such Defaulted
Obligation as of such date.
 
“Moody’s Counterparty Criteria”:  With respect to any Participation Interest
(other than a Closing Date Participation Interest) proposed to be acquired by
the Issuer, criteria that will be met if immediately after giving effect to such
acquisition, (x) the percentage of the Collateral Principal Amount that consists
in the aggregate of Participation Interests with Selling Institutions that have
the same or a lower Moody’s credit rating does not exceed the “Aggregate
Percentage Limit” set forth below for such Moody’s credit rating and (y) the
percentage of the Collateral Principal Amount that consists in the aggregate of
Participation Interests with any single Selling Institution that has the Moody’s
credit rating set forth below or a lower credit rating does not exceed the
“Individual Percentage Limit” set forth below for such Moody’s credit rating:
 
 
35

--------------------------------------------------------------------------------

 

Moody’s credit rating of
Selling Institution (at or
below)
Aggregate Percentage
Limit
Individual Percentage
Limit
     
Aaa
5%
5%
Aa1
5%
5%
Aa2
5%
5%
Aa3
5%
3.75%
A1 and P-1 (both)
3.125%
2.5%
A2* and P-1 (both)
1.875%
1.25%
A2
0%
0%

 

--------------------------------------------------------------------------------

* and not on watch for possible downgrade
 
“Moody’s Default Probability Rating”:  With respect to any Collateral
Obligation, the rating determined pursuant to Schedule 5 hereto (or such other
schedule provided by Moody’s to the Issuer, the Trustee, the Collateral
Administrator and the Collateral Manager).
 
“Moody’s Derived Rating”:  With respect to any Collateral Obligation whose
Moody’s Rating or Moody’s Default Probability Rating cannot otherwise be
determined pursuant to the definitions thereof, the rating determined for such
Collateral Obligation as set forth in Schedule 5 hereto (or such other schedule
provided by Moody’s to the Issuer, the Trustee, the Collateral Administrator and
the Collateral Manager).
 
“Moody’s Diversity Test”:  A test that will be satisfied on any date of
determination if the Diversity Score (rounded to the nearest whole
number) equals or exceeds the number set forth in the column entitled “Minimum
Diversity Score” in the Asset Quality Matrix based upon the applicable
“row/column combination” chosen by the Collateral Manager (or interpolating
between two adjacent rows and/or two adjacent columns, as applicable) in
accordance with Section 7.18(g).
 
“Moody’s Industry Classification”:  The industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Collateral Manager if Moody’s publishes revised industry
classifications.
 
“Moody’s Non-Senior Secured Loan”:  Any assignment of or Participation Interest
in or other interest in a loan that is not a Moody’s Senior Secured Loan.
 
“Moody’s Ramp-Up Failure”:  The meaning specified in Section 7.18(e).
 
 
36

--------------------------------------------------------------------------------

 
 
“Moody’s Rating”:  With respect to any Collateral Obligation, the rating
determined pursuant to Schedule 5 hereto (or such other schedule provided by
Moody’s to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager).
 
“Moody’s Rating Condition”:  With respect to any action taken or to be taken by
or on behalf of the Issuer, a condition that is satisfied if Moody’s has
confirmed in writing to the Issuer, the Trustee, the Collateral Administrator
and the Collateral Manager that no immediate withdrawal or reduction with
respect to its then-current rating by Moody’s of any Class of Secured Notes will
occur as a result of such action; provided that the Moody’s Rating Condition
will be deemed to be satisfied if no Class of Secured Notes then Outstanding is
rated by Moody’s.
 
“Moody’s Rating Factor”:  For each Collateral Obligation, the number set forth
in the table below opposite the Moody’s Default Probability Rating of such
Collateral Obligation.
 
Moody’s Default
Probability
Rating
 
Moody’s Rating
Factor
 
Moody’s Default
Probability
Rating
 
Moody’s Rating
Factor
Aaa
 
1
 
Ba1
 
940
Aa1
 
10
 
Ba2
 
1,350
Aa2
 
20
 
Ba3
 
1,766
Aa3
 
40
 
B1
 
2,220
A1
 
70
 
B2
 
2,720
A2
 
120
 
B3
 
3,490
A3
 
180
 
Caa1
 
4,770
Baa1
 
260
 
Caa2
 
6,500
Baa2
 
360
 
Caa3
 
8,070
Baa3
 
610
 
Ca or lower
 
10,000



For purposes of the Maximum Moody’s Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody’s Rating Factor of 1.
 
“Moody’s Recovery Amount”:  With respect to any Collateral Obligation that is a
Defaulted Obligation, an amount equal to (a) the applicable Moody’s Recovery
Rate multiplied by (b) the Principal Balance of such Collateral Obligation.
 
“Moody’s Recovery Rate”:  With respect to any Collateral Obligation, as of any
date of determination, the recovery rate determined in accordance with the
following, in the following order of priority:
 
 
(i)
if the Collateral Obligation has been specifically assigned a recovery rate by
Moody’s (for example, in connection with the assignment by Moody’s of an
estimated rating), such recovery rate;

 
 
37

--------------------------------------------------------------------------------

 

 
(ii)
if the preceding clause does not apply to the Collateral Obligation, and the
Collateral Obligation is a Moody’s Senior Secured Loan or a Moody’s Non-Senior
Secured Loan (in each case other than a DIP Collateral Obligation), the rate
determined pursuant to the table below based on the number of rating
subcategories difference between the Collateral Obligation’s Moody’s Rating and
its Moody’s Default Probability Rating (for purposes of clarification, if the
Moody’s Rating is higher than the Moody’s Default Probability Rating, the rating
subcategories difference will be positive and if it is lower, negative):

 
Number of Moody’s
Ratings Subcategories
Difference Between the
Moody’s Rating and the
Moody’s Default
Probability Rating
 
Moody’s Senior
Secured Loans
 
Moody’s Non-Senior
Secured Loans
+2 or more
 
60%
 
45%
+1
 
50%
 
42.5%
0
 
45%
 
40%
-1
 
40%
 
30%
-2
 
30%
 
15%
-3 or less
 
20%
 
10%

 
 
(iii)
if the Collateral Obligation is a DIP Collateral Obligation (other than a DIP
Collateral Obligation which has been specifically assigned a recovery rate by
Moody’s), 50%.

 
“Moody’s RiskCalc”: The meaning specified in Schedule 7.
 
“Moody’s Senior Secured Loan”:  The meaning specified in Schedule 5 (or such
other schedule provided by Moody’s to the Issuer, the Trustee and the Collateral
Manager).
 
“Moody’s Weighted Average Recovery Adjustment”:  As of any date of
determination, the greater of (a) zero and (b) the product of (i)(A) the
Weighted Average Moody’s Recovery Rate as of such date of determination
multiplied by 100 minus (B) 48.0 and (ii) (A) with respect to the adjustment
of  the Maximum Moody’s Rating Factor Test, 65 and (B) with respect to
adjustment of the Minimum Floating Spread, 0.07%; provided, that if the Weighted
Average Moody’s Recovery Rate for purposes of determining the Moody’s Weighted
Average Recovery Adjustment is greater than 60%, then such Weighted Average
Moody’s Recovery Rate shall equal 60% unless the Moody’s Rating Condition is
satisfied; provided, further, that the amount specified in clause (b)(i) above
may only be allocated once on any date of determination and the Collateral
Manager shall designate to the Collateral Administrator in writing on each such
date the portion of such amount that shall be allocated to clause (b)(ii)(A) and
the portion of such amount that shall be allocated to clause (b)(ii)(B) (it
being understood that, absent an express designation by the Collateral Manager,
all such amounts shall be allocated to clause (b)(ii)(A)).
 
“Net Exposure Amount”: As of the applicable Cut-Off Date, with respect to any
Substitute Collateral Obligation which is a Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the lesser of (i) the aggregate amount
of the then unfunded funding obligations thereunder and (ii) the amount
necessary to cause, upon completion of such substitution on the applicable
Cut-Off Date, the amount of funds on deposit in the Revolver Funding Account to
be at least equal to the sum of the unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
then included in the Assets.
 
 
38

--------------------------------------------------------------------------------

 
 
“Net Purchased Loan Balance”:  As of any date of determination, an amount equal
to (a) the sum of (i) the aggregate principal balance of all Collateral
Obligations (without duplication) conveyed by the Originator to the Depositor
and by the Depositor to the Issuer under the Master Loan Sale Agreement prior to
such date, calculated as of the respective Cut-Off Dates of such Collateral
Obligations, and (ii) the aggregate principal balance of all Collateral
Obligations (without duplication) acquired by the Issuer other than from the
Depositor prior to such date minus (b) the aggregate principal balance of all
Collateral Obligations (other than Ineligible Collateral Obligations, and
without duplication) repurchased or substituted by the Originator prior to such
date.
 
“Non-Call Period”:  The period from the Closing Date to but excluding the
Payment Date in the month which is the later to occur of (i) July 2013, or (ii)
the end of the Reinvestment Period (taking into account any extension thereof to
the Reinvestment Period Extension Date).
 
“Non-Emerging Market Obligor”:  An obligor that is Domiciled in any country that
has a country ceiling for foreign currency bonds of at least “Aa2” by Moody’s
and a foreign currency issuer credit rating of at least “AA” by S&P.
 
“Non-Permitted ERISA Holder”:  As defined in Section 2.11(d).
 
“Non-Permitted Holder”:  As defined in Section 2.11(b).
 
“Note Interest Amount”:  With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 outstanding principal amount of such
Class of Secured Notes.
 
“Note Payment Sequence”: The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:
 
(i)           to the payment of principal of the Class A Notes (including any
defaulted interest) until such amount has been paid in full; and
 
(ii)           to the payment of principal of the Class B Notes (including any
defaulted interest) until the Class B Notes have been paid in full.
 
“Noteholder”:  The registered owner of any Note; provided that, with respect to
the delivery of notices, reports and other communications required to be
delivered thereto under any Transaction Document, the “Noteholder” shall be the
registered owners of the related Class of Notes and each Beneficial Owner
thereof.
 
“Noteholder Reporting Obligations”:  The obligations set forth in Section
2.12(d).
 
“Notice of Substitution”: The meaning specified in Section 12.3(a)(ii).
 
 
39

--------------------------------------------------------------------------------

 
 
“Notes”:  Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.3).
 
“Obligor”: With respect to any Collateral Obligation, any Person or Persons
obligated to make payments pursuant to or with respect to such Collateral
Obligation, including any guarantor thereof, but excluding, in each case, any
such Person that is an obligor or guarantor that is in addition to the primary
obligors or guarantors with respect to the assets, cash flows or credit on which
the related Collateral Obligation is principally underwritten.
 
“Offer”:  As defined in Section 10.8(c).
 
“Offering”:  The offering of any Notes pursuant to the relevant Offering
Circular.
 
“Offering Circular”:  Each offering circular relating to the offer and sale of
the Notes, including any supplements thereto.
 
“Officer”:  (a) With respect to any corporation, the Chairman of the board of
directors, the President, any Vice President, the Secretary, an Assistant
Secretary, the Treasurer or an Assistant Treasurer of such entity, (b) with
respect to any limited liability company, any person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company, (c) with respect
to the Issuer, any Responsible Officer of the designated manager of the Issuer,
or any Officer of the Collateral Manager on behalf of the Issuer and (d) with
respect to the Collateral Manager, any manager of the Collateral Manager or any
duly authorized officer of the Collateral Manager with direct responsibility for
the administration of the Collateral Management Agreement and this Indenture and
also, with respect to a particular matter, any other duly authorized officer of
the Collateral Manager to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.
 
 “Opinion of Counsel”:  A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency, in form and substance
reasonably satisfactory to the Trustee (and, if so addressed, each Rating
Agency), of an attorney admitted to practice, or a nationally or internationally
recognized and reputable law firm one or more of the partners of which are
admitted to practice, before the highest court of any State of the United States
or the District of Columbia, which attorney or law firm, as the case may be,
may, except as otherwise expressly provided herein, be counsel for the Issuer,
and which attorney or law firm, as the case may be, shall be reasonably
satisfactory to the Trustee.  Whenever an Opinion of Counsel is required
hereunder, such Opinion of Counsel may rely on opinions of other counsel who are
so admitted and so satisfactory, which opinions of other counsel shall accompany
such Opinion of Counsel and shall be addressed to the Trustee (and, if required
by the terms hereof, each Rating Agency) or shall state that the Trustee (and,
if required by the terms hereof, each Rating Agency) shall be entitled to rely
thereon.
 
“Optional Redemption”:  A redemption of the Notes in accordance with
Section 9.2.
 
“Originator”: Golub Capital BDC, Inc., together with its successors and assigns.
 
 
40

--------------------------------------------------------------------------------

 
 
“Other Plan Law”:  Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.
 
“Outstanding”:  With respect to the Notes or the Notes of any specified Class,
as of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:
 
 
(i)
Notes theretofore canceled by the Registrar or delivered to the Registrar for
cancellation in accordance with the terms of Section 2.9;

 
 
(ii)
Notes or portions thereof for whose payment or redemption funds in the necessary
amount have been theretofore irrevocably deposited with the Trustee or any
Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(ii); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 
 
(iii)
Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture, unless proof satisfactory to the
Trustee is presented that any such Notes are held by a “protected purchaser”
(within the meaning of Section 8-303 of the UCC); and

 
 
(iv)
Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

 
provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (a) Notes owned by the Issuer or (only in
the case of a vote on (i) the removal of the Collateral Manager for “cause”,
(ii) the approval of a successor Collateral Manager if the appointment of the
Collateral Manager is being terminated pursuant to the Collateral Management
Agreement for “cause” and (iii) the waiver of any event constituting “cause”)
Notes owned by the Collateral Manager, an Affiliate thereof, or an account,
fund, client or portfolio established and controlled by the Collateral Manager
or an Affiliate thereof or for which the Collateral Manager or an Affiliate
thereof acts as the investment adviser or with respect to which it or an
Affiliate exercises discretionary authority shall be disregarded and deemed not
to be Outstanding, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Trust Officer of the Trustee
actually knows to be so owned shall be so disregarded and (b) Notes so owned
that have been pledged in good faith shall be regarded as Outstanding if the
pledgee establishes to the reasonable satisfaction of the Trustee the pledgee’s
right so to act with respect to such Notes and that the pledgee is not one of
the Persons specified above.
 
“Overcollateralization Ratio”:  As of any date of determination, the percentage
derived from: (i) the Adjusted Collateral Principal Amount on such date divided
by (ii) the Aggregate Outstanding Amount on such date of the Secured Notes.
 
 
41

--------------------------------------------------------------------------------

 
 
“Overcollateralization Ratio Test”:  A test that is satisfied with respect to
the Secured Notes as of any date of determination on which such test is
applicable if (i) the Overcollateralization Ratio on such date is at least equal
to the Required Overcollateralization Ratio or (ii) the Secured Notes are no
longer outstanding.
 
“Pari Passu Class”:  With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.
 
“Participation Interest”:  (i) A participation interest in a loan that, at the
time of acquisition or the Issuer’s commitment to acquire the same, is
represented by a contractual obligation of a Selling Institution that has at the
time of such acquisition or the Issuer’s commitment to acquire the same at least
a short-term rating of “A-1” (or if no short-term rating exists, a long-term
rating of “A+”) by S&P and (ii) each Closing Date Participation Interest.
 
“Passing Accountants’ Certificate”:  The meaning specified in Section 7.18(e).
 
“Paying Agent”:  Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.
 
“Payment Account”:  The payment account of the Trustee established pursuant to
Section 10.3(a).
 
“Payment Date”:  The 20th day of January, April, July and October of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in January, 2011, except that the final Payment Date (subject to any
earlier redemption or payment of the Notes) shall be July 20, 2021 (or, if such
day is not a Business Day, the next succeeding Business Day).
 
“PBGC”:  The United States Pension Benefit Guaranty Corporation.
 
“Permitted Deferrable Obligation”:  Any Deferrable Obligation that (or the
Underlying Document of which) carries a current cash pay interest rate of not
less than (a) in the case of a Floating Rate Obligation, LIBOR plus 1.00% per
annum or (b) in the case of a Fixed Rate Obligation, the zero-coupon swap rate
in a fixed/floating interest rate swap with a term equal to five years.
 
“Permitted Liens”: With respect to the Assets:  (i) security interests, liens
and other encumbrances created pursuant to the Transaction Documents, (ii)
security interests, liens and other encumbrances in favor of the Trustee created
pursuant to the Indenture and/or this Agreement, (iii) with respect to agented
Collateral Obligations, security interests, liens and other encumbrances in
favor of the lead agent, the collateral agent or the paying agent on behalf of
all holders of indebtedness of such Obligor under the related facility, (iv)
with respect to any Equity Security, any security interests, liens and other
encumbrances granted on such Equity Security to secure indebtedness of the
related Obligor and/or any  security interests, liens and other rights or
encumbrances granted under any governing documents or other agreement between or
among or binding upon the Issuer as the holder of equity in such Obligor and (v)
security interests, liens and other encumbrances, if any, which have priority
over first priority perfected security interests in the Collateral Obligations
or any portion thereof under the UCC or any other applicable law.
 
 
42

--------------------------------------------------------------------------------

 
 
“Permitted Offer”:  An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of Cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest and (ii) as to which the Collateral Manager has determined in
its reasonable commercial judgment that the offeror has sufficient access to
financing to consummate the Offer.
 
“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.
 
“Portfolio Acquisition and Disposition Requirements”: With respect to any
acquisition (whether by purchase or substitution) or disposition of a Collateral
Obligation, each of the following conditions, which shall be certified to in
writing in the form of Exhibit H or Exhibit I hereto (as applicable) by the
Collateral Manager on behalf of the Issuer to the Trustee: (a) such Collateral
Obligation, if being acquired by the Issuer, is an Eligible Asset; (b) such
Collateral Obligation is being acquired or disposed of in accordance with the
terms and conditions set forth herein; (c) the acquisition or disposition of
such Collateral Obligation does not result in a reduction or withdrawal of the
then-current rating issued by any Rating Agency on any class of Secured Notes
then Outstanding; and (d) such Collateral Obligation is not being acquired or
disposed of for the primary purpose of recognizing gains or decreasing losses
resulting from market value changes.
 
“Portfolio Company”:  Any company that is controlled by the Collateral Manager,
an Affiliate thereof, or an account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof.
 
 “Principal Balance”:  Subject to Section 1.3, with respect to (a) any Asset
other than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth herein) any undrawn commitments
that have not been irrevocably reduced or withdrawn with respect to such
Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest only strip shall be deemed to be zero and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.
 
“Principal Collection Subaccount”:  The meaning specified in Section 10.2(a).
 
“Principal Financed Accrued Interest”:  The amount of Principal Proceeds, if
any, applied towards the purchase of accrued interest on a Collateral
Obligation.
 
 
43

--------------------------------------------------------------------------------

 
 
“Principal Proceeds”:  With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.
 
“Priority Category”:  With respect to any Collateral Obligation, the applicable
category listed in the table under the heading “Priority Category” in clause
1(b) of Schedule 6.
 
“Priority Class”:  With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.
 
“Priority of Payments”:  The meaning specified in Section 11.1(a).
 
“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
“Process Agent”:  The meaning specified in Section 7.2.
 
“Proposed Portfolio”:  The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.
 
“Purchase Agreement”:  The agreement dated as of July 16, 2010 by and between
the Issuer, the Originator and the Initial Purchaser of the Secured Notes, as
amended from time to time.
 
“QIB/QP”:  Any Person that, at the time of its acquisition, purported
acquisition or proposed acquisition of Notes is both a Qualified Institutional
Buyer and a Qualified Purchaser.
 
“Qualified Broker/Dealer”:  Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon, N.A.; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Calyon; Citibank, N.A.; Credit Agricole S.A.; Canadian
Imperial Bank of Commerce; Credit Suisse; Deutsche Bank AG; Dresdner Bank AG;
Goldman Sachs & Co.; HSBC Bank; Imperial Capital LLC; JPMorgan Chase Bank, N.A.;
Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan
Stanley & Co.; Natixis; Northern Trust Company; Royal Bank of Canada; The Royal
Bank of Scotland plc; Societe Generale; The Toronto-Dominion Bank; UBS AG; U.S.
Bank, National Association; and Wells Fargo Bank, National Association.
 
“Qualified Institutional Buyer”:  The meaning specified in Rule 144A under the
Securities Act.
 
“Qualified Purchaser”:  The meaning specified in Section 2(a)(51) of the 1940
Act and Rule 2a51-2 or 2a51-3 under the 1940 Act.
 
“Ramp-Up Account”:  The account established pursuant to Section 10.3(c).
 
 
44

--------------------------------------------------------------------------------

 

“Rating Agency”:  Each of Moody’s and S&P or, with respect to Assets generally,
if at any time Moody’s or S&P ceases to provide rating services with respect to
debt obligations, any other nationally recognized investment rating agency
selected by the Issuer (or the Collateral Manager on behalf of the Issuer).  If
at any time Moody’s ceases to be a Rating Agency, references to rating
categories of Moody’s herein shall be deemed instead to be references to the
equivalent categories of such other rating agency as of the most recent date on
which such other rating agency and Moody’s published ratings for the type of
obligation in respect of which such alternative rating agency is used; provided
that, if any S&P Rating is determined by reference to a rating by Moody’s, such
change shall be subject to satisfaction of the S&P Rating Condition.  If at any
time S&P ceases to be a Rating Agency, references to rating categories of S&P
herein shall be deemed instead to be references to the equivalent categories of
such other rating agency as of the most recent date on which such other rating
agency and S&P published ratings for the type of obligation in respect of which
such alternative rating agency is used.
 
“Record Date”:  With respect to the Global Secured Notes, Certificated Secured
Notes and Certificated Subordinated Notes, the date 15 days prior to the
applicable Payment Date.
 
“Redemption Date”:  Any Payment Date specified for a redemption of Notes
pursuant to Article IX.
 
“Redemption Price”: (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon to the Redemption Date and (b) for each Subordinated Note, its
proportional share (based on the outstanding principal amount of such Notes) of
the amount of the proceeds of the Assets remaining after giving effect to the
Optional Redemption or Tax Redemption of the Secured Notes in whole or after all
of the Secured Notes have been repaid in full and payment in full of (and/or
creation of a reserve for) all expenses (including all Aggregate Collateral
Management Fees and Administrative Expenses) of the Issuer; provided that, in
connection with any Tax Redemption, holders of 100% of the Aggregate Outstanding
Amount of any Class of Secured Notes may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class of
Secured Notes.
 
“Reference Banks”:  The meaning specified in Exhibit C hereto.
 
“Refinancing”:  A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Notes in
connection with an Optional Redemption.
 
“Refinancing Proceeds”:  The Cash proceeds from the Refinancing.
 
“Register and Registrar”:  The respective meanings specified in Section 2.5(a).
 
“Registered”:  In registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a grantor
trust shall not be treated as Registered unless each of the obligations or
securities held by the trust was issued after that date.
 
“Registered Investment Adviser”:  A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act of 1940, as amended.
 
 
45

--------------------------------------------------------------------------------

 
 
“Regulation S”:  Regulation S, as amended, under the Securities Act.
 
“Regulation S Global Secured Note”:  The meaning specified in Section 2.2(b)(i).
 
“Reinvestment Agreement”: A guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having an Eligible Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, if the rating assigned to such agreement by
either Rating Agency is at any time lower than such agreement’s Eligible
Investment Required Rating.
 
“Reinvestment Amount”: Any amount that is available to be distributed on any
Payment Date during the Reinvestment Period to the Issuer pursuant to clause (I)
of Section 11.1(a)(i) but is instead deposited in the Principal Collection
Subaccount on such Payment Date at the direction of the Issuer in accordance
with Section 11.1(e).  Each Reinvestment Amount shall be deemed to be paid to
the Issuer on the Payment Date on which it is deposited in the Principal
Collection Subaccount at the direction of the Issuer, and each Reinvestment
Amount will be actually paid to the Issuer after such Payment Date, without
interest thereon and solely to the extent of Principal Proceeds available
therefor pursuant to clause (J) of Section 11.1(a)(ii) or proceeds in respect of
the Assets available therefor pursuant to clause (J) of Section 11.1(a)(iii), as
applicable.
 
“Reinvestment Period”:  The period from and including the Closing Date to and
including the earliest of (i) the later of July 22, 2013 and the Reinvestment
Period Extension Date, (ii) the date of the acceleration of the Maturity of any
Class of Secured Notes pursuant to Section 5.2 and (iii) the date on which the
Collateral Manager reasonably determines that it can no longer reinvest in
additional Collateral Obligations in accordance with the terms hereof or the
Collateral Management Agreement; provided, in the case of clause (iii), the
Collateral Manager notifies the Issuer, the Trustee (who shall notify the
Holders of Notes) and the Collateral Administrator thereof in writing at least
one Business Day prior to such date. The initial Reinvestment Period may be
extended at the option of the Issuer, as directed by a Majority of the
Subordinated Notes, to the Reinvestment Period Extension Date, specified in a
written notice from the Issuer to the Trustee, the Collateral Administrator and
the Collateral Manager; provided that at the time such option is exercised (i) a
Supermajority of the Class A Notes have consented thereto, (ii) the Global
Rating Agency Condition is satisfied with respect thereto, (iii) the ratings on
the Class A Notes and Class B Notes are higher than or equal to the respective
ratings thereof on the Closing Date, and (iv) the Coverage Tests, Collateral
Quality Test and Concentration Limitations are in compliance.
 
“Reinvestment Period Extension Date”:  July 20, 2015.
 
“Reinvestment Target Par Balance”:  As of any date of determination, the Target
Initial Par Amount minus the amount of any reduction in the Aggregate
Outstanding Amount of the Notes through the payment of Principal Proceeds.
 
“Related Person”: With respect to any Person, the owners of the equity interests
therein, directors, officers, employees, managers, agents and professional
advisors thereof.
 
“Repurchase and Substitution Limit”:  The meaning specified in Section 12.3(c).
 
 
46

--------------------------------------------------------------------------------

 
 
“Required Interest Coverage Ratio”:  For the Secured Notes, 115.0%.
 
“Required Interest Diversion Amount”: The lesser of (x) 50% of Available Funds
from the Collateral Interest Amount on any Payment Date after application of
such Collateral Interest Amount to the payment of amounts set forth in clauses
(A) through (E) of Section 11.1(a)(i) and (y) the minimum amount that needs to
be added to the Adjusted Collateral Principal Amount in order to cause the
Interest Diversion Test to be satisfied.
 
 “Required Overcollateralization Ratio”: For the Class A Notes and Class B
Notes, 158.0%.
 
“Resolution”: A resolution of, or written consent of, the board of directors of
the designated manager of the Issuer.
 
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of the
applicable agreement and also, with respect to a particular matter, any other
duly authorized officer of such Person to whom such matter is referred because
of such officer’s knowledge of and familiarity with the particular subject;
provided that, with (i) respect to the Issuer or Depositor, a Responsible
Officer shall only include the chairman, chief executive officer and chief
financial officer of the designated manager of the Issuer or Depositor, as
applicable, and (ii) with respect to the Originator, a Responsible Officer shall
only include the chairman, chief executive officer and chief financial officer
of the Originator. Each party may receive and accept a certification of the
authority of any other party as conclusive evidence of the authority of any
Person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.
 
“Restricted Trading Period”:  The period during which (a) the Moody’s rating of
any of the Class A Notes is one or more sub-categories below its rating on the
Closing Date, (b) the Moody’s rating of any of the Class B Notes is two or more
sub-categories below its rating on the Closing Date or (c) the Moody’s rating of
any Class A Notes or Class B Notes (in each case then outstanding) has been
withdrawn and not reinstated; provided, that such period will not be a
Restricted Trading Period (so long as the Moody’s rating of any of the Class A
Notes or the Class B Notes has not been further downgraded, withdrawn or put on
watch for potential downgrade) upon the direction of the Issuer with the consent
of a Majority of the Controlling Class.
 
“Revolver Funding Account”:  The account established pursuant to Section 10.4.
 
“Revolving Collateral Obligation”:  Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the
Issuer; provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.
 
 
47

--------------------------------------------------------------------------------

 
 
“Rule 144A”:  Rule 144A, as amended, under the Securities Act.
 
“Rule 144A Global Secured Note”:  The meaning specified in Section 2.2(b)(ii).
 
“Rule 144A Information”:  The meaning specified in Section 7.15.
 
“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor or successors thereto.
 
“S&P CDO Monitor”:  Each dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Administrator and
the Trustee.  Each S&P CDO Monitor shall be chosen by the Collateral Manager and
associated with either (x) a Weighted Average S&P Recovery Rate and a Weighted
Average Floating Spread from Section 2 of Schedule 6 or (y) a Weighted Average
S&P Recovery Rate and a Weighted Average Floating Spread confirmed by S&P;
provided that as of any date of determination the Weighted Average S&P Recovery
Rate for each Class of Secured Notes Outstanding equals or exceeds the Weighted
Average S&P Recovery Rate for such Class chosen by the Collateral Manager and
the Weighted Average Floating Spread equals or exceeds the Weighted Average
Floating Spread chosen by the Collateral Manager.
 
“S&P CDO Monitor Test”:  A test that will be satisfied on any date of
determination on or after the Effective Date following receipt by the Issuer and
the Collateral Administrator of the S&P CDO Monitor (along with the assumptions
and instructions to run the S&P CDO Monitor and in a form that performs as
intended with respect to the Assets) if, after giving effect to the sale of a
Collateral Obligation or the purchase of a Collateral Obligation, each Class
Default Differential of the Proposed Portfolio is positive.  The S&P CDO Monitor
Test will be considered to be improved if each Class Default Differential of the
Proposed Portfolio is greater than the corresponding Class Default Differential
of the Current Portfolio.
 
“S&P Collateral Value”:  With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation, as of the relevant
Measurement Date and (ii) the Market Value of such Defaulted Obligation, as of
the relevant Measurement Date.
 
“S&P Industry Classification”:  The S&P Industry Classifications set forth in
Schedule 3 hereto, and such industry classifications shall be updated at the
option of the Collateral Manager if S&P publishes revised industry
classifications.
 
“S&P Rating”:  With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:
 
 
48

--------------------------------------------------------------------------------

 

 
(i)
(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer;
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition if the related obligor has
consented to the disclosure thereof and a copy of such consent has been provided
to S&P) or (b) if there is no issuer credit rating of the issuer by S&P but
(1) there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating if such rating
is higher than “BB+”, and shall be two sub-categories above such rating if such
rating is “BB+” or lower;

 
 
(ii)
with respect to any Collateral Obligation that is a DIP Collateral Obligation,
the S&P Rating thereof shall be the credit rating assigned to such issue by S&P;

 
 
(iii)
if there is not a rating by S&P on the issuer or on an obligation of the issuer,
then the S&P Rating may be determined pursuant to clauses (a) through (c) below:

 
 
(a)
if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody’s, then the S&P Rating will be determined in accordance
with the methodologies for establishing the Moody’s Rating set forth above
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P equivalent of the Moody’s Rating if such Moody’s Rating is “Baa3” or
higher and (2) two sub-categories below the S&P equivalent of the Moody’s Rating
if such Moody’s Rating is “Ba1” or lower;

 
 
49

--------------------------------------------------------------------------------

 

 
(b)
the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that, if such
Information is submitted within such 30-day period, then, pending receipt from
S&P of such estimate, such Collateral Obligation shall have an S&P Rating as
determined by the Collateral Manager in its sole discretion if the Collateral
Manager certifies to the Trustee and the Collateral Administrator that it
believes that such S&P Rating  determined by the Collateral Manager is
commercially reasonable and will be at least equal to such rating; provided
further, that if such Information is not submitted within such 30-day period,
then, pending receipt from S&P of such estimate, the Collateral Obligation shall
have (1) the S&P Rating as determined by the Collateral Manager for a period of
up to 90 days after the acquisition of such Collateral Obligation and (2) an S&P
Rating of “CCC-” following such 90-day period; unless, during such 90-day
period, the Collateral Manager has requested the extension of such period and
S&P, in its sole discretion, has granted such request; provided further, that if
such 90-day period (or other extended period) elapses pending S&P’s decision
with respect to such application, the S&P Rating of such Collateral Obligation
shall be “CCC-”; provided further, that if the Collateral Obligation has had a
public rating by S&P that S&P has withdrawn or suspended within six months prior
to the date of such application for a credit estimate in respect of such
Collateral Obligation, the S&P Rating in respect thereof shall be “CCC-” pending
receipt from S&P of such estimate, and S&P may elect not to provide such
estimate until a period of six months have elapsed after the withdrawal or
suspension of the public rating; provided further that the S&P Rating may not be
determined pursuant to this clause (b) if the Collateral Obligation is a DIP
Collateral Obligation; provided further that such credit estimate shall expire
12 months after the acquisition of such Collateral Obligation, following which
such Collateral Obligation shall have an S&P Rating of “CCC-” unless, during
such 12-month period, the Issuer applies for renewal thereof in accordance with
Section 7.14(b), in which case such credit estimate shall continue to be the S&P
Rating of such Collateral Obligation until S&P has confirmed or revised such
credit estimate, upon which such confirmed or revised credit estimate shall be
the S&P Rating of such Collateral Obligation; provided further that such
confirmed or revised credit estimate shall expire on the next succeeding
12-month anniversary of the date of the acquisition of such Collateral
Obligation and (when renewed annually in accordance with Section 7.14(b)) on
each 12-month anniversary thereafter;

 
 
(c)
with respect to a Collateral Obligation that is not a Defaulted Obligation, the
S&P Rating of such Collateral Obligation will at the election of the Issuer (at
the direction of the Collateral Manager) be “CCC-”; provided that (i) neither
the issuer of such Collateral Obligation nor any of its Affiliates are subject
to any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt securities and other obligations of the
issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current; or

 
 
(iv)
with respect to a DIP Collateral Obligation that has no issue rating by S&P or a
Current Pay Obligation that is rated “D” or “SD” by S&P, the S&P Rating of such
DIP Collateral Obligation or Current Pay Obligation, as applicable, will be, at
the election of the Issuer (at the direction of the Collateral Manager), “CCC-”
or the S&P Rating determined pursuant to clause (iii)(b) above;

 
 
50

--------------------------------------------------------------------------------

 
 
provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.
 
“S&P Rating Condition”:  With respect to any action taken or to be taken by or
on behalf of the Issuer, a condition that is satisfied if S&P has confirmed in
writing to the Issuer, the Trustee, the Collateral Administrator and the
Collateral Manager that no immediate withdrawal or reduction with respect to its
then-current rating by S&P of any Class of Secured Notes will occur as a result
of such action; provided that the S&P Rating Condition will be deemed to be
satisfied if no Class of Secured Notes then Outstanding is rated by S&P.
 
“S&P Ratings Confirmation Failure”:  The meaning specified in
Section 7.18(e)(y).
 
“S&P Recovery Amount”:  With respect to any Collateral Obligation, an amount
equal to: (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.
 
“S&P Recovery Rate”:  With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 6 using the initial rating of the most senior
Class of Secured Notes Outstanding at the time of determination.
 
“S&P Recovery Rating”:  With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon the following table:
 
Recovery Rating
 
Description of Recovery
 
Recovery Range (%)
1+
 
High expectation, full recovery
 
75-95
1
 
Very high recovery
 
65-95
2
 
Substantial recovery
 
50-85
3
 
Meaningful recovery
 
30-65
4
 
Average recovery
 
20-45
5
 
Modest recovery
 
5-25
6
 
Negligible recovery
 
2-10



“Sale”:  The meaning specified in Section 5.17.
 
“Sale Proceeds”:  All proceeds (excluding accrued interest, if any) received
with respect to Assets as a result of sales of such Assets in accordance with
Article XII less any reasonable expenses incurred by the Collateral Manager, the
Collateral Administrator or the Trustee (other than amounts payable as
Administrative Expenses) in connection with such sales.  Sale Proceeds will
include Principal Financed Accrued Interest received in respect of such sale.
 
 
51

--------------------------------------------------------------------------------

 

“Schedule of Collateral Obligations”:  The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity, the Moody’s Rating, the
S&P Rating (unless such rating is based on a credit estimate or is a private or
confidential rating from S&P), the Moody’s Industry Classification and the S&P
Industry Classification for each Collateral Obligation and the percentage of the
aggregate commitment under each Revolving Collateral Obligation and Delayed
Drawdown Collateral Obligation that is funded, as amended from time to time
(without the consent of or any action on the part of any Person) to reflect the
release of Collateral Obligations pursuant to Article X hereof, the inclusion of
additional Collateral Obligations pursuant to Section 7.18 hereof and the
inclusion of additional Collateral Obligations as provided in Section 12.2 and
Section 12.3 hereof.
 
“Scheduled Distribution”: With respect to any Collateral Obligation, each
payment of principal and/or interest scheduled to be made by the related Obligor
under the terms of such Collateral Obligation (determined in accordance with the
assumptions specified in Section 1.3 hereof) after (a) in the case of the
initial Collateral Obligations, the Closing Date or (b) in the case of
Collateral Obligations added or substituted after the Closing Date, the related
Cut-Off Date, as adjusted pursuant to the terms of the related Underlying
Documents.
 
“Second Lien Loan” Means any assignment of or Participation Interest in a Loan
that:  (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan but which is
subordinated (with respect to liquidation preferences with respect to pledged
collateral) to a Senior Secured Loan of the obligor; (b) is secured by a valid
second-priority perfected security interest or lien in, to or on specified
collateral securing the obligor’s obligations under the Second Lien Loan the
value of which is adequate (in the commercially reasonable judgment of the
Collateral Manager) to repay the Loan in accordance with its terms and to repay
all other Loans of equal or higher seniority secured by a lien or security
interest in the same collateral and (c) is not secured solely or primarily by
common stock or other equity interests.
 
“Secured Noteholders”:  The Holders of the Secured Notes.
 
“Secured Notes”:  The Class A Notes and the Class B Notes.
 
“Secured Parties”:  The meaning specified in the Granting Clauses.
 
“Securities Account Control Agreement”:  The Securities Account Control
Agreement dated as of the Closing Date between the Issuer, the Trustee and U.S.
Bank National Association, as custodian.
 
“Securities Act”:  The United States Securities Act of 1933, as amended.
 
“Securities Intermediary”:  As defined in Section 8-102(a)(14) of the UCC.
 
“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.
 
“Selling Institution”:  The entity obligated to make payments to the Issuer
under the terms of a Participation Interest (other than a Closing Date
Participation Interest).
 
 
52

--------------------------------------------------------------------------------

 
“Senior Secured Loan”:  Any assignment of or Participation Interest in a Loan
that:  (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than with
respect to liquidation, trade claims, capitalized leases or similar
obligations); (b) is secured by a valid first-priority perfected security
interest or lien in, to or on specified collateral securing the obligor’s
obligations under the Loan; (c) the value of the collateral securing the Loan at
the time of purchase together with other attributes of the obligor (including,
without limitation, its general financial condition, ability to generate cash
flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay the Loan in accordance with its terms and to repay all other Loans of
equal seniority secured by a first lien or security interest in the same
collateral and (d) is not secured solely or primarily by common stock or other
equity interests.
 
“Similar Law”:  Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other Persons
responsible for the investment and operation of the Issuer’s assets) to laws or
regulations that are similar to the fiduciary responsibility or prohibited
transaction provisions contained in Title I of ERISA or Section 4975 of the
Code.
 
“Special Redemption”:  As defined in Section 9.6.
 
“Special Redemption Amount”:  As defined in Section 9.6.
 
“Special Redemption Date”:  As defined in Section 9.6.
 
“Specified Amendment”: With respect to any Collateral Obligation, any amendment,
waiver or modification which would:
 
(a)           modify the amortization schedule with respect to such Collateral
Obligation in a manner that (i) reduces the dollar amount of any Scheduled
Distribution by more than the greater of (x) 25% and (y) $250,000, (ii)
postpones any Scheduled Distribution by more than two payment periods or (iii)
causes the Weighted Average Life of the applicable Collateral Obligation to
increase by more than 25%;
 
(b)           reduce or increase the cash interest rate payable by the Obligor
thereunder by more than 100 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a
Collateral Obligation or as a result of an increase in the interest rate index
for any reason other than such amendment, waiver or modification);
 
(c)           extend the stated maturity date of such Collateral Obligation by
more than 24 months;
 
(d)           contractually or structurally subordinate such Collateral
Obligation by operation of a priority of payments, turnover provisions, the
transfer of assets in order to limit recourse to the related Obligor or the
granting of Liens (other than permitted Liens) on any of the underlying
collateral securing such Collateral Obligation;

 
53

--------------------------------------------------------------------------------

 

(e)           release any party from its obligations under such Collateral
Obligation, if such release would have a material adverse effect on the
Collateral Obligation; or
 
(f)            reduce the principal amount of the applicable Collateral
Obligation.
 
 “Standby Directed Investment”:  Shall mean, initially, US Bank, N.A. Eurodollar
Deposit (which investment is, for the avoidance of doubt, an Eligible
Investment); provided that the Issuer, or the Collateral Manager on behalf of
the Issuer, may by written notice to the Trustee change the Standby Directed
Investment to any other Eligible Investment of the type described in clause
(ii) of the definition of “Eligible Investments” maturing not later than the
earlier of (i) 30 days after the date of such investment (unless putable at par
to the issuer thereof) or (ii) the Business Day immediately preceding the next
Payment Date (or such shorter maturities expressly provided herein).
 
“Stated Maturity”:  With respect to the Notes of any Class, the date specified
as such in Section 2.3.
 
“Step-Down Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.
 
“Step-Up Obligation”: An obligation or security which by the terms of the
related Underlying Documents provides for an increase in the per annum interest
rate on such obligation or security, or in the spread over the applicable index
or benchmark rate, solely as a function of the passage of time; provided that an
obligation or security providing for payment of a constant rate of interest at
all times after the date of acquisition by the Issuer shall not constitute a
Step-Up Obligation.
 
“Structured Finance Obligation”:  Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.
 
“Subordinated Notes”:  The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.
 
“Substitute Collateral Obligations”: Collateral Obligations conveyed by the
Depositor to the Issuer as substitute Collateral Obligations pursuant to Section
12.3(a).
 
“Substitute Collateral Obligations Qualification Conditions”:  The following
conditions:
 
 
(i)
The Coverage Tests, Collateral Quality Test and Concentration Limitations are
maintained or improved;


 
54

--------------------------------------------------------------------------------

 

 
(ii)
the outstanding principal balance of such Substitute Collateral Obligation (or,
if more than one Substitute Collateral Obligation will be added in replacement
of a Collateral Obligation or Collateral Obligations, the aggregate outstanding
principal balance of such Substitute Collateral Obligations) equals or exceeds
the outstanding principal balance of the Collateral Obligation being substituted
and the Net Exposure Amount, if any, with respect thereto shall have been
deposited in the Revolver Funding Account;

 
 
(iii)
the Market Value of such Substitute Collateral Obligation (or, if more than one
Substitute Collateral Obligation will be added in replacement of a Collateral
Obligation or Collateral Obligations, the aggregate Market Value of such
Substitute Collateral Obligations) equals or exceeds the Market Value of the
Collateral Obligation being substituted;

 
 
(iv)
(x) if the Collateral Obligation being substituted is a Second Lien Loan, the
aggregate Principal Balance of all Substitute Collateral Obligations that are
Second Lien Loans equals or is less than the Principal Balance of the Collateral
Obligation being substituted and (y) if the Collateral Obligation being
substituted is not a Second Lien Loan, no Substitute Collateral Obligation is a
Second Lien Loan;

 
 
(v)
the Moody’s Rating of each Substitute Collateral Obligation is equal to or
higher than the Moody’s Rating of the Collateral Obligation being substituted;
and

 
 
(vi)
the S&P Rating of each Substitute Collateral Obligation is equal to or higher
than the S&P Rating of the Collateral Obligation being substituted.

 
“Substitution Period”: The meaning specified in Section 12.3(a)(ii).
 
“Substitution Event”: An event which shall have occurred with respect to any
Collateral Obligation that:
 
 
(i)
becomes a Defaulted Obligation;

 
 
(ii)
has a Material Covenant Default;

 
 
(iii)
becomes subject to a proposed Specified Amendment;

 
 
(iv)
becomes a Credit Risk Obligation; or

 
 
(v)
becomes an Ineligible Collateral Obligation that would cause such Collateral
Obligation to be subject to mandatory substitution or repurchase under the
Master Loan Sale Agreement.

 
“Successor Entity”:  The meaning specified in Section 7.10.
 
“Supermajority”: With respect to any Class of Notes, the Holders or at least
66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.
 
“Target Initial Par Amount”:  U.S.$300,000,000.

 
55

--------------------------------------------------------------------------------

 

“Target Initial Par Condition”:  A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations that are (i) held
by the Issuer and (ii) of which the Issuer has committed to purchase on such
date, together with the amount of any proceeds of prepayments, maturities or
redemptions of Collateral Obligations purchased by the Issuer prior to such date
(other than any such proceeds that have been reinvested in Collateral
Obligations by the Issuer on the Effective Date), will equal or exceed the
Target Initial Par Amount; provided that for purposes of this definition, any
Collateral Obligation that becomes a Defaulted Obligation prior to the Effective
Date shall be treated as having a Principal Balance equal to its Moody’s
Collateral Value.
 
“Tax”:  Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.
 
“Tax Event”:  An event that occurs if a change in or the adoption of any U.S. or
foreign tax statute or treaty, or any change in or the issuance of any
regulation (whether final, temporary or proposed), rule, ruling, practice,
procedure or judicial decision or interpretation of the foregoing after the
Closing Date results in (i)(x) any obligor under any Collateral Obligation being
required to deduct or withhold from any payment under such Collateral Obligation
to the Issuer for or on account of any Tax for whatever reason (other than
withholding tax imposed as a result of the failure by any Holder to comply with
its Noteholder Reporting Obligations, so long as the Issuer, within 30 days
after the imposition of such withholding tax, exercises its right to demand that
such Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder and, if such Non-Permitted Holder fails to so transfer its
Notes, the Issuer exercises its right to sell such Notes or interest therein to
a Person that is not a Non-Permitted Holder) and such obligor is not required to
pay to the Issuer such additional amount as is necessary to ensure that the net
amount actually received by the Issuer (free and clear of Taxes, whether
assessed against such obligor or the Issuer) will equal the full amount that the
Issuer would have received had no such deduction or withholding occurred and (y)
the total amount of such deductions or withholdings on the Assets results in a
payment by, or charge or tax burden to, the Issuer that results or will result
in the withholding of 5% or more of Scheduled Distributions for any Collection
Period, or (ii) any jurisdiction imposing net income, profits or similar Tax on
the Issuer in an aggregate amount in any Collection Period in excess of
U.S.$1,000,000.
 
“Tax Jurisdiction”:  The Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands or the Netherlands Antilles and any other
tax advantaged jurisdiction as may be notified by Moody’s to the Collateral
Manager from time to time.
 
“Tax Redemption”:  The meaning specified in Section 9.3(a)  hereof.
 
“Third Party Credit Exposure”:  As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest
(other than a Closing Date Participation Interest).
 
“Third Party Credit Exposure Limits”:  Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:

 
56

--------------------------------------------------------------------------------

 
 
S&P’s credit rating of
Selling Institution
 
Aggregate
Percentage
Limit
 
Individual
Percentage
Limit
AAA
 
5.0%
 
5.0%
AA+
 
2.5%
 
2.5%
AA
 
2.5%
 
2.5%
AA-
 
2.5%
 
2.5%
A+
 
1.25%
 
1.25%
A
 
1.25%
 
1.25%



provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its “Aggregate Percentage Limit”
and “Individual Percentage Limit” (each as shown above) shall be 0%.
 
“Trading Plan”:  The meaning specified in Section 12.2(b).
 
“Trading Plan Period”:  The meaning specified in Section 12.2(b).
 
“Transaction Documents”:  The Indenture, the Collateral Management Agreement,
the Master Loan Sale Agreement, the Collateral Administration Agreement, the
Securities Account Control Agreement and the Purchase Agreement.
 
“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.
 
“Transfer Deposit Amount”: On any date of determination with respect to any
Collateral Obligation, an amount equal to the sum of the outstanding principal
balance of such Collateral Obligation, together with accrued interest thereon
through such date of determination, and in connection with any Substitute
Collateral Obligation which is a Revolving Collateral Obligation or a Delayed
Drawdown Collateral Obligation, an amount equal to the Net Exposure Amount
thereof as of the applicable Cut-Off Date.
 
“Trust Officer”:  When used with respect to the Trustee, any officer within the
Corporate Trust Office (or any successor group of the Trustee) including any
vice president, assistant vice president or officer of the Trustee customarily
performing functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such Person’s knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.
 
“Trustee”:  As defined in the first sentence of this Indenture.
 
“UCC”:  The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.

 
57

--------------------------------------------------------------------------------

 

“Uncertificated Security”:  The meaning specified in Section 8-102(a)(18) of the
UCC.
 
“Underlying Document”:  The indenture, loan agreement, credit agreement or other
customary agreement pursuant to which an Asset has been created or issued and
each other agreement that governs the terms of or secures the obligations
represented by such Asset or of which the holders of such Asset are the
beneficiaries.
 
“United States owned foreign entity”:  The meaning specified in Section 2.12(d).
 
“Unregistered Securities”:  The meaning specified in Section 5.17(c).
 
“Unsecured Loan”:  A senior unsecured Loan obligation of any Person which is not
(and by its terms is not permitted to become) subordinate in right of payment to
any other debt for borrowed money incurred by the obligor under such Loan.
 
“U.S. Person” and “U.S. person”:  The meanings specified in
Section 7701(a)(30) of the Code or in Regulation S, as the context requires.
 
“Valuation” Means, with respect to any Collateral Obligation, a recent (as
determined by the Collateral Manager in its commercially reasonable business
judgment in accordance with the Collateral Manager Standard) valuation of the
fair market value of such Collateral Obligation established by (a) reference to
the “bid side” price listed on a third-party pricing service such as LoanX or
LPC or other service selected by the Collateral Manager in accordance with the
Collateral Manager Standard; provided that if a fair market value is available
from more than one pricing service, the highest such “bid side” value so
obtained shall be used, or (b) if data for such Collateral Obligation is not
available from such a pricing service, an analysis performed by a nationally
recognized valuation firm to establish a fair market value of such Collateral
Obligation which reflects the “bid side” price that would be paid by a willing
buyer to a willing seller of such Collateral Obligation in an expedited sale on
an arm’s-length basis.
 
“Weighted Average Coupon”: As of any Measurement Date, the number obtained by
dividing:
 
 
(a)
the amount equal to the Aggregate Coupon; by

 
 
(b)
an amount equal to the aggregate outstanding principal balance of all Fixed Rate
Obligations as of such Measurement Date (in each case including, for any
Permitted Deferrable Obligation, only the required current cash interest
required by the Underlying Documents thereon).

 
“Weighted Average Floating Spread”:  As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread plus (C) the Aggregate Excess Funded
Spread by (b) an amount equal to the aggregate outstanding principal balance of
all Floating Rate Obligations (in each case including, for any Permitted
Deferrable Obligation, only the required current cash interest required by the
Underlying Documents thereon) as of such Measurement Date.

 
58

--------------------------------------------------------------------------------

 

“Weighted Average Life”:  As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:
 
(a) the Average Life at such time of each such Collateral Obligation by (b) the
outstanding principal balance of such Collateral Obligation
 
and dividing such sum by:
 
(b) the aggregate outstanding principal balance at such time of all Collateral
Obligations other than Defaulted Obligations.
 
For the purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.
 
“Weighted Average Life Test”:  A test satisfied on any date of determination if
the Weighted Average Life of the Collateral Obligations as of such date is less
than or equal to (i) 6.5 (or, if the Reinvestment Period is extended, 8.5) less
(ii) (x) 0.25 multiplied by (y) the aggregate number of quarter-year periods
that have elapsed since the Closing Date.
 
“Weighted Average Moody’s Rating Factor”:  The number (rounded up to the nearest
whole number) determined by:
 
(a) summing the products of (i) the Principal Balance of each Collateral
Obligation (excluding Equity Securities) multiplied by (ii) the Moody’s Rating
Factor of such Collateral Obligation (as described below) and
 
(b) dividing such sum by the Principal Balance of all such Collateral
Obligations.
 
For purposes of the foregoing, the “Moody’s Rating Factor” relating to any
Collateral Obligation is the number set forth in the table below opposite the
Moody’s Default Probability Rating of such Collateral Obligation.
 
Moody’s Default
Probability
Rating
 
Moody’s Rating
Factor
 
Moody’s Default
Probability
Rating
 
Moody’s Rating
Factor
Aaa
 
1
 
Ba1
 
940
Aa1
 
10
 
Ba2
 
1,350
Aa2
 
20
 
Ba3
 
1,766
Aa3
 
40
 
B1
 
2,220
A1
 
70
 
B2
 
2,720
A2
 
120
 
B3
 
3,490


 
59

--------------------------------------------------------------------------------

 


Moody’s Default
Probability
Rating
 
Moody’s Rating
Factor
 
Moody’s Default
Probability
Rating
 
Moody’s Rating
Factor
A3
 
180
 
Caa1
 
4,770
Baa1
 
260
 
Caa2
 
6,500
Baa2
 
360
 
Caa3
 
8,070
Baa3
 
610
 
Ca or lower
 
10,000



For purposes of the Maximum Moody’s Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody’s Rating Factor of 1.
 
“Weighted Average Moody’s Recovery Rate”:  As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the
Moody’s Recovery Rate on such Measurement Date of each Collateral Obligation and
the Principal Balance of such Collateral Obligation, dividing such sum by the
aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.
 
“Weighted Average S&P Recovery Rate”:  As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Notes, obtained by summing the products obtained by multiplying the
Principal Balance of each Collateral Obligation by its corresponding recovery
rate as determined in accordance with Section 1 of Schedule 6 hereto, dividing
such sum by the aggregate Principal Balance of all Collateral Obligations, and
rounding to the nearest tenth of a percent.
 
“Wells Fargo Securities”:  Wells Fargo Securities, LLC.
 
 “Zero Coupon Bond”:  Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.
 
Section 1.2      Usage of Terms.  With respect to all terms in this Indenture,
the singular includes the plural and the plural the singular; words importing
any gender include the other genders; references to “writing” include printing,
typing, lithography and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
amendments, modifications and supplements thereto or any changes therein entered
into in accordance with their respective terms and not prohibited by this
Indenture; references to Persons include their permitted successors and assigns;
and the term “including” means “including without limitation.”
 
Section 1.3      Assumptions as to Assets.  In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied.  The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by this Section 1.3, whether or not
reference is specifically made to Section 1.3, unless some other method of
calculation or determination is expressly specified in the particular provision.

 
60

--------------------------------------------------------------------------------

 

(a)           All calculations with respect to Scheduled Distributions on the
Assets securing the Notes shall be made on the basis of information as to the
terms of each such Asset and upon reports of payments, if any, received on such
Asset that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.
 
(b)           For purposes of calculating the Coverage Tests, except as
otherwise specified in the Coverage Tests, such calculations will not include
scheduled interest and principal payments on Defaulted Obligations unless or
until such payments are actually made.
 
(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Asset (including Current Pay Obligations and
DIP Collateral Obligations but excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections to be received
during such Collection Period in respect of such Asset (including the proceeds
of the sale of such Asset received and, in the case of sales which have not yet
settled, to be received during the Collection Period and not reinvested in
additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if received as scheduled, will be available in the Collection Account at the end
of the Collection Period and (ii) any such amounts received in prior Collection
Periods that were not disbursed on a previous Payment Date.
 
(d)           Each Scheduled Distribution receivable with respect to an Asset
shall be assumed to be received on the applicable Due Date, and each such
Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate.  All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture.  For purposes of the
applicable determinations required by Section 10.7(b)(iv), Article XII and the
definition of “Interest Coverage Ratio”, the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.
 
(e)           References in Section 11.1(a) to calculations made on a “pro forma
basis” shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.
 
(f)            For purposes of calculating all Concentration Limitations, in
both the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a Principal Balance
equal to the Defaulted Obligation Balance.

 
61

--------------------------------------------------------------------------------

 

(g)           If a Collateral Obligation included in the Assets would be deemed
a Current Pay Obligation but for the applicable percentage limitation in clause
(x) of the proviso to the definition of “Defaulted Obligation”, then the Current
Pay Obligations with the lowest Market Value (assuming that such Market Value is
expressed as a percentage of the outstanding principal balance of such Current
Pay Obligations as of the date of determination) shall be deemed Defaulted
Obligations.  Each such Defaulted Obligation will be treated as a Defaulted
Obligation for all purposes until such time as the Aggregate Principal Balance
of Current Pay Obligations would not exceed, on a pro forma basis including such
Defaulted Obligation, the applicable percentage of the Collateral Principal
Amount.
 
(h)           Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Test.
 
(i)            For purposes of calculating compliance with the Investment
Criteria, upon the direction of the Collateral Manager by notice to the Trustee
and the Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation until
reinvested in an additional Collateral Obligation.  Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the
disposition or sale of such Defaulted Obligation or Credit Risk Obligation.
 
(j)            For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest
0.1%.  All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.
 
(k)           For all purposes where expressly used in this Indenture, the
“outstanding principal balance” of a Revolving Collateral Obligation or a
Delayed Drawdown Collateral Obligation shall exclude all unfunded commitments.
 
(l)            Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture shall be in Dollars.
 
(m)          Any reference herein to an amount of the Trustee’s or the
Collateral Administrator’s fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Interest Accrual Period and shall be based on
the aggregate face amount of the Assets.
 
(n)           To the extent of any ambiguity in the interpretation of any
definition or term contained herein or to the extent more than one methodology
can be used to make any of the determinations or calculations set forth herein,
the Collateral Administrator shall request direction from the Collateral Manager
as to the interpretation and/or methodology to be used, and the Collateral
Administrator shall follow such direction, and together with the Trustee, shall
be entitled to conclusively rely thereon without any responsibility or liability
therefor.

 
62

--------------------------------------------------------------------------------

 

(o)           For purposes of calculating the Collateral Quality Test, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.
 
(p)           For purposes of calculating compliance with any trade testing
under this Indenture, the trade date (and not the settlement date) with respect
to any acquisition or disposition of a Collateral Obligation or Eligible
Investment shall be used to determine whether and when such acquisition or
disposition has occurred.
 
(q)           If any Closing Date Participation Interest is not converted into a
full assignment within 60 days of the Closing Date, such Closing Date
Participation Interest shall be deemed to have a Principal Balance and an
outstanding principal balance of zero.
 
(r)           For all purposes where expressly used in this Indenture, the
“outstanding principal balance” shall exclude capitalized interest, if any.
 
ARTICLE II
  
THE NOTES
 
Section 2.1      Forms Generally.  The Notes and the Trustee’s or Authenticating
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Responsible Officers
of the Issuer executing such Notes as evidenced by their execution of such
Notes.  Any portion of the text of any Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Note.
 
Section 2.2      Forms of Notes.  (a) The forms of the Notes, including the
forms of Certificated Secured Notes, Certificated Subordinated Notes,
Regulation S Global Secured Notes and Rule 144A Global Secured Notes, shall be
as set forth in the applicable part of Exhibit A hereto.
 
 
(b)
Regulation S Global Secured Notes and Rule 144A Global Secured Notes.

 
(i)            The Secured Notes of each Class sold to Qualified Purchasers who
are not U.S. persons in offshore transactions (as defined in Regulation S) in
reliance on Regulation S shall each be issued initially in the form of one
permanent Global Secured Note per Class in definitive, fully registered form
without interest coupons substantially in the applicable form attached as
Exhibit A-1 or Exhibit A-2 hereto (each, a “Regulation S Global Secured Note”),
and shall be deposited on behalf of the subscribers for such Notes represented
thereby with the Trustee as custodian for, and registered in the name of a
nominee of, DTC for the respective accounts of Euroclear and Clearstream, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.

 
63

--------------------------------------------------------------------------------

 

(ii)           The Secured Notes of each Class sold to Persons that are QIB/QPs
shall each be issued initially in the form of one permanent Global Secured Note
per Class in definitive, fully registered form without interest coupons
substantially in the applicable form attached as Exhibit A-1 or Exhibit A-2
hereto (each, a “Rule 144A Global Secured Note”) and shall be deposited on
behalf of the subscribers for such Notes represented thereby with the Trustee as
custodian for, and registered in the name of Cede & Co., a nominee of, DTC, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.
 
(iii)          The Secured Notes sold to Persons that, at the time of the
acquisition, purported acquisition or proposed acquisition of any such Secured
Note, are Institutional Accredited Investors that are Qualified Purchasers (or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) shall be issued in the form of definitive, fully registered
notes without interest coupons substantially in the applicable form attached as
Exhibit A-4 or Exhibit A-5 hereto (a “Certificated Secured Note”) which shall be
registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee as hereinafter provided.
 
(iv)          The Subordinated Notes will only be sold to U.S. persons that are
(x) Qualified Institutional Buyers or Institutional Accredited Investors and (y)
Qualified Purchasers and shall be issued in the form of definitive, fully
registered notes without coupons substantially in the form attached as
Exhibit A-3 hereto (each, a “Certificated Subordinated Note” and, together with
the Certificated Secured Notes, “Certificated Notes”) which shall be registered
in the name of the beneficial owner or a nominee thereof, duly executed by the
Issuer and authenticated by the Trustee as hereinafter provided.  The
Subordinated Notes will be sold only to Persons that give certificates in the
form of Exhibits B-4 and B-5 attached hereto.
 
(v)           The aggregate principal amount of the Regulation S Global Secured
Notes and the Rule 144A Global Secured Notes may from time to time be increased
or decreased by adjustments made on the records of the Trustee or DTC or its
nominee, as the case may be, as hereinafter provided.
 
(c)           Book Entry Provisions.  This Section 2.2(c) shall apply only to
Global Secured Notes deposited with or on behalf of DTC. In addition, the
Beneficial Owners will have the rights of the Beneficial Owners expressly
provided in this Indenture.
 
The provisions of the “Operating Procedures of the Euroclear System” of
Euroclear and the “Terms and Conditions Governing Use of Participants” of
Clearstream, respectively, will be applicable to the Global Secured Notes
insofar as interests in such Global Secured Notes are held by the Agent Members
of Euroclear or Clearstream, as the case may be.
 
Except, in each case, to the extent that they may have rights as Beneficial
Owners hereunder, Agent Members shall have no rights under this Indenture with
respect to any Global Secured Notes held on their behalf by the Trustee, as
custodian for DTC and DTC may be treated by the Issuer, the Trustee, and any
agent of the Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Issuer, the Trustee, or any agent of the Issuer or the Trustee, from
giving effect to any written certification, proxy or other authorization
furnished by DTC or impair, as between DTC and its Agent Members, the operation
of customary practices governing the exercise of the rights of a Holder of any
Note.

 
64

--------------------------------------------------------------------------------

 

Section 2.3      Authorized Amount; Stated Maturity; Denominations.  The
aggregate principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to U.S.$300,000,000
aggregate principal amount of Notes (except for (i) Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Notes pursuant to Section 2.5, Section 2.6 or Section 8.5 of this
Indenture or (ii) additional Subordinated Notes issued in accordance with
Sections 2.13 and 3.2).
 
Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:
 
Class Designation
 
A
 
B
 
Subordinated
Original Principal Amount1
 
U.S.$174,000,000
 
U.S.$10,000,000
 
U.S.$116,000,000
Stated Maturity
 
July 20, 2021
 
July 20, 2021
 
July 20, 2021
Fixed Rate Note
 
No
 
No
 
N/A
Interest Rate:
           
Floating Rate Note
 
Yes
 
Yes
 
N/A
Index
 
LIBOR
 
LIBOR
 
N/A
Index Maturity
 
3 month 2
 
3 month
 
N/A
Spread
 
2.40%
 
2.40%
 
N/A
Initial Rating(s):
           
S&P
 
AAA
 
AA
 
None
Moody’s
 
Aaa
 
Aa2
 
None
Priority Classes
 
None
 
A
 
A, B
Pari Passu Classes
 
None
 
None
 
None
Junior Classes
 
B, Subordinated
 
Subordinated
 
None
Listed Notes
 
Yes
 
Yes
 
No
Interest deferrable
 
No
 
No
 
N/A

 
The Secured Notes shall be issued in minimum denominations of U.S.$1,000,000 and
integral multiples of U.S.$1,000 in excess thereof.  The Subordinated Notes
shall be issued in minimum denominations of U.S.$100,000 and integral multiples
of U.S.$1.00 in excess thereof.  Notes shall only be transferred or resold in
compliance with the terms of this Indenture.
 
Section 2.4      Execution, Authentication, Delivery and Dating.  The Notes
shall be executed on behalf of the Issuer by one of its Officers.  The signature
of such Officer on the Notes may be manual or facsimile.
 

--------------------------------------------------------------------------------

1
As of the Closing Date.

 
2
LIBOR shall be calculated by reference to three-month LIBOR, in accordance with
the definition of LIBOR set forth in Exhibit C hereto; provided that LIBOR for
the first Interest Accrual Period shall equal 0.73577%.


 
65

--------------------------------------------------------------------------------

 


Notes bearing the manual or facsimile signatures of individuals who were at any
time the Officers of the Issuer, shall bind the Issuer notwithstanding the fact
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of issuance of such Notes.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Notes executed by the Issuer to the Trustee or
the Authenticating Agent for authentication and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Notes as provided herein and not otherwise.
 
Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing
Date.  All other Notes that are authenticated after the Closing Date for any
other purpose under this Indenture shall be dated the date of their
authentication.
 
Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.
 
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Responsible Officers, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.
 
Section 2.5      Registration, Registration of Transfer and Exchange.  (a) The
Issuer shall cause the Notes to be Registered and shall cause to be kept a
register (the “Register”) at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes.  The Trustee
is hereby initially appointed registrar (the “Registrar”) for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided.  Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.
 
If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes.  Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Initial
Purchaser or any Holder a current list of Holders as reflected in the Register.

 
66

--------------------------------------------------------------------------------

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Notes of any authorized denomination and of a like aggregate principal or
face amount.  At any time, the Issuer, the Collateral Manager or the Initial
Purchaser may request a list of Holders from the Trustee.
 
At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency.  Whenever any
Note is surrendered for exchange, the Issuer shall execute, and the Trustee
shall authenticate and deliver, the Notes that the Holder making the exchange is
entitled to receive.
 
All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer, evidencing the same debt
(to the extent they evidence debt), and entitled to the same benefits under this
Indenture as the Notes surrendered upon such registration of transfer or
exchange.
 
Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
a form reasonably satisfactory to the Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing.
 
No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee may require payment of a sum sufficient to
cover any transfer, tax or other governmental charge payable in connection
therewith.  The Trustee shall be permitted to request such evidence reasonably
satisfactory to it documenting the identity and/or signatures of the transferor
and transferee.
 
(b)          No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause the
Issuer to become subject to the requirement that it register as an investment
company under the 1940 Act.
 
(c)           (i)            No transfer of any Subordinated Note (or any
interest therein) will be effective, and the Trustee will not recognize any such
transfer, if after giving effect to such transfer 25% or more of the Aggregate
Outstanding Amount of the Subordinated Notes would be held by Persons who have
represented that they are Benefit Plan Investors.  For purposes of these
calculations and all other calculations required by this sub-section, (A) any
Notes of the Issuer held by a Controlling Person, the Trustee, the Collateral
Manager, the Initial Purchaser or any of their respective affiliates shall be
disregarded and not treated as Outstanding and (B) an “affiliate” of a Person
shall include any Person, directly or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
Person, and “control” with respect to a Person other than an individual shall
mean the power to exercise a controlling influence over the management or
policies of such Person.  The Trustee shall be entitled to rely exclusively upon
the information set forth in the face of the transfer certificates received
pursuant to the terms of this Section 2.5 and only Notes that a Trust Officer of
the Trustee actually knows to be so held shall be so disregarded.

 
67

--------------------------------------------------------------------------------

 

(ii)           No issuance, transfer, sale, pledge or other disposition of one
or more Subordinated Notes shall be made unless simultaneously with the issuance
or transfer of such Subordinated Note (1) a proportionate amount of the
Membership Interests of the Issuer (the “Membership Interests,” which shall be
initially held by the holder of the Subordinated Notes) are issued or
transferred so that the ratio of the percentage interest of the Membership
Interests so issued or transferred to all Membership Interests and the ratio of
the percentage interest of the Subordinated Notes so issued or transferred to
all Subordinated Notes are equal and (2) the issuances or the transfers of the
Membership Interests and Subordinated Notes referred to in this paragraph are
made to the same Person and (3) the percentage interest of the Membership
Interests and Subordinated Notes, respectively, so issued or transferred is no
less than ten (10%) percent. The Subordinated Notes and Membership Interests in
the Issuer must at all times be held such that the ratio of the percentage
interest of Membership Interests held by any one Person to all Membership
Interests is equal to the ratio of Subordinated Notes held by the same Person to
all outstanding Subordinated Notes. All of the Subordinated Notes and Membership
Interests in the Issuer to be issued on the Closing Date are intended to be
issued to the Depositor, but may be sold to related and/or unrelated Persons at
any time thereafter in accordance with the applicable provisions of this
Indenture and, with respect to the Membership Interests of the Issuer, the
Issuer’s organizational documents. As to the transfer and ownership of
Membership Interests, the Trustee shall be entitled to rely exclusively upon the
information set forth in the transfer certificates received pursuant to the
terms of this Section 2.5, and the Trustee shall have no obligation to determine
or monitor the ownership and transfer of Membership Interests.
 
(iii)          No Subordinated Note (or interest therein) may be acquired or
owned by any Person that is classified for U.S. federal income tax purposes as a
disregarded entity (unless the beneficial owner for U.S. federal income tax
purposes of the disregarded entity is a corporation, other than a subchapter S
corporation, or is otherwise taxable as a corporation), partnership, subchapter
S corporation or grantor trust unless such Person obtains an Opinion of Counsel
that such acquisition or transfer will not cause the Issuer to be treated as a
publicly traded partnership taxable as a corporation.
 
(iv)          No Subordinated Note (or interest therein) may be acquired, and no
Holder of a Subordinated Note may sell, transfer, assign, participate, pledge or
otherwise dispose of any Subordinated Note (or interest therein) or cause any
Subordinated Note (or interest therein) to be marketed, (1) on or through an
“established securities market” within the meaning of Section 7704(b)(1) of the
Code and Treas. Reg. § 1.7704-1(b), including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations, (2) on or through a “secondary market (or the substantial equivalent
thereof)” within the meaning of Section 7704(b)(2) of the Code, including a
market wherein any Subordinated Note (or interest therein) is regularly quoted
by any Person making a market in such interests and a market wherein any Person
regularly makes available bid or offer quotes with respect to any Subordinated
Note (or interest therein) and stands ready to effect buy or sell transactions
at the quoted prices for itself or on behalf of others, or (3) if such
acquisition, sale, transfer, assignment, participation, pledge or other
disposition would cause the Subordinated Notes (or interest therein) to be held
by more than 100 Persons.

 
68

--------------------------------------------------------------------------------

 

(d)           Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code, the 1940 Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same and the Issuer
if such certificate does not comply with such terms.
 
(e)           [Reserved].
 
(f)           Transfers of Global Secured Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(f).
 
(i)            Rule 144A Global Secured Note to Regulation S Global Secured
Note.  If a holder of a beneficial interest in a Rule 144A Global Secured Note
deposited with DTC wishes at any time to exchange its interest in such Rule 144A
Global Secured Note for an interest in the corresponding Regulation S Global
Secured Note, or to transfer its interest in such Rule 144A Global Secured Note
to a Person who wishes to take delivery thereof in the form of an interest in
the corresponding Regulation S Global Secured Note, such holder (provided that
such holder or, in the case of a transfer, the transferee is (x) not a U.S.
person and is acquiring such interest in an offshore transaction (as defined in
Regulation S) and (y) is a Qualified Purchaser) may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Regulation S Global Secured Note.  Upon receipt by
the Registrar of (A) instructions given in accordance with DTC’s procedures from
an Agent Member directing the Registrar to credit or cause to be credited a
beneficial interest in the corresponding Regulation S Global Secured Note, but
not less than the minimum denomination applicable to such holder’s Notes, in an
amount equal to the beneficial interest in the Rule 144A Global Secured Note to
be exchanged or transferred, (B) a written order given in accordance with DTC’s
procedures containing information regarding the participant account of DTC and
the Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B-1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Secured Notes, including that the holder or the transferee, as
applicable, is a Qualified Purchaser and not a U.S. person, and in an offshore
transaction pursuant to and in accordance with Regulation S, and (D) a written
certification in the form of Exhibit B-7 attached hereto given by the transferee
in respect of such beneficial interest stating, among other things, that such
transferee is a Qualified Purchaser and a non-U.S. person purchasing such
beneficial interest in an offshore transaction pursuant to Regulation S, then
the Registrar shall approve the instructions at DTC to reduce the principal
amount of the Rule 144A Global Secured Note and to increase the principal amount
of the Regulation S Global Secured Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Secured Note to be exchanged or
transferred, and to credit or cause to be credited to the securities account of
the Person specified in such instructions a beneficial interest in the
corresponding Regulation S Global Secured Note equal to the reduction in the
principal amount of the Rule 144A Global Secured Note.

 
69

--------------------------------------------------------------------------------

 

(ii)           Regulation S Global Secured Note to Rule 144A Global Secured
Note.  If a holder of a beneficial interest in a Regulation S Global Secured
Note deposited with DTC wishes at any time to exchange its interest in such
Regulation S Global Secured Note for an interest in the corresponding Rule 144A
Global Secured Note or to transfer its interest in such Regulation S Global
Secured Note to a Person who wishes to take delivery thereof in the form of an
interest in the corresponding Rule 144A Global Secured Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
Euroclear, Clearstream and/or DTC, as the case may be, exchange or transfer, or
cause the exchange or transfer of, such interest for an equivalent beneficial
interest in the corresponding Rule 144A Global Secured Note.  Upon receipt by
the Registrar of (A) instructions from Euroclear, Clearstream and/or DTC, as the
case may be, directing the Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Secured Note in an amount equal
to the beneficial interest in such Regulation S Global Secured Note, but not
less than the minimum denomination applicable to such holder’s Notes to be
exchanged or transferred, such instructions to contain information regarding the
participant account with DTC to be credited with such increase, (B) a
certificate in the form of Exhibit B-3 attached hereto given by the holder of
such beneficial interest and stating, among other things, that, in the case of a
transfer, the Person transferring such interest in such Regulation S Global
Secured Note reasonably believes that the Person acquiring such interest in a
Rule 144A Global Secured Note is a Qualified Purchaser and a Qualified
Institutional Buyer, is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction and
(C) a written certification in the form of Exhibit B-6 attached hereto given by
the transferee in respect of such beneficial interest stating, among other
things, that such transferee is a Qualified Institutional Buyer and a Qualified
Purchaser, then the Registrar will approve the instructions at DTC to reduce, or
cause to be reduced, the Regulation S Global Secured Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Secured
Note to be transferred or exchanged and the Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Secured Note equal to the
reduction in the principal amount of the Regulation S Global Secured Note.

 
70

--------------------------------------------------------------------------------

 

(iii)          Global Secured Note to Certificated Secured Note.  If a holder of
a beneficial interest in a Global Secured Note deposited with DTC wishes at any
time to transfer its interest in such Global Secured Note to a Person who wishes
to take delivery thereof in the form of a corresponding Certificated Secured
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
transfer, or cause the transfer of, such interest for a Certificated Secured
Note.  Upon receipt by the Registrar of (A) certificates substantially in the
form of Exhibit B-2 attached hereto executed by the transferee and
(B) appropriate instructions from DTC, if required, the Registrar will approve
the instructions at DTC to reduce, or cause to be reduced, the Global Secured
Note by the aggregate principal amount of the beneficial interest in the Global
Secured Note to be transferred, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, one or more corresponding
Certificated Secured Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.
 
(g)           Transfers of Certificated Secured Notes shall only be made in
accordance with Section 2.2(b)  and this Section 2.5(g) .
 
(i)            Transfer of Certificated Secured Notes to Global Secured
Notes.  If a holder of a Certificated Secured Note wishes at any time to
transfer such Certificated Secured Note to a Person who wishes to take delivery
thereof in the form of a beneficial interest in a corresponding Global Secured
Note, such holder may, subject to the immediately succeeding sentence and the
rules and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
exchange or transfer, or cause the exchange or transfer of, such Certificated
Secured Note for a beneficial interest in a corresponding Global Secured
Note.  Upon receipt by the Registrar of (A) a Holder’s Certificated Secured Note
properly endorsed for assignment to the transferee, (B) a certificate
substantially in the form of Exhibit B-1 or Exhibit B-3 (as applicable) attached
hereto executed by the transferor and a certificate substantially in the form of
Exhibit B-6 or B-7 (as applicable) attached hereto executed by the transferee,
(C) instructions given in accordance with Euroclear, Clearstream or DTC’s
procedures, as the case may be, from an Agent Member to instruct DTC to cause to
be credited a beneficial interest in the applicable Global Secured Notes in an
amount equal to the Certificated Secured Notes to be transferred or exchanged,
and (D) a written order given in accordance with DTC’s procedures containing
information regarding the participant’s account at DTC and/or Euroclear or
Clearstream to be credited with such increase, the Registrar shall cancel such
Certificated Secured Note in accordance with Section 2.9, record the transfer in
the Register in accordance with Section 2.5(a) and approve the instructions at
DTC, concurrently with such cancellation, to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Global Secured Note equal to the principal amount
of the Certificated Secured Note transferred or exchanged.

 
71

--------------------------------------------------------------------------------

 

(ii)           Transfer of Certificated Secured Notes to Certificated Secured
Notes.  Upon receipt by the Registrar of (A) a Holder’s Certificated Secured
Note properly endorsed for assignment to the transferee, and (B) certificates
substantially in the form of Exhibit B-2 attached hereto executed by the
transferee, the Registrar shall cancel such Certificated Secured Note in
accordance with Section 2.9, record the transfer in the Register in accordance
with Section 2.5(a) and upon execution by the Issuer and authentication and
delivery by the Trustee, deliver one or more Certificated Secured Notes bearing
the same designation as the Certificated Secured Note endorsed for transfer,
registered in the names specified in the assignment described in clause
(A) above, in principal amounts designated by the transferee (the aggregate of
such principal amounts being equal to the aggregate principal amount of the
Certificated Secured Note surrendered by the transferor), and in authorized
denominations.
 
(h)           Transfer and Exchange of Certificated Subordinated Note to
Certificated Subordinated Note.  Transfers of Subordinated Notes shall only be
made in accordance with Section 2.2(b) and this Section 2.5(h).  Upon receipt by
the Registrar of (A) a Holder’s Certificated Subordinated Note properly endorsed
for assignment to the transferee, and (B) certificates in the form of Exhibits
B-4 and B-5 attached hereto given by the transferee of such Certificated
Subordinated Note, the Registrar shall cancel such Certificated Subordinated
Note in accordance with Section 2.9, record the transfer in the Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.
 
(i)            If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the securities law legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such securities law legend
on such Notes, the Notes so issued shall bear such securities law legend, or
such securities law legend shall not be removed, as the case may be, unless
there is delivered to the Trustee and the Issuer such satisfactory evidence,
which may include an Opinion of Counsel acceptable to them, as may be reasonably
required by the Issuer (and which shall by its terms permit reliance by the
Trustee), to the effect that neither such securities law legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of the Securities Act and the 1940 Act and,
if required pursuant to Section 8.1(vii), the consent thereto from a Majority of
the Controlling Class and a Majority of each other Class affected thereby (such
consent not to be unreasonably withheld or delayed).  Upon provision of such
satisfactory evidence, the Trustee or its Authenticating Agent, at the written
direction of the Issuer shall, after due execution by the Issuer authenticate
and deliver Notes that do not bear such securities law legend.
 
(j)            Each Person who becomes a beneficial owner of Secured Notes
represented by an interest in a Global Secured Note will be deemed to have
represented and agreed as follows:

 
72

--------------------------------------------------------------------------------

 

(i)            In connection with the purchase of such Notes:  (A) none of the
Issuer, the Collateral Manager, Wells Fargo Securities, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for such beneficial owner; (B) such
beneficial owner is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the Issuer, the Collateral Manager, the Trustee, the Collateral
Administrator, Wells Fargo Securities or any of their respective Affiliates
other than any statements in the final Offering Circular for such Notes, and
such beneficial owner has read and understands such final Offering Circular;
(C) such beneficial owner has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent it has
deemed necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Issuer, the Collateral Manager,
the Trustee, the Collateral Administrator, Wells Fargo Securities or any of
their respective Affiliates; (D) such beneficial owner is either (1) (in the
case of a beneficial owner of an interest in a Rule 144A Global Secured Note) 
both (a) a Qualified Institutional Buyer and (b) a Qualified Purchaser or (2)
both (a) not a “U.S. person” as defined in Regulation S and is acquiring the
Notes in an offshore transaction (as defined in Regulation S) in reliance on the
exemption from registration provided by Regulation S and (b) a Qualified
Purchaser; (E) such beneficial owner is acquiring its interest in such Notes for
its own account; (F) such beneficial owner was not formed for the purpose of
investing in such Notes; (G) such beneficial owner understands that the Issuer
may receive a list of participants holding interests in the Notes from one or
more book-entry depositories; (H) such beneficial owner will hold and transfer
at least the minimum denomination of such Notes; (I) such beneficial owner is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (J) such beneficial owner will provide notice of the
relevant transfer restrictions to subsequent transferees and (K) if it is not a
U.S. person, it is not acquiring any Note as part of a plan to reduce, avoid or
evade U.S. federal income tax.
 
(ii)           Each Person who acquires a Secured Note or any interest therein
will be required or deemed to represent, warrant and agree that (A) if such
Person is, or is acting on behalf of, a Benefit Plan Investor, its acquisition,
holding and disposition of such interest does not and will not constitute or
result in a non-exempt prohibited transaction under ERISA or Section 4975 of the
Code, and (B) if such Person is a governmental, church, non-U.S. or other plan
which is subject to any Other Plan Law, such Person’s acquisition, holding and
disposition of such Note will not constitute or result in a non-exempt violation
of any such Other Plan Law.
 
(iii)          Such beneficial owner understands that such Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, such Notes have not been and
will not be registered under the Securities Act, and, if in the future such
beneficial owner decides to offer, resell, pledge or otherwise transfer such
Notes, such Notes may be offered, resold, pledged or otherwise transferred only
in accordance with the provisions of this Indenture and the legend on such
Notes.  Such beneficial owner acknowledges that no representation has been made
as to the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes.  Such beneficial owner understands
that the Issuer has been registered under the 1940 Act, and that the Issuer is
exempt from registration as such by virtue of Section 3(c)(7) and Rule 3a-7 of
the 1940 Act.

 
73

--------------------------------------------------------------------------------

 

(iv)          Such beneficial owner is aware that, except as otherwise provided
herein, any Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Secured Notes and that beneficial
interests therein may be held only through DTC for the respective accounts of
Euroclear or Clearstream.
 
(v)           Such beneficial owner will provide notice to each Person to whom
it proposes to transfer any interest in the Notes of the transfer restrictions
and representations set forth in this Section 2.5, including the Exhibits
referenced herein.
 
(k)           Each Person who becomes an owner of a Certificated Secured Note
will be required to make the representations and agreements set forth in
Exhibit B-2.  Each Person who becomes an owner of a Certificated Subordinated
Note will be required to make the representations and agreements set forth in
Exhibit B-4.
 
(l)            Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.
 
(m)          To the extent required by the Issuer, as determined by the Issuer
or the Collateral Manager on behalf of the Issuer, the Issuer may, upon written
notice to the Trustee, impose additional transfer restrictions on the Notes to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Note to make representations to the Issuer in connection with such compliance.
 
(n)           The Registrar, the Trustee and the Issuer shall be entitled to
conclusively rely on the information set forth on the face of any transferor and
transferee certificate delivered pursuant to this Section 2.5 and shall be able
to presume conclusively the continuing accuracy thereof, in each case without
further inquiry or investigation.
 
(o)           The Subordinated Notes may only be owned by United States persons
(as defined in Section 7701(a)(30) of the Code).
 
Section 2.6      Mutilated, Defaced, Destroyed, Lost or Stolen Note.  If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Issuer, the Trustee and the relevant Transfer Agent evidence
to their reasonable satisfaction of the destruction, loss or theft of any Note,
and (b) there is delivered to the Issuer, the Trustee and such Transfer Agent
such security or indemnity as may be required by them to save each of them
harmless, then, in the absence of notice to the Issuer, the Trustee or such
Transfer Agent that such Note has been acquired by a protected purchaser, the
Issuer shall execute and, upon Issuer Order, the Trustee shall authenticate and
deliver to the Holder, in lieu of any such mutilated, defaced, destroyed, lost
or stolen Note, a new Note, of like tenor (including the same date of
issuance) and equal principal or face amount, registered in the same manner,
dated the date of its authentication, bearing interest from the date to which
interest has been paid on the mutilated, defaced, destroyed, lost or stolen Note
and bearing a number not contemporaneously outstanding.

 
74

--------------------------------------------------------------------------------

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Issuer, the Transfer Agent and the Trustee shall be entitled to recover such new
Note from the Person to whom it was delivered or any Person taking therefrom,
and shall be entitled to recover upon the security or indemnity provided
therefor to the extent of any loss, damage, cost or expense incurred by the
Issuer, the Trustee and the Transfer Agent in connection therewith.
 
In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new
Note, pay such Note without requiring surrender thereof except that any
mutilated or defaced Note shall be surrendered.
 
Upon the issuance of any new Note under this Section 2.6, the Issuer may require
the payment by the Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
 
Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and such new Note shall be entitled,
subject to the second paragraph of this Section 2.6, to all the benefits of this
Indenture equally and proportionately with any and all other Notes of the same
Class duly issued hereunder.
 
The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.
 
Section 2.7      Payment of Principal and Interest and Other Amounts; Principal
and Interest Rights Preserved.  (a) The Secured Notes of each Class shall accrue
interest during each Interest Accrual Period at the applicable Interest Rate and
such interest will be payable in arrears on each Payment Date on the Aggregate
Outstanding Amount thereof on the first day of the related Interest Accrual
Period (after giving effect to payments of principal thereof on such date),
except as otherwise set forth below.  Payment of interest on each Class of
Secured Notes (and payments of available Interest Proceeds to the Holders of the
Subordinated Notes) will be subordinated to the payment of interest on each
related Priority Class as provided in Section 11.1.  To the extent lawful and
enforceable, interest on any interest that is not paid when due on any Class A
Notes or any Class B Notes shall accrue at the Interest Rate for such Class
until paid as provided herein.
 
(b)           The principal of each Secured Note of each Class matures at par
and is due and payable on the date of the Stated Maturity for such Class, unless
such principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption or otherwise.  Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes (and payments of
Principal Proceeds to the Holders of the Subordinated Notes) may only occur in
accordance with the Priority of Payments. Payments of principal on any Class of
Secured Notes, and distributions of Principal Proceeds to Holders of
Subordinated Notes, which are not paid, in accordance with the Priority of
Payments, on any Payment Date (other than the Payment Date which is the Stated
Maturity of the such Class of Notes or any Redemption Date), because of
insufficient funds therefor shall not be considered “due and payable” for
purposes of Section 5.1(a) until the Payment Date on which such principal may be
paid in accordance with the Priority of Payments or all Priority Classes with
respect to such Class have been paid in full.

 
75

--------------------------------------------------------------------------------

 

(c)           Principal payments on the Notes will be made in accordance with
the Priority of Payments and Article IX.
 
(d)           The Paying Agent shall require the previous delivery of properly
completed and signed applicable tax certifications (generally, in the case of
U.S. federal income tax, an Internal Revenue Service Form W-9 (or applicable
successor form) in the case of a United States person within the meaning of
Section 7701(a)(30) of the Code or the applicable Internal Revenue Service Form
W-8 (or applicable successor form) in the case of a Person that is not a United
States person within the meaning of Section 7701(a)(30) of the Code) or other
certification acceptable to it to enable the Issuer, the Trustee and any Paying
Agent to determine their duties and liabilities with respect to any taxes or
other charges that they may be required to pay, deduct or withhold from payments
in respect of such Note or the Holder or beneficial owner of such Note under any
present or future law or regulation of the United States, any other jurisdiction
or any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation.  The
Issuer shall not be obligated to pay any additional amounts to the Holders or
beneficial owners of the Notes as a result of deduction or withholding for or on
account of any present or future taxes, duties, assessments or governmental
charges with respect to the Notes.  Nothing herein shall be construed to
obligate the Paying Agent to determine the duties or liabilities of the Issuer
or any other paying agent with respect to any tax certification or withholding
requirements, or any tax certification or withholding requirements of any
jurisdiction, political subdivision or taxing authority outside the United
States.
 
(e)           Payments in respect of interest on and principal of any Secured
Note and any payment with respect to any Subordinated Note shall be made by the
Trustee or by the Irish Paying Agent, if applicable, in Dollars to DTC or its
designee with respect to a Global Secured Note and to the Holder or its nominee
with respect to a Certificated Note, by wire transfer, as directed by the
Holder, in immediately available funds to a Dollar account maintained by DTC or
its nominee with respect to a Global Secured Note, and to the Holder or its
nominee with respect to a Certificated Note; provided that in the case of a
Certificated Note (1) the Holder thereof shall have provided written wiring
instructions to the Trustee on or before the related Record Date and (2) if
appropriate instructions for any such wire transfer are not received by the
related Record Date, then such payment shall be made by check drawn on a U.S.
bank mailed to the address of the Holder specified in the Register.  Upon final
payment due on the Maturity of a Note, the Holder thereof shall present and
surrender such Note at the Corporate Trust Office of the Trustee or at the
office of any Paying Agent (other than the Irish Paying Agent) on or prior to
such Maturity; provided that if the Trustee and the Issuer shall have been
furnished such security or indemnity as may be required by them to save each of
them harmless and an undertaking thereafter to surrender such certificate, then,
in the absence of notice to the Issuer or the Trustee that the applicable Note
has been acquired by a protected purchaser, such final payment shall be made
without presentation or surrender.  Neither the Issuer, the Trustee, the
Collateral Manager, nor any Paying Agent will have any responsibility or
liability for any aspects of the records (or for maintaining, supervising or
reviewing such records) maintained by DTC, Euroclear, Clearstream or any of the
Agent Members relating to or for payments made thereby on account of beneficial
interests in a Global Secured Note.  In the case where any final payment of
principal and interest is to be made on any Secured Note (other than on the
Stated Maturity thereof) or any final payment is to be made on any Subordinated
Note (other than on the Stated Maturity thereof), the Trustee, in the name and
at the expense of the Issuer shall, not more than 30 nor less than 10 days prior
to the date on which such payment is to be made, mail (by first class mail,
postage prepaid) to the Holders thereof at their addresses appearing on the
Register a notice which shall specify the date on which such payment will be
made, the amount of such payment per U.S. $1,000 original principal amount of
Secured Notes, original principal amount of Subordinated Notes and the place
where such Notes may be presented and surrendered for such payment.

 
76

--------------------------------------------------------------------------------

 

(f)            Payments of principal to Holders of the Secured Notes of each
Class shall be made in the proportion that the Aggregate Outstanding Amount of
the Secured Notes of such Class registered in the name of each such Holder on
the applicable Record Date bears to the Aggregate Outstanding Amount of all
Secured Notes of such Class on such Record Date.  Payments to the Holders of the
Subordinated Notes from Interest Proceeds and Principal Proceeds shall be made
in the proportion that the Aggregate Outstanding Amount of the Subordinated
Notes registered in the name of each such Holder on the applicable Record Date
bears to the Aggregate Outstanding Amount of all Subordinated Notes on such
Record Date.
 
(g)           Interest accrued with respect to the Secured Notes shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.
 
(h)           All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date or Redemption Date shall be binding upon all future Holders of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.
 
(i)            Notwithstanding any other provision of this Indenture, the
obligations of the Issuer under the Notes and this Indenture are limited
recourse obligations of the Issuer payable solely from the Assets and following
realization of the Assets, and application of the proceeds thereof in accordance
with this Indenture, all obligations of and any claims against the Issuer
hereunder or in connection herewith after such realization shall be extinguished
and shall not thereafter revive.  No recourse shall be had against any Officer,
director, manager, partner, member, employee, shareholder, authorized Person or
incorporator of the Issuer, the Collateral Manager or their respective
Affiliates, successors or assigns for any amounts payable under the Notes or
this Indenture.  It is understood that the foregoing provisions of this
paragraph (i) shall not (i) prevent recourse to the Assets for the sums due or
to become due under any security, instrument or agreement which is part of the
Assets or (ii) constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Notes or secured by this Indenture until such Assets
have been realized.  It is further understood that the foregoing provisions of
this paragraph (i) shall not limit the right of any Person to name the Issuer as
a party defendant in any Proceeding or in the exercise of any other remedy under
the Notes or this Indenture, so long as no judgment in the nature of a
deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person or entity.  The Subordinated Notes
are not secured hereunder.

 
77

--------------------------------------------------------------------------------

 

(j)            Subject to the foregoing provisions of this Section 2.7, each
Note delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.
 
Section 2.8      Persons Deemed Owners.  The Issuer, the Trustee, and any agent
of the Issuer or the Trustee shall treat as the owner of each Note the Person in
whose name such Note is registered on the Register on the applicable Record Date
for the purpose of receiving payments of principal of and interest on such Note
and, except with respect to the rights reserved to the Beneficial Owners
hereunder, on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and, except with respect to the rights reserved to the
Beneficial Owners hereunder, none of the Issuer, the Trustee or any agent of the
Issuer or the Trustee shall be affected by notice to the contrary.
 
Section 2.9     Cancellation.  All Notes surrendered for payment, registration
of transfer, exchange or redemption, or deemed lost or stolen, shall be promptly
canceled by the Trustee and may not be reissued or resold.  No Note may be
surrendered (including any surrender in connection with any abandonment) except
for payment as provided herein, or for registration of transfer, exchange or
redemption, or for replacement in connection with any Note deemed lost or
stolen.  Any such Notes shall, if surrendered to any Person other than the
Trustee, be delivered to the Trustee.  No Notes shall be authenticated in lieu
of or in exchange for any Notes canceled as provided in this Section 2.9, except
as expressly permitted by this Indenture.  All canceled Notes held by the
Trustee shall be destroyed or held by the Trustee in accordance with its
standard retention policy unless the Issuer shall direct by an Issuer Order
received prior to destruction that they be returned to it.
 
Section 2.10     DTC Ceases to be Depository.  (a) A Global Secured Note
deposited with DTC pursuant to Section 2.2 shall be transferred in the form of a
corresponding Certificated Note to the beneficial owners thereof only if
(A) such transfer complies with Section 2.5 of this Indenture and (B) either
(x) (i) DTC notifies the Issuer that it is unwilling or unable to continue as
depository for such Global Secured Note or (ii) DTC ceases to be a Clearing
Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Issuer within 90 days after such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by the Holder of such Global Secured Note.
 
(b)           Any Global Secured Note that is transferable in the form of a
corresponding Certificated Note to the beneficial owner thereof pursuant to this
Section 2.10 shall be surrendered by DTC to the Trustee’s office located in the
Borough of Manhattan, the City of New York to be so transferred, in whole or
from time to time in part, without charge, and the Issuer shall execute and the
Trustee shall authenticate and deliver, upon such transfer of each portion of
such Global Secured Note, an equal aggregate principal amount of definitive
physical certificates (pursuant to the instructions of DTC) in authorized
denominations.  Any Certificated Note delivered in exchange for an interest in a
Global Secured Note shall, except as otherwise provided by Section 2.5, bear the
legends set forth in the applicable Exhibit A and shall be subject to the
transfer restrictions referred to in such legends.

 
78

--------------------------------------------------------------------------------

 

(c)           Subject to the provisions of paragraph (b) of this Section 2.10,
the Holder of a Global Secured Note may grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which such Holder is entitled to take under
this Indenture or the Notes.
 
(d)           In the event of the occurrence of either of the events specified
in sub-Section (a) of this Section 2.10, the Issuer will promptly make available
to the Trustee a reasonable supply of Certificated Notes.
 
If Certificated Notes are not so issued by the Issuer to such beneficial owners
of interests in Global Secured Notes as required by sub-Section (a) of this
Section 2.10, the Issuer expressly acknowledges that the beneficial owners shall
be entitled to pursue any remedy that the Holders of a Global Secured Note would
be entitled to pursue in accordance with Article V of this Indenture (but only
to the extent of such beneficial owner’s interest in the Global Secured Note) as
if corresponding Certificated Notes had been issued; provided that the Trustee
shall be entitled to rely upon any certificate of ownership provided by such
beneficial owners (including a certificate in the form of Exhibit D) and/or
other forms of reasonable evidence of such ownership.
 
Section 2.11     Non-Permitted Holders.  (a) Notwithstanding anything to the
contrary elsewhere herein, (x) any transfer of a beneficial interest in any
Secured Note to (i) a U.S. person that is not a QIB/QP (other than a U.S. person
that is an Institutional Accredited Investor and is also a Qualified Purchaser
(or a corporation, partnership, limited liability company or other entity (other
than a trust), each shareholder, partner, member or other equity owner of which
is a Qualified Purchaser)) or (ii) a non-U.S. person that is not purchasing such
beneficial interest in an offshore transaction pursuant to Regulation S or that
is not a Qualified Purchaser, and in each case, that is not made pursuant to an
applicable exemption under the Securities Act and the 1940 Act and (y) any
transfer of a beneficial interest in any Subordinated Note to a Person that is
not (i) a U.S. person as defined in Section 7701(a)(30) of the Code, (ii) a
Qualified Institutional Buyer or an Institutional Accredited Investor and
(iii) a Qualified Purchaser and that is not made pursuant to an applicable
exemption under the Securities Act and the 1940 Act shall be null and void and
any such purported transfer of which the Issuer or the Trustee shall have notice
may be disregarded by the Issuer and the Trustee for all purposes.

 
79

--------------------------------------------------------------------------------

 

(b)           If (x)(i) any U.S. person that is not a QIB/QP (other than a U.S.
person that is an Institutional Accredited Investor and is also a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser)) or (ii) any non-U.S. person that is
not purchasing such beneficial interest in an offshore transaction pursuant to
Regulation S or that is not a Qualified Purchaser, shall become the beneficial
owner of an interest in any Secured Note, (y) any  Person that is not (i) a U.S.
person as defined in Section 7701(a)(30) of the Code, (ii) a Qualified
Institutional Buyer or an Institutional Accredited Investor and (iii) a
Qualified Purchaser or that does not have an exemption available under the
Securities Act and the 1940 Act shall become the beneficial owner of an interest
in any Subordinated Note or (z) any holder of Notes shall fail to comply with
the Noteholder Reporting Obligations (any such Person a “Non-Permitted Holder”),
the Issuer (or the Collateral Manager on behalf of the Issuer) shall, promptly
after discovery that such Person is a Non-Permitted Holder by the Issuer or upon
notice from the Trustee (if a Trust Officer of the Trustee obtains actual
knowledge) if it makes the discovery (and who agrees to notify the Issuer of
such discovery, if any), send notice to such Non-Permitted Holder demanding that
such Non-Permitted Holder transfer its interest in the Notes held by such Person
to a Person that is not a Non-Permitted Holder within 30 days after the date of
such notice.  If such Non-Permitted Holder fails to so transfer such Notes, the
Issuer or the Collateral Manager acting for the Issuer shall have the right,
without further notice to the Non-Permitted Holder, to sell such Notes or
interest in such Notes to a purchaser selected by the Issuer that is not a
Non-Permitted Holder on such terms as the Issuer may choose.  The Issuer, or the
Collateral Manager acting on behalf of the Issuer, may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and sell
such Notes to the highest such bidder; provided that the Collateral Manager, its
Affiliates and accounts, funds, clients or portfolios established and controlled
by the Collateral Manager shall be entitled to bid in any such sale.  However,
the Issuer or the Collateral Manager may select a purchaser by any other means
determined by it in its sole discretion.  The Holder of each Note, the
Non-Permitted Holder and each other Person in the chain of title from the Holder
to the Non-Permitted Holder, by its acceptance of an interest in the Notes,
agrees to cooperate with the Issuer, the Collateral Manager and the Trustee to
effect such transfers.  The proceeds of such sale, net of any commissions,
expenses and taxes due in connection with such sale shall be remitted to the
Non-Permitted Holder.  The terms and conditions of any sale under this
sub-section shall be determined in the sole discretion of the Issuer, and none
of the Issuer, the Trustee or the Collateral Manager shall be liable to any
Person having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.
 
(c)           Notwithstanding anything to the contrary elsewhere herein, any
transfer of a beneficial interest in any Subordinated Note to a Person who has
made an ERISA-related representation required by Section 2.5 that is
subsequently shown to be false or misleading shall be null and void and any such
purported transfer of which the Issuer or the Trustee shall have notice may be
disregarded by the Issuer and the Trustee for all purposes.
 
(d)           If any Person shall become the beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or whose beneficial ownership otherwise causes a violation of the 25%
Limitation (any such Person a “Non-Permitted ERISA Holder”), the Issuer (or the
Collateral Manager on behalf of the Issuer) shall, promptly after discovery that
such Person is a Non-Permitted ERISA Holder by the Issuer or upon notice from
the Trustee (if a Trust Officer of the Trustee obtains actual knowledge) if it
makes the discovery (and who agrees to notify the Issuer of such discovery),
send notice to such Non-Permitted ERISA Holder demanding that such Non-Permitted
ERISA Holder transfer all or any portion of the Notes held by such Person to a
Person that is not a Non-Permitted ERISA Holder within 20 days after the date of
such notice.  If such Non-Permitted ERISA Holder fails to so transfer such
Notes, the Issuer shall have the right, without further notice to the
Non-Permitted ERISA Holder, to sell such Notes or interest in such Notes to a
purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder on
such terms as the Issuer may choose.  The Issuer may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and selling
such Notes to the highest such bidder.  The Holder of each Note, the
Non-Permitted ERISA Holder and each other Person in the chain of title from the
Holder to the Non-Permitted ERISA Holder, by its acceptance of an interest in
the Notes, agrees to cooperate with the Issuer and the Trustee to effect such
transfers.  The proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to the Non-Permitted
ERISA Holder.  The terms and conditions of any sale under this sub-Section shall
be determined in the sole discretion of the Issuer, and none of the Issuer, the
Trustee or the Collateral Manager shall be liable to any Person having an
interest in the Notes sold as a result of any such sale or the exercise of such
discretion.

 
80

--------------------------------------------------------------------------------

 

Section 2.12     Treatment and Tax Certification.  (a) The Issuer and the
Trustee agree, and each Holder and each beneficial owner of a Secured Note, by
acceptance of such Secured Note or an interest in such Secured Note shall be
deemed to have agreed, to treat, and shall treat, the Secured Notes as debt of
the Issuer for United States federal and, to the extent permitted by law, state
and local income and franchise tax purposes and shall take no action
inconsistent with such treatment unless required by any relevant taxing
authority.  The Issuer will also treat the Secured Notes as debt for legal and
accounting purposes.
 
(b)           The Issuer and the Trustee agree, and each Holder and each
beneficial owner of a Subordinated Note, by acceptance of such Subordinated Note
or an interest in such Subordinated Note shall be deemed to have agreed, to
treat, and shall treat, the Subordinated Notes as equity in the Issuer for
United States federal and, to the extent permitted by law, state and local
income and franchise tax purposes and shall take no action inconsistent with
such treatment unless required by any relevant taxing authority.
 
(c)           Each Holder and beneficial owner of a Note, by acceptance of such
Note or an interest in such Note, shall be deemed to understand and acknowledge
that failure to provide the Issuer, the Trustee or any Paying Agent with the
properly completed and signed applicable tax certifications (generally, in the
case of U.S. federal income tax, an Internal Revenue Service Form W-9 (or
applicable successor form) in the case of a U.S. Person or the applicable
Internal Revenue Service Form W-8 (or applicable successor form) in the case of
a Person that is not a U.S. Person) or the failure to meet its Noteholder
Reporting Obligations may result in withholding from payments in respect of such
Note, including U.S. federal withholding or back-up withholding.
 
(d)           Each purchaser, beneficial owner and subsequent transferee of a
Note or interest therein, by acceptance of such Note or an interest in such
Note, shall be deemed to have agreed (1) to provide the Issuer and Trustee (i)
any information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether such
purchaser, beneficial owner or transferee is a U.S. Person or a United States
owned foreign entity (as described in Section 1471(d)(3) of the Code) (“United
States owned foreign entity”) and (ii) any additional information that the
Issuer or its agent requests in connection with Sections 1471-1474 of the Code
and (2) if it is a United States person or a United States owned foreign entity
that is a Holder or beneficial owner of Notes or an interest therein as of March
18, 2012 or that acquires an interest in the Notes after March 18, 2012, be
required to (x) provide the Issuer and Trustee its name, address, U.S. taxpayer
identification number and any other information requested by the Issuer or its
agent upon request and by March 18, 2012 or, if such Holder or beneficial owner
acquires an interest in the Notes after that date, by the date it acquires such
interest and (y) update any such information provided in clause (x) promptly
upon learning that any such information previously provided has become obsolete
or incorrect or is otherwise required (such obligation, the “Noteholder
Reporting Obligations”).  Each purchaser and subsequent transferee of Notes will
be required or deemed to acknowledge that the Issuer may provide such
information and any other information concerning its investment in the Notes to
the U.S. Internal Revenue Service.  Each purchaser and subsequent transferee of
Notes will be required or deemed to understand and acknowledge that the Issuer
has the right, hereunder, to compel any beneficial owner of an interest in a
Note that fails to comply with the foregoing requirements to sell its interest
in such Note, or may sell such interest on behalf of such owner as provided in
Section 2.11(b).

 
81

--------------------------------------------------------------------------------

 

Section 2.13     Additional Issuance.  (a) At any time, the Issuer may issue and
sell additional Subordinated Notes and use the proceeds to purchase additional
Collateral Obligations or as otherwise permitted under this Indenture; provided
that the following conditions are met:
 
(i)            the Collateral Manager consents to such issuance and such
issuance is consented to by a Majority of the Subordinated Notes;
 
(ii)           the aggregate principal amount of Subordinated Notes issued in
all additional issuances shall not exceed 100% of the original outstanding
principal amount of the Subordinated Notes;
 
(iii)          the terms of the notes issued must be identical to the respective
terms of previously issued Subordinated Notes (except that monies due on
additional Subordinated Notes will accrue from the issue date of such
Subordinated Notes and that the prices of such additional Subordinated Notes do
not have to be identical to those of the initial Subordinated Notes) and such
additional issuance shall not be considered a Refinancing hereunder;
 
(iv)          such additional Subordinated Notes must be issued at a price equal
to or greater than the principal amount thereof;
 
(v)           the Issuer notifies each Rating Agency of such issuance prior to
the issuance date;
 
(vi)          the proceeds of any Subordinated Notes (net of fees and expenses
incurred in connection with such issuance) shall not be treated as Refinancing
Proceeds and shall be treated as Principal Proceeds and used to purchase
additional Collateral Obligations, to invest in Eligible Investments, to fund
the Revolver Funding Account or to apply pursuant to the Priority of Payments;
 
(vii)         immediately after giving effect to such issuance, each Coverage
Test is satisfied or, with respect to any Coverage Test that was not satisfied
immediately prior to giving effect to such issuance and will continue not to be
satisfied immediately after giving effect to such issuance, the degree of
compliance with such Coverage Test is maintained or improved immediately after
giving effect to such issuance and the application of the proceeds thereof; and
 
(viii)        the applicable provisions of clauses (ii), (iii), and (iv) of
Section 2.5(c) are satisfied.

 
82

--------------------------------------------------------------------------------

 

(b)           For the avoidance of doubt, at any time the members of the Issuer
may make additional capital contributions to the Issuer.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.1      Conditions to Issuance of Notes on Closing Date.  The Notes to
be issued on the Closing Date may be executed by the Issuer and delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:
 
(i)            Officers’ Certificate of the Issuer Regarding Corporate
Matters.  An Officer’s certificate of the Issuer (A) evidencing the
authorization by Resolution of the execution and delivery of this Indenture, the
Collateral Management Agreement, the Collateral Administration Agreement and
related transaction documents and the execution, authentication and delivery of
the Notes applied for by it, with such Officer’s certificate specifying the
Stated Maturity, principal amount and Interest Rate of each Class of Secured
Notes to be authenticated and delivered and the Stated Maturity and principal
amount of Subordinated Notes to be authenticated and delivered and
(B) certifying that (1) the attached copy of the Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.
 
(ii)           Governmental Approvals.  From the Issuer either (A) a certificate
of the Issuer or other official document evidencing the due authorization,
approval or consent of any governmental body or bodies, at the time having
jurisdiction in the premises, together with an Opinion of Counsel of Issuer that
no other authorization, approval or consent of any governmental body is required
for the valid issuance of the Notes or (B) an Opinion of Counsel of Issuer that
no such authorization, approval or consent of any governmental body is required
for the valid issuance of such Notes except as has been given.
 
(iii)          U.S. Counsel Opinions.  Opinions of (A) Dechert LLP, counsel to
the Issuer, the Collateral Manager and the Originator, (B) Pepper Hamilton LLP,
special Delaware counsel to the Issuer and Depositor and (C) Nixon Peabody LLP,
counsel to the Trustee and Collateral Administrator, each dated the Closing
Date.
 
(iv)          Officers’ Certificate of the Issuer Regarding Indenture.  An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under this Indenture and that
the issuance of the Notes applied for by it will not result in a default or a
breach of any of the terms, conditions or provisions of, or constitute a default
under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a party
or by which it may be bound or to which it may be subject; that all conditions
precedent provided herein relating to the authentication and delivery of the
Notes applied for by it have been complied with; and that all expenses due or
accrued with respect to the Offering of such Notes or relating to actions taken
on or in connection with the Closing Date have been paid or reserves therefor
have been made.  The Officer’s certificate of the Issuer shall also state that,
to the best of the signing Officer’s knowledge, all of the Issuer’s
representations and warranties contained herein are true and correct as of the
Closing Date.

 
83

--------------------------------------------------------------------------------

 

(v)          Certain Transaction Documents.  An executed counterpart of this
Indenture, the Collateral Management Agreement, the Collateral Administration
Agreement, the Securities Account Control Agreement and the Master Loan Sale
Agreement.
 
(vi)         Certificate of the Collateral Manager.  An Officer’s certificate of
the Collateral Manager, dated as of the Closing Date, to the effect that
immediately before the Delivery of the Collateral Obligations on the Closing
Date:
 
(A)         the information with respect to each Collateral Obligation in the
Schedule of Collateral Obligations is true and correct and such schedule is
complete with respect to each such Collateral Obligation;
 
(B)          each Collateral Obligation in the Schedule of Collateral
Obligations satisfies the requirements of the definition of “Collateral
Obligation”;
 
(C)          the Issuer purchased or entered into each Collateral Obligation in
the Schedule of Collateral Obligations in compliance with Section 12.2; and
 
(D)          the Aggregate Principal Balance of the Collateral Obligations which
the Issuer has purchased, acquired in the Initial Contribution or entered into
binding commitments to purchase on or prior to the Closing Date is at least
U.S.$237,874,615.79.
 
(vii)        Grant of Collateral Obligations.  The Grant pursuant to the
Granting Clauses of this Indenture of all of the Issuer’s right, title and
interest in and to the Collateral Obligations pledged to the Trustee for
inclusion in the Assets on the Closing Date shall be effective, and Delivery of
such Collateral Obligations (including any promissory note and all other
Underlying Documents related thereto to the extent received by the Issuer) as
contemplated by Section 3.3 shall have been effected.
 
(viii)       Certificate of the Issuer Regarding Assets.  An Officer’s
certificate of the Issuer, dated as of the Closing Date, to the effect that:
 
(A)         in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

 
84

--------------------------------------------------------------------------------

 

(I)           the Issuer is the owner of such Collateral Obligation free and
clear of any liens, claims or encumbrances of any nature whatsoever except for
(i) those which are being released on the Closing Date; (ii) those Granted
pursuant to this Indenture and (iii) any other Permitted Liens;
 
(II)          the Issuer has acquired its ownership in such Collateral
Obligation in good faith without notice of any adverse claim, except as
described in paragraph (A) above;
 
(III)         the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;
 
(IV)         the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Trustee;
 
(V)          based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is true and
correct;
 
(VI)         (i)         based on the certificate of the Collateral Manager
delivered pursuant to Section 3.1(vi), each Collateral Obligation included in
the Assets satisfies the requirements of the definition of “Collateral
Obligation” and (ii) the requirements of Section 3.1(vii) have been satisfied;
and
 
(VII)       upon the Grant by the Issuer, the Trustee has a first priority
perfected security interest in the Collateral Obligations and other Assets,
except as permitted by this Indenture;
 
(B)         based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), each Collateral Obligation that the Collateral
Manager on behalf of the Issuer purchased or committed to purchase on or prior
to the Closing Date satisfies, or will upon its acquisition satisfy, the
requirements of the definition of “Collateral Obligation”; and
 
(C)         based on the certificate of the Collateral Manager delivered
pursuant to Section 3.1(vi), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased, acquired in the Initial Contribution
or entered into binding commitments to purchase on or prior to the Closing Date
is at least U.S.$237,874,615.79.
 
(ix)          Rating Letters.  An Officer’s certificate of the Issuer to the
effect that attached thereto is a true and correct copy of a letter signed by
each Rating Agency, as applicable, and confirming that each Class of Notes has
been assigned the applicable Initial Rating and that such ratings are in effect
on the Closing Date.

 
85

--------------------------------------------------------------------------------

 

(x)            Accounts.  Evidence of the establishment of each of the Accounts.
 
(xi)           Issuer Order for Deposit of Funds into Accounts.  (A) An Issuer
Order signed in the name of the Issuer by a Responsible Officer of the Issuer,
dated as of the Closing Date, authorizing the deposit of U.S.$62,125,384.21 from
the proceeds of the issuance of the Notes into the Ramp-Up Account for use
pursuant to Section 10.3(c), (B) an Issuer Order signed in the name of the
Issuer by a Responsible Officer of the Issuer, dated as of the Closing Date,
authorizing the deposit of U.S.$50,000 from the proceeds of the issuance of the
Notes into the Expense Reserve Account as Interest Proceeds for use pursuant to
Section 10.3(d); and (C) an Issuer Order signed in the name of the Issuer by a
Responsible Officer of the Issuer, dated as of the Closing Date, authorizing the
deposit of U.S.$0 from the proceeds of the issuance of the Notes into the
Revolver Funding Account for use pursuant to Section 10.4.
 
(xii)         Accountant’s Certificate. An accountants’ certificate satisfactory
to the Issuer (i)(A) confirming the information with respect to each Collateral
Obligation set forth on the Schedule of Collateral Obligations attached hereto
as Schedule 1, by reference to such sources as shall be specified therein and
(B) confirming the results of each Coverage Test, each Collateral Quality Test
(other than the S&P CDO Monitor Test) and the Concentration Limitations as of
such date, and (ii) specifying the procedures undertaken by them to review data
and computations relating to the following statement and confirming that each
Coverage Test and each Collateral Quality Test is satisfied.
 
(xiii)        Payoff Letter. Evidence that the lien of Citigroup Global Markets
Realty Corp. against GCMF under the GCMF Credit Facility is released.
 
(xiv)        Other Documents.  Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (xiv) shall imply or
impose a duty on the part of the Trustee to require any other documents.
 
Section 3.2      Conditions to Additional Issuance.  (a) Any additional
Subordinated Notes to be issued in accordance with Section 2.13(a) may be
executed by the Issuer and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Trustee upon
Issuer Order (setting forth registration, delivery and authentication
instructions) and upon receipt by the Trustee of the following:
 
(i)           Officers’ Certificate of the Issuer Regarding Corporate
Matters.  An Officer’s certificate of the Issuer (A) evidencing the
authorization by Resolution of the execution, authentication and delivery of the
Subordinated Notes applied for by it, and such Officer’s certificate specifying
the Stated Maturity and principal amount of the Subordinated Notes to be
authenticated and delivered and (B) certifying that (1) the attached copy of the
Resolution is a true and complete copy thereof, (2) such resolutions have not
been rescinded and are in full force and effect on and as of the date of
issuance and (3) the Officers authorized to execute and deliver such documents
hold the offices and have the signatures indicated thereon.

 
86

--------------------------------------------------------------------------------

 

(ii)           Governmental Approvals.  From the Issuer either (A) a certificate
of the Issuer or other official document evidencing the due authorization,
approval or consent of any governmental body or bodies, at the time having
jurisdiction in the premises, together with an Opinion of Counsel of Issuer that
no other authorization, approval or consent of any governmental body is required
for the valid issuance of the additional Subordinated Notes or (B) an Opinion of
Counsel of Issuer that no such authorization, approval or consent of any
governmental body is required for the valid issuance of such additional
Subordinated Notes except as has been given.
 
(iii)          Officers’ Certificate of Issuer Regarding Indenture.  An
Officer’s certificate of the Issuer stating that, to the best of the signing
Officer’s knowledge, the Issuer is not in default under this Indenture and that
the issuance of the additional Subordinated Notes applied for by it will not
result in a default or a breach of any of the terms, conditions or provisions
of, or constitute a default under, its organizational documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by which it may be bound or to which it may be subject;
that the provisions of Section 2.13 and all conditions precedent provided herein
relating to the authentication and delivery of the additional Subordinated Notes
applied for by it have been complied with; and that all expenses due or accrued
with respect to the offering of such Subordinated Notes or relating to actions
taken on or in connection with the additional issuance have been paid or
reserves therefor have been made.  The Officer’s certificate of the Issuer shall
also state that, to the best of the signing Officer’s knowledge, all of the
Issuer’s representations and warranties contained herein are true and correct as
of the date of additional issuance.
 
(iv)          Supplemental Indenture.  A fully executed counterpart of the
supplemental indenture making such changes to this Indenture as shall be
necessary to permit such additional issuance.
 
(v)           Issuer Order for Deposit of Funds into Accounts. An Issuer Order
signed in the name of the Issuer by a Responsible Officer of the Issuer, dated
as of the date of the additional issuance, authorizing the deposit of the net
proceeds of the issuance into the Principal Collection Subaccount for use
pursuant to Section 10.2.
 
(vi)          Evidence of Required Consents. A certificate of the Collateral
Manager consenting to such issuance, and satisfactory evidence of the direction
of or consent by a Majority of the Subordinated Notes to such issuance (which
may be in the form of an Officer’s certificate of the Issuer).
 
(vii)         Other Documents.  Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (vii) shall imply or
impose a duty on the part of the Trustee to require any other documents.

 
87

--------------------------------------------------------------------------------

 

Section 3.3      Custodianship; Delivery of Collateral Obligations and Eligible
Investments.  (a) The Collateral Manager, on behalf of the Issuer, shall deliver
or cause to be delivered to a custodian appointed by the Issuer, which shall be
a Securities Intermediary (the “Custodian”), all Assets in accordance with the
definition of “Deliver”.  Initially, the Custodian shall be the Bank.  Any
successor custodian shall be a state or national bank or trust company that has
capital and surplus of at least U.S.$200,000,000 and is a Securities
Intermediary.  Subject to the limited right to relocate Assets as provided in
Section 7.5(b), the Trustee or the Custodian, as applicable, shall hold (i) all
Collateral Obligations, Eligible Investments, Cash and other investments
purchased in accordance with this Indenture and (ii) any other property of the
Issuer otherwise Delivered to the Trustee or the Custodian, as applicable, by or
on behalf of the Issuer, in the relevant Account established and maintained
pursuant to Article X; as to which in each case the Trustee shall have entered
into the Securities Account Control  Agreement with the Custodian providing,
inter alia, that the establishment and maintenance of such Account will be
governed by a law of a jurisdiction satisfactory to the Issuer and the Trustee.
 
(b)           Each time that the Collateral Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Collateral Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article X) for the benefit of the Trustee in accordance with
this Indenture.  The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released.  The security interest
of the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in to any contracts related to and
proceeds of such Collateral Obligation, Eligible Investment or other investment.
 
ARTICLE IV
 
SATISFACTION AND DISCHARGE
 
Section 4.1      Satisfaction and Discharge of Indenture.  This Indenture shall
be discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Holders to receive payments of
principal thereof and interest thereon, (iv) the rights, obligations and
immunities of the Trustee hereunder, (v) the rights, obligations and immunities
of the Collateral Manager hereunder and under the Collateral Management
Agreement, (vi) the rights, obligations and immunities of the Collateral
Administrator under the Collateral Administration Agreement and (vii) the rights
of Holders as beneficiaries hereof with respect to the property deposited with
the Trustee and payable to all or any of them (and the Trustee, on demand of and
at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture) when:

 
88

--------------------------------------------------------------------------------

 

(a)           either:
 
(i)            all Notes theretofore authenticated and delivered to Holders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and
(B) Notes for whose payment Money has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3) have been delivered to the Trustee for cancellation; or
 
(ii)           all Notes not theretofore delivered to the Trustee for
cancellation (A) have become due and payable, or (B) will become due and payable
at their Stated Maturity within one year, or (C) are to be called for redemption
pursuant to Article IX under an arrangement satisfactory to the Trustee for the
giving of notice of redemption by the Issuer pursuant to Section 9.4 and the
Issuer has irrevocably deposited or caused to be deposited with the Trustee, in
trust for such purpose, Cash or non-callable direct obligations of the United
States of America; provided that the obligations are entitled to the full faith
and credit of the United States of America or are debt obligations which are
rated “Aaa” by Moody’s and “AAA” by S&P, in an amount sufficient, as verified by
a firm of Independent certified public accountants which are nationally
recognized, to pay and discharge the entire indebtedness on such Notes not
theretofore delivered to the Trustee for cancellation, for principal and
interest to the date of such deposit (in the case of Notes which have become due
and payable), or to their Stated Maturity or Redemption Date, as the case may
be, and shall have Granted to the Trustee a valid perfected security interest in
such Eligible Investment that is of first priority and free of any adverse
claim, as applicable, and shall have furnished an Opinion of Counsel with
respect thereto; provided that this sub-Section (ii) shall not apply if an
election to act in accordance with the provisions of Section 5.5(a) shall have
been made and not rescinded;
 
(b)           the Issuer has paid or caused to be paid all other sums then due
and payable hereunder (including, without limitation, any amounts then due and
payable pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case,  without regard to the Administrative
Expense Cap) by the Issuer and no other amounts are scheduled to be due and
payable by the Issuer; and
 
(c)           the Issuer has delivered to the Trustee, Officers’ certificates
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with;
 
Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, and 13.1 shall survive.
 
Section 4.2      Application of Trust Money.  All Cash and obligations deposited
with the Trustee pursuant to Section 4.1 shall be held in trust and applied by
it in accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest (or other amounts with respect to the Subordinated Notes), either
directly or through any Paying Agent, as the Trustee may determine; and such
Cash and obligations shall be held in a segregated account identified as being
held in trust for the benefit of the Secured Parties.

 
89

--------------------------------------------------------------------------------

 

Section 4.3      Repayment of Monies Held by Paying Agent.  In connection with
the satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Issuer, be paid to the Trustee to be
held and applied pursuant to Section 7.3 hereof and in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.
 
ARTICLE V
 
REMEDIES
 
Section 5.1      Events of Default.  “Event of Default”, wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
 
(a)           a default in the payment, when due and payable, of (i) any
interest on any Class A Note or any Class B Note and, in each case, the
continuation of any such default, for five Business Days after a Trust Officer
of the Trustee has actual knowledge or receives notice from any holder of Notes
of such payment default, or (ii) any principal of, or interest on, or any
Redemption Price in respect of, any Secured Note at its Stated Maturity or any
Redemption Date; provided that the failure to effect any Optional Redemption
which is withdrawn by the Issuer in accordance with this Indenture or with
respect to which any Refinancing fails to occur shall not constitute an Event of
Default and provided, further, that, in the case of a failure to disburse funds
due to an administrative error or omission by the Collateral Manager, Trustee,
Collateral Administrator or any Paying Agent, such failure continues for
seven Business Days after a Trust Officer of the Trustee receives written notice
or has actual knowledge of such administrative error or omission;
 
(b)           the failure on any Payment Date to disburse amounts available in
the Payment Account in excess of $1,000 in accordance with the Priority of
Payments and continuation of such failure for a period of five Business Days or,
in the case of a failure to disburse due to an administrative error or omission
by the Trustee, Collateral Administrator or any Paying Agent, such failure
continues for seven Business Days after a Trust Officer of the Trustee receives
written notice or has actual knowledge of such administrative error or omission;
 
(c)           either of the Issuer or the Assets becomes an investment company
required to be registered under the 1940 Act;

 
90

--------------------------------------------------------------------------------

 

(d)           except as otherwise provided in this Section 5.1, a default in a
material respect in the performance, or breach in a material respect, of any
other material covenant of the Issuer herein (it being understood, without
limiting the generality of the foregoing, that any failure to meet any
Concentration Limitation, Collateral Quality Test, Interest Diversion Test or
Coverage Test is not an Event of Default and any failure to satisfy the
requirements of Section 7.18 is not an Event of Default, except in either case
to the extent provided in clause (g) below), or the failure of any material
representation or warranty of the Issuer made herein or in any certificate or
other writing delivered pursuant hereto or in connection herewith to be correct
in each case in all material respects when the same shall have been made, and
the continuation of such default, breach or failure for a period of 45 days
after notice to the Issuer and the Collateral Manager by registered or certified
mail or overnight delivery service, by the Trustee, or to the Issuer the
Collateral Manager and the Trustee by the Holders of at least a Majority of the
Controlling Class, specifying such default, breach or failure and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;
 
(e)           the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of the Issuer under the Bankruptcy Code or any other applicable law,
or appointing a receiver, liquidator, assignee, or sequestrator (or other
similar official) of the Issuer or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days;
 
(f)            the institution by the Issuer of Proceedings to have the Issuer
adjudicated as bankrupt or insolvent, or the consent of the Issuer to the
institution of bankruptcy or insolvency Proceedings against the Issuer, or the
filing by the Issuer of a petition or answer or consent seeking reorganization
or relief under the Bankruptcy Code or any other similar applicable law, or the
consent by the Issuer to the filing of any such petition or to the appointment
in a Proceeding of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or of any substantial part of its
property, or the making by the Issuer of an assignment for the benefit of
creditors, or the admission by the Issuer in writing of its inability to pay its
debts generally as they become due, or the taking of any action by the Issuer in
furtherance of any such action; or
 
(g)           on any Measurement Date, failure of the percentage equivalent of a
fraction, (i) the numerator of which is equal to (1) the Collateral Principal
Amount plus (2) the aggregate Market Value of all Defaulted Obligations on such
date and (ii) the denominator of which is equal to the Aggregate Outstanding
Amount of the Class A Notes, to equal or exceed 100.0%.
 
Upon a Responsible Officer’s obtaining knowledge of the occurrence of an Event
of Default, each of (i) the Issuer, (ii) the Trustee and (iii) the Collateral
Manager shall notify each other.  Upon the occurrence of an Event of Default
known to a Trust Officer of the Trustee, the Trustee shall promptly (and in no
event later than three Business Days thereafter) notify the Noteholders (as
their names appear on the Register), each Paying Agent, each of the Rating
Agencies and the Irish Stock Exchange (for so long as any Class of Notes is
listed on the Irish Stock Exchange and so long as the guidelines of such
exchange so require) of such Event of Default in writing (unless such Event of
Default has been waived as provided in Section 5.14).

 
91

--------------------------------------------------------------------------------

 

Section 5.2      Acceleration of Maturity; Rescission and Annulment.  (a) If an
Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f) ), the Trustee may, and shall, upon the
written direction of a Majority of the Controlling Class, by notice to the
Issuer, the Trustee and each Rating Agency, declare the principal of all the
Secured Notes to be immediately due and payable, and upon any such declaration
such principal, together with all accrued and unpaid interest thereon, and other
amounts payable hereunder, shall become immediately due and payable.  If an
Event of Default specified in Section 5.1(e) or (f) occurs, all unpaid
principal, together with all accrued and unpaid interest thereon, of all the
Secured Notes, and other amounts payable thereunder and hereunder, shall
automatically become due and payable without any declaration or other act on the
part of the Trustee or any Noteholder.
 
(b)           At any time after such a declaration of acceleration of maturity
has been made and before a judgment or decree for payment of the Money due has
been obtained by the Trustee as hereinafter provided in this Article V, a
Majority of the Controlling Class by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:
 
(i)           The Issuer has paid or deposited with the Trustee a sum sufficient
to pay:
 
(A)         all unpaid installments of interest and principal then due on the
Secured Notes; and
 
(B)          all unpaid taxes and Administrative Expenses of the Issuer and
other sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Aggregate Collateral Management Fees then due and owing and
any other amounts then payable by the Issuer hereunder prior to such
Administrative Expenses and such Collateral Management Fees.
 
(ii)          It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Secured Notes that has become
due solely by such acceleration, have (A) been cured, and a Majority of the
Controlling Class by written notice to the Trustee has agreed with such
determination (which agreement shall not be unreasonably withheld), or (B) been
waived as provided in Section 5.14.
 
No such rescission shall affect any subsequent Default or impair any right
consequent thereon.
 
(c)           Notwithstanding anything in this Section 5.2 to the contrary, the
Secured Notes will not be subject to acceleration by the Trustee or the Holders
of a Majority of the Controlling Class solely as a result of the failure to pay
any amount due on the Notes that are not of the Controlling Class other than any
failure to pay interest due on the Class B Notes.
 
Section 5.3      Collection of Indebtedness and Suits for Enforcement by
Trustee.  The Issuer covenants that if a default shall occur in respect of the
payment of any principal of or interest when due and payable on any Secured
Note, the Issuer will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holder of such Secured Note, the whole amount, if any, then due
and payable on such Secured Note for principal and interest with interest upon
the overdue principal and, to the extent that payments of such interest shall be
legally enforceable, upon overdue installments of interest, at the applicable
Interest Rate, and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
its agents and counsel.

 
92

--------------------------------------------------------------------------------

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may, and shall, subject to
the terms of this Indenture (including Section 6.3(e)) upon direction of a
Majority of the Controlling Class, institute a Proceeding for the collection of
the sums so due and unpaid, may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the Monies adjudged or decreed to be payable in
the manner provided by law out of the Assets.
 
If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of the Majority of the Controlling Class, proceed
to protect and enforce its rights and the rights of the Secured Parties by such
appropriate Proceedings as the Trustee shall deem most effectual (if no such
direction is received by the Trustee) or as the Trustee may be directed by the
Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement herein or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy or legal or equitable right vested in the Trustee by this Indenture or by
law.
 
In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Secured Notes under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or its property, or in case of any other
comparable Proceedings relative to the Issuer or other obligor upon the Secured
Notes, or the creditors or property of the Issuer or such other obligor, the
Trustee, regardless of whether the principal of any Secured Note shall then be
due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:
 
(a)           to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes upon
direction by a Majority of the Controlling Class and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer or to the creditors or property of the
Issuer;
 
(b)           unless prohibited by applicable law and regulations, to vote on
behalf of the Secured Noteholders upon the direction of a Majority of the
Controlling Class, in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
Proceedings or Person performing similar functions in comparable Proceedings;
and

 
93

--------------------------------------------------------------------------------

 

(c)           to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Secured Noteholders to make payments to the
Trustee, and, if the Trustee shall consent to the making of payments directly to
the Secured Noteholders to pay to the Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Trustee, each predecessor
Trustee and their respective agents, attorneys and counsel, and all other
reasonable expenses and liabilities incurred, and all advances made, by the
Trustee and each predecessor Trustee except as a result of negligence or bad
faith.
 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar Person.
 
In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.
 
Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).
 
Section 5.4      Remedies.  (a) If an Event of Default has occurred and is
continuing, and the Secured Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer agrees that the Trustee may, and shall, subject to the terms of this
Indenture (including Section 6.3(e)), upon written direction of a Majority of
the Controlling Class, to the extent permitted by applicable law, exercise one
or more of the following rights, privileges and remedies:
 
(i)            institute Proceedings for the collection of all amounts then
payable on the Secured Notes or otherwise payable under this Indenture, whether
by declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;
 
(ii)           sell or cause the sale of all or a portion of the Assets or
rights or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with
Section 5.17 hereof;
 
(iii)          institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Assets;
 
(iv)          exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Trustee and the Holders of the Secured Notes hereunder (including exercising
all rights of the Trustee under the Securities Account Control Agreement); and

 
94

--------------------------------------------------------------------------------

 

(v)         exercise any other rights and remedies that may be available at law
or in equity;
 
provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).
 
The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Secured Notes, which may be the Initial Purchaser, as to the
feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility or sufficiency.
 
(b)      If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee may, and at the direction of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, subject to the terms of this Indenture (including Section 6.3(e)),
institute a Proceeding solely to compel performance of the covenant or agreement
or to cure the representation or warranty, the breach of which gave rise to the
Event of Default under such Section, and enforce any equitable decree or order
arising from such Proceeding.
 
(c)      Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial Proceedings, any Secured Party may bid for and purchase the
Assets or any part thereof and, upon compliance with the terms of sale, may
hold, retain, possess or dispose of such property in its or their own absolute
right without accountability.
 
Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.
 
Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Issuer, the Trustee and the Holders of the
Notes, shall operate to divest all right, title and interest whatsoever, either
at law or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.
 
95

--------------------------------------------------------------------------------


 
(d)      Notwithstanding any other provision of this Indenture, none of the
Trustee, the Secured Parties or the Noteholders may, prior to the date which is
one year and one day (or if longer, any applicable preference period) after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer or the Depositor any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceedings, or other
Proceedings under U.S. federal or state bankruptcy or similar laws.  Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned period in
(A) any case or Proceeding voluntarily filed or commenced by the Issuer or the
Depositor or (B) any involuntary insolvency Proceeding filed or commenced by a
Person other than the Trustee, or (ii) from commencing against the Issuer or the
Depositor or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
Proceeding.
 
Section 5.5       Optional Preservation of Assets.  (a) Notwithstanding anything
to the contrary herein, if an Event of Default shall have occurred and be
continuing, the Trustee shall retain the Assets securing the Secured Notes
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Assets and the Notes in accordance with the Priority of Payments and the
provisions of Article X, Article XII and Article XIII unless:
 
(i)         the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest, and all
other amounts payable prior to payment of principal on such Secured Notes
(including amounts due and owing as Administrative Expenses (without regard to
the Administrative Expense Cap) and due and unpaid Aggregate Collateral
Management Fees) and a Majority of the Controlling Class agrees with such
determination; or
 
(ii)         Holders of at least a Majority of each Class of Secured Notes
(voting separately by Class) direct the sale and liquidation of the Assets.
 
So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or (ii) exist.
 
(b)      Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to sell the Assets securing the Secured Notes if the conditions set
forth in clause (i) or (ii) of Section 5.5(a) are not satisfied.  Nothing
contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Notes if prohibited by applicable law.
 
(c)      In determining whether the condition specified in Section 5.5(a)(i) 
exists, the Trustee shall use reasonable efforts to obtain, with the cooperation
of the Collateral Manager, bid prices with respect to each Asset from two
nationally recognized dealers (as specified by the Collateral Manager in
writing) at the time making a market in such Assets and shall compute the
anticipated proceeds of sale or liquidation on the basis of the lower of such
bid prices for each such Asset.  In addition, for the purposes of determining
issues relating to the execution of a sale or liquidation of the Assets and the
execution of a sale or other liquidation thereof in connection with a
determination whether the condition specified in Section 5.5(a)(i) exists, the
Trustee may retain and rely on an opinion of an Independent investment banking
firm of national reputation (the cost of which shall be payable as an
Administrative Expense).
 
96

--------------------------------------------------------------------------------


 
The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to
Section 5.5(a)(i) no later than 10 days after such determination is made.  The
Trustee shall make the determinations required by Section 5.5(a)(i) within
30 days after an Event of Default and at the request of a Majority of the
Controlling Class at any time during which the Trustee retains the Assets
pursuant to Section 5.5(a)(i).
 
Section 5.6      Trustee May Enforce Claims Without Possession of Notes.  All
rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Secured Notes or the production thereof in any trial or other
Proceeding relating thereto, and any such action or Proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.
 
Section 5.7      Application of Money Collected.  Any Money collected by the
Trustee with respect to the Notes pursuant to this Article V and any Money that
may then be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the Trustee
(each such date to occur on a Payment Date). Upon the final distribution of all
proceeds of any liquidation effected hereunder, the provisions of Section 4.1(b)
shall be deemed satisfied for the purposes of discharging this Indenture
pursuant to Article IV.
 
Section 5.8      Limitation on Suits.  No Holder of any Note shall have any
right to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:
 
(a)      such Holder has previously given to the Trustee written notice of an
Event of Default;
 
(b)      the Holders of not less than 25% of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class (or, if the Class A Notes are the
Controlling Class and interest on the Class B Notes is due and unpaid, the Class
B Notes) shall have made written request to the Trustee to institute Proceedings
in respect of such Event of Default in its own name as Trustee hereunder and
such Holder or Holders have provided the Trustee indemnity reasonably
satisfactory to the Trustee against the costs, expenses (including reasonable
attorneys’ fees and expenses) and liabilities to be incurred in compliance with
such request;
 
(c)      the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and
 
(d)      no direction inconsistent with such written request has been given to
the Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.
 
97

--------------------------------------------------------------------------------


 
In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class (or from Class B where permitted herein), each representing
less than a Majority of the Controlling Class, the Trustee shall act in
accordance with the request specified by the group of Holders with the greatest
percentage of the Aggregate Outstanding Amount of the Controlling Class,
notwithstanding any other provisions of this Indenture.  If all such groups
represent the same percentage, the Trustee, in its sole discretion, may
determine what action, if any, shall be taken.
 
Section 5.9      Unconditional Rights of Secured Noteholders to Receive
Principal and Interest.  Subject to Section 2.7(i), but notwithstanding any
other provision of this Indenture, the Holder of any Secured Note shall have the
right, which is absolute and unconditional, to receive payment of the principal
of and interest on such Secured Note, as such principal, interest and other
amounts become due and payable in accordance with the Priority of Payments and
Section 13.1, as the case may be, and, subject to the provisions of Section 5.8,
to institute proceedings for the enforcement of any such payment, and such right
shall not be impaired without the consent of such Holder.  Holders of Secured
Notes ranking junior to Notes still Outstanding shall have no right to institute
Proceedings or, except as otherwise expressly set forth in Section 5.8(b), to
request the Trustee to institute proceedings for the enforcement of any such
payment until such time as no Secured Note ranking senior to such Secured Note
remains Outstanding, which right shall be subject to the provisions of Section
5.8, and shall not be impaired without the consent of any such Holder.
 
Section 5.10    Restoration of Rights and Remedies.  If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Issuer, the Trustee and the Noteholder shall,
subject to any determination in such Proceeding, be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.
 
Section 5.11    Rights and Remedies Cumulative.  No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
Section 5.12    Delay or Omission Not Waiver.  No delay or omission of the
Trustee or any Holder of Secured Notes to exercise any right or remedy accruing
upon any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default.  Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.
 
98

--------------------------------------------------------------------------------


 
Section 5.13     Control by Majority of Controlling Class.  A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee; provided that:
 
(a)      such direction shall not conflict with any rule of law or with any
express provision of this Indenture;
 
(b)      the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction; provided that subject to Section 6.1,
the Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);
 
(c)      the Trustee shall have been provided with an indemnity reasonably
satisfactory to it; and
 
(d)      notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets shall be by the Holders of Notes representing the
requisite percentage of the Aggregate Outstanding Amount of Notes of the
Controlling Class specified in Section 5.4 and/or Section 5.5.
 
Section 5.14     Waiver of Past Defaults.  Prior to the time a judgment or
decree for payment of the Money due has been obtained by the Trustee, as
provided in this Article V, a Majority of the Controlling Class may on behalf of
the Holders of all the Notes waive any past Default and its consequences, except
a Default:
 
(a)      in the payment of the principal of any Secured Note (which may be
waived only with the consent of the Holder of such Secured Note);
 
(b)      in the payment of interest on the Notes (which may be waived only with
the consent of the Holder of each Outstanding Note of each affected Class of
Notes);
 
(c)      in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or
 
(d)      in respect of a representation contained in Section 7.19 (which may be
waived only by a Majority of the Controlling Class if the S&P Rating Condition
and the Moody’s Rating Condition are satisfied).
 
99

--------------------------------------------------------------------------------


 
In the case of any such waiver, the Issuer, the Trustee and the Holders of the
Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto.  The Trustee shall promptly give written
notice of any such waiver to each Rating Agency, the Collateral Manager and each
Holder. Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture.
 
Section 5.15     Undertaking for Costs.  All parties to this Indenture agree,
and each Holder of any Note by such Holder’s acceptance thereof shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Trustee for any action taken, or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Noteholder, or
group of Noteholders, holding in the aggregate more than 10% of the Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the applicable Stated Maturity (or, in the case of
redemption, on or after the applicable Redemption Date).
 
Section 5.16     Waiver of Stay or Extension Laws.  The Issuer covenants (to the
extent that Issuer may lawfully do so) that Issuer will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Issuer (to the extent that the
Issuer may lawfully do so) hereby expressly waives all benefit or advantage of
any such law or rights, and covenants that the Issuer will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted or rights created.
 
Section 5.17     Sale of Assets.  
 
(a)      The power to effect any sale (a “Sale”) of any portion of the Assets
pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales
as to any portion of such Assets remaining unsold, but shall continue unimpaired
until the entire Assets shall have been sold or all amounts secured by the
Assets shall have been paid.  The Trustee may upon notice to the Noteholders,
and shall, upon direction of a Majority of the Controlling Class, from time to
time postpone any Sale by public announcement made at the time and place of such
Sale.  The Trustee hereby expressly waives its rights to any amount fixed by law
as compensation for any Sale; provided that the Trustee shall be authorized to
deduct the reasonable costs, charges and expenses incurred by it in connection
with such Sale from the proceeds thereof notwithstanding the provisions of
Section 6.7 or other applicable terms hereof.
 
100

--------------------------------------------------------------------------------


 
(b)      The Trustee may bid for and acquire any portion of the Assets in
connection with a public Sale thereof, and may pay all or part of the purchase
price by crediting against amounts owing on the Secured Notes in the case of the
Assets or other amounts secured by the Assets, all or part of the net proceeds
of such Sale after deducting the reasonable costs, charges and expenses incurred
by the Trustee in connection with such Sale notwithstanding the provisions of
Section 6.7 hereof or other applicable terms hereof.  The Secured Notes need not
be produced in order to complete any such Sale, or in order for the net proceeds
of such Sale to be credited against amounts owing on the Notes.  The Trustee may
hold, lease, operate, manage or otherwise deal with any property so acquired in
any manner permitted by law in accordance with this Indenture.
 
(c)      If any portion of the Assets consists of securities issued without
registration under the Securities Act (“Unregistered Securities”), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered
Securities.                                                      
 
(d)      The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof.  In addition, the Trustee is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Assets in connection with a Sale thereof, and to take all
action necessary to effect such Sale.  No purchaser or transferee at such a sale
shall be bound to ascertain the Trustee’s authority, to inquire into the
satisfaction of any conditions precedent or see to the application of any
Monies.
 
Section 5.18     Action on the Notes.  The Trustee’s right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture.  Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer.
 
ARTICLE VI

 
THE TRUSTEE
 
Section 6.1      Certain Duties and Responsibilities.  (a) Except during the
continuance of an Event of Default known to the Trustee:
 
(i)          the Trustee undertakes to perform such duties and only such duties
as are specifically set forth herein, and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and
 
(ii)         in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform to the requirements of this Indenture and shall promptly, but in any
event within three Business Days in the case of an Officer’s certificate
furnished by the Collateral Manager, notify the party delivering the same if
such certificate or opinion does not conform.  If a corrected form shall not
have been delivered to the Trustee within 15 days after such notice from the
Trustee, the Trustee shall so notify the Noteholders.
 
101

--------------------------------------------------------------------------------


 
(b)      In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other percentage as permitted by
this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent Person would exercise or use under the circumstances in the conduct of
such Person’s own affairs.
 
(c)      No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
 
(i)           this sub-Section shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;
 
(ii)         the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;
 
(iii)        the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager in accordance with this Indenture and/or a
Majority (or such other percentage as may be required by the terms hereof) of
the Controlling Class (or other Class if required or permitted by the terms
hereof), relating to the time, method and place of conducting any Proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Indenture;
 
(iv)        no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it (if the amount of
such funds or risk or liability is reasonably expected not to exceed the amount
payable to the Trustee pursuant to Section 11.1(a)(i)(A) on the immediately
succeeding Payment Date net of the amounts specified in Section 6.7(a), the
Trustee shall be deemed to be reasonably assured of such repayment) unless such
risk or liability relates to the performance of its ordinary services, including
mailing of notices under this Indenture; and
 
(v)         in no event shall the Trustee be liable for special, indirect or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.
 
102

--------------------------------------------------------------------------------


 
(d)      For all purposes under this Indenture, the Trustee shall not be deemed
to have notice or knowledge of any Default or Event of Default described in
Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and working
in the Corporate Trust Office has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default or Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Assets or this Indenture.  For
purposes of determining the Trustee’s responsibility and liability hereunder,
whenever reference is made herein to such an Event of Default or a Default, such
reference shall be construed to refer only to such an Event of Default or
Default of which the Trustee is deemed to have notice as described in this
Section 6.1.
 
(e)      Upon the Trustee receiving written notice from the Collateral Manager
that an event constituting “Cause” as defined in the Collateral Management
Agreement has occurred, the Trustee shall, not later than one Business Day
thereafter, notify the Noteholders (as their names appear in the Register).
 
(f)       Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.
 
Section 6.2      Notice of Default.  Promptly (and in no event later than three
Business Days) after the occurrence of any Default actually known to a Trust
Officer of the Trustee or after any declaration of acceleration has been made or
delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit by
mail to the Collateral Manager, each Rating Agency, and all Holders, as their
names and addresses appear on the Register, and the Irish Stock Exchange, for so
long as any Class of Notes is listed on the Irish Stock Exchange and so long as
the guidelines of such exchange so require, notice of all Defaults hereunder
known to the Trustee, unless such Default shall have been cured or waived.
 
Section 6.3      Certain Rights of Trustee.  Except as otherwise provided in
Section 6.1:
 
(a)      the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;
 
(b)      any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;
 
(c)      whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or (ii) be required to determine the value of
any Assets or funds hereunder or the cash flows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in Assets of the type
being valued, securities quotation services, loan pricing services and loan
valuation agents;
 
103

--------------------------------------------------------------------------------


 
(d)      as a condition to the taking or omitting of any action by it hereunder,
the Trustee may consult with counsel and the advice of such counsel or any
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon;
 
(e)      the Trustee shall be under no obligation to exercise or to honor any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;
 
(f)       the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of a Rating Agency shall
(subject to the right hereunder to be indemnified for associated expense and
liability), make such further inquiry or investigation into such facts or
matters as it may see fit or as it shall be directed, and the Trustee shall be
entitled, on reasonable prior notice to the Issuer and the Collateral Manager,
to examine the books and records relating to the Notes and the Assets,
personally or by agent or attorney, during the Issuer’s or the Collateral
Manager’s normal business hours; provided that the Trustee shall, and shall
cause its agents to, hold in confidence all such information, except (i) to the
extent disclosure may be required by law by any regulatory or governmental
authority and (ii) to the extent that the Trustee, in its sole discretion, may
determine that such disclosure is consistent with its obligations hereunder;
provided, further, that the Trustee may disclose on a confidential basis any
such information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder;
 
(g)      the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any non-Affiliated agent appointed and supervised,
or non-Affiliated attorney appointed, with due care by it hereunder;
 
(h)      the Trustee shall not be liable for any action it takes or omits to
take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder;
 
(i)       nothing herein shall be construed to impose an obligation on the part
of the Trustee to recalculate, evaluate or verify or independently determine the
accuracy of any report, certificate or information received from the Issuer or
Collateral Manager (unless and except to the extent otherwise expressly set
forth herein or in the Collateral Administration Agreement);
 
(j)       to the extent any defined term hereunder, or any calculation required
to be made or determined by the Trustee hereunder, is dependent upon or defined
by reference to generally accepted accounting principles (as in effect in the
United States) (“GAAP”), the Trustee shall be entitled to request and receive
(and rely upon) instruction from the Issuer or the accountants identified in the
Accountants’ Certificate (and in the absence of its receipt of timely
instruction therefrom, shall be entitled to obtain from an Independent
accountant at the expense of the Issuer) as to the application of GAAP in such
connection, in any instance;
 
104

--------------------------------------------------------------------------------


 
(k)      the Trustee shall not be liable for the actions or omissions of the
Collateral Manager, the Issuer or any Paying Agent (other than the Trustee) and
without limiting the foregoing, the Trustee shall not be under any obligation to
monitor, evaluate or verify compliance by the Collateral Manager with the terms
hereof or of the Collateral Management Agreement, or to verify or independently
determine the accuracy of information received by the Trustee from the
Collateral Manager (or from any selling institution, agent bank, trustee or
similar source) with respect to the Assets;
 
(l)       notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a “securities intermediary” as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Document, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;
 
(m)      in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to this Article VI shall also be afforded to
the Bank acting in such capacities;
 
(n)      any permissive right of the Trustee to take or refrain from taking
actions enumerated herein shall not be construed as a duty;
 
(o)      to the extent permitted by applicable law, the Trustee shall not be
required to give any bond or surety in respect of the execution of this
Indenture or otherwise;
 
(p)      the Trustee shall not be deemed to have notice or knowledge of any
matter unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Notes generally, the Issuer or this Indenture.  Whenever
reference is made herein to a Default or an Event of Default such reference
shall, insofar as determining any liability on the part of the Trustee is
concerned, be construed to refer only to a Default or an Event of Default of
which the Trustee is deemed to have knowledge in accordance with this paragraph;
 
(q)      the Trustee shall not be responsible for delays or failures in
performance resulting from acts beyond its control;
 
(r)       to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee.  The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account.  The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;
 
105

--------------------------------------------------------------------------------


 
(s)      notwithstanding anything to the contrary herein, any and all
communications (both text and attachments) by or from the Trustee that the
Trustee in its sole discretion deems to contain confidential, proprietary,
and/or sensitive information and sent by electronic mail will be encrypted.  The
recipient of the email communication will be required to complete a one-time
registration process. Information and assistance on registering and using the
email encryption technology can be found at the Trustee’s secure website
http://trustinvestorreporting.com;
 
(t)       to the extent not inconsistent herewith, the rights, protections,
immunities and indemnities afforded to the Trustee pursuant to this Indenture
also shall be afforded to the Collateral Administrator;
 
(u)      in making or disposing of any investment permitted by this Indenture,
the Trustee is authorized to deal with itself (in its individual capacity) or
with any one or more of its Affiliates, in each case on an arm’s-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third party or dealing as principal for its own account. If otherwise qualified,
obligations of the Bank or any of its Affiliates shall qualify as Eligible
Investments hereunder;
 
(v)      the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture; and
 
(w)     the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof or (ii) to maintain any
insurance.
 
Section 6.4      Not Responsible for Recitals or Issuance of Notes.  The
recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer; and the
Trustee assumes no responsibility for their correctness.  The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), the Assets or the Notes.  The Trustee shall not be accountable for
the use or application by the Issuer of the Notes or the proceeds thereof or any
Money paid to the Issuer pursuant to the provisions hereof.
 
Section 6.5      May Hold Notes.  The Trustee, any Paying Agent, Registrar or
any other agent of the Issuer, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Issuer or
any of its Affiliates with the same rights it would have if it were not Trustee,
Paying Agent, Registrar or such other agent.
 
106

--------------------------------------------------------------------------------


 
Section 6.6      Money Held in Trust.  Money held by the Trustee hereunder shall
be held in trust to the extent required herein.  The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.
 
Section 6.7      Compensation and Reimbursement.  (a) The Issuer agrees:
 
(i)          to pay the Trustee on each Payment Date reasonable compensation, as
set forth in a separate fee schedule, for all services rendered by it hereunder
(which compensation shall not be limited by any provision of law in regard to
the compensation of a trustee of an express trust);
 
(ii)         except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other Transaction Document (including,
without limitation, securities transaction charges and the reasonable
compensation and expenses and disbursements of its agents and legal counsel and
of any accounting firm or investment banking firm employed by the Trustee
pursuant to Section 5.4, 5.5, 6.3(c) or 10.7, except any such expense,
disbursement or advance as may be attributable to its negligence, willful
misconduct or bad faith) but with respect to securities transaction charges,
only to the extent any such charges have not been waived during a Collection
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments, as specified by the Collateral
Manager;
 
(iii)        to indemnify the Trustee and its Officers, directors, employees and
agents for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust, including the costs and
expenses of defending themselves (including reasonable attorney’s fees and
costs) against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder and under any other
agreement or instrument related hereto; and
 
(iv)        to pay the Trustee reasonable additional compensation together with
its expenses (including reasonable counsel fees) for any collection action taken
pursuant to Section 6.13 hereof.
 
(b)      The Trustee shall receive amounts pursuant to this Section 6.7 and any
other amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Sections
11.1(a)(i) and (ii) but only to the extent that funds are available for the
payment thereof.  Subject to Section 6.9, the Trustee shall continue to serve as
Trustee under this Indenture notwithstanding the fact that the Trustee shall not
have received amounts due it hereunder; provided that nothing herein shall
impair or affect the Trustee’s rights under Section 6.9.  No direction by the
Noteholders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture.  If on any date when a fee shall be payable to the Trustee
pursuant to this Indenture insufficient funds are available for the payment
thereof, any portion of a fee not so paid shall be deferred and payable on such
later date on which a fee shall be payable and sufficient funds are available
therefor.
 
107

--------------------------------------------------------------------------------


 
(c)      The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy for the non-payment to the Trustee of any amounts provided by this
Section 6.7 until at least one year and one day, or, if longer, the applicable
preference period then in effect, after the payment in full of all Notes issued
under this Indenture.
 
(d)      The Issuer’s payment obligations to the Trustee under this Section 6.7
shall be secured by the lien of this Indenture, and shall survive the discharge
of this Indenture and the resignation or removal of the Trustee.  When the
Trustee incurs expenses after the occurrence of a Default or an Event of Default
under Section 5.1(e) or (f), the expenses are intended to constitute expenses of
administration under the Bankruptcy Code or any other applicable federal or
state bankruptcy, insolvency or similar law.
 
Section 6.8      Corporate Trustee Required; Eligibility.  There shall at all
times be a Trustee hereunder which shall be an Independent organization or
entity organized and doing business under the laws of the United States of
America or of any state thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$200,000,000, subject to supervision or examination by federal or state
authority, having a rating of at least “Baa1” by Moody’s and at least “BBB+” by
S&P and having an office within the United States.  If such organization or
entity publishes reports of condition at least annually, pursuant to law or to
the requirements of the aforesaid supervising or examining authority, then for
the purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition.  If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.
 
Section 6.9      Resignation and Removal; Appointment of Successor.  (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.
 
(b)      The Trustee may resign at any time by giving not less than 30 days’
written notice thereof to the Issuer, the Collateral Manager, the Holders of the
Notes and each Rating Agency.  Upon receiving such notice of resignation, the
Issuer shall promptly appoint a successor trustee or trustees satisfying the
requirements of Section 6.8 by written instrument, in duplicate, executed by a
Responsible Officer of the Issuer, one copy of which shall be delivered to the
Trustee so resigning and one copy to the successor Trustee or Trustees, together
with a copy to each Holder and the Collateral Manager; provided that such
successor Trustee shall be appointed only upon the written consent of a Majority
of the Secured Notes of each Class or, at any time when an Event of Default
shall have occurred and be continuing or when a successor Trustee has been
appointed pursuant to Section 6.9(e), by an Act of a Majority of the Controlling
Class.  If no successor Trustee shall have been appointed and an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within 30 days after the giving of such notice of resignation, the resigning
Trustee or any Holder, on behalf of itself and all others similarly situated,
may petition any court of competent jurisdiction for the appointment of a
successor Trustee satisfying the requirements of Section 6.8.
 
108

--------------------------------------------------------------------------------


 
(c)      The Trustee may be removed at any time by Act of a Majority of each
Class of Notes or, at any time when an Event of Default shall have occurred and
be continuing by an Act of a Majority of the Controlling Class, delivered to the
Trustee and to the Issuer.
 
(d)      If at any time:
 
(i)           the Trustee shall cease to be eligible under Section 6.8 and shall
fail to resign after written request therefor by the Issuer or by any Holder; or
 
(ii)         the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;
 
then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder may,
on behalf of itself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.
 
(e)      If the Trustee shall resign, be removed or become incapable of acting,
or if a vacancy shall occur in the office of the Trustee for any reason (other
than resignation), the Issuer, by Issuer Order, shall promptly appoint a
successor Trustee.  If the Issuer shall fail to appoint a successor Trustee
within 60 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee.  The successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee and supersede any
successor Trustee proposed by the Issuer.  If no successor Trustee shall have
been so appointed by the Issuer or a Majority of the Controlling Class and shall
have accepted appointment in the manner hereinafter provided, subject to
Section 5.15, any Holder may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the appointment of a
successor Trustee.
 
(f)      The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to the
Collateral Manager, to each Rating Agency and to the Holders of the Notes as
their names and addresses appear in the Register.  Each notice shall include the
name of the successor Trustee and the address of its Corporate Trust Office.  If
the Issuer fails to mail such notice within ten days after acceptance of
appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer.
 
109

--------------------------------------------------------------------------------


 
Section 6.10      Acceptance of Appointment by Successor.  Every successor
Trustee appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Issuer and the retiring Trustee an
instrument accepting such appointment.  Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Issuer or a Majority
of any Class of Secured Notes or the successor Trustee, such retiring Trustee
shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and Money held by such retiring Trustee
hereunder.  Upon request of any such successor Trustee, the Issuer shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all such rights, powers and trusts.
 
Section 6.11      Merger, Conversion, Consolidation or Succession to Business of
Trustee.  Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder; provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.  In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.
 
Section 6.12      Co-Trustees.  At any time or times, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Assets may
at the time be located, the Issuer and the Trustee shall have power to appoint
one or more Persons to act as co-trustee (subject to the written approval of the
Rating Agencies), jointly with the Trustee, of all or any part of the Assets,
with the power to file such proofs of claim and take such other actions pursuant
to Section 5.6 herein and to make such claims and enforce such rights of action
on behalf of the Holders, as such Holders themselves may have the right to do,
subject to the other provisions of this Section 6.12.
 
The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee.  If the Issuer does not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.
 
Should any written instrument from the Issuer be required by any co-trustee so
appointed, more fully confirming to such co-trustee such property, title, right
or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer.  The Issuer agrees to pay, to the
extent funds are available therefor under Section 11.1(a)(i)(A), for any
reasonable fees and expenses in connection with such appointment.
 
Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:
 
(a)      the Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, Cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely by the Trustee;

 
110

--------------------------------------------------------------------------------

 
(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;
 
(c)           the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer evidenced by an Issuer Order, may accept
the resignation of or remove any co-trustee appointed under this Section 6.12,
and in case an Event of Default has occurred and is continuing, the Trustee
shall have the power to accept the resignation of, or remove, any such
co-trustee without the concurrence of the Issuer.  A successor to any co-trustee
so resigned or removed may be appointed in the manner provided in this
Section 6.12;
 
(d)           no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee hereunder;
 
(e)           the Trustee shall not be liable by reason of any act or omission
of a co-trustee; and
 
(f)           any Act of the Holders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee.
 
The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.
 
Section 6.13      Certain Duties of Trustee Related to Delayed Payment of
Proceeds.  If the Trustee shall not have received a payment with respect to any
Asset on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if any) after such notice
(x) such payment shall have been received by the Trustee or (y) the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall, not later than the Business
Day immediately following the last day of such period and in any case upon
request by the Collateral Manager, request the issuer of such Asset, the trustee
under the related Underlying Document or paying agent designated by either of
them, as the case may be, to make such payment not later than three Business
Days after the date of such request.  If such payment is not made within such
time period, the Trustee, subject to the provisions of clause (iv) of
Section 6.1(c), shall take such action as the Collateral Manager shall
direct.  Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture.  If the Issuer or the
Collateral Manager requests a release of an Asset and/or delivers an additional
Collateral Obligation or a Substitute Collateral Obligation in connection with
any such action under the Collateral Management Agreement or under this
Indenture, such release and/or substitution shall be subject to Section 10.6 and
Article XII of this Indenture, as the case may be.  Notwithstanding any other
provision hereof, the Trustee shall deliver to the Issuer or its designee any
payment with respect to any Asset or any additional Collateral Obligation or
Substitute Collateral Obligation received after the Due Date thereof to the
extent the Issuer previously made provisions for such payment satisfactory to
the Trustee in accordance with this Section 6.13 and such payment shall not be
deemed part of the Assets.

 
111

--------------------------------------------------------------------------------

 

Section 6.14     Authenticating Agents.  Upon the request of the Issuer, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes.  For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 6.14 shall be deemed to be the authentication of Notes by the
Trustee.
 
Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.
 
Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer.  The Trustee may at any time
terminate the agency of any Authenticating Agent by giving written notice of
termination to such Authenticating Agent and the Issuer.  Upon receiving such
notice of resignation or upon such a termination, the Trustee shall promptly
appoint a successor Authenticating Agent and shall give written notice of such
appointment to the Issuer.
 
Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense.  The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.
 
Section 6.15     Withholding.  If any withholding tax is imposed on the Issuer’s
payment (or allocations of income) under the Notes, such tax shall reduce the
amount otherwise distributable to the relevant Holder.  The Trustee is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any tax that is legally owed or
required to be withheld by the Issuer (but such authorization shall not prevent
the Trustee from contesting any such tax in appropriate proceedings and
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings) and to timely remit such amounts to the appropriate taxing
authority.  The amount of any withholding tax imposed with respect to any Note
shall be treated as Cash distributed to the relevant Holder at the time it is
withheld by the Trustee.  If there is a possibility that withholding tax is
payable with respect to a distribution, the Paying Agent or the Trustee may, in
its sole discretion, withhold such amounts in accordance with this
Section 6.15.  If any Holder or beneficial owner wishes to apply for a refund of
any such withholding tax, the Trustee shall reasonably cooperate with such
Person in providing readily available information so long as such Person agrees
to reimburse the Trustee for any out-of-pocket expenses incurred.  Nothing
herein shall impose an obligation on the part of the Trustee to determine the
amount of any tax or withholding obligation on the part of the Issuer or in
respect of the Notes.

 
112

--------------------------------------------------------------------------------

 

Section 6.16      Fiduciary for Secured Noteholders Only; Agent for each other
Secured Party and the Holders of the Subordinated Notes.  With respect to the
security interest created hereunder, the delivery of any item of Asset to the
Trustee is to the Trustee as representative of the Secured Noteholders and agent
for each other Secured Party and the Holders of the Subordinated Notes.  In
furtherance of the foregoing, the possession by the Trustee of any Asset, the
endorsement to or registration in the name of the Trustee of any Asset
(including without limitation as entitlement holder of the Custodial
Account) are all undertaken by the Trustee in its capacity as representative of
the Secured Noteholders, and agent for each other Secured Party and the Holders
of the Subordinated Notes.
 
Section 6.17      Representations and Warranties of the Bank.  The Bank hereby
represents and warrants as follows:
 
(a)           Organization.  The Bank has been duly organized and is validly
existing as a national banking association with trust powers under the laws of
the United States and has the power to conduct its business and affairs as a
trustee, paying agent, registrar, transfer agent, custodian, calculation agent
and securities intermediary.
 
(b)           Authorization; Binding Obligations.  The Bank has the corporate
power and authority to perform the duties and obligations of Trustee, Paying
Agent, Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture.  The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant
hereto.  This Indenture has been duly authorized, executed and delivered by the
Bank and constitutes the legal, valid and binding obligation of the Bank
enforceable in accordance with its terms subject, as to enforcement, (i) to the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Bank and
(ii) to general equitable principles (whether enforcement is considered in a
proceeding at law or in equity).
 
(c)           Eligibility.  The Bank is eligible under Section 6.8 to serve as
Trustee hereunder.
 
(d)           No Conflict.  Neither the execution, delivery and performance of
this Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon the
Bank or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which the Bank is a party or by which it or any of its
property is bound.

 
113

--------------------------------------------------------------------------------

 

ARTICLE VII


COVENANTS


Section 7.1        Payment of Principal and Interest.  The Issuer will duly and
punctually pay the principal of and interest on the Secured Notes, in accordance
with the terms of such Notes and this Indenture pursuant to the Priority of
Payments.  The Issuer will, to the extent funds are available pursuant to the
Priority of Payments, duly and punctually pay all required distributions on the
Subordinated Notes, in accordance with the Subordinated Notes and this
Indenture.
 
Amounts properly withheld under the Code or other applicable law by any Person
from a payment under a Note shall be considered as having been paid by the
Issuer to the relevant Holder for all purposes of this Indenture.
 
Section 7.2        Maintenance of Office or Agency.  The Issuer hereby appoints
the Trustee as a Paying Agent for payments on the Notes, and appoints the
Trustee at its applicable Corporate Trust Office as the Issuer’s agent where
Notes may be surrendered for registration of transfer or exchange.  
 
The Issuer hereby appoints, for so long as any Class of Notes is listed on the
Irish Stock Exchange and the requirements of such exchange so require, Custom
House Administration and Corporate Services Limited (the “Irish Paying
Agent”) as Paying Agent in Ireland in respect of the Listed Notes for purposes
of the payment of principal and interest on the Listed Notes.
 
Section 7.3        Money for Note Payments to be Held in Trust.  All payments of
amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.
 
When the Issuer shall have a Paying Agent that is not also the Registrar, the
Issuer shall furnish, or cause the Registrar to furnish, no later than the fifth
calendar day after each Record Date a list, if necessary, in such form as such
Paying Agent may reasonably request, of the names and addresses of the Holders
and of the certificate numbers of individual Notes held by each such Holder.
 
Whenever the Issuer shall have a Paying Agent other than the Trustee, Issuer
shall, on or before the Business Day next preceding each Payment Date and any
Redemption Date, as the case may be, direct the Trustee to deposit on such
Payment Date or such Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Issuer shall
promptly notify the Trustee of its action or failure so to act.  Any Monies
deposited with a Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Notes with respect to
which such deposit was made shall be paid over by such Paying Agent to the
Trustee for application in accordance with Article XI.

 
114

--------------------------------------------------------------------------------

 

The initial Paying Agent shall be as set forth in Section 7.2.  Any additional
or successor Paying Agents shall be appointed by Issuer Order with written
notice thereof to the Trustee; provided that so long as the Notes of any Class
are rated by a Rating Agency, with respect to any additional or successor Paying
Agent, either (i) such Paying Agent has a long-term debt rating of “A+” or
higher by S&P and “A1” or higher by Moody’s or a short-term debt rating of “P-1”
by Moody’s and “A-1” by S&P or (ii) the Global Rating Agency Condition is
satisfied.  If such successor Paying Agent ceases to have a long-term debt
rating of “A+” or higher by S&P and “A1” or higher by Moody’s or a short-term
debt rating of “P-1” by Moody’s and “A-1” by S&P, the Issuer shall promptly
remove such Paying Agent and appoint a successor Paying Agent.  The Issuer shall
not appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities.  The Issuer shall
cause each Paying Agent other than the Trustee to execute and deliver to the
Trustee an instrument in which such Paying Agent shall agree with the Trustee
and if the Trustee acts as Paying Agent, it hereby so agrees, subject to the
provisions of this Section 7.3, that such Paying Agent will:
 
(a)           allocate all sums received for payment to the Holders of Notes for
which it acts as Paying Agent on each Payment Date and any Redemption Date among
such Holders in the proportion specified in the applicable Distribution Report
to the extent permitted by applicable law;
 
(b)           hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
 
(c)           if such Paying Agent is not the Trustee, immediately resign as a
Paying Agent and forthwith pay to the Trustee all sums held by it in trust for
the payment of Notes if at any time it ceases to meet the standards set forth
above required to be met by a Paying Agent at the time of its appointment;
 
(d)           if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer in the making of any payment
required to be made; and
 
(e)           if such Paying Agent is not the Trustee, during the continuance of
any such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.
 
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such Money.

 
115

--------------------------------------------------------------------------------

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease.  The Trustee or such Paying Agent,
before being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Notes have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.
 
Section 7.4        Existence of Issuer.  (a) The Issuer shall, to the maximum
extent permitted by applicable law, maintain in full force and effect its
existence and rights as a limited liability company organized under the laws of
the State of Delaware, and shall obtain and preserve its qualification to do
business as a foreign limited liability company, in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes, or any of the Assets; provided that
the Issuer shall be entitled to change its jurisdiction of formation from the
State of Delaware to any other jurisdiction reasonably selected by the Issuer at
the direction of a Majority of the Subordinated Notes so long as (i) the Issuer
has received a legal opinion (upon which the Trustee may conclusively rely) to
the effect that such change is not disadvantageous in any material respect to
the Holders, (ii) written notice of such change shall have been given to the
Trustee by the Issuer, which notice shall be promptly forwarded by the Trustee
to the Holders, the Collateral Manager and each Rating Agency, (iii) the S&P
Rating Condition is satisfied and (iv) on or prior to the 15th Business Day
following receipt of such notice the Trustee shall not have received written
notice from a Majority of the Controlling Class objecting to such change.
 
(b)           The Issuer shall ensure that all limited liability company
formalities regarding its existence are followed.  The Issuer shall not take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding.  Without limiting the foregoing, the Issuer
shall (i) maintain books and records separate from any other Person, (ii)
maintain its accounts separate from those of any other Person, (iii) not
commingle its assets with those of any other Person, (iv) conduct its own
business in its own name, (v) maintain separate financial statements, (vi) pay
its own liabilities out of its own funds, (vii) maintain an arm’s length
relationship with its Affiliates, (viii) use separate stationery, invoices and
checks, (ix) hold itself out as a separate Person and (x) correct any known
misunderstanding regarding its separate identity.
 
Section 7.5       Protection of Assets.  (a) The Collateral Manager on behalf of
the Issuer will cause the taking of such action within the Collateral Manager’s
control as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Collateral Manager shall be entitled to rely on any Opinion of Counsel
delivered pursuant to Section 7.6 and any Opinion of Counsel with respect to the
same subject matter delivered pursuant to Section 3.1(iii)  to determine what
actions are reasonably necessary, and shall be fully protected in so relying on
such an Opinion of Counsel, unless the Collateral Manager has actual knowledge
that the procedures described in any such Opinion of Counsel are no longer
adequate to maintain such perfection and priority.  The Issuer shall from time
to time execute and deliver all such supplements and amendments hereto and file
or authorize the filing of all such Financing Statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be necessary or advisable or desirable to secure
the rights and remedies of the Holders of the Secured Notes hereunder and to:

 
116

--------------------------------------------------------------------------------

 

(i)        Grant more effectively all or any portion of the Assets;
 
(ii)       maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;
 
(iii)      perfect, publish notice of or protect the validity of any Grant made
or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);
 
(iv)      enforce any of the Assets or other instruments or property included in
the Assets;
 
(v)       preserve and defend title to the Assets and the rights therein of the
Trustee and the Holders of the Secured Notes in the Assets against the claims of
all Persons and parties; or
 
(vi)      pay or cause to be paid any and all taxes levied or assessed upon all
or any part of the Assets.
 
The Issuer hereby designates the Trustee as its agent and attorney in fact to
prepare and file any Financing Statement, continuation statement and all other
instruments, and take all other actions, required pursuant to this
Section 7.5.  Such designation shall not impose upon the Trustee, or release or
diminish, the Issuer’s and the Collateral Manager’s obligations under this
Section 7.5.  The Issuer further authorizes and shall cause the Issuer’s counsel
to file without the Issuer’s signature a Financing Statement that names the
Issuer as debtor and the Trustee, on behalf of the Secured Parties, as secured
party and that describes “all personal property of the Debtor now owned or
hereafter acquired” as the Assets in which the Trustee has a Grant.
 
(b)           The Trustee shall not, except in accordance with Section 5.5 or
Section 10.8(a), (b) and (c), as applicable, permit the removal of any portion
of the Assets or transfer any such Assets from the Account to which it is
credited, or cause or permit any change in the Delivery made pursuant to
Section 3.3 with respect to any Assets, if, after giving effect thereto, the
jurisdiction governing the perfection of the Trustee’s security interest in such
Assets is different from the jurisdiction governing the perfection at the time
of delivery of the most recent Opinion of Counsel pursuant to Section 7.6 (or,
if no Opinion of Counsel has yet been delivered pursuant to Section 7.6, the
Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(iii)) unless the Trustee shall have received an Opinion of Counsel
to the effect that the lien and security interest created by this Indenture with
respect to such property and the priority thereof will continue to be maintained
after giving effect to such action or actions.

 
117

--------------------------------------------------------------------------------

 

Section 7.6        Opinions as to Assets.  On or before July 30th in each
calendar year, commencing in 2011, the Issuer shall furnish to the Trustee and
Moody’s an Opinion of Counsel relating to the security interest granted by the
Issuer to the Trustee, stating that, as of the date of such opinion, the lien
and security interest created by this Indenture with respect to the Assets
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year.
 
Section 7.7        Performance of Obligations.  (a) The Issuer shall not take
any action, and will use its best efforts not to permit any action to be taken
by others, that would release any Person from any of such Person’s covenants or
obligations under any instrument included in the Assets, except in the case of
enforcement action taken with respect to any Defaulted Obligation in accordance
with the provisions hereof and actions by the Collateral Manager under the
Collateral Management Agreement and in conformity therewith or with this
Indenture, as applicable, or as otherwise required hereby or deemed necessary or
advisable by the Collateral Manager in accordance with the Collateral Management
Agreement.
 
(b)           The Issuer shall notify S&P and Moody’s within 10 Business Days
after it has received notice from any Noteholder or the Issuer of any material
breach of any Transaction Document, following any applicable cure period for
such breach.
 
Section 7.8        Negative Covenants.  (a) The Issuer will not undertake any
activities other than the issuance, redemption and payment of the Notes and any
additional Subordinated Notes issued pursuant to this Indenture, the
acquisition, holding, selling, exchanging, redeeming and pledging of the Assets,
solely for its own account, and other incidental activities, including entering
into the Transaction Documents to which it is a party, and from and after the
Closing Date, the Issuer shall not:
 
(i)        sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Collateral Management Agreement;
 
(ii)       claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code or any applicable laws or other applicable
jurisdiction);
 
(iii)      (A) incur or assume or guarantee any indebtedness, other than the
Notes, this Indenture and the transactions contemplated hereby or (B)(1) issue
any additional class of Notes except in accordance with Section 2.13 and 3.2 or
(2) issue any additional Membership Interests, except in accordance with the
Issuer’s organizational documents and as necessary to permit the transfer of any
Subordinated Notes in accordance with this Indenture;

 
118

--------------------------------------------------------------------------------

 

(iv)     (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes except as may be permitted hereby or by the Collateral Management
Agreement, (B) except as permitted by this Indenture, permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden any part of the Assets, any interest therein or the proceeds thereof, or
(C) except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;
 
(v)      amend the Collateral Management Agreement except pursuant to the terms
thereof and Article XV of this Indenture;
 
(vi)     dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;
 
(vii)    pay any distributions other than in accordance with the Priority of
Payments;
 
(viii)   permit the formation of any subsidiaries (provided, however, that this
restriction shall not prohibit the Issuer or the Collateral Manager from
receiving any Equity Securities in accordance with this Indenture or the
Collateral Management Agreement);
 
(ix)      conduct business under any name other than its own;
 
(x)       have any employees;
 
(xi)      sell, transfer, exchange or otherwise dispose of Assets, or enter into
an agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted by both this
Indenture and the Collateral Management Agreement; and
 
(xii)     fail to maintain an Independent Manager under the Issuer's limited
liability company operating agreement.
 
(b)         The Issuer shall not be party to any agreement without including
customary “non-petition” and “limited recourse” provisions therein (and shall
not amend or eliminate such provisions in any agreement to which it is party),
except for any agreements related to the purchase and sale of any Assets which
contain customary (as determined by the Collateral Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Collateral Manager in its sole discretion) loan trading
documentation.
 
(c)         Notwithstanding anything contained herein to the contrary, the
Issuer may not acquire any of the Secured Notes; provided that this Section
7.8(c) shall not be deemed to limit an optional or mandatory redemption pursuant
to the terms of this Indenture.

 
119

--------------------------------------------------------------------------------

 

Section 7.9        Statement as to Compliance.  On or before July 30th in each
calendar year commencing in 2011, or immediately if there has been a Default
under this Indenture and prior to the issuance of any additional notes pursuant
to Section 2.13, the Issuer shall deliver to the Trustee (to be forwarded by the
Trustee to the Collateral Manager, each Noteholder making a written request
therefor and each Rating Agency) an Officer’s certificate of the Issuer that,
having made reasonable inquiries of the Collateral Manager, and to the best of
the knowledge, information and belief of the Issuer, there did not exist, as at
a date not more than five days prior to the date of the certificate, nor had
there existed at any time prior thereto since the date of the last certificate
(if any), any Default hereunder or, if such Default did then exist or had
existed, specifying the same and the nature and status thereof, including
actions undertaken to remedy the same, and that the Issuer has complied with all
of its obligations under this Indenture or, if such is not the case, specifying
those obligations with which it has not complied.
 
Section 7.10      Issuer May Consolidate, etc., Only on Certain Terms.  The
Issuer (the “Merging Entity”) shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by Delaware law and unless:
 
(a)           the Merging Entity shall be the surviving corporation, or the
Person (if other than the Merging Entity) formed by such consolidation or into
which the Merging Entity is merged or to which all or substantially all of the
assets of the Merging Entity are transferred (the “Successor Entity”) (A) shall
be a company organized and existing under the laws of any of the United States,
any state thereof or the District of Columbia or such other jurisdiction
approved by a Majority of the Controlling Class; provided that no such approval
shall be required in connection with any such transaction undertaken solely to
effect a change in the jurisdiction of incorporation pursuant to Section 7.4,
and (B) shall expressly assume, by an indenture supplemental hereto and an
omnibus assumption agreement, executed and delivered to the Trustee, each
Holder, the Collateral Manager and the Collateral Administrator, the due and
punctual payment of the principal of and interest on all Secured Notes, the
payments of the Subordinated Notes and the performance and observance of every
covenant of this Indenture and of each other Transaction Document on its part to
be performed or observed, all as provided herein or therein, as applicable;
 
(b)           each Rating Agency shall have been notified in writing of such
consolidation or merger and the Trustee shall have received written confirmation
from each Rating Agency that its then-current ratings issued with respect to the
Secured Notes then rated by such Rating Agency will not be reduced or withdrawn
as a result of the consummation of such transaction;
 
(c)           if the Merging Entity is not the Successor Entity, the Successor
Entity shall have agreed with the Trustee (i) to observe the same legal
requirements for the recognition of such formed or surviving corporation as a
legal entity separate and apart from any of its Affiliates as are applicable to
the Merging Entity with respect to its Affiliates and (ii) not to consolidate or
merge with or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;

 
120

--------------------------------------------------------------------------------

 

(d)           if the Merging Entity is not the Successor Entity, the Successor
Entity shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in sub-Section (a) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of a supplemental indenture hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Successor Entity to become the successor to the Issuer, (i) such
Successor Entity has title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture and any
other Permitted Liens, to the Assets securing all of the Secured Notes and
(ii) the Trustee continues to have a valid perfected first priority security
interest in the Assets securing all of the Secured Notes; and in each case as to
such other matters as the Trustee or any Noteholder may reasonably require;
 
(e)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;
 
(f)           the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer’s certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article VII and that all conditions
precedent in this Article VII relating to such transaction have been complied
with; and
 
(g)           the Merging Entity shall have delivered to the Trustee an Opinion
of Counsel stating that after giving effect to such transaction, the Issuer (or,
if applicable, the Successor Entity) will not be required to register as an
investment company under the 1940 Act.
 
Section 7.11      Successor Substituted.  Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
in accordance with Section 7.10 in which the Merging Entity is not the surviving
entity, the Successor Entity shall succeed to, and be substituted for, and may
exercise every right and power of, the Merging Entity under this Indenture with
the same effect as if such Person had been named as the Issuer herein.  In the
event of any such consolidation, merger, transfer or conveyance, the Person
named as the “Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Article VII may be dissolved, wound up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture and the
other Transaction Documents to which it is a party.
 
Section 7.12      No Other Business.  The Issuer shall not have any employees
and shall not engage in any business or activity other than issuing, paying and
redeeming the Notes and any additional notes issued pursuant to this Indenture,
purchasing, acquiring (including acting as a lender at the time of origination
of a Collateral Obligation), holding, selling, exchanging, redeeming and
pledging, solely for its own account, the Assets and other incidental
activities, including entering into the Transaction Documents to which it is a
party. The Issuer may amend, or permit the amendment of, its certificate of
formation and limited liability company agreement, respectively, only if such
amendment would satisfy the Global Rating Agency Condition.

 
121

--------------------------------------------------------------------------------

 

Section 7.13      Maintenance of Listing.  So long as any Listed Notes remain
Outstanding, the Issuer shall use reasonable efforts to maintain the listing of
such Notes on the Irish Stock Exchange.
 
Section 7.14      Annual Rating Review.  (a) So long as any of the Secured Notes
of any Class remain Outstanding, on or before July 30th in each year commencing
in 2011, the Issuer shall obtain and pay for an annual review of the rating of
each such Class of Secured Notes from each Rating Agency, as applicable.  The
Issuer shall promptly notify the Trustee and the Collateral Manager in writing
(and the Trustee shall promptly provide the Holders with a copy of such
notice) if at any time the then-current rating of any such Class of Secured
Notes has been, or is known will be, changed or withdrawn.
 
(b)           The Issuer shall obtain and pay for an annual review of any
Collateral Obligation which has a Moody’s Rating derived as set forth in clause
(e)(ii) under the heading “Moody’s Derived Rating” in Schedule 5 and any DIP
Collateral Obligation.  The Issuer shall obtain and pay for an annual review of
any Collateral Obligation which has a S&P Rating derived as set forth in clause
(iii)(b) of the part of the definition of the term “S&P Rating”.
 
Section 7.15      Reporting.  At any time when the Issuer is not subject to
Section 13 or 15(d) of the Exchange Act and is not exempt from reporting
pursuant to Rule 12g3 - 2(b) under the Exchange Act, upon the request of a
Holder or beneficial owner of a Note, the Issuer shall promptly furnish or cause
to be furnished Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Note designated by such Holder or beneficial
owner, or to the Trustee for delivery to such Holder or beneficial owner or a
prospective purchaser designated by such Holder or beneficial owner, as the case
may be, in order to permit compliance by such Holder or beneficial owner with
Rule 144A under the Securities Act in connection with the resale of such
Note.  “Rule 144A Information” shall be such information as is specified
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto).
 
Section 7.16      Calculation Agent.  (a) The Issuer hereby agrees that for so
long as any Secured Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer or its Affiliates or the Collateral Manager or its Affiliates)
to calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Exhibit C hereto (the “Calculation Agent”).  The Issuer hereby
appoints the Trustee as Calculation Agent.  The Calculation Agent may be removed
by the Issuer or the Collateral Manager, on behalf of the Issuer, at any
time.  If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer or the Collateral Manager, on behalf of the Issuer, or if
the Calculation Agent fails to determine any of the information required to be
published on the Irish Stock Exchange via the Companies Announcement Office, as
described in sub-Section (b), in respect of any Interest Accrual Period, the
Issuer or the Collateral Manager, on behalf of the Issuer, will promptly appoint
a replacement Calculation Agent which does not control or is not controlled by
or under common control with the Issuer or its Affiliates or the Collateral
Manager or its Affiliates.  The Calculation Agent may not resign its duties or
be removed without a successor having been duly appointed.

 
122

--------------------------------------------------------------------------------

 

(b)           The Calculation Agent shall be required to agree (and the Trustee
as Calculation Agent does hereby agree) that, as soon as possible after 11:00
a.m. London time on each Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate the Interest
Rate applicable to each Class of Secured Notes during the related Interest
Accrual Period and the Note Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of such Class of Secured Notes in respect of the related
Interest Accrual Period.  At such time, the Calculation Agent will communicate
such rates and amounts to the Issuer, the Trustee, each Paying Agent, the
Collateral Manager, Euroclear and Clearstream.  The Calculation Agent will also
specify to the Issuer the quotations upon which the foregoing rates and amounts
are based, and in any event the Calculation Agent shall notify the Issuer before
5:00 p.m. (New York time) on every Interest Determination Date if it has not
determined and is not in the process of determining any such Interest Rate or
Note Interest Amount together with its reasons therefor.  The Calculation
Agent’s determination of the foregoing rates and amounts for any Interest
Accrual Period will (in the absence of manifest error) be final and binding upon
all parties.
 
Section 7.17      Certain Tax Matters.  (a) So long as the Subordinated Notes
and Membership Interests are held by one Person, the Issuer will not elect to be
treated as other than an entity disregarded from its owner for U.S. federal
income tax purposes without first obtaining the consent of a Majority of the
Holders of the Subordinated Notes. If at any time the Subordinated Notes or any
Membership Interests in the Issuer are held by more than one Person, in
accordance with this Indenture the Issuer will be regarded as a partnership for
U.S. federal income tax purposes that is not a publicly traded partnership
taxable as a corporation.
 
(b)           The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any governmental authority.
 
(c)           The Issuer shall provide to any Holder of a Subordinated Note, in
a timely manner upon request, all information required by a Subordinated
Noteholder to satisfy its obligations, if any, under U.S. Treasury Regulations
Section 1.6011-4 with respect to transactions undertaken by the Issuer.
 
(d)           Notwithstanding anything herein to the contrary, the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser, the Holders and beneficial owners of the Notes and each employee,
representative or other agent of those Persons may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons.  This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Issuer, the Trustee, the Collateral Administrator, the Initial
Purchaser or any other party to the transactions contemplated by this Indenture,
the Offering or the pricing (except to the extent such information is relevant
to U.S. tax structure or tax treatment of such transactions).

 
123

--------------------------------------------------------------------------------

 

Section 7.18      Effective Date; Purchase of Additional Collateral
Obligations.  (a) The Issuer will use commercially reasonable efforts to
purchase, on or before January 5, 2011, Collateral Obligations (a) such that the
Target Initial Par Condition is satisfied and (b) that satisfy, as of the
Effective Date, the Concentration Limitations, the Collateral Quality Test and
the Coverage Tests. In addition, the Issuer (or the Collateral Manager on its
behalf) shall prepare a written report, determined as of October 20, 2010 (the
“Interim Report Date”), setting forth the Aggregate Principal Balance of the
Collateral Obligations, the Diversity Score, the Weighted Average Moody's Rating
Factor, the Weighted Average Floating Spread and the Weighted Average Moody's
Recovery Rate. Such written report shall also include, for each Closing Date
Participation Interest included in the Assets on the Closing Date, whether each
such Closing Date Participation Interest has been converted into a full
assignment or repurchased by the Originator pursuant to the Master Loan Sale
Agreement, as applicable. Such written report shall be delivered to the Trustee,
Moody's and S&P within five Business Days of the Interim Report Date.  The
Issuer will use commercially reasonable efforts to meet the following measures
as of the Interim Report Date:  the Aggregate Principal Balance of the
Collateral Obligations greater than or equal to $260,000,000, the Diversity
Score greater than or equal to 34, the Weighted Average Moody's Rating Factor
less than or equal to 3350, the Weighted Average Floating Spread greater than or
equal to 4.75% and the Weighted Average Moody's Recovery Rate greater than or
equal to 46.00%.
 
(b)           During the period from the Closing Date to and including the
Effective Date, the Issuer will use the following funds to purchase additional
Collateral Obligations in the following order:  (i) to pay for the principal
portion of any Collateral Obligation, first, any amounts on deposit in the
Ramp-Up Account, and second, any Principal Proceeds on deposit in the Collection
Account (including proceeds deposited as a result of a failure to meet the
Interest Diversion Test) and (ii) to pay for accrued interest on any such
Collateral Obligation, first, any amounts on deposit in the Ramp-Up Account and
second, any Principal Proceeds on deposit in the Collection Account (including
proceeds deposited as a result of a failure to meet the Interest Diversion
Test).  In addition, the Issuer will use commercially reasonable efforts to
acquire such Collateral Obligations that will satisfy, on the Effective Date,
the Concentration Limitations, the Collateral Quality Test and the
Overcollateralization Ratio Test.
 
(c)           Within 10 Business Days after the Effective Date, the Issuer shall
provide, or cause the Collateral Manager to provide, to S&P a Microsoft Excel
file (“Excel Default Model Input File”) that provides all of the inputs required
to determine whether the S&P CDO Monitor Test has been satisfied and the
Collateral Manager shall provide a Microsoft Excel file including, at a minimum,
the following data with respect to each Collateral Obligation:  CUSIP number (if
any), name of Obligor, coupon, spread (if applicable), legal final maturity
date, average life, outstanding principal balance, Principal Balance,
identification as a Cov-Lite Loan or otherwise, settlement date, S&P Industry
Classification and S&P Recovery Rate.

 
124

--------------------------------------------------------------------------------

 

(d)           Unless clause (e) below is applicable, within 30 Business Days
after the Effective Date (but in no event later than the Determination Date
immediately preceding the first Payment Date), the Issuer shall provide, or
cause the Collateral Manager to provide, the following documents: (i) to each
Rating Agency, a report identifying the Collateral Obligations and requesting
that S&P reaffirm its Initial Ratings of the Secured Notes; and (ii) to the
Trustee and each Rating Agency, an Accountants’ Certificate (A) confirming the
issuer, outstanding principal balance, coupon/spread, stated maturity, country
of domicile, Moody’s Default Probability Rating and S&P Rating with respect to
each Collateral Obligation as of the Effective Date and the information provided
by the Issuer with respect to every other asset included in the Assets, by
reference to such sources as shall be specified therein, (B) calculating as of
the Effective Date the level of compliance with, or satisfaction or
non-satisfaction of (1) the Target Initial Par Condition, (2) the
Overcollateralization Ratio Test, (3)  the Concentration Limitations and (4) the
Collateral Quality Test (excluding the S&P CDO Monitor Test); and (C) specifying
the procedures undertaken by them to review data and computations relating to
such Accountants’ Certificate.
 
(e)           (x) If (1) the Issuer or the Collateral Manager, as the case may
be, has not provided to Moody’s an Accountants’ Certificate that shows that the
Target Initial Par Condition was satisfied, the Overcollateralization Ratio Test
was satisfied, the Concentration Limitations were complied with and the
Collateral Quality Test (excluding the S&P CDO Monitor Test) was satisfied (such
an Accountants' Certificate, a “Passing Accountants' Certificate”) prior to the
date 30 Business Days after the Effective Date (but in no event later than the
Determination Date immediately preceding the first Payment Date) or (2) any of
the tests referred to in Section 7.18(d)(ii)(B) above are not satisfied ((1) or
(2) constituting a “Moody’s Ramp-Up Failure”), then (A) the Issuer (or the
Collateral Manager on the Issuer’s behalf) shall either (i) provide a Passing
Accountants’ Certificate to Moody’s prior to the first Payment Date or
(ii) request Moody’s to confirm, prior to the first Payment Date, that it will
not reduce or withdraw its Initial Rating of the Secured Notes and (B) if, prior
to the first Payment Date, the Issuer (or the Collateral Manager on the Issuer’s
behalf) has not provided a Passing Accountants’ Certificate to Moody’s or
obtained the confirmation from Moody’s, each as described in the preceding
clause (A) of this paragraph, the Issuer (or the Collateral Manager on the
Issuer’s behalf) shall instruct the Trustee to transfer amounts from the
Interest Collection Subaccount to the Principal Collection Subaccount and may,
prior to the first Payment Date, purchase additional Collateral Obligations in
an amount sufficient to enable the Issuer (or the Collateral Manager on the
Issuer’s behalf) to (i) provide to Moody’s a Passing Accountants’ Certificate or
(ii) obtain from Moody’s written confirmation of its Initial Rating of the
Secured Notes; provided that, in lieu of this clause (x), the Issuer (or the
Collateral Manager on the Issuer’s behalf) may take such action, including but
not limited to, a Special Redemption and/or transferring amounts from the
Interest Collection Subaccount to the Principal Collection Subaccount as
Principal Proceeds (for use in a Special Redemption), sufficient to enable the
Issuer (or the Collateral Manager on the Issuer’s behalf) to (1) provide to
Moody’s a Passing Accountants’ Certificate described in Section 7.18(d)(ii) or
(2) obtain from Moody’s written confirmation of its Initial Rating of the
Secured Notes; and (y) if S&P (which must receive the Accountants’ Certificate
described in Section 7.18(d)(ii) to provide written confirmation of its Initial
Rating of the Secured Notes) does not provide written confirmation of its
Initial Rating of the Secured Notes (such event, an “S&P Rating Confirmation
Failure”) within 30 Business Days after the Effective Date but in any event
before the first Payment Date, then the Issuer (or the Collateral Manager on the
Issuer’s behalf) will instruct the Trustee to transfer amounts from the Interest
Collection Subaccount to the Principal Collection Subaccount and may, prior to
the first Payment Date, use such funds on behalf of the Issuer for the purchase
of additional Collateral Obligations until such time as S&P has provided written
confirmation of its initial rating of the Secured Notes; provided that, in lieu
of this clause (y), the Issuer (or the Collateral Manager on the Issuer’s
behalf) may take such action, including but not limited to, a Special Redemption
and/or transferring amounts from the Interest Collection Subaccount to the
Principal Collection Subaccount as Principal Proceeds (for use in a Special
Redemption), sufficient to enable the Issuer (or the Collateral Manager on the
Issuer’s behalf) to obtain written confirmation from S&P of its Initial Rating
of the Secured Notes; it being understood that, if the events specified in both
of clauses (x) and (y) occur, the Issuer (or the Collateral Manager on the
Issuer’s behalf) will be required to satisfy the requirements of both clause
(x) and clause (y); provided further, that in the case of each of the foregoing
clauses (x) and (y), amounts may not be transferred from the Interest Collection
Subaccount to the Principal Collection Subaccount if, after giving effect to
such transfer, the amounts available pursuant to the Priority of Payments on the
next succeeding Payment Date would be insufficient to pay the full amount of the
accrued and unpaid interest on any Class of Secured Notes on such next
succeeding Payment Date.

 
125

--------------------------------------------------------------------------------

 

(f)          The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Collateral Manager acting on behalf of the Issuer, has acted in bad
faith.  Of the proceeds of the issuance of the Notes which are not applied to
pay for the purchase of Collateral Obligations acquired by the Issuer on the
Closing Date (including, without limitation, the acquisition of the initial
Collateral Obligations from the Depositor on the Closing Date)
U.S.$62,125,384.21 will be deposited in the Ramp-Up Account on the Closing
Date.  At the direction of the Issuer (or the Collateral Manager on behalf of
the Issuer), the Trustee shall apply amounts held in the Ramp-Up Account to
purchase additional Collateral Obligations from the Closing Date to and
including the Effective Date as described in clause (b) above.  If on the
Effective Date, any amounts on deposit in the Ramp-Up Account have not been
applied to purchase Collateral Obligations, such amounts shall be applied as
described in Section 10.3(c).
 
(g)         Asset Quality Matrix.  On or prior to the Effective Date, the
Collateral Manager shall elect the “row/column combination” of the Asset Quality
Matrix that shall on and after the Effective Date apply to the Collateral
Obligations for purposes of determining compliance with the Moody’s Diversity
Test, the Maximum Moody’s Rating Factor Test and the Minimum Floating Spread
Test, and if such “row/column combination” differs from the “row/column
combination” chosen to apply as of the Closing Date, the Collateral Manager will
so notify the Trustee and S&P in writing.  Thereafter, at any time on written
notice of one Business Day to the Trustee and S&P, the Collateral Manager may
elect a different “row/column combination” to apply to the Collateral
Obligations; provided that if:  (i) the Collateral Obligations are currently in
compliance with the Asset Quality Matrix case then applicable to the Collateral
Obligations, the Collateral Obligations comply with the Asset Quality Matrix
case to which the Collateral Manager desires to change or (ii) the Collateral
Obligations are not currently in compliance with the Asset Quality Matrix case
then applicable to the Collateral Obligations or would not be in compliance with
any other Asset Quality Matrix case, the Collateral Obligations need not comply
with the Asset Quality Matrix case to which the Collateral Manager desires to
change; provided that if subsequent to such election the Collateral Obligations
comply with any Asset Quality Matrix case, the Collateral Manager shall elect a
“row/column combination” that corresponds to a Asset Quality Matrix case in
which the Collateral Obligations are in compliance.  If the Collateral Manager
does not notify the Trustee and the Collateral Administrator that it will alter
the “row/column combination” of the Asset Quality Matrix chosen on the Effective
Date in the manner set forth above, the “row/column combination” of the Asset
Quality Matrix chosen on or prior to the Effective Date shall continue to
apply.  Notwithstanding the foregoing, the Collateral Manager may elect at any
time after the Effective Date, in lieu of selecting a “row/column combination”
of the Asset Quality Matrix, to interpolate between two adjacent rows and/or two
adjacent columns, as applicable, on a straight-line basis and round the results
to two decimal points.

 
126

--------------------------------------------------------------------------------

 

(h)         Weighted Average S&P Recovery Rate.  On or prior to the Effective
Date, the Collateral Manager shall elect the Weighted Average S&P Recovery Rate
that shall on and after the Effective Date apply to the Collateral Obligations
for purposes of determining compliance with the Minimum Weighted Average S&P
Recovery Rate Test, and if such Weighted Average S&P Recovery Rate differs from
the Weighted Average S&P Recovery Rate chosen to apply as of the Closing Date,
the Collateral Manager will so notify the Trustee and the Collateral
Administrator by providing written notice in the form of Exhibit G.  Thereafter,
at any time on written notice to the Trustee, the Collateral Administrator and
S&P, the Collateral Manager may elect a different Weighted Average S&P Recovery
Rate to apply to the Collateral Obligations; provided that, if:  (i) the
Collateral Obligations are currently in compliance with the Weighted Average S&P
Recovery Rate case then applicable to the Collateral Obligations, the Collateral
Obligations comply with the Weighted Average S&P Recovery Rate case to which the
Collateral Manager desires to change or (ii) the Collateral Obligations are not
currently in compliance with the Weighted Average S&P Recovery Rate case then
applicable to the Collateral Obligations and would not be in compliance with any
other Weighted Average S&P Recovery Rate case, the Weighted Average S&P Recovery
Rate to apply to the Collateral Obligations shall be the lowest Weighted Average
S&P Recovery Rate in Section 1 of Schedule 6. If the Collateral Manager does not
notify the Trustee and the Collateral Administrator that it will alter the
Weighted Average S&P Recovery Rate chosen on or prior to the Effective Date in
the manner set forth above, the Weighted Average S&P Recovery Rate chosen on or
prior to the Effective Date shall continue to apply.
 
Section 7.19      Representations Relating to Security Interests in the
Assets.  (a) The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):
 
(i)         The Issuer owns each Asset free and clear of any lien, claim or
encumbrance of any Person, other than such as are created under, or permitted
by, this Indenture and any other Permitted Liens.
 
(ii)        Other than the security interest Granted to the Trustee pursuant to
this Indenture, except as permitted by this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Assets.  The Issuer has not authorized the filing of and is not aware
of any Financing Statements against the Issuer that include a description of
collateral covering the Assets other than any Financing Statement relating to
the security interest granted to the Trustee hereunder or that has been
terminated; the Issuer is not aware of any judgment, PBGC liens or tax lien
filings against the Issuer.

 
127

--------------------------------------------------------------------------------

 

(iii)       All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a “securities account” (as defined in Section 8-501(a) of the UCC).
 
(iv)       All Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC.
 
(v)        This Indenture creates a valid and continuing security interest (as
defined in Section 1 - 201(37) of the UCC) in such Assets in favor of the
Trustee, for the benefit and security of the Secured Parties, which security
interest is prior to all other liens, claims and encumbrances (except as
permitted otherwise herein), and is enforceable as such against creditors of and
purchasers from the Issuer.
 
(b)         The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:
 
(i)         Either (x) the Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Instruments granted to the
Trustee, for the benefit and security of the Secured Parties or (y) (A) all
original executed copies of each promissory note or mortgage note that
constitutes or evidences the Instruments have been delivered to the Trustee or
the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they are pledged,
assigned or otherwise conveyed to any Person other than the Trustee, for the
benefit of the Secured Parties.
 
(ii)        The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.
 
(c)          The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:
 
(i)         All of such Assets have been and will have been credited to one of
the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC.  The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as “financial assets”
within the meaning of Section 8-102(a)(9) the UCC.

 
128

--------------------------------------------------------------------------------

 

(ii)        The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.
 
(iii)       (x) The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the Person having a security entitlement against
the Custodian in each of the Accounts.
 
(iv)       The Accounts are not in the name of any Person other than the Issuer
or the Trustee.  The Issuer has not consented to the Custodian to comply with
the entitlement order of any Person other than the Trustee (and the Issuer prior
to a notice of exclusive control being provided by the Trustee).
 
(d)         The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:
 
(i)         The Issuer has caused or will have caused, within ten days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Assets granted to the Trustee, for the
benefit and security of the Secured Parties, hereunder.
 
(ii)        The Issuer has received, or will receive, all consents and approvals
required by the terms of the Assets to the pledge hereunder to the Trustee of
its interest and rights in the Assets.
 
The Issuer agrees to notify the Rating Agencies promptly if the Issuer becomes
aware of the breach of any of the representations and warranties contained in
this Section 7.19 and shall not, without satisfaction of the S&P Rating
Condition, waive any of the representations and warranties in this Section 7.19
or any breach thereof.
 
Section 7.20      Representation Relating to Closing Date Participation
Interests. The Issuer hereby represents and warrants that the Closing Date
Participation Interests included in the Assets as of the Closing Date shall
constitute no more than 40% of the Aggregate Principal Balance of all the
initial Collateral Obligations included in the Assets as of the Closing Date.

 
129

--------------------------------------------------------------------------------

 

ARTICLE VIII


SUPPLEMENTAL INDENTURES


Section 8.1        Supplemental Indentures Without Consent of Holders of
Notes.  (a) Without the consent of the Holders of any Notes (except any consent
required by clauses (iii),  (vii), (ix), (xi) or (xii) below) but with the
written consent of the Collateral Manager, at any time and from time to time
subject to Section 8.3 and without an Opinion of Counsel being provided to the
Issuer or the Trustee as to whether any Class of Notes would be materially and
adversely affected thereby, the Issuer and the Trustee may enter into one or
more indentures supplemental hereto, for any of the following purposes:
 
(i)         to evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Notes;
 
(ii)        to add to the covenants of the Issuer or the Trustee for the benefit
of the Secured Parties;
 
(iii)       to convey, transfer, assign, mortgage or pledge any property to or
with the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes; provided that consent to such supplemental indenture has been
obtained from a Majority of the Controlling Class (such consent not to be
unreasonably withheld or delayed);
 
(iv)       to evidence and provide for the acceptance of appointment hereunder
by a successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;
 
(v)        to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;
 
(vi)       to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Issuer to rely upon
any exemption from registration under the Securities Act or the 1940 Act or
otherwise comply with any applicable securities law;
 
(vii)      to remove restrictions on resale and transfer to the extent not
required under clause (vi) above; provided that, consent to such supplemental
indenture has been obtained from a Majority of the Controlling Class (such
consent not to be unreasonably withheld or delayed);

 
130

--------------------------------------------------------------------------------

 

(viii)     to make such changes (including the removal and appointment of any
listing agent or Paying Agent in Ireland) as shall be necessary or advisable in
order for the Listed Notes to be or remain listed on an exchange, including the
Irish Stock Exchange;
 
(ix)        to correct or supplement any inconsistent or defective provisions
herein, to cure any ambiguity, omission or errors herein; provided that consent
to such supplemental indenture has been obtained from a Majority of the
Controlling Class (such consent not to be unreasonably withheld or delayed);
 
(x)         to conform the provisions of this Indenture to the Offering
Circular;
 
(xi)        to take any action necessary or helpful to prevent the Issuer or the
Trustee from becoming subject to any withholding or other taxes or assessments;
provided that consent to such supplemental indenture has been obtained from a
Majority of the Controlling Class (such consent not to be unreasonably withheld
or delayed); or
 
(xii)       with the consent or at the direction of a Majority of the
Subordinated Notes to permit the Issuer (A) to issue additional Subordinated
Notes in accordance with this Indenture or (B) to issue replacement securities
in connection with a Refinancing in accordance with this Indenture; provided,
that, for the avoidance of doubt, the indenture supplement executed in
connection therewith shall only effect the issuance of such additional
Subordinated Notes or such Refinancing, as applicable, and shall not modify any
other provisions of this Indenture.
 
Section 8.2        Supplemental Indentures With Consent of Holders of
Notes.  (a) With the written consent of the Collateral Manager, a Majority of
each Class of Secured Notes and a Majority of the Subordinated Notes, the
Trustee and the Issuer may, subject to Section 8.3, execute one or more
indentures supplemental hereto to add any provisions to, or change in any manner
or eliminate any of the provisions of, this Indenture or modify in any manner
the rights of the Holders of the Notes of any Class under this Indenture;
provided that notwithstanding anything herein to the contrary, no such
supplemental indenture shall, without the consent of the Holder of each
Outstanding Note of each Class:
 
(i)         change the Stated Maturity of the principal of or the due date of
any installment of interest on any Secured Note, reduce the principal amount
thereof or the rate of interest thereon or, except as otherwise expressly
permitted by this Indenture, the Redemption Price with respect to any Note, or
change the earliest date on which Notes of any Class may be redeemed, change the
provisions of this Indenture relating to the application of proceeds of any
Assets to the payment of principal of or interest on the Secured Notes or
distributions on the Subordinated Notes or change any place where, or the coin
or currency in which, Notes or the principal thereof or interest or any
distribution thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the applicable Redemption Date);

 
131

--------------------------------------------------------------------------------

 

(ii)        reduce the percentage of the Aggregate Outstanding Amount of Holders
of each Class whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain defaults hereunder or their consequences provided
for herein;
 
(iii)       impair or adversely affect the Assets except as otherwise permitted
herein;
 
(iv)       except as otherwise permitted by this Indenture, permit the creation
of any lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;
 
(v)        reduce the percentage of the Aggregate Outstanding Amount of Holders
of any Class of Secured Notes whose consent is required to request the Trustee
to preserve the Assets or rescind the Trustee’s election to preserve the Assets
pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;
 
(vi)       modify any of the provisions of (x) this Section 8.2, except to
increase the percentage of Outstanding Class A Notes, Class B Notes or
Subordinated Notes the consent of the Holders of which is required for any such
action or to provide that certain other provisions of this Indenture cannot be
modified or waived without the consent of the Holder of each Class A Note
Outstanding, Class B Note Outstanding or Subordinated Note Outstanding and
affected thereby or (y) Section 8.1 or Section 8.3;
 
(vii)      modify the definition of the term “Outstanding” or the Priority of
Payments set forth in Section 11.1(a); or
 
(viii)     modify any of the provisions of this Indenture in such a manner as to
affect the calculation of the amount of any payment of interest or principal on
any Secured Note or any amount available for distribution to the Subordinated
Notes, or to affect the rights of the Holders of any Secured Notes to the
benefit of any provisions for the redemption of such Secured Notes contained
herein.
 
Notwithstanding any other provision relating to supplemental indentures herein,
at any time after the expiration of the Non-Call Period, if any Class of Notes
has been or contemporaneously with the effectiveness of any supplemental
indenture will be paid in full in accordance with this Indenture, the written
consent of any Holder of any Note of such Class will not be required with
respect to such supplemental indenture.
 
Section 8.3        Execution of Supplemental Indentures.  (a) The Collateral
Manager shall not be bound to follow any amendment or supplement to this
Indenture unless it has consented thereto in accordance with this Article VIII.
No amendment to the Indenture will be effective against the Collateral
Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.

 
132

--------------------------------------------------------------------------------

 

(b)           Notwithstanding anything to the contrary in Section 8.3(e) below,
in the event that a supplemental indenture effects only changes described in
Section 8.1(a)(viii), such supplemental indenture is a supplemental indenture
described in Section 8.1(a)(xii)(A) effecting an additional issuance of
Subordinated Notes or the Holders of each Outstanding Note of each Class
consents to such supplemental indenture, (i) such supplemental indenture shall
not be subject to the satisfaction of the Global Rating Agency Condition, (ii)
the Trustee shall not be required to provide notice of such supplemental
indenture to any Rating Agency and (iii) the Trustee shall not be required to
request written confirmation from any Rating Agency that the Global Rating
Agency Condition has been satisfied. Notwithstanding the foregoing, the Trustee
shall subsequently provide to Moody’s a copy of any supplemental indenture
described in Section 8.1(a)(xii)(A) effecting an additional issuance of
Subordinated Notes and to S&P a copy of any supplement indenture described in
the immediately preceding sentence.
 
(c)           The Trustee shall join in the execution of any such supplemental
indenture and to make any further appropriate agreements and stipulations which
may be therein contained, but the Trustee shall not be obligated to enter into
any such supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or immunities under this Indenture or otherwise, except to the
extent required by law.
 
(d)           In executing or accepting the additional trusts created by any
supplemental indenture permitted by this Article VIII or the modifications
thereby of the trusts created by this Indenture, the Trustee shall be entitled
to receive, and (subject to Sections 6.1 and 6.3) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture and that all
conditions precedent thereto have been satisfied. The Trustee shall not be
liable for any reliance made in good faith upon such an Opinion of Counsel.
 
(e)           At the cost of the Issuer, for so long as any Notes shall remain
Outstanding, not later than 15 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 and not later than 10
Business Days prior to the execution of any proposed supplemental indenture
pursuant to Section 8.2, the Trustee shall deliver to the Collateral Manager,
the Collateral Administrator, the Holders of the Notes and the Beneficial Owners
a copy of such supplemental indenture.  If any Class of Secured Notes is then
Outstanding and is rated by a Rating Agency, the Trustee shall enter into any
such supplemental indenture only if, as a result of such supplemental indenture,
the Global Rating Agency Condition is satisfied.  At the cost of the Issuer, for
so long as any Class of Secured Notes shall remain Outstanding and such Class is
rated by a Rating Agency, the Trustee shall provide to such Rating Agency a copy
of any proposed supplemental indenture at least 10 Business Days prior to the
execution thereof by the Trustee (unless such period is waived by the applicable
Rating Agency) and, for so long as such Class of Secured Notes is Outstanding
and so rated, request written confirmation that the Global Rating Agency
Condition is satisfied and, as soon as practicable after the execution of any
such supplemental indenture, provide to such Rating Agency a copy of the
executed supplemental indenture.  The Trustee shall, at the expense of the
Issuer, notify the Noteholders of any such determination by each Rating
Agency.  At the cost of the Issuer, the Trustee shall provide to the Holders (in
the manner described in Section 14.4) a copy of the executed supplemental
indenture after its execution.  Any failure of the Trustee to publish or deliver
such notice, or any defect therein, shall not in any way impair or affect the
validity of any such supplemental indenture.

 
133

--------------------------------------------------------------------------------

 

(f)           It shall not be necessary for any Act of Holders to approve the
particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Holders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.
 
(g)           For so long as any Notes are listed on the Irish Stock Exchange,
the Issuer shall notify the Irish Stock Exchange of any modification to this
Indenture.
 
Section 8.4        Effect of Supplemental Indentures.  Upon the execution of any
supplemental indenture under this Article VIII, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Notes theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.
 
Section 8.5        Reference in Notes to Supplemental Indentures.  Notes
authenticated and delivered as part of a transfer, exchange or replacement
pursuant to Article II of Notes originally issued hereunder after the execution
of any supplemental indenture pursuant to this Article VIII may, and if required
by the Issuer shall, bear a notice in form approved by the Trustee as to any
matter provided for in such supplemental indenture.  If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer to any such supplemental indenture, may be prepared and executed
by the Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Notes.
 
ARTICLE IX


REDEMPTION OF NOTES


Section 9.1        Mandatory Redemption.  If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account to make payments on the Secured
Notes pursuant to the Priority of Payments.
 
Section 9.2        Optional Redemption.  (a) The Secured Notes shall be
redeemable by the Issuer at the written direction of a Majority of the
Subordinated Notes as follows: (i) the Secured Notes shall be redeemed in whole
(with respect to all Classes of Secured Notes) but not in part on any Payment
Date after the end of the Non-Call Period from Sale Proceeds and/or Refinancing
Proceeds or (ii) the Secured Notes shall be redeemed in part by Class from
Refinancing Proceeds on any Payment Date after the end of the Non-Call Period as
long as the Class of Secured Notes to be redeemed represents not less than the
entire Class of such Secured Notes.  In connection with any such redemption, the
Secured Notes shall be redeemed at the applicable Redemption Prices and a
Majority of Subordinated Notes must provide the above described written
direction to the Issuer and the Trustee not later than 45 days prior to the
Payment Date on which such redemption is to be made; provided that all Secured
Notes to be redeemed must be redeemed simultaneously.

 
134

--------------------------------------------------------------------------------

 

(b)         Upon receipt of a notice of any redemption of Secured Notes in whole
(from the Trustee via overnight delivery service) pursuant to Section 9.2(a)(i),
the Collateral Manager in its sole discretion shall direct the sale (and the
manner thereof) of all or part of the Collateral Obligations and other Assets
such that the proceeds from such sale and all other funds available for such
purpose in the Collection Account and the Payment Account will be at least
sufficient to pay the Redemption Prices of the Secured Notes to be redeemed and
to pay all Administrative Expenses (regardless of the Administrative Expense
Cap) and Aggregate Collateral Management Fee due and payable under the Priority
of Payments.  If such proceeds of such sale and all other funds available for
such purpose in the Collection Account and the Payment Account would not be
sufficient to redeem all Secured Notes and to pay such fees and expenses, the
Secured Notes may not be redeemed.  The Collateral Manager, in its sole
discretion, may effect the sale of all or any part of the Collateral Obligations
or other Assets through the direct sale of such Collateral Obligations or other
Assets or by participation or other arrangement.
 
(c)         The Subordinated Notes may be redeemed, in whole but not in part, on
any Payment Date on or after the redemption or repayment in full of the Secured
Notes, at the direction of a Majority of the Subordinated Notes.
 
(d)         In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided in Section 9.2(b), the
Secured Notes may be redeemed in whole from Refinancing Proceeds and Sale
Proceeds or in part by Class from Refinancing Proceeds as provided in
Section 9.2(a)(ii) by a Refinancing; provided that the terms of such Refinancing
and any financial institutions acting as lenders thereunder or purchasers
thereof must be acceptable to the Collateral Manager and a Majority of the
Subordinated Notes and such Refinancing otherwise satisfies the conditions
described below.  Prior to effecting any Refinancing, the Issuer shall satisfy
the Global Rating Agency Condition in relation to such Refinancing.
 
(e)         In the case of a Refinancing upon a redemption of the Secured Notes
in whole but not in part pursuant to Section 9.2(a)(ii), such Refinancing will
be effective only if (i) the Refinancing Proceeds, all Sale Proceeds from the
sale of Collateral Obligations and Eligible Investments in accordance with the
procedures set forth herein, and all other available funds will be at least
sufficient to redeem simultaneously the Secured Notes then required to be
redeemed, in whole but not in part, and to pay the other amounts included in the
aggregate Redemption Prices and all accrued and unpaid Administrative Expenses
(regardless of the Administrative Expense Cap), including, without limitation,
the reasonable fees, costs, charges and expenses incurred by the Trustee, the
Collateral Administrator and the Collateral Manager (including reasonable
attorneys’ fees and expenses) in connection with such Refinancing, (ii) the Sale
Proceeds, Refinancing Proceeds and other available funds are used (to the extent
necessary) to make such redemption and (iii) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(b) and Section 2.7(i).

 
135

--------------------------------------------------------------------------------

 

(f)          In the case of a Refinancing upon a redemption of the Secured Notes
in part by Class pursuant to Section 9.2(a)(ii), such Refinancing will be
effective only if: (i) the Global Rating Agency Condition has been satisfied
with respect to any remaining Secured Notes that were not the subject of the
Refinancing, (ii) the Refinancing Proceeds will be at least sufficient to pay in
full the aggregate Redemption Prices of the entire Class or Classes of Secured
Notes subject to Refinancing, (iii) the Refinancing Proceeds are used (to the
extent necessary) to make such redemption, (iv) the agreements relating to the
Refinancing contain limited recourse and non-petition provisions equivalent
(mutatis mutandis) to those contained in Section 13.1(b) and Section 2.7(i), (v)
the aggregate principal amount of any obligations providing the Refinancing is
no greater than the Aggregate Outstanding Amount of the Secured Notes being
redeemed with the proceeds of such obligations plus an amount equal to the
reasonable fees, costs, charges and expenses incurred in connection with such
Refinancing, (vi) the stated maturity of each class of obligations providing the
Refinancing is no earlier than the corresponding Stated Maturity of each Class
of Secured Notes being refinanced, (vii) the reasonable fees, costs, charges and
expenses incurred in connection with such Refinancing have been paid or will be
adequately provided for from the Refinancing Proceeds (except for expenses owed
to Persons that the Collateral Manager informs the Trustee will be paid solely
as Administrative Expenses payable in accordance with this Indenture), (viii)
the interest rate of any obligations providing the Refinancing will not be
greater than the interest rate of the Class of Secured Notes subject to such
Refinancing, (ix) the obligations providing the Refinancing are subject to the
Priority of Payments and do not rank higher in priority pursuant to the Priority
of Payments than the Class of Secured Notes being refinanced, (x) the voting
rights, consent rights, redemption rights and all other rights of the
obligations providing the Refinancing are the same as the rights of the
corresponding Class of Secured Notes being refinanced, and (xi) the Majority of
the Subordinated Notes consents thereto or directs the Issuer to effect such
Refinancing.
 
(g)         The Holders of the Subordinated Notes will not have any cause of
action against the Issuer, the Collateral Manager, the Collateral Administrator
or the Trustee for any failure to obtain a Refinancing.  If a Refinancing is
obtained meeting the requirements specified above as certified by the Collateral
Manager, the Issuer and the Trustee shall amend this Indenture to the extent
necessary to reflect the terms of the Refinancing and no further consent for
such amendments shall be required from the Holders of Notes other than a
Majority of the Subordinated Notes directing the redemption.  The Trustee shall
not be obligated to enter into any amendment that, in its view, adversely
affects its duties, obligations, liabilities or protections hereunder, and the
Trustee shall be entitled to rely upon an Opinion of Counsel as to matters of
law (which may be supported as to factual (including financial and capital
markets) matters by any relevant certificates and other documents necessary or
advisable in the judgment of counsel delivering such Opinion of Counsel)
provided by the Issuer to the effect that such amendment meets the requirements
specified above and is permitted under this Indenture (except that such counsel
shall have no obligation to opine as to the sufficiency of the Refinancing
Proceeds, or the sufficiency of the Accountants’ Certificate required pursuant
to Section 7.18).
 
(h)         In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least 30 days prior to the Redemption Date, notify the Trustee
in writing of such Redemption Date, the applicable Record Date, the principal
amount of Notes to be redeemed on such Redemption Date and the applicable
Redemption Prices; provided, that failure to effect any Optional Redemption
which is withdrawn by the Issuer in accordance with this Indenture or with
respect to which a Refinancing fails to occur shall not constitute an Event of
Default.
 
Section 9.3        Tax Redemption.  (a) The Notes shall be redeemed in whole but
not in part (any such redemption, a “Tax Redemption”) at the written direction
(delivered to the Trustee) of (x) a Majority of any Affected Class or (y) a
Majority of the Subordinated Notes, in either case following the occurrence and
continuation of a Tax Event.

 
136

--------------------------------------------------------------------------------

 

(b)         In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Notes.
 
(c)         Upon its receipt of such written direction directing a Tax
Redemption, the Trustee shall promptly notify the Collateral Manager, the
Holders and each Rating Agency thereof.
 
(d)         If an Officer of the Collateral Manager obtains actual knowledge of
the occurrence of a Tax Event, the Collateral Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Notes and
each Rating Agency thereof
 
Section 9.4       Redemption Procedures.  (a) In the event of any redemption
pursuant to Section 9.2, the written direction of the Holders of the
Subordinated Notes and/or the Collateral Manager (as applicable) required
thereby shall be provided to the Issuer, the Trustee and the Collateral Manager
not later than 45 days prior to the Payment Date on which such redemption is to
be made (which date shall be designated in such notice).  In the event of any
redemption pursuant to Section 9.2 or 9.3, a notice of redemption shall be given
by the Trustee by overnight delivery service, postage prepaid, mailed not later
than nine Business Days prior to the applicable Redemption Date, to each Holder
of Notes, at such Holder’s address in the Register and each Rating Agency.  In
addition, for so long as any Listed Notes are listed on the Irish Stock Exchange
and so long as the guidelines of such exchange so require, notice of redemption
pursuant to Section 9.2 or 9.3 shall also be given to the Holders thereof by
publication on the Irish Stock Exchange via the Companies Announcement Office.
 
(b)          All notices of redemption delivered pursuant to Section 9.4(a)
shall state:
 
(i)         the applicable Redemption Date;
 
(ii)        the Redemption Prices of the Notes to be redeemed;
 
(iii)       all of the Secured Notes that are to be redeemed are to be redeemed
in full and that interest on such Secured Notes shall cease to accrue on the
Payment Date specified in the notice;
 
(iv)       the place or places where Notes are to be surrendered for payment of
the Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2 and, so long as any Notes are listed on
the Irish Stock Exchange, the Irish Paying Agent; and
 
(v)        if all Secured Notes are being redeemed, whether the Subordinated
Notes are to be redeemed in full on such Redemption Date and, if so, the place
or places where the Subordinated Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2.

 
137

--------------------------------------------------------------------------------

 

(c)         The Issuer may withdraw any such notice of redemption delivered
pursuant to Section 9.2 on any day up to and including the later of (x) the day
on which the Collateral Manager is required to deliver to the Trustee the sale
agreement or agreements or certifications as described in Section 9.4(e), by
written notice to the Trustee that the Collateral Manager will be unable to
deliver the sale agreement or agreements or certifications described in
Section 9.4(e) and Sections 12.1(b) and (g) and (y) the day on which the Holders
of Notes are notified of such redemption in accordance with Section 9.4(a), at
the written direction of a Majority of the Subordinated Notes to the Trustee and
the Collateral Manager.
 
(d)         Notice of redemption pursuant to Section 9.2 or 9.3 shall be given
by the Issuer or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Issuer.  Failure to give notice of redemption, or any defect
therein, to any Holder of any Note selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.
 
(e)         Unless Refinancing Proceeds are being used to redeem the Secured
Notes in whole or in part, in the event of any redemption pursuant to
Section 9.2 or 9.3, no Secured Notes may be optionally redeemed unless (i) at
least five Business Days before the scheduled Redemption Date the Collateral
Manager shall have furnished to the Trustee evidence, in a form reasonably
satisfactory to the Trustee, that the Collateral Manager on behalf of the Issuer
has entered into a binding agreement or agreements with a financial or other
institution or institutions whose short-term unsecured debt obligations (other
than such obligations whose rating is based on the credit of a Person other than
such institution) are rated, or guaranteed by a Person whose short-term
unsecured debt obligations are rated, at least “A-1” by S&P and at least “P-1”
by Moody’s to purchase (directly or by participation or other arrangement), not
later than the Business Day immediately preceding the scheduled Redemption Date
in immediately available funds, all or part of the Assets at a purchase price at
least sufficient, together with the Eligible Investments maturing, redeemable or
putable to the issuer thereof at par on or prior to the scheduled Redemption
Date, to pay all Administrative Expenses (regardless of the Administrative
Expense Cap) and Aggregate Collateral Management Fees payable in connection with
such Optional Redemption or Tax Redemption, as applicable, and redeem the
applicable Class of Notes on the scheduled Redemption Date at the applicable
Redemption Prices (or in the case of any Class of Secured Notes, such other
amount that the Holders of such Class have elected to receive, in the case of a
Tax Redemption where Holders of such Class have elected to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class), or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Collateral Manager shall certify to the Trustee that, in its
judgment, the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments, and (B) for each Collateral Obligation, the product of its Market
Value and its Applicable Advance Rate, shall exceed the sum of (x) the aggregate
Redemption Prices (or in the case of any Class of Secured Notes, such other
amount that the Holders of such Class have elected to receive, in the case of a
Tax Redemption where Holders of such Class have elected to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class) of the applicable Class of Secured Notes and (y) all Administrative
Expenses (regardless of the Administrative Expense Cap) and Aggregate Collateral
Management Fees payable in connection with such Optional Redemption or Tax
Redemption, as applicable.  Any certification delivered by the Collateral
Manager pursuant to this Section 9.4(e) shall include (1) the prices of, and
expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations and/or Eligible Investments and
(2) all calculations required by this Section 9.4(e). Any holder of Notes, the
Originator, the Collateral Manager or any of their Affiliates or accounts
managed thereby or by their respective affiliates shall have the right, subject
to the same terms and conditions afforded to other bidders, to bid on Assets to
be sold as part of an Optional Redemption or Tax Redemption.

 
138

--------------------------------------------------------------------------------

 

Section 9.5       Notes Payable on Redemption Date.  (a) Notice of redemption
pursuant to Section 9.4 having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, subject to Section 9.4(e) and the Issuer’s right
to withdraw any notice of redemption pursuant to Section 9.4(c) , become due and
payable at the Redemption Prices therein specified, and from and after the
Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes that are Secured Notes
shall cease to bear interest on the Redemption Date.  Upon final payment on a
Note to be so redeemed, the Holder shall present and surrender such Note at the
place specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer and the Trustee such security
or indemnity as may be required by them to save such party harmless and an
undertaking thereafter to surrender such Note, then, in the absence of notice to
the Issuer or the Trustee that the applicable Note has been acquired by a
protected purchaser, such final payment shall be made without presentation or
surrender.  Payments of interest on Secured Notes so to be redeemed which are
payable on or prior to the Redemption Date shall be payable to the Holders of
such Secured Notes, or one or more predecessor Notes, registered as such at the
close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(e).
 
(b)           If any Secured Note called for redemption shall not be paid upon
surrender thereof for redemption, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.
 
Section 9.6        Special Redemption.  Principal payments on the Secured Notes
shall be made in part in accordance with the Priority of Payments on any Payment
Date (i) during the Reinvestment Period, if the Collateral Manager at its sole
discretion notifies the Trustee at least five Business Days prior to the
applicable Special Redemption Date that it has been unable, for a period of at
least 20 consecutive Business Days, to identify additional Collateral
Obligations that are deemed appropriate by the Collateral Manager in its sole
discretion and which would satisfy the Investment Criteria in sufficient amounts
to permit the investment or reinvestment of all or a portion of the funds then
in the Collection Account that are to be invested in additional Collateral
Obligations or (ii) after the Effective Date, if the Collateral Manager notifies
the Trustee that a redemption is required pursuant to Section 7.18 in order to
obtain from each Rating Agency its written confirmation of its Initial Ratings
of the Secured Notes (in each case, a “Special Redemption”).  On the first
Payment Date (and all subsequent Payment Dates) following the Collection Period
in which such notice is given (a “Special Redemption Date”), the amount in the
Collection Account representing as applicable either (1) Principal Proceeds
which the Collateral Manager has determined cannot be reinvested in additional
Collateral Obligations or (2) Interest Proceeds and Principal Proceeds available
therefor in accordance with the Priority of Payments on each Payment Date until
the Issuer obtains confirmation from each of the Rating Agencies of the initial
ratings of the Secured Notes (such amount, a “Special Redemption Amount”) will
be available to be applied in accordance with the Priority of Payments.  Notice
of payments pursuant to this Section 9.6 shall be given not less than (x) in the
case of a Special Redemption described in clause (i) above, three Business Days
prior to the applicable Special Redemption Date and (y) in the case of a Special
Redemption described in clause (ii) above, one Business Day prior to the
applicable Special Redemption Date, in each case by facsimile, email
transmission or first class mail, postage prepaid, to each Holder of Secured
Notes affected thereby at such Holder’s facsimile number, email address or
mailing address in the Register and to both Rating Agencies.  In addition, for
so long as any Listed Notes are listed on the Irish Stock Exchange and so long
as the guidelines of such exchange so require, notice of Special Redemption to
the holders of such Listed Notes shall also be given by the Issuer or, upon
Issuer Order, by the Irish Paying Agent in the name and at the expense of the
Issuer, to Noteholders by publication on the Irish Stock Exchange via the
Companies Announcement Office.

 
139

--------------------------------------------------------------------------------

 

ARTICLE X


ACCOUNTS, ACCOUNTINGS AND RELEASES


Section 10.1     Collection of Money.  Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets.  The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Notes and shall apply it as provided herein.  Each Account shall
be established and maintained with (a) a federal or state-chartered depository
institution rated at least “A-1” by S&P (or at least “A+” by S&P and “Aa3” by
Moody’s if such institution has no short-term rating) and  “P-1” by Moody’s and
if such institution’s rating falls below “A-1” by S&P (or below “A+” by S&P or
“Aa3” by Moody’s if such institution has no short-term rating) or “P-1” by
Moody’s, the assets held in such Account shall be moved within 60 calendar days
to another institution that is rated at least “A-1” by S&P (or at least “A+” by
S&P and “Aa3” by Moody’s if such institution has no short-term rating) and “P-1”
by Moody’s or (b) in segregated trust accounts with the corporate trust
department of a federal or state-chartered deposit institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b).  Such institution shall have a combined
capital and surplus of at least U.S.$200,000,000. All Cash deposited in the
Accounts shall be invested only in Eligible Investments or Collateral
Obligations in accordance with the terms of this Indenture.  To avoid the
consolidation of the Assets of the Issuer with the general assets of the Bank
under any circumstances, the Trustee shall comply, and shall cause the Custodian
to comply, with all law applicable to it as a national bank with trust powers
holding segregated trust assets in a fiduciary capacity.

 
140

--------------------------------------------------------------------------------

 

Section 10.2     Collection Account.  (a) In accordance with this Indenture and
the Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian two segregated trust
accounts, one of which will be designated the “Interest Collection Subaccount”
and one of which will be designated the “Principal Collection Subaccount” (and
which together will comprise the Collection Account), each held in the name of
U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties and each of which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement.  The Trustee shall from time to
time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 10.6(a), immediately upon receipt thereof
or upon transfer from the Payment Account, all Interest Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII).  The Trustee shall deposit immediately upon receipt thereof
or upon transfer from the Expense Reserve Account or Revolver Funding Account
all other amounts remitted to the Collection Account into the Principal
Collection Subaccount, including in addition to the deposits required pursuant
to Section 10.6(a), (i) any funds designated as Principal Proceeds by the
Collateral Manager in accordance with this Indenture and (ii) all other
Principal Proceeds (unless simultaneously reinvested in additional Collateral
Obligations in accordance with Article XII or in Eligible Investments).  The
Issuer may, but under no circumstances shall be required to, deposit from time
to time into the Collection Account, in addition to any amount required
hereunder to be deposited therein, such Monies received from external sources
for the benefit of the Secured Parties or the Issuer (other than payments on or
in respect of the Collateral Obligations, Eligible Investments or other existing
Assets) as the Issuer deems, in its sole discretion, to be advisable and to
designate them as Interest Proceeds or Principal Proceeds.  All Monies deposited
from time to time in the Collection Account pursuant to this Indenture shall be
held by the Trustee as part of the Assets and shall be applied to the purposes
herein provided.  Subject to Section 10.2(d), amounts in the Collection Account
shall be reinvested pursuant to Section 10.6(a).
 
(b)         The Trustee, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer (or the Collateral Manager on behalf
of the Issuer) shall use its commercially reasonable efforts to, within five
Business Days after receipt of such notice from the Trustee (or as soon as
practicable thereafter), sell such distribution or other proceeds for Cash in an
arm’s length transaction and deposit the proceeds thereof in the Collection
Account; provided that the Issuer (i) need not sell such distributions or other
proceeds if it delivers an Issuer Order or an Officer’s certificate to the
Trustee certifying that such distributions or other proceeds constitute
Collateral Obligations, Equity Securities or Eligible Investments or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer’s certificate to the
Trustee certifying that (x) it will sell such distribution within such two-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.
 
(c)         At any time when reinvestment is permitted pursuant to Article XII,
the Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with any Principal Finance Accrued Interest) and reinvest (or
invest, in the case of funds referred to in Section 7.18) such funds in
additional Collateral Obligations, in each case in accordance with the
requirements of Article XII and such Issuer Order.  At any time, the Collateral
Manager on behalf of the Issuer may by Issuer Order direct the Trustee to, and
upon receipt of such Issuer Order the Trustee shall, withdraw funds on deposit
in the Principal Collection Subaccount representing Principal Proceeds and
deposit such funds in the Revolver Funding Account to meet funding requirements
on Delayed Drawdown Collateral Obligations or Revolving Collateral Obligations.

 
141

--------------------------------------------------------------------------------

 

(d)         The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
pay from amounts on deposit in the Collection Account on any Business Day during
any Interest Accrual Period (i) any amount required to exercise a right to
acquire securities held in the Assets in accordance with the requirements of
Article XII and such Issuer Order, and (ii) from Interest Proceeds only, any
Administrative Expenses (such payments to be counted against the Administrative
Expense Cap for the applicable period and to be subject to the order of priority
as stated in the definition of Administrative Expenses); provided that the
aggregate Administrative Expenses paid pursuant to this Section 10.2(d) during
any Collection Period shall not exceed the Administrative Expense Cap for the
related Payment Date; provided, further, that the Trustee shall be entitled (but
not required) without liability on its part, to refrain from making any such
payment of an Administrative Expense pursuant to this Section 10.2 on any day
other than a Payment Date if, in its reasonable determination, the payment of
such amount is likely to leave insufficient funds available to pay in full each
of the items described in Section 11.1(a)(i)(A) as reasonably anticipated to be
or become due and payable on the next Payment Date, taking into account the
Administrative Expense Cap.
 
(e)         The Trustee shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.
 
(f)         The Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
transfer from amounts on deposit in the Interest Collection Subaccount to the
Principal Collection Subaccount, amounts necessary for application pursuant to
Section 7.18(e)(x)(B), the proviso to Section 7.18(e)(x), Section 7.18(e)(y) or
the proviso to Section 7.18(e)(y), in each case subject to the last proviso in
Section 17.8(e).
 
Section 10.3      Transaction Accounts.  (a) Payment Account.  In accordance
with this Indenture and the Securities Account Control Agreement, the Issuer
shall, prior to the Closing Date, cause the Trustee to establish at the
Custodian a single, segregated non-interest bearing trust account held in the
name of U.S. Bank National Association, as Trustee, for the benefit of the
Secured Parties, which shall be designated as the Payment Account, which shall
be maintained with the Custodian in accordance with the Securities Account
Control Agreement.  Except as provided in Section 11.1(a), the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be to pay amounts due and payable on the
Notes in accordance with their terms and the provisions of this Indenture and,
upon Issuer Order, to pay Administrative Expenses, fees and other amounts due
and owing to the Collateral Manager under the Collateral Management Agreement
and other amounts specified herein, each in accordance with the Priority of
Payments.  The Issuer shall not have any legal, equitable or beneficial interest
in the Payment Account other than in accordance with the Priority of
Payments.  Amounts in the Payment Account shall remain uninvested.

 
142

--------------------------------------------------------------------------------

 

(b)        Custodial Account.  In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Custodial Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement.  All
Collateral Obligations shall be credited to the Custodial Account.  The only
permitted withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture.  The Trustee agrees to give the Issuer immediate
notice if (to the actual knowledge of a Trust Officer of the Trustee) the
Custodial Account or any assets or securities on deposit therein, or otherwise
to the credit of the Custodial Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.  The Issuer shall
not have any legal, equitable or beneficial interest in the Custodial Account
other than in accordance with this Indenture and the Priority of Payments.
 
(c)         Ramp-Up Account.  In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Ramp-Up Account, which shall be maintained with the Custodian
in accordance with the Securities Account Control Agreement.  The Issuer shall
direct the Trustee to deposit the amount specified in Section 3.1(xi)(A) to the
Ramp-Up Account on the Closing Date.  In connection with any purchase of an
additional Collateral Obligation, the Trustee will apply amounts held in the
Ramp-Up Account as provided by Section 7.18(b).  On the Effective Date or upon
the occurrence of an Event of Default (and excluding any proceeds that will be
used to settle binding commitments entered into prior to such date), the Trustee
will deposit any remaining amounts in the Ramp-Up Account into the Principal
Collection Subaccount as Principal Proceeds.  Any income earned on amounts
deposited in the Ramp-Up Account will be deposited in the Interest Collection
Subaccount.
 
(d)         Expense Reserve Account.  In accordance with this Indenture and the
Securities Account Control Agreement, the Issuer shall, prior to the Closing
Date, cause the Trustee to establish at the Custodian a single, segregated
non-interest bearing trust account held in the name of U.S. Bank National
Association, as Trustee, for the benefit of the Secured Parties, which shall be
designated as the Expense Reserve Account, which shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement.  The
Issuer shall direct the Trustee to deposit the amount specified in
Section 3.1(xi)(B) to the Expense Reserve Account.  On any Business Day from the
Closing Date to and including the Determination Date relating to the first
Payment Date following the Closing Date, the Trustee shall apply funds from the
Expense Reserve Account, as directed by the Collateral Manager, to pay expenses
of the Issuer incurred in connection with the establishment of the Issuer, the
structuring and consummation of the Offering and the issuance of the Notes or to
the Collection Account as Principal Proceeds.  By the Determination Date
relating to the first Payment Date following the Closing Date, all funds in the
Expense Reserve Account (after deducting any expenses paid on such Determination
Date) will be deposited in the Collection Account as Principal Proceeds and the
Expense Reserve Account will be closed.  Any income earned on amounts deposited
in the Expense Reserve Account will be deposited in the Interest Collection
Subaccount as Interest Proceeds as it is received.

 
143

--------------------------------------------------------------------------------

 

Section 10.4      The Revolver Funding Account.  Upon the purchase or
acquisition of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, funds in an amount equal to the undrawn portion of such
obligation shall be withdrawn first from the Ramp-Up Account and, if necessary,
from the Principal Collection Subaccount and deposited by the Trustee in a
single, segregated trust account established (in accordance with this Indenture
and the Securities Account Control Agreement) at the Custodian and held in the
name of U.S. Bank National Association, as Trustee, for the benefit of the
Secured Parties (the “Revolver Funding Account”).  Upon initial purchase or
acquisition of any such obligations, funds deposited in the Revolver Funding
Account in respect of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation will be treated as part of the purchase price
therefor.  Amounts on deposit in the Revolver Funding Account will be invested
in overnight funds that are Eligible Investments selected by the Collateral
Manager pursuant to Section 10.6 and earnings from all such investments will be
deposited in the Interest Collection Subaccount as Interest Proceeds.
 
The Issuer shall, at all times maintain sufficient funds on deposit in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
the Revolver Funding Account shall be at least equal to the sum of the unfunded
funding obligations under all such Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations then included in the Assets. Funds shall be
deposited in the Revolver Funding Account upon the purchase of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation and upon the
receipt by the Issuer of any Principal Proceeds with respect to a Revolving
Collateral Obligation as directed by the Collateral Manager on behalf of the
Issuer. In the event of any shortfall in the Revolver Funding Account, the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to, and the
Trustee thereafter shall, transfer funds in an amount equal to such shortfall
from the Principal Collections Subaccount to the Revolver Funding Account.
 
Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be treated as Principal Proceeds and will be available
solely to cover any drawdowns on the Delayed Drawdown Collateral Obligations and
Revolving Collateral Obligations; provided that any excess of (A) the amounts on
deposit in the Revolver Funding Account over (B) the sum of the unfunded funding
obligations under all Delayed Drawdown Collateral Obligations and Revolving
Collateral Obligations that are included in the Assets (which excess may occur
for any reason, including upon (i) the sale or maturity of a Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation, (ii) the occurrence of
an event of default with respect to any such Delayed Drawdown Obligation or
Revolving Collateral Obligation or (iii) any other event or circumstance which
results in the irrevocable reduction of the undrawn commitments under such
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation) may
be transferred by the Trustee (at the written direction of the Collateral
Manager on behalf of the Issuer) from time to time as Principal Proceeds to the
Principal Collection Subaccount.
 
Section 10.5      [Reserved].

 
144

--------------------------------------------------------------------------------

 

Section 10.6     Reinvestment of Funds in Accounts; Reports by Trustee.  (a) By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account and the Expense Reserve Account, as so directed in
Eligible Investments having stated maturities no later than the Business Day
preceding the next Payment Date (or such shorter maturities expressly provided
herein). If prior to the occurrence of an Event of Default, the Issuer shall not
have given any such investment directions, the Trustee shall seek instructions
from the Collateral Manager within three Business Days after transfer of any
funds to such accounts.  If the Trustee does not thereafter receive written
instructions from the Collateral Manager within five Business Days after
transfer of such funds to such accounts, it shall invest and reinvest the funds
held in such accounts, as fully as practicable, in the Standby Directed
Investment or other Eligible Investments of the type described in clause (ii) of
the definition of “Eligible Investments” maturing no later than the Business Day
immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein).  If after the occurrence of an Event of Default, the
Issuer shall not have given such investment directions to the Trustee for three
consecutive days, the Trustee shall invest and reinvest such Monies as fully as
practicable in the Standby Directed Investment unless and until contrary
investment instructions as provided in the preceding sentence are received or
the Trustee receives a written instruction from the Issuer, or the Collateral
Manager on behalf of the Issuer, changing the Standby Directed
Investment.  Except to the extent expressly provided otherwise herein, all
interest and other income from such investments shall be deposited in the
Interest Collection Subaccount, any gain realized from such investments shall be
credited to the Principal Collection Subaccount upon receipt, and any loss
resulting from such investments shall be charged to the Principal Collection
Subaccount.  The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment; provided that nothing herein shall relieve the Bank of (i) its
obligations or liabilities under any security or obligation issued by the Bank
or any Affiliate thereof or (ii) liability for any loss resulting from gross
negligence, willful misconduct or fraud on the part of the Bank or any Affiliate
thereof.
 
(b)         The Trustee agrees to give the Issuer immediate notice if any
Account or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.
 
(c)         The Trustee shall supply, in a timely fashion, to the Issuer, each
Rating Agency and the Collateral Manager any information regularly maintained by
the Trustee that the Issuer, the Rating Agencies or the Collateral Manager may
from time to time reasonably request with respect to the Assets, the Accounts
and the other Assets and provide any other requested information reasonably
available to the Trustee by reason of its acting as Trustee hereunder and
required to be provided by Section 10.7 or to permit the Collateral Manager to
perform its obligations under the Collateral Management Agreement or the
Issuer’s obligations hereunder that have been delegated to the Collateral
Manager.  The Trustee shall promptly forward to the Collateral Manager copies of
notices and other writings received by it from the obligor or issuer of any
Asset or from any Clearing Agency with respect to any Asset which notices or
writings advise the holders of such Asset of any rights that the holders might
have with respect thereto (including, without limitation, requests to vote with
respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such obligor or issuer and
Clearing Agencies with respect to such issuer.

 
145

--------------------------------------------------------------------------------

 

Section 10.7     Accountings.  (a) Monthly.  Not later than the 20th calendar
day (or, if such day is not a Business Day, on the next succeeding Business
Day) of each calendar month (other than January, April, July and October in each
year) and commencing in January, 2011, the Issuer shall compile and make
available (or cause to be compiled and made available) to each Rating Agency,
the Trustee, the Collateral Manager, the Initial Purchaser, each Beneficial
Owner and each other Holder shown on the Register a monthly report on a
settlement date basis (except as otherwise expressly provided in this Indenture)
(each such report a “Monthly Report”).  As used herein, the “Monthly Report
Determination Date” with respect to any calendar month will be the fifth
Business Day of such calendar month.  The Monthly Report for a calendar month
shall contain the following information with respect to the Collateral
Obligations and Eligible Investments included in the Assets, and shall be
determined as of the Monthly Report Determination Date for such calendar month:
 
(i)          Aggregate Principal Balance of Collateral Obligations, the
aggregate outstanding principal balance of Collateral Obligations, the aggregate
unfunded commitments of the Collateral Obligations, any capitalized interest on
the Collateral Obligations and Eligible Investments representing Principal
Proceeds.
 
(ii)         Adjusted Collateral Principal Amount of Collateral Obligations.
 
(iii)        Collateral Principal Amount of Collateral Obligations.
 
(iv)        A list of Collateral Obligations, including, with respect to each
such Collateral Obligation, the following information:
 
(A)       The obligor thereon (including the issuer ticker, if any);
 
(B)        The CUSIP or security identifier thereof;
 
(C)        The Principal Balance thereof, the outstanding principal balance
thereof (in each case, other than any accrued interest that was purchased with
Principal Proceeds (but excluding any capitalized interest)) and any unfunded
commitment pertaining thereto;
 
(D)        The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;
 
(E)         The related interest rate or spread;
 
(F)         The stated maturity thereof;
 
(G)         The related Moody’s Industry Classification;
 
(H)         The related S&P Industry Classification;

 
146

--------------------------------------------------------------------------------

 

(I)        The Moody’s Rating, unless such rating is based on a credit estimate
unpublished by Moody’s (and, in the event of a downgrade or withdrawal of the
applicable Moody’s Rating, the prior rating and the date such Moody’s Rating was
changed);
 
(J)        The Moody’s Default Probability Rating;
 
(K)       The S&P Rating, unless such rating is based on a credit estimate or is
a private or confidential rating from S&P;
 
(L)        The country of Domicile;
 
(M)       An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Second Lien Loan, (3) a Defaulted Obligation, (4) a
Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral Obligation,
(6) a Participation Interest (indicating the related Selling Institution, if
applicable, and its ratings by each Rating Agency), (7) a Permitted Deferrable
Obligation, (8) a Fixed Rate Obligation, (9) a Current Pay Obligation, (10) a
DIP Collateral Obligation, (11) a Discount Obligation, (12) a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation” or (13) a Cov-Lite Loan;
 
(N)        With respect to each Collateral Obligation that is a Discount
Obligation purchased in the manner described in clause (y) of the proviso to the
definition “Discount Obligation”,
 
(I)        the identity of the Collateral Obligation (including whether such
Collateral Obligation was classified as a Discount Obligation at the time of its
original purchase) the proceeds of whose sale are used to purchase the purchased
Collateral Obligation;
 
(II)       the purchase price (as a percentage of par) of the purchased
Collateral Obligation and the sale price (as a percentage of par) of the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation;
 
(III)      the Moody’s Default Probability Rating assigned to the purchased
Collateral Obligation and the Moody’s Default Probability Rating assigned to the
Collateral Obligation the proceeds of whose sale are used to purchase the
purchased Collateral Obligation; and
 
(IV)      the Aggregate Principal Balance of Collateral Obligations that have
been excluded from the definition of “Discount Obligation” and relevant
calculations indicating whether such amount is in compliance with the
limitations described in clauses (z)(A) and (z)(B) of the proviso to the
definition of “Discount Obligation.”

 
147

--------------------------------------------------------------------------------

 

(O)        The Principal Balance of each Cov-Lite Loan and the Aggregate
Principal Balance of all Cov-Lite Loans;
 
(P)         The Moody’s Recovery Rate;
 
(Q)        The S&P Recovery Rate;
 
(R)         The date of the credit estimate or Moody’s RiskCalc rating of such
Collateral Obligation, if applicable; and
 
(S)         The LIBOR floor for each Collateral Obligation with a LIBOR floor
(as applicable).
 
(v)         If the Monthly Report Determination Date occurs on or after the
Effective Date and on or prior to the last day of the Reinvestment Period, for
each of the limitations and tests specified in the definitions of Concentration
Limitations and Collateral Quality Test, (1) the result, (2) the related minimum
or maximum test level (including any Moody’s Weighted Average Recovery
Adjustment, if applicable, indicating to which test such Moody's Weighted
Average Recovery Adjustment was allocated, the amount of such allocation and the
result of such test calculated without giving effect to the Moody’s Weighted
Average Recovery Adjustment) and (3) a determination as to whether such result
satisfies the related test.
 
(vi)        The calculation of each of the following:
 
(A)        The Interest Coverage Ratio (and setting forth the percentage
required to satisfy the Interest Coverage Test);
 
(B)         The Overcollateralization Ratio (and setting forth the percentage
required to satisfy the Overcollateralization Ratio Test); and
 
(C)         The Interest Diversion Test (and setting forth the percentage
required to satisfy the Interest Diversion Test).
 
(vii)       The calculation specified in Section 5.1(g).
 
(viii)      For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.
 
(ix)         A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:
 
(A)        Interest Proceeds from Collateral Obligations; and
 
(B)         Interest Proceeds from Eligible Investments.
 
(x)         Purchases, prepayments, and sales:

 
148

--------------------------------------------------------------------------------

 

(A)        The identity, Principal Balance and outstanding principal balance (in
each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any), Principal Proceeds and Interest Proceeds
received, and date for (X) each Collateral Obligation that was released for sale
or disposition pursuant to Section 12.1 since the last Monthly Report
Determination Date and (Y) for each prepayment or redemption of a Collateral
Obligation, and in the case of (X), whether such Collateral Obligation was a
Credit Risk Obligation or a Credit Improved Obligation, whether the sale of such
Collateral Obligation was a discretionary sale;
 
(B)        The identity, Principal Balance and outstanding principal balance (in
each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if
any), capitalized interest (if any) and Principal Proceeds and Interest Proceeds
expended to acquire each Collateral Obligation acquired pursuant to Section 12.2
or 12.3 since the last Monthly Report Determination Date; and
 
(C)        The identity, Principal Balance and outstanding principal balance (in
each case other than any accrued interest that was purchased with Principal
Proceeds (but excluding any capitalized interest)), unfunded commitment (if any)
Principal Proceeds and Interest Proceeds received, and date for each Collateral
Obligation that was substituted pursuant to Section 12.3(a) or repurchased
pursuant to Section 12.3(b) (and, in either case, an indication as to whether
each such substitution or repurchase was a mandatory substitution or repurchase)
since the last Monthly Report Determination Date, all as reported to the Trustee
by the Collateral Manager at the time of such purchase, repurchase or
substitution.
 
(xi)        The identity of each Defaulted Obligation, the Moody’s and S&P
Collateral Value and Market Value of each such Defaulted Obligation and date of
default thereof.
 
(xii)       The identity of each Collateral Obligation with an S&P Rating of
“CCC+” or below and/or a Moody’s Default Probability Rating of “Caa1” or below
and the Market Value of each such Collateral Obligation.
 
(xiii)      The identity of each Deferring Obligation, the Moody’s and S&P
Collateral Value and Market Value of each Deferring Obligation, and the date on
which interest was last paid in full in Cash thereon.
 
(xiv)      The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.
 
(xv)       The Aggregate Principal Balance, measured cumulatively from the
Closing Date onward, of all Collateral Obligations that would have been acquired
through a Distressed Exchange but for the operation of the proviso in the
definition of “Distressed Exchange”.

 
149

--------------------------------------------------------------------------------

 

(xvi)      The Weighted Average Moody’s Rating Factor and the Adjusted Weighted
Average Moody’s Rating Factor.
 
(xvii)     Such other information as any Rating Agency or the Collateral Manager
may reasonably request.
 
For each instance in which the Market Value is reported pursuant to the
foregoing, the Monthly Report shall also indicate the manner in which such
Market Value was determined and the source(s) (if applicable) used in such
determination.
 
Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify S&P if such Monthly Report indicates that the S&P
CDO Monitor Test has not been satisfied as of the relevant Measurement Date and
(b) compare the information contained in such Monthly Report to the information
contained in its records with respect to the Assets and shall, within three
Business Days after receipt of such Monthly Report, notify the Issuer, the
Collateral Administrator, the Rating Agencies and the Collateral Manager if the
information contained in the Monthly Report does not conform to the information
maintained by the Trustee with respect to the Assets.  If any discrepancy
exists, the Trustee and the Issuer, or the Collateral Manager on behalf of the
Issuer, shall attempt to resolve the discrepancy.  If such discrepancy cannot be
promptly resolved, the Trustee shall within ten (10) Business Days notify the
Collateral Manager who shall, on behalf of the Issuer, request that the
Independent accountants appointed by the Issuer pursuant to Section 10.9 review
such Monthly Report and the Trustee’s records to determine the cause of such
discrepancy.  If such review reveals an error in the Monthly Report or the
Trustee’s records, the Monthly Report or the Trustee’s records shall be revised
accordingly and, as so revised, shall be utilized in making all calculations
pursuant to this Indenture and notice of any error in the Monthly Report shall
be sent as soon as practicable by the Issuer to all recipients of such report
which may be accomplished by making a notation of such error in the subsequent
Monthly Report.
 
(b)         Payment Date Accounting.  The Issuer shall render an accounting
(each a “Distribution Report”), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee, the Collateral Manager, the Initial
Purchaser, each Beneficial Owner, each Rating Agency and any other Holder shown
on the Register of a Note not later than the Business Day preceding the related
Payment Date.  The Distribution Report shall contain the following information:
 
(i)         the information required to be in the Monthly Report pursuant to
Section 10.7(a);

 
150

--------------------------------------------------------------------------------

 

(ii)         (a) the Aggregate Outstanding Amount of the Secured Notes of each
Class at the beginning of the Interest Accrual Period and such amount as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class, (b) the amount of principal payments to be made on the Secured Notes
of each Class on the next Payment Date and the Aggregate Outstanding Amount of
the Secured Notes of each Class after giving effect to the principal payments,
if any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
Aggregate Outstanding Amount of the Subordinated Notes at the beginning of the
Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Subordinated Notes, the amount of payments,
if any, to be made on the Subordinated Notes on the next Payment Date, and the
Aggregate Outstanding Amount of the Subordinated Notes after giving effect to
such payments, if any, on the next Payment Date and such amount as a percentage
of the original Aggregate Outstanding Amount of the Subordinated Notes;
 
(iii)        the Interest Rate and accrued interest for each applicable Class of
Secured Notes for such Payment Date;
 
(iv)        the amounts payable pursuant to each clause of Section 11.1(a)(i)
and each clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii),
as applicable, on the related Payment Date;
 
(v)         for the Collection Account:
 
(A)        the Balance on deposit in the Collection Account at the end of the
related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);
 
(B)        the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and
 
(C)        the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and
 
(vi)        such other information as the Collateral Manager may reasonably
request.
 
Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.
 
(c)         Interest Rate Notice.  The Trustee shall include in the Monthly
Report a notice setting forth the Interest Rate for each Class of Secured Notes
for the Interest Accrual Period preceding the next Payment Date.

 
151

--------------------------------------------------------------------------------

 

(d)         Failure to Provide Accounting.  If the Trustee shall not have
received any accounting provided for in this Section 10.7 on the first Business
Day after the date on which such accounting is due to the Trustee, the Trustee
shall notify the Collateral Manager who shall use all reasonable efforts to
obtain such accounting by the applicable Payment Date.  To the extent the
Collateral Manager is required to provide any information or reports pursuant to
this Section 10.7 as a result of the failure of the Issuer to provide such
information or reports, the Collateral Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Collateral Manager for such Independent
certified public accountant shall be paid by the Issuer.
 
(e)         Required Content of Certain Reports.  Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:
 
The Notes may be beneficially owned only by Persons that (a) (i) are Qualified
Purchasers who are not U.S. persons (within the meaning of Regulation S under
the United States Securities Act of 1933, as amended) and are purchasing their
beneficial interest in an offshore transaction (as defined in Regulation S) or
(ii) are Qualified Institutional Buyers or Institutional Accredited Investors
and, in either case, are Qualified Purchasers and (b) can make the
representations set forth in Section 2.5 of the Indenture or the appropriate
Exhibit to the Indenture.  Beneficial ownership interests in the Rule 144A
Global Secured Notes may be transferred only to a Person that is both a
Qualified Institutional Buyer and a Qualified Purchaser and that can make the
representations referred to in clause (b) of the preceding sentence.  The Issuer
has the right to compel any beneficial owner of an interest in Rule 144A Global
Secured Notes that does not meet the qualifications set forth in the preceding
sentence to sell its interest in such Notes, or may sell such interest on behalf
of such owner, pursuant to Section 2.11.
 
Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes; provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder’s Notes that is permitted by the terms of the Indenture to acquire
such holder’s Notes and that agrees to keep such information confidential in
accordance with the terms of the Indenture.
 
(f)         Initial Purchaser Information.  The Issuer and the Initial
Purchaser, or any successor to the Initial Purchaser, may post the information
contained in a Monthly Report or Distribution Report to a password-protected
internet site accessible only to the Holders of the Notes and to the Collateral
Manager.
 
(g)        Distribution of Reports.  The Trustee will make the Monthly Report
and the Distribution Report available to the Issuer, the Collateral Manager, the
Collateral Administrator and the Holders of the Notes via its internet
website.  The Trustee’s internet website shall initially be located at
“http://trustinvestorreporting.com”. Assistance in using the website or paper
copies of such reports can be obtained by calling the Trustee’s customer service
desk at 866-934-6802. The Trustee shall notify S&P via electronic mail to
CDO_Surveillance@sandp.com promptly upon a Monthly Report or a Distribution
Report being made available via the Trustee’s internet website.  The Trustee
shall have the right to change the way such statements are distributed in order
to make such distribution more convenient and/or more accessible to the above
parties and the Trustee shall provide timely and adequate notification to all
above Persons regarding any such changes.  As a condition to access to the
Trustee’s internet website, the Trustee may require registration and the
acceptance of a disclaimer.  The Trustee shall be entitled to rely on but shall
not be responsible for the content or accuracy of any information provided in
the Monthly Report and the Distribution Report (other than information with
respect to itself) which the Trustee disseminates in accordance with this
Indenture and may affix thereto any disclaimer it deems appropriate in its
reasonable discretion.

 
152

--------------------------------------------------------------------------------

 

Section 10.8      Release of Assets.  (a)  Subject to Article XII, the Issuer
may, by Issuer Order executed by an Officer of the Collateral Manager, delivered
to the Trustee at least one Business Day prior to the settlement date for any
sale of an Asset certifying that the sale, repurchase or substitution of such
Asset is being made in accordance with Section 12.1 or 12.3 hereof or Section
7.2 of the Master Loan Sale Agreement, as applicable, hereof and such sale,
repurchase or substitution complies with all applicable requirements of
Section 12.1 or 12.3 hereof or Section 7.2 of the Master Loan Sale Agreement, as
applicable, (provided that if an Event of Default has occurred and is
continuing, neither the Issuer nor the Collateral Manager (on behalf of the
Issuer) may direct the Trustee to release or cause to be released such Asset
from the lien of this Indenture pursuant to a sale under Section 12.1(e),
Section 12.1(f) or Section 12.1(g) unless the sale of such Asset is permitted
pursuant to Section 12.4(c)), direct the Trustee to release or cause to be
released such Asset from the lien of this Indenture and, upon receipt of such
Issuer Order, the Trustee shall deliver any such Asset, if in physical form,
duly endorsed to the broker or purchaser designated in such Issuer Order or, if
such Asset is a Clearing Corporation Security, cause an appropriate transfer
thereof to be made, in each case against receipt of the sales price therefor as
specified by the Collateral Manager in such Issuer Order; provided that the
Trustee may deliver any such Asset in physical form for examination in
accordance with industry custom.
 
(b)        Subject to the terms of this Indenture, the Trustee shall upon an
Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate payor or paying agent, as
applicable, on or before the date set for such call, redemption or payment, in
each case against receipt of the call or redemption price or payment in full
thereof and (ii) provide notice thereof to the Collateral Manager.
 
(c)         Upon receiving actual notice of any Offer or any request for a
waiver, direction, consent, amendment or other modification or action with
respect to any Asset, the Trustee on behalf of the Issuer shall notify the
Collateral Manager of any Asset that is subject to a tender offer, voluntary
redemption, exchange offer, conversion or other similar action (an “Offer”) or
such request.  Unless the Notes have been accelerated following an Event of
Default, the Collateral Manager may, by Issuer Order, direct (x) the Trustee to
accept or participate in or decline or refuse to participate in such Offer and,
in the case of acceptance or participation, to release from the lien of this
Indenture such Asset in accordance with the terms of the Offer against receipt
of payment therefor, or (y) the Issuer or the Trustee to agree to or otherwise
act with respect to such consent, direction, waiver, amendment, modification or
action; provided that in the absence of any such direction, the Trustee shall
not respond or react to such Offer or request.

 
153

--------------------------------------------------------------------------------

 

(d)         As provided in Section 10.2(a), the Trustee shall deposit any
proceeds received by it from the disposition or replacement of an Asset in the
applicable subaccount of the Collection Account, unless simultaneously applied
to the purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article X and
Article XII.
 
(e)         The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Secured Notes Outstanding and all obligations of the Issuer
hereunder have been satisfied, release any remaining Assets from the lien of
this Indenture.
 
(f)         Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.8(a), (b) or (c) shall be released from the lien of this
Indenture.
 
(g)        Any amounts paid from the Payment Account to the Holders of the
Subordinated Notes or the Issuer in accordance with the Priority of Payments
(other than Reinvestment Amounts reinvested by the Issuer) shall be released
from the lien of this Indenture.
 
Section 10.9      Reports by Independent Accountants.  (a) At the Closing Date,
the Issuer shall appoint one or more firms of Independent certified public
accountants of recognized international reputation for purposes of reviewing and
delivering the reports or certificates of such accountants required by this
Indenture, which may be the firm of Independent certified public accountants
that performs accounting services for the Issuer or the Collateral Manager.  The
Issuer may remove any firm of Independent certified public accountants at any
time without the consent of any Holder of Notes.  Upon any resignation by such
firm or removal of such firm by the Issuer, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall promptly appoint by Issuer Order
delivered to the Trustee and each Rating Agency a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
international reputation, which may be a firm of Independent certified public
accountants that performs accounting services for the Issuer or the Collateral
Manager.  If the Issuer shall fail to appoint a successor to a firm of
Independent certified public accountants which has resigned within 30 days after
such resignation, the Issuer shall promptly notify the Trustee of such failure
in writing.  If the Issuer shall not have appointed a successor within ten days
thereafter, the Trustee shall promptly notify the Collateral Manager, who shall
appoint a successor firm of Independent certified public accountants of
recognized international reputation.  The fees of such Independent certified
public accountants and its successor shall be payable by the Issuer.  In the
event such firm requires the Trustee to agree to the procedures performed by
such firm, the Issuer hereby directs the Trustee to so agree; it being
understood and agreed that the Trustee will deliver such letter of agreement in
conclusive reliance on the foregoing direction of the Issuer, and the Trustee
shall make no inquiry or investigation as to, and shall have no obligation in
respect of, the sufficiency, validity or correctness of such procedures.
 
(b)        On or before the date which is 30 days after the Payment Date
occurring in July of each year commencing in 2011, the Issuer shall cause to be
delivered to the Trustee, the Collateral Manager, each Holder of the Notes upon
written request therefor and each Rating Agency a statement from a firm of
Independent certified public accountants for each Distribution Report occurring
in January and July of each year (i) indicating that the calculations within
those Distribution Reports (excluding the S&P CDO Monitor Test) have been
performed in accordance with the applicable provisions of this Indenture and
(ii) listing the Aggregate Principal Balance of the Assets and the Aggregate
Principal Balance of the Collateral Obligations securing the Secured Notes as of
the relevant Determination Dates; provided that in the event of a conflict
between such firm of Independent certified public accountants and the Issuer
with respect to any matter in this Section 10.9, the determination by such firm
of Independent public accountants shall be conclusive.

 
154

--------------------------------------------------------------------------------

 

(c)         Upon the written request of the Trustee, or any Holder of a
Subordinated Note, the Issuer will cause the firm of Independent certified
public accountants appointed pursuant to Section 10.9(a) to provide any Holder
of Subordinated Notes with all of the information required to be provided by the
Issuer or pursuant to Section 7.17 or assist the Issuer in the preparation
thereof.
 
Section 10.10   Reports to Rating Agencies and Additional Recipients.  In
addition to the information and reports specifically required to be provided to
each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide each Rating Agency with all information or reports delivered to the
Trustee hereunder, and such additional information as either Rating Agency may
from time to time reasonably request (including notification to Moody’s and S&P
of any modification of any loan document relating to a DIP Collateral Obligation
or any release of collateral thereunder not permitted by such loan documentation
and notification to S&P and Moody’s of any Specified Amendment, which notice to
S&P and Moody’s shall include (x) a copy of such Specified Amendment, (y) a
brief summary of its purpose and (z) which criteria under the definition of
“Collateral Obligation” are no longer satisfied with respect to such Collateral
Obligation after giving effect to the Specified Amendment, if any); provided,
that any notification to Moody’s regarding a Specified Amendment shall be
delivered to GMOCreditEstimatesAmericas@moodys.com.  Moody’s may, at its option,
re-determine the credit estimate of any such Collateral Obligation which is
subject to a Specified Amendment. Within 10 Business Days after the Effective
Date, together with each Monthly Report and on each Payment Date, the Issuer
shall provide to S&P, via e-mail in accordance with Section 14.3(a), a Microsoft
Excel file of the Excel Default Model Input File and, with respect to each
Collateral Obligation, the name of each obligor or issuer thereof, the CUSIP
number thereof (if applicable) and the Priority Category (as specified in the
definition of “Weighted Average S&P Recovery Rate”). The Issuer (or the
Collateral Manager on behalf of the Issuer) shall deliver to
GMOCreditEstimatesAmericas@moodys.com the following: (i) updated RiskCalc input
and output files within five Business Days of delivery of the Monthly Report (or
upon request by Moody’s) and (ii) in connection with each Monthly Report, a file
containing the current RiskCalc estimates, the rating date and rating for
applicable Collateral Obligations. In addition, the Issuer (or the Collateral
Manager on behalf of the Issuer) shall provide to Moody’s a report on the 16th
day of each month (or if such day is not a Business Day, the next succeeding
Business Day), commencing with the Closing Date, indicating the status of the
Closing Date Participation Interests and whether or not each such Closing Date
Participation Interest has been converted into a full assignment (or repurchased
by the Originator pursuant to the Master Loan Sale Agreement, if applicable)
until such time that all Closing Date Participation Interests have been
converted into full assignments or repurchased by the Originator pursuant to the
Master Loan Sale Agreement, as applicable.

 
155

--------------------------------------------------------------------------------

 

Section 10.11   Procedures Relating to the Establishment of Accounts Controlled
by the Trustee.  Notwithstanding anything else contained herein, the Trustee
agrees that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, shall cause
the Bank to comply with the provisions of such securities account control
agreement.  The Trustee shall have the right to open such subaccounts of any
such account as it deems necessary or appropriate for convenience of
administration.
 
Section 10.12    Section 3(c)(7) Procedures.  For so long as any Notes are
Outstanding, the Issuer shall do the following:
 
(a)         Notification. Each Monthly Report sent or caused to be sent by the
Issuer to the Noteholders will include a notice to the following effect:
 
“The Investment Company Act of 1940, as amended (the “1940 Act”), requires that
all holders of the outstanding securities of the Issuer be “Qualified
Purchasers” (“Qualified Purchasers”) as defined in Section 2(a)(51)(A) of the
1940 Act and related rules.  Under the rules, the Issuer must have a “reasonable
belief” that all holders of its outstanding securities, including transferees,
are Qualified Purchasers.  Consequently, all sales and resales of the Notes must
be made solely to purchasers that are Qualified Purchasers.  Each purchaser of a
Note will be deemed to represent at the time of purchase that: (i) the purchaser
is a Qualified Purchaser who is (x) an Institutional Accredited Investor (“IAI”)
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
of 1933, as amended (the “Securities Act”), (y) a qualified institutional buyer
as defined in Rule 144A under the Securities Act (“QIB”) or (z) in the case of
Secured Notes only, not a “U.S. person” as defined in Regulation S and is
acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from registration provided by Regulation S; (ii) the
purchaser is acting for its own account or the account of another Qualified
Purchaser who is a QIB, IAI or, in the case of the Secured Notes only, not a
U.S. Person (as defined in Regulation S) (as applicable); (iii) the purchaser is
not formed for the purpose of investing in Issuer; (iv) the purchaser, and each
account for which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified in the Indenture; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees.  The Notes may only be transferred
to another Qualified Purchaser who is also a QIB, IAI or, in the case of the
Secured Notes only, not a U.S. Person (as defined in Regulation S) (as
applicable) and all subsequent transferees are deemed to have made
representations (i) through (vi) above.”
 
“The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent.”

 
156

--------------------------------------------------------------------------------

 

“The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Issuer determines that any holder of, or beneficial owner
of an interest in a Note who is determined not to have been a Qualified
Purchaser at the time of acquisition of such Note or beneficial interest
therein, the Issuer may require, by notice to such Holder or beneficial owner,
that such Holder or beneficial owner sell all of its right, title and interest
to such Note (or any interest therein) to a Person that is a Qualified Purchaser
that is either (x) solely in the case of the Secured Notes, not a “U.S. person”
(as defined in Regulation S) or (y) an IAI or a QIB (as applicable), with such
sale to be effected within 30 days after notice of such sale requirement is
given.  If such holder or beneficial owner fails to effect the transfer required
within such 30-day period, (i) upon direction from the Collateral Manager or the
Issuer, the Trustee, on behalf of and at the expense of the Issuer, shall and is
hereby irrevocably authorized by such holder or beneficial owner, to cause its
Note or beneficial interest therein to be transferred in a commercially
reasonable sale (conducted by the Trustee in accordance with Article 9 of the
Uniform Commercial Code as in effect in the State of New York as applied to
securities that are sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Trustee, the Issuer and the Collateral
Manager, in connection with such transfer, that such Person is a Qualified
Purchaser who is either (x) solely in the case of the Secured Notes, not a “U.S.
person” (as defined in Regulation S) or (y) an IAI or a QIB (as applicable) and
(ii) pending such transfer, no further payments will be made in respect of such
Rule 144A Note or beneficial interest therein held by such holder or beneficial
owner.”
 
(b)         DTC Actions.  The Issuer will direct DTC to take the following steps
in connection with the Global Secured Notes:
 
(i)         The Issuer will direct DTC to include the marker “3c7” in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Secured Notes in order to indicate that sales are limited to
Qualified Purchasers.
 
(ii)        The Issuer will direct DTC to cause each physical deliver order
ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor.  The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
“3c7” indicator and a related user manual for participants.  Such user manual
will contain a description of the relevant restrictions imposed by Section
3(c)(7).
 
(iii)       On or prior to the Closing Date, the Issuer will instruct DTC to
send a Section 3(c)(7) Notice to all DTC participants in connection with the
offering of the Global Secured Notes.
 
(iv)       In addition to the obligations of the Registrar set forth in Section
2.5, the Issuer will from time to time (upon the request of the Trustee) make a
request to DTC to deliver to the Issuer a list of all DTC participants holding
an interest in the Global Secured Notes.
 
(v)        The Issuer will cause each CUSIP number obtained for a Global Note to
have a fixed field containing “3c7” and “144A” indicators, as applicable,
attached to such CUSIP number.

 
157

--------------------------------------------------------------------------------

 

(c)         Bloomberg Screens, Etc.  The Issuer will from time to time request
all third-party vendors to include on screens maintained by such vendors
appropriate legends regarding Rule 144A and Section 3(c)(7) under the 1940 Act
restrictions on the Global Secured Notes.  Without limiting the foregoing, the
Initial Purchaser will request that each third-party vendor include the
following legends on each screen containing information about the Notes:
 
(i)          Bloomberg
 
(A)        “Iss’d Under 144A/3c7”, to be stated in the “Note Box” on the bottom
of the “Security Display” page describing the Global Secured Notes;
 
(B)        a flashing red indicator stating “See Other Available Information”
located on the “Security Display” page;
 
(C)        a link to an “Additional Security Information” page on such indicator
stating that the Global Secured Notes are being offered in reliance on the
exception from registration under Rule 144A of the Securities Act of 1933 to
Persons that are both (i) “Qualified Institutional Buyers” as defined in Rule
144A under the Securities Act and (ii) “Qualified Purchasers” as defined under
Section 2(a)(51) of the 1940 Act, as amended; and
 
(D)        a statement on the “Disclaimer” page for the Global Secured Notes
that the Notes will not be and have not been registered under the Securities Act
of 1933, as amended, that the Issuer has not been registered under the 1940 Act,
as amended, and that the Global Secured Notes may only be offered or sold in
accordance with Section 3(c)(7) of the 1940 Act, as amended.
 
(ii)          Reuters.
 
(A)        a “144A – 3c7” notation included in the security name field at the
top of the Reuters Instrument Code screen;
 
(B)        a “144A3c7Disclaimer” indicator appearing on the right side of the
Reuters Instrument Code screen; and
 
(C)        a link from such “144A3c7Disclaimer” indicator to a disclaimer screen
containing the following language:  “These Notes may be sold or transferred only
to Persons who are both (i) Qualified Institutional Buyers, as defined in Rule
144A under the Securities Act, and (ii) Qualified Purchasers, as defined under
Section 3(c)(7) under the U.S. Investment Company Act of 1940.”
 
ARTICLE XI


APPLICATION OF MONIES


Section 11.1      Disbursements of Monies from Payment Account.  (a)
Notwithstanding any other provision herein, but subject to the other
sub-Sections of this Section 11.1 and to Section 13.1, on each Payment Date, the
Trustee shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 10.2 in accordance with the following
priorities (the “Priority of Payments”); provided that, unless an Enforcement
Event has occurred and is continuing, (x) amounts transferred from the Interest
Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 
158

--------------------------------------------------------------------------------

 

(i)          On each Payment Date, unless an Enforcement Event has occurred and
is continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or if such
Determination Date is not a Business Day, the next succeeding Business Day) and
that are transferred into the Payment Account, shall be applied in the following
order of priority:
 
(A)        (1) first, to the payment of taxes and governmental fees owing by the
Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap (except as otherwise expressly provided in
connection with any Optional Redemption or Tax Redemption);
 
(B)        to the payment to the Collateral Manager of (i) any accrued and
unpaid Collateral Management Fee due on such Payment Date (including any
interest accrued on any Collateral Management Fee Shortfall Amount) minus the
amount of any Current Deferred Management Fee, if any, and (ii) any Cumulative
Deferred Management Fee requested to be paid at the option of the Collateral
Manager; provided that to the extent Interest Proceeds are needed to satisfy
either of the Coverage Tests, such Interest Proceeds shall not be used to pay
such portion of the Cumulative Deferred Management Fee requested to be paid
pursuant to this subclause (ii);
 
(C)        to the payment of accrued and unpaid interest on the Class A Notes;
 
(D)        to the payment of accrued and unpaid interest on the Class B Notes;
 
(E)         if either Coverage Test (except, in the case of the Interest
Coverage Test, if such Payment Date is the first Payment Date after the Closing
Date) is not satisfied on the related Determination Date, to make payments in
accordance with the Note Payment Sequence to the extent necessary to cause all
Coverage Tests that are applicable on such Payment Date to be satisfied on a pro
forma basis after giving effect to all payments pursuant to this clause (E);
 
(F)         during the Reinvestment Period, if the Interest Diversion Test is
not satisfied on the related Determination Date, to the Collection Account as
Principal Proceeds for the purchase of additional Collateral Obligations, an
amount equal to the Required Interest Diversion Amount;
 

 
159

--------------------------------------------------------------------------------

 

(G)         if, with respect to any Payment Date following the Effective Date,
either (x) Moody’s has not yet confirmed its Initial Rating of the Secured Notes
pursuant to Section 7.18(e) (unless the Issuer or the Collateral Manager has
provided a Passing Accountants’ Certificate to Moody’s) or (y) S&P has not yet
confirmed satisfaction of the S&P Rating Condition pursuant to Section 7.18(e),
amounts available for distribution pursuant to this clause (G) shall be used for
application in accordance with the Note Payment Sequence on such Payment Date in
an amount sufficient to satisfy the Moody’s Rating Condition and/or the S&P
Rating Condition, as applicable;
 
(H)        to the payment (in the same manner and order of priority stated
therein) of any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein; and
 
(I)          any remaining Interest Proceeds to be paid to the Issuer (other
than, during the Reinvestment Period, to the extent the Issuer has directed that
Reinvestment Amounts be deposited on such Payment Date into the Principal
Collection Subaccount subject to the provisions of Section 11.1(e)).
 
(ii)         On each Payment Date, unless an Enforcement Event has occurred and
is continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date (or if such Determination
Date is not a Business Day, the next succeeding Business Day) and that are
transferred to the Payment Account (which will not include (i) amounts required
to meet funding requirements with respect to Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations that are deposited in the
Revolver Funding Account or (ii) during the Reinvestment Period, Principal
Proceeds that have previously been reinvested in Collateral Obligations or
Principal Proceeds which the Issuer has entered into any commitment to reinvest
in Collateral Obligations) shall be applied in the following order of priority:
 
(A)        to pay the amounts referred to in clauses (A) through (D) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;
 
(B)        to pay the amounts referred to in clause (E) of
Section 11.1(a)(i) but only to the extent not paid in full thereunder and to the
extent necessary to cause the Coverage Tests that are applicable on such Payment
Date with respect to the Secured Notes to be met as of the related Determination
Date on a pro forma basis after giving effect to any payments made through this
clause (B);
 
(C)        with respect to any Payment Date following the Effective Date, if
after the application of Interest Proceeds pursuant to clause (G) of
Section 11.1(a)(i) either (x) Moody’s has not yet confirmed its Initial Rating
of the Secured Notes pursuant to Section 7.18(e) (unless the Issuer or the
Collateral Manager has provided a Passing Accountants’ Certificate to Moody’s)
or (y) S&P has not yet confirmed satisfaction of the S&P Rating Condition
pursuant to Section 7.18(e), amounts available for distribution pursuant to this
clause (C) shall be used for application in accordance the Note Payment Sequence
on such Payment Date in an amount sufficient to satisfy the Moody’s Rating
Condition and/or the S&P Rating Condition, as applicable;

 
160

--------------------------------------------------------------------------------

 

(D)        (1) if such Payment Date is a Redemption Date, to make payments in
accordance with the Note Payment Sequence, and (2) on any other Payment Date, to
make payments in the amount of the Special Redemption Amount, if any, at the
election of the Collateral Manager, in accordance with the Note Payment
Sequence;
 
(E)         during the Reinvestment Period, to the Collection Account as
Principal Proceeds to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations;
 
(F)         after the Reinvestment Period, to make payments in accordance with
the Note Payment Sequence;
 
(G)        after the Reinvestment Period, to pay the amounts referred to in
clause (H) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein);
 
(H)        after the Reinvestment Period, to pay any Cumulative Deferred
Management Fee to the extent not already paid;
 
(I)          to the payment to the Holders of the Subordinated Notes until the
aggregate principal amount of the Subordinated Notes is reduced to zero;
 
(J)         to the payment to the Issuer any Reinvestment Amounts accrued and
not previously paid pursuant to this clause (J);  and
 
(K)        any remaining proceeds to be paid to the Issuer.
 
On the Stated Maturity of the Notes, the Trustee shall pay the net proceeds from
the liquidation of the Assets and all available Cash, but only after the payment
of (or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority stated in the definition thereof), Aggregate
Collateral Management Fees, and interest and principal on the Secured Notes, to
the Holders of the Subordinated Notes in final payment of such Subordinated
Notes (such payments to be made in accordance with the priority set forth in
Section 11.1(a)(iii)).
 
(iii)        Notwithstanding the provisions of the foregoing Sections
11.1(a)(i) and 11.1(a)(ii) (other than the last paragraph thereof), if the
maturity of the Notes has been accelerated following an Event of Default and has
not been rescinded in accordance with the terms herein (an “Enforcement Event”),
pursuant to Section 5.7, proceeds in respect of the Assets will be applied on a
Payment Date in the following order of priority:
 
(A)        (1) first, to the payment of taxes and governmental fees owing by the
Issuer, if any, and (2) second, to the payment of the accrued and unpaid
Administrative Expenses, in the priority stated in the definition thereof, up to
the Administrative Expense Cap;

 
161

--------------------------------------------------------------------------------

 

(B)        to the payment of the Aggregate Collateral Management Fee due and
payable (including any accrued and unpaid interest thereon) to the Collateral
Manager until such amount has been paid in full, other than any Cumulative
Deferred Management Fee to the extent not already paid;
 
(C)        to the payment of accrued and unpaid interest on the Class A Notes;
 
(D)        to the payment of principal of the Class A Notes, until the Class A
Notes have been paid in full;
 
(E)         to the payment of accrued and unpaid interest on the Class B Notes;
 
(F)         to the payment of principal of the Class B Notes, until the Class B
Notes have been paid in full;
 
(G)        to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;
 
(H)        any Cumulative Deferred Management Fee to the extent not already
paid;
 
(I)          to the payment to the Holders of the Subordinated Notes until the
aggregate principal amount of the Subordinated Notes is reduced to zero;
 
(J)         to the payment to the Issuer of any Reinvestment Amounts accrued and
not previously paid pursuant to this clause (J) or pursuant to clause (J) of
Section 11.1(a)(ii); and
 
(K)        to pay the balance to the Issuer.
 
If any declaration of acceleration has been rescinded in accordance with the
provisions herein, proceeds in respect of the Assets will be applied in
accordance with the Section 11.1(a)(i) or (ii), as applicable.
 
(b)         If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.
 
(c)         In connection with the application of funds to pay Administrative
Expenses of the Issuer in accordance with Section 11.1(a)(i),
Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee shall remit such
funds, to the extent available (and subject to the order of priority set forth
in the definition of “Administrative Expenses”), as directed and designated in
an Issuer Order (which may be in the form of standing instructions, including
standing instructions to pay Administrative Expenses in such amounts and to such
entities as indicated in the Distribution Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to each
Payment Date.

 
162

--------------------------------------------------------------------------------

 

(d)         The Collateral Manager may, in its sole discretion, elect to
irrevocably waive payment of any or all of any Collateral Management Fee
otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator and the Trustee no later than the Determination Date immediately
prior to such Payment Date in accordance with the terms of Section 8(c) of the
Collateral Management Agreement. Any such Collateral Management Fee, once
waived, shall not thereafter become due and payable and any claim of the
Collateral Manager therein shall be extinguished.
 
(e)         During the Reinvestment Period, at the written direction of the
Issuer to the Trustee (with a copy to the Collateral Administrator) in
substantially the form of Exhibit E, but without the consent or action of any
other Person, all or a specified portion of amounts that would otherwise be
distributed on a Payment Date to the Issuer pursuant to clause (I) of Section
11.1(a)(i) will instead be deposited by the Trustee in the Principal Collection
Subaccount, and such deposit shall be deemed to constitute payment of such
amounts for purposes of all distributions from the Payment Account to be made on
such Payment Date.  Any such direction of the Issuer shall specify the
percentage of the amount that the Issuer is entitled to receive on the
applicable Payment Date in respect of distributions pursuant to clause (I) of
Section 11.1(a)(i) that the Issuer wishes the Trustee to deposit in the
Principal Collection Subaccount, and shall be given to the Trustee in writing
(with a copy to the Collateral Administrator) not later than two Business Days
prior to the applicable Payment Date.  Reinvestment Amounts will be paid to the
Issuer on the subsequent Payment Date, without interest thereon, solely to the
extent that Principal Proceeds are available therefor as provided in Section
11.1(a)(ii) or that proceeds in respect of the Assets are available therefor as
provided in Section 11.1(a)(iii) as applicable.
 
ARTICLE XII


SALE OF COLLATERAL OBLIGATIONS;
PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS


Section 12.1      Sales of Collateral Obligations.  Subject to the satisfaction
of the conditions specified in Section 12.4, the Collateral Manager on behalf of
the Issuer may (except as otherwise specified in this Section 12.1) direct the
Trustee to sell and the Trustee shall sell on behalf of the Issuer in the manner
directed by the Collateral Manager any Collateral Obligation or Equity Security
if, as certified by the Collateral Manager, such sale meets the requirements of
any one of paragraphs (a) through (h) of this Section 12.1 (subject in each case
to any applicable requirement of disposition under Section 12.1(h) and provided
that if an Event of Default has occurred and is continuing, the Collateral
Manager may not direct the Trustee to sell any Collateral Obligation or Equity
Security pursuant to Section 12.1(e), Section 12.1(f) or Section 12.1(g)).  For
purposes of this Section 12.1, the Sale Proceeds of a Collateral Obligation sold
by the Issuer shall include any Principal Financed Accrued Interest received in
respect of such sale.
 
(a)         Credit Risk Obligations.  The Collateral Manager may direct the
Trustee to sell any Credit Risk Obligation at any time without restriction.

 
163

--------------------------------------------------------------------------------

 

(b)         Credit Improved Obligations.  The Collateral Manager may direct the
Trustee to sell any Credit Improved Obligation either:
 
(i)        at any time if (A) the Sale Proceeds from such sale are at least
equal to the outstanding principal balance (or, in the case of any Discount
Obligation, the purchase price, excluding accrued interest expressed as a
percentage of par and multiplied by the outstanding principal balance thereof)
of such Credit Improved Obligation or (B) after giving effect to such sale, the
Adjusted Collateral Principal Amount (excluding the Collateral Obligation being
sold but including, without duplication, the anticipated net proceeds of such
sale) will be greater than the Reinvestment Target Par Balance; or
 
(ii)       solely during the Reinvestment Period, if the Collateral Manager
reasonably believes prior to such sale that either (A) after giving effect to
such sale and subsequent reinvestment, the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) will be greater than the Reinvestment Target
Par Balance, or (B) it will be able to enter into binding commitments to
reinvest all or a portion of the proceeds of such sale, in compliance with the
Investment Criteria, in one or more additional Collateral Obligations with an
aggregate outstanding principal balance at least equal to the outstanding
principal balance (or, in the case of any Discount Obligation, the purchase
price, excluding accrued interest expressed as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Credit Improved
Obligation within 20 Business Days of such sale.
 
(c)         Defaulted Obligations.  The Collateral Manager may direct the
Trustee to sell any Defaulted Obligation at any time without restriction.  With
respect to each Defaulted Obligation that has not been sold or terminated within
three years after becoming a Defaulted Obligation, the Market Value, Principal
Balance and outstanding principal balance of such Defaulted Obligation shall be
deemed to be zero.
 
(d)         Equity Securities.  The Collateral Manager may direct the Trustee to
sell any Equity Security at any time without restriction, and shall use its
commercially reasonable efforts to effect the sale of any Equity Security,
regardless of price (except that any sale to an Affiliate shall be made at fair
market value in accordance with applicable law); provided that any such sale of
an Equity Security to an Affiliate is to be evidenced by a certificate of a
Responsible Officer of the Collateral Manager delivered to the Trustee
describing the Equity Securities, the sales price thereof and certifying that
such sale price is the fair market value of such Equity Securities:
 
(i)        within three years after receipt, if such Equity Security is (A)
received upon the conversion of a Defaulted Obligation, or (B) received in an
exchange initiated by the Obligor to avoid bankruptcy; and
 
(ii)       within 45 days after receipt, if such Equity Security constitutes
Margin Stock, unless such sale is prohibited by applicable law, in which case
such Equity Security shall be sold as soon as such sale is permitted by
applicable law.

 
164

--------------------------------------------------------------------------------

 

(e)         Optional Redemption.  After the Issuer has notified the Trustee of
an Optional Redemption of the Notes in accordance with Section 9.2, if necessary
to effect such Optional Redemption, the Collateral Manager shall direct the
Trustee to sell (which sale may be through participation or other
arrangement) all or a portion of the Collateral Obligations if the requirements
of Article IX (including the certification requirements of Section 9.4(e)(ii),
if applicable) are satisfied.  If any such sale is made through participations,
the Issuer shall use reasonable efforts to cause such participations to be
converted to assignments within six months after the sale.
 
(f)         Tax Redemption. After a Majority of an Affected Class or a Majority
of the Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Issuer (or the Collateral Manager on its behalf),
if necessary to effect such Tax Redemption, may at any time effect the sale
(which sale may be through participation or other arrangement) of all or a
portion of the Collateral Obligations if the requirements of Article IX
(including the certification requirements of Section 9.4(e)(ii), if
applicable) are satisfied.  If any such sale is made through participations, the
Issuer shall use reasonable efforts to cause such participations to be converted
to assignments within six months after the sale.
 
(g)        Discretionary Sales.  During the Reinvestment Period, the Collateral
Manager may direct the Trustee to sell any Collateral Obligation at any time
other than during a Restricted Trading Period if (i) (A) after giving effect to
such sale, the Aggregate Principal Balance of all Collateral Obligations sold as
described in this Section 12.1(g) during the preceding period of 12 calendar
months (or, for the first 12 calendar months after the Closing Date, during the
period commencing on the Closing Date) is not greater than 25% of the Collateral
Principal Amount as of the first day of such 12 calendar month period (or as of
the Closing Date, as the case may be), it being understood that the foregoing
limitation shall not apply to any optional or mandatory substitutions or
repurchases effected pursuant to the Master Loan Sale Agreement and Section
12.3; and (B) if such Collateral Obligation is to be sold to an Affiliate of the
Collateral Manager or the Issuer, the Collateral Manager obtains either (x) bids
for such Collateral Obligation from three unaffiliated loan market participants
(or, if the Collateral Manager is unable to obtain bids from three such
participants, then such lesser number of unaffiliated loan market participants
from which the Collateral Manager can obtain bids using efforts consistent with
the Collateral Manager Standard), or (y) if the Collateral Manager is unable to
obtain any bids for such Collateral Obligation from an unaffiliated loan market
participant, a Valuation of the Collateral Obligation (the highest bid provided
by an unaffiliated loan market participant described in clause (x) or the fair
market value established by the Valuation described in this clause (y) (the
“Applicable Qualified Valuation”), and such Affiliate acquires such Collateral
Obligation for a price equal to the price established by such Applicable
Qualified Valuation; and (ii) either:
 
(A)        solely during the Reinvestment Period, the Collateral Manager
reasonably believes prior to such sale that it will be able to enter into
binding commitments to reinvest all or a portion of the proceeds of such sale,
in compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an aggregate outstanding principal balance at least equal to
the outstanding principal balance (or, in the case of any Discount Obligation,
the purchase price, excluding accrued interest expressed as a percentage of par
and multiplied by the outstanding principal balance thereof) of such Collateral
Obligation within 30 days after such sale; or

 
165

--------------------------------------------------------------------------------

 

(B)        after giving effect to such sale, the Adjusted Collateral Principal
Amount (excluding the Collateral Obligation being sold but including, without
duplication, the anticipated net proceeds of such sale) will be greater than the
Reinvestment Target Par Balance.
 
(h)         Mandatory Sales.  The Collateral Manager on behalf of the Issuer
shall use its commercially reasonable efforts to effect the sale (regardless of
price) of any Collateral Obligation that (i) no longer meets the criteria
described in clause (vii) of the definition of “Collateral Obligation”, within
18 months after the failure of such Collateral Obligation to meet any such
criteria and (ii) no longer meets the criteria described in clause (vi) of the
definition of “Collateral Obligation” within 45 days after the failure of such
Collateral Obligation to meet either such criteria.
 
Section 12.2      Purchase of Additional Collateral Obligations.  On any date
during the Reinvestment Period, the Collateral Manager on behalf of the Issuer
may, subject to the other requirements in the Indenture, direct the Trustee to
invest Principal Proceeds, proceeds of additional Subordinated Notes issued
pursuant to Section 2.13 and 3.2, Reinvestment Amounts, amounts on deposit in
the Ramp-Up Account and Principal Financed Accrued Interest, and the Trustee
shall invest such Principal Proceeds and other amounts in accordance with such
direction.  After the Reinvestment Period, the Collateral Manager shall not
direct the Trustee to invest any amounts on behalf of the Issuer; provided that
in accordance with Section 12.2(c), Cash on deposit in any Account (other than
the Payment Account) may be invested in Eligible Investments following the
Reinvestment Period. Any acquisition of any Collateral Obligation shall satisfy
the Portfolio Acquisition and Disposition Requirements.
 
(a)         Investment Criteria.  No obligation may be purchased by the Issuer
unless each of the following conditions is satisfied as of the date the
Collateral Manager commits on behalf of the Issuer to make such purchase, in
each case as determined by the Collateral Manager after giving effect to such
purchase and all other sales or purchases previously or simultaneously committed
to; provided that the conditions set forth in clauses (iii) and (iv) below need
only be satisfied with respect to purchases of Collateral Obligations occurring
on or after the Effective Date (the “Investment Criteria”):
 
(i)        such obligation is a Collateral Obligation;
 
(ii)       if the commitment to make such purchase occurs on or after the
Effective Date (or, in the case of the Interest Coverage Test, on or after the
Determination Date occurring immediately prior to the second Payment Date), each
Coverage Test will be satisfied, or if not satisfied, such Coverage Test will be
maintained or improved;

 
166

--------------------------------------------------------------------------------

 

(iii)      (A) in the case of an additional Collateral Obligation purchased with
the proceeds from the sale of a Credit Risk Obligation or a Defaulted
Obligation, either (1) the aggregate outstanding principal balance of all
additional Collateral Obligations purchased with the proceeds from such sale
will at least equal the Sale Proceeds from such sale, (2) the aggregate
outstanding principal balance of the Collateral Obligations will be maintained
or increased (when compared to the aggregate outstanding principal balance of
the Collateral Obligations immediately prior to such sale) or (3) the Adjusted
Collateral Principal Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) will be greater than the
Reinvestment Target Par Balance and (B) in the case of any other purchase of
additional Collateral Obligations purchased with the proceeds from the sale of a
Collateral Obligation, either (1) the aggregate outstanding principal balance of
the Collateral Obligations will be maintained or increased (when compared to the
aggregate outstanding principal balance of the Collateral Obligations
immediately prior to such sale) or (2) the Adjusted Collateral Principal Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) will be greater than the Reinvestment Target
Par Balance;
 
(iv)     either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation or a Defaulted Obligation, the S&P CDO Monitor Test)
will be satisfied or (B) if any such requirement or test was not satisfied
immediately prior to such investment, such requirement or test will be
maintained or improved after giving effect to the investment; and
 
(v)      the date on which the Issuer (or the Collateral Manager on its behalf)
commits to purchase such Collateral Obligation occurs during the Reinvestment
Period.
 
(b)         Trading Plan Period.  For purposes of calculating compliance with
the Investment Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed investment (whether a single Collateral Obligation or a
group of Collateral Obligations) identified by the Collateral Manager as such at
the time when compliance with the Investment Criteria is required to be
calculated (a “Trading Plan”) may be evaluated after giving effect to all sales
and reinvestments proposed to be entered into within the three Business Days
following the date of determination of such compliance (such period, the
“Trading Plan Period”); provided that (w) no Trading Plan may result in the
purchase of Collateral Obligations having an Aggregate Principal Balance that
exceeds 5% of the Collateral Principal Amount as of the first day of the Trading
Plan Period, (x) no Trading Plan Period may include a Payment Date, (y) no more
than one Trading Plan may be in effect at any time during a Trading Plan Period
and (z) if the Investment Criteria are satisfied prospectively after giving
effect to a Trading Plan but are not satisfied upon the expiry of the related
Trading Plan Period, the Investment Criteria shall not at any time thereafter be
evaluated by giving effect to a Trading Plan.
 
(c)         Certification by Collateral Manager.  Not later than the Cut-Off
Date for any Collateral Obligation purchased in accordance with this
Section 12.2, the Collateral Manager shall deliver by e-mail or other electronic
transmission to the Trustee and the Collateral Administrator an Officer’s
certificate of the Collateral Manager certifying that such purchase complies
with this Section 12.2 and Section 12.4.

 
167

--------------------------------------------------------------------------------

 

(d)         Investment in Eligible Investments.  Cash on deposit in any Account
(other than the Payment Account) may be invested at any time in Eligible
Investments in accordance with Article X.
 
Section 12.3      Optional Repurchase or Substitution of Collateral
Obligations.  
 
(a)         Optional Substitutions.
 
(i)         With respect to any Collateral Obligation as to which a Substitution
Event has occurred, subject to the limitations set forth in this Section 12.3,
the Originator may (but shall not be obligated to) either (x) convey to the
Depositor and cause the Depositor to contemporaneously convey to the Issuer one
or more Collateral Obligations in exchange for such Collateral Obligation or (y)
deposit into the Principal Collection Subaccount the Transfer Deposit Amount
with respect to such Collateral Obligation and then, prior to the expiration of
the Substitution Period, convey to the Depositor and cause the Depositor to
convey to the Issuer one or more Collateral Obligations in exchange for the
funds so deposited or a portion thereof.
 
(ii)        Any substitution pursuant to this Section 12.3(a) shall be initiated
by delivery of written notice in the form of Exhibit I hereto (a “Notice of
Substitution”) by the Originator to the Trustee, the Depositor, the Issuer and
the Collateral Manager that the Originator intends to substitute a Collateral
Obligation pursuant to this Section 12.3(a) and shall be completed prior to the
earliest of: (x) the expiration of 90 days after delivery of such notice; (y)
delivery of written notice to the Trustee from the Originator stating that the
Originator does not intend to convey any additional Substitute Collateral
Obligations to the Issuer in exchange for any remaining amounts deposited in the
Principal Collection Subaccount under clause (a)(i)(y); or (z) in the case of a
Collateral Obligation which has become subject to a Specified Amendment, the
effective date set forth in such Specified Amendment (such period described in
clause (ii)(x), (y) or (z), as applicable, being the “Substitution Period”).
 
(iii)       Each Notice of Substitution shall specify the Collateral Obligation
to be substituted, the reasons for such substitution and the Transfer Deposit
Amount with respect to the Collateral Obligation.  On the last day of any
Substitution Period, any amounts previously deposited in accordance with clause
(a)(i)(y) above which relate to such Substitution Period that have not been
applied to purchase one or more Substitute Collateral Obligations or to fund the
Revolver Funding Account if necessary with respect thereto shall be deemed to
constitute Principal Proceeds; provided that prior to the expiration of the
related Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto. The price paid (or deemed paid in the
case of a contemporaneous conveyance of a Substitute Loan pursuant to Section
12.3(a)(i)(x)) by the Issuer for any Substitute Collateral Obligation shall be
an amount equal to the value thereof, as determined by the board of directors of
the Originator in accordance with the 1940 Act (but in no event less than the
fair market value thereof). To the extent any cash or other property received by
the Issuer in connection with a Substitute Collateral Obligation exceeds the
fair market value thereof, such excess shall be deemed a capital contribution
from the Originator to the Depositor and from the Depositor to the Issuer.

 
168

--------------------------------------------------------------------------------

 
 

(iv)          The substitution of any Substitute Collateral Obligation will be
subject to the satisfaction of the Substitute Collateral Obligations
Qualification Conditions as of the related Cut-Off Date for each such Collateral
Obligation (after giving effect to such substitution).
 
(v)           Prior to any substitution of a Collateral Obligation, the
Collateral Manager must provide written notice thereof to Moody’s.  The
Collateral Manager on behalf of the Issuer will present each Substitute
Collateral Obligation proposed to be included in the Assets to Moody’s within 10
Business Days of the acquisition thereof so that Moody’s may provide a rating
and a recovery rate with respect to such Collateral Obligation; provided that
(a) such Collateral Obligation may become a part of the Assets prior to the
Collateral Manager’s presentment of the Collateral Obligation to Moody’s as
described herein, (b) the Collateral Manager’s failure to present a Collateral
Obligation to Moody’s as described herein shall not constitute an independent
breach of, or default under, any Transaction Document, and (c) the Collateral
Manager shall have no obligation to present a Substitute Collateral Obligation
to Moody’s if (1) a Moody’s Rating for such Collateral Obligation has been
determined by reference to Moody’s RiskCalc or (2) such Collateral Obligation
has a public rating from Moody’s.  The Collateral Manager and the Issuer hereby
agree that each substitution of Collateral Obligations will be undertaken in
accordance with the Portfolio Acquisition and Disposition Requirements.
 
(b)           Repurchases. In addition to the right to substitute for any
Collateral Obligations that become subject to a Substitution Event, the
Originator shall have the right, but not the obligation, to repurchase any such
Collateral Obligation subject to the Repurchase and Substitution Limit.  In the
event of such a repurchase, the Originator shall deposit in the Collection
Account an amount equal to the Transfer Deposit Amount for such Collateral
Obligation (or applicable portion thereof) as of the date of such repurchase.
The Issuer and, at the written direction of the Issuer, the Trustee shall
execute and deliver such instruments, consents or other documents and perform
all acts reasonably requested by the Collateral Manager in order to effect the
transfer and release of any of the Issuer’s interests in the Collateral
Obligations that are being repurchased. The Collateral Manager and the Issuer
hereby agree that each repurchase of Collateral Obligations will be undertaken
in accordance with the Portfolio Acquisition and Disposition Requirements.
 

 
169

--------------------------------------------------------------------------------

 

(c)           Substitution and Repurchase Limit. At all times, (i) the aggregate
principal balance of all Collateral Obligations that are Substitute Collateral
Obligations (excluding substitutions occurring as a result of a Substitution
Event pursuant to clause (v) of the definition thereof) plus (ii) the aggregate
Principal Balance related to all Collateral Obligations that have been
repurchased by the Originator pursuant to its right of optional repurchase or
substitution (other than a substitution occurring as a result of a Substitution
Event pursuant to clause (v) of the definition thereof) and not subsequently
applied to purchase a Substitute Collateral Obligation may not exceed an amount
equal to 15% of the Net Purchased Loan Balance; provided that clause (ii) above
shall not include (A) the principal balance related to any Collateral Obligation
that is repurchased by the Originator in connection with a proposed Specified
Amendment to such Collateral Obligation so long as (x) the Originator certifies
in writing to the Collateral Manager and the Trustee that such purchase is, in
the commercially reasonable business judgment of the Originator, necessary or
advisable in connection with the restructuring of such Collateral Obligation and
such restructuring is expected to result in a Specified Amendment to such
Collateral Obligation, and (y) the Collateral Manager certifies in writing to
the Trustee that the Collateral Manager either would not be permitted to or
would not elect to enter into such Specified Amendment pursuant to the
Collateral Manager Standard or any provision of the Indenture or the Collateral
Management Agreement or (B) the purchase price of any Collateral Obligations or,
for the avoidance of doubt, any Equity Securities sold by the Issuer to the
Originator as described in Section 12.1.  The foregoing provisions in this
paragraph constitute the “Repurchase and Substitution Limit”.
 
(d)           Third Party Beneficiaries.  The Issuer and the Trustee agree that
each of the Depositor and Originator shall be a third party beneficiary of this
Indenture solely for purposes of this Section 12.3, and shall be entitled to
rely upon and enforce such provisions of this Section 12.3 to the same extent as
if it were a party hereto.
 
Section 12.4      Conditions Applicable to All Sale and Purchase
Transactions.  (a) Any transaction effected under this Article XII or in
connection with the acquisition of any Asset shall be conducted on an arm’s
length basis and, if effected with an Affiliate, shall be sold at a price not
less than the fair market value thereof; provided that Assets sold to the
Originator in connection with its rights or obligations to repurchase or
substitute such Assets pursuant to the Master Loan Sale Agreement and Section
12.3 shall be sold or transferred at a price equal to the Transfer Deposit
Amount. To the extent the Transfer Deposit Amount exceeds the fair market value
of any such Asset, such excess amount shall be deemed to be a capital
contribution from the Originator or the Depositor and from the Depositor to the
Issuer; provided, further, that the Trustee shall have no responsibility to
oversee compliance with this clause (a) by the other parties.
 
(b)           Upon any acquisition of a Collateral Obligation pursuant to this
Article XII, all of the Issuer’s right, title and interest to the Asset or
Assets shall be Granted to the Trustee pursuant to this Indenture, such Asset or
Assets shall be Delivered to the Custodian, and, if applicable, the Custodian
shall receive such Asset or Assets.  The Trustee shall also receive, not later
than the Cut-Off Date, an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.1(viii); provided that such requirement shall
be satisfied, and such statements shall be deemed to have been made by the
Issuer, in respect of such acquisition by the delivery to the Trustee of a trade
ticket in respect thereof that is signed by a Responsible Officer of the
Collateral Manager.
 

 
170

--------------------------------------------------------------------------------

 

(c)           Notwithstanding anything contained in this Article XII or Article
V to the contrary, the Issuer shall have the right to effect any sale of any
Asset or purchase of any Collateral Obligation (1) in connection with the
exercise by the Originator of its repurchase and/or substitution rights or
obligations pursuant to and in accordance with the Master Loan Sale Agreement
(provided that no such optional repurchase or substitution rights may be
exercised by the Originator without the consent of 100% of the Aggregate
Outstanding Amount of each Class of Notes after an acceleration of the Notes
which has not been rescinded in accordance with the terms herein) or (2)
(x) that has been consented to by Noteholders evidencing at least (i) with
respect to purchases during the Reinvestment Period and sales during or after
the Reinvestment Period, 75% of the Aggregate Outstanding Amount of each Class
of Notes and (ii) with respect to purchases after the Reinvestment Period, 100%
of the Aggregate Outstanding Amount of each Class of Notes and (y) of which each
Rating Agency and the Trustee has been notified.
 
(d)           Any acquisition (whether by purchase or substitution) or
disposition of a Collateral Obligation shall satisfy the Portfolio Acquisition
and Disposition Requirements.
 
(e)           The purchase price paid by the Issuer for any Collateral
Obligation acquired by the Issuer (i) from the Originator or one of its
subsidiaries shall be the value thereof as determined by the board of directors
of the Originator in accordance with the 1940 Act (but in no event at less than
fair market value) or (ii) from a Person other than the Originator or a
subsidiary thereof, the purchase price (expressed as a percentage of par) paid
by the Issuer for such Collateral Obligation multiplied by the outstanding
principal amount thereof, as applicable.
 
ARTICLE XIII

 
NOTEHOLDERS’ RELATIONS
 
Section 13.1      Subordination.  (a) Anything in this Indenture or the Notes to
the contrary notwithstanding, the Holders of each Class of Notes that constitute
a Junior Class agree for the benefit of the Holders of the Notes of each
Priority Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Notes of each such Priority Class to the extent
and in the manner expressly set forth in the Priority of Payments.
 
(b)           The Holders of each Class of Notes agree, for the benefit of all
Holders of each Class of Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Depositor until the payment in full of all
Notes and the expiration of a period equal to one year and one day or, if
longer, the applicable preference period then in effect plus one day, following
such payment in full.
 
Section 13.2      Standard of Conduct.  In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, a Holder or Holders shall not have any obligation or duty to any
Person or to consider or take into account the interests of any Person and shall
not be liable to any Person for any action taken by it or them or at its or
their direction or any failure by it or them to act or to direct that an action
be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder’s taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.
 

 
171

--------------------------------------------------------------------------------

 
 
ARTICLE XIV

 
MISCELLANEOUS
 
Section 14.1      Form of Documents Delivered to Trustee.  In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.
 
Any certificate or opinion of an Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel (provided that such counsel is a
nationally or internationally recognized and reputable law firm, one or more of
the partners of which are admitted to practice before the highest court of any
State of the United States or the District of Columbia which law firm may,
except as otherwise expressly provided herein, be counsel for the Issuer),
unless such Officer knows, or should know, that the certificate or opinion or
representations with respect to the matters upon which such certificate or
opinion is based are erroneous.  Any such certificate of an Officer of the
Issuer or the Collateral Manager or Opinion of Counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer, the Collateral Manager or any other Person,
stating that the information with respect to such factual matters is in the
possession of the Issuer, the Collateral Manager or such other Person, unless
such Officer of the Issuer or the Collateral Manager or such counsel knows that
the certificate or opinion or representations with respect to such matters are
erroneous.  Any Opinion of Counsel may also be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Officer of the Collateral Manager or the Issuer, stating that the information
with respect to such matters is in the possession of the Collateral Manager or
the Issuer, unless such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.
 
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
 
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer's right to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).
 

 
172

--------------------------------------------------------------------------------

 

Section 14.2      Acts of Holders.  (a) Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Issuer, if made in the manner provided in this Section 14.2.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee reasonably
deems sufficient.
 
(c)           The principal amount or face amount, as the case may be, and
registered numbers of Notes held by any Person, and the date of such Person’s
holding the same, shall be proved by the Register or shall be provided by
certification by such Holder.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.
 
Section 14.3      Notices, etc., to Trustee, the Issuer, the Collateral Manager,
Wells Fargo Securities, the Collateral Administrator, the Paying Agent and each
Rating Agency.  (a) Any request, demand, authorization, direction, instruction,
order, notice, consent, waiver or Act of Noteholders or other documents or
communication provided or permitted by this Indenture to be made upon, given,
e-mailed or furnished to, or filed with:
 
(i)        the Trustee shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile to
866-977-1416 in legible form, to the Trustee addressed to it at its applicable
Corporate Trust Office, or at any other address previously furnished in writing
to the other parties hereto by the Trustee, and executed by a Responsible
Officer of the entity sending such request, demand, authorization, direction,
instruction, order, notice, consent, waiver or other document; provided that any
demand, authorization, direction, instruction, order, notice, consent, waiver or
other document sent to U.S. Bank National Association (in any capacity
hereunder) will be deemed effective only upon receipt thereof by U.S. Bank
National Association;
 
(ii)       the Issuer shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at 150 South Wacker
Drive, Suite 800, Chicago, Illinois 60606, Attention: David Golub, facsimile No.
(312) 201-9167, or at any other address previously furnished in writing to the
other parties hereto by the Issuer, with a copy to the Collateral Manager at its
address below;
 

 
173

--------------------------------------------------------------------------------

 
 
(iii)      the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Manager addressed to it at 150 South Wacker Drive, Suite 800,
Chicago, Illinois 60606, Attention: David Golub, facsimile No. (312) 201-9167,
or at any other address previously furnished in writing to the parties hereto;
 
(iv)      Wells Fargo Securities shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, addressed to One
Wachovia Center; MAC D1053-082; Charlotte, NC 28288, Attention: Mary Katherine
DuBose, facsimile No. (704) 715-0067 or at any other address previously
furnished in writing to the Issuer and the Trustee by Wells Fargo Securities;
 
(v)       the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Administrator at U.S. Bank National Association, One Federal Street,
3rd Floor, Boston, Massachusetts 02110, Attention:  Jeffrey Stone or at any
other address previously furnished in writing to the parties hereto;
 
(vi)      the Rating Agencies shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service to each
Rating Agency addressed to it at Moody’s Investors Service, Inc., 7 World Trade
Center, New York, New York 10007, Attention:  CBO/CLO Monitoring or by email to
cdomonitoring@moodys.com and Standard & Poor’s, 55 Water Street, 41st Floor, New
York, New York 10041-0003 or by facsimile in legible form to facsimile no.
(212) 438 2655, Attention:  Asset Backed-CBO/CLO Surveillance or by electronic
copy to CDO_Surveillance@sandp.com; provided that (x) in respect of any request
to S&P for a confirmation of its Initial Ratings of the Secured Notes pursuant
to Section 7.18(e), such request must be submitted by email to
CDOEffectiveDatePortfolios@sandp.com and (y) in respect of any application for a
ratings estimate by S&P in respect of a Collateral Obligation, Information must
be submitted to credit_estimates@sandp.com; and
 
(vii)     the Irish Paying Agent shall be sufficient for every purpose hereunder
if made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the Irish
Paying Agent addressed to it at any address previously furnished in writing to
the other parties hereto by the Irish Paying Agent.
 
(b)          If any provision herein calls for any notice or document to be
delivered simultaneously to the Trustee and any other Person, the Trustee’s
receipt of such notice or document shall entitle the Trustee to assume that such
notice or document was delivered to such other Person or entity unless otherwise
expressly specified herein.
 

 
174

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding any provision to the contrary contained herein or
in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange) may be provided
by providing access to a website containing such information.
 
Section 14.4       Notices to Holders; Waiver.  Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,
 
(a)           such notice shall be sufficiently given to Holders if in writing
and mailed, first class postage prepaid, or by overnight delivery service, to
each Holder affected by such event, at the address of such Holder as it appears
in the Register or such Beneficial Owner as provided in writing by such
Beneficial Owner to the Trustee, the Issuer and the Collateral Manager, as
applicable, in each case not earlier than the earliest date and not later than
the latest date prescribed for the giving of such notice; and
 
(b)           such notice shall be in the English language.
 
Such notices will be deemed to have been given on the date of such mailing.
 
Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission.  Thereafter, the Trustee shall give notices to
such Holder by electronic mail or facsimile transmission, as so requested;
provided that if such notice also requests that notices be given by mail, then
such notice shall also be given by mail in accordance with clause (a) above.
 
Subject to the requirements of Section 14.15, the Trustee will deliver to the
Holders any information or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer; provided that the Trustee may
decline to send any such notice that it reasonably determines to be contrary to
(i) any of the terms of this Indenture, (ii) any duty or obligation that the
Trustee may have hereunder or (iii) applicable law.  The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Noteholder status.
 
Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.  In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.
 
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Holders shall be filed with the Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
 

 
175

--------------------------------------------------------------------------------

 
 
Section 14.5       Effect of Headings and Table of Contents.
 
The Article and Section headings herein (including those used in
cross-references herein) and the Table of Contents are for convenience only and
shall not affect the construction hereof.
 
Section 14.6       Successors and Assigns.  All covenants and agreements herein
by the Issuer shall bind its successors and assigns, whether so expressed or
not.
 
Section 14.7      Severability.  If any term, provision, covenant or condition
of this Indenture or the Notes, or the application thereof to any party hereto
or any circumstance, is held to be unenforceable, invalid or illegal (in whole
or in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.
 
Section 14.8      Benefits of Indenture.  Except as otherwise expressly set
forth in this Indenture, nothing herein or in the Notes, expressed or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder, the Collateral Manager, the Collateral Administrator, the Holders of
the Notes and (to the extent provided herein) the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.
 
Section 14.9      Legal Holidays.  If the date of any Payment Date, Redemption
Date or Stated Maturity shall not be a Business Day, then notwithstanding any
other provision of the Notes or this Indenture, payment need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the nominal date of any such Payment Date, Redemption
Date or Stated Maturity date, as the case may be, and except as provided in the
definition of “Interest Accrual Period”, no interest shall accrue on such
payment for the period from and after any such nominal date.
 
Section 14.10    Governing Law.  This Indenture shall be construed in accordance
with, and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.
 

 
176

--------------------------------------------------------------------------------

 
 

Section 14.11    Submission to Jurisdiction.  With respect to any suit, action
or proceedings relating to this Indenture or any matter between the parties
arising under or in connection with this Indenture (“Proceedings”), each party
irrevocably:  (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party.  Nothing herein precludes
any of the parties from bringing Proceedings in any other jurisdiction, nor will
the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.
 
Section 14.12    WAIVER OF JURY TRIAL.  EACH OF THE ISSUER AND THE TRUSTEE
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.
 
Section 14.13    Counterparts.  This Indenture (and each amendment, modification
and waiver in respect of it) may be executed and delivered in counterparts
(including by e-mail (.pdf) or facsimile transmission), each of which will be
deemed an original, and all of which together constitute one and the same
instrument.  Delivery of an executed counterpart signature page of this
Indenture by e-mail (.pdf) or facsimile shall be effective as delivery of a
manually executed counterpart of this Indenture.
 
Section 14.14    Acts of Issuer.  Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or performed by the Issuer shall be effective if given or performed by the
Issuer or by the Collateral Manager on the Issuer’s behalf.
 

 
177

--------------------------------------------------------------------------------

 

Section 14.15    Confidential Information.  (a) The Trustee, the Collateral
Administrator and each Holder of Notes will maintain the confidentiality of all
Confidential Information in accordance with procedures adopted by such Person in
good faith to protect Confidential Information of third parties delivered to
such Person; provided that such Person may deliver or disclose Confidential
Information to:  (i) such Person’s directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Notes; (ii) such Person’s legal advisors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 14.15 and
to the extent such disclosure is reasonably required for the administration of
this Indenture, the matters contemplated hereby or the investment represented by
the Notes; (iii) any other Holder, or any of the other parties to the Indenture,
the Collateral Management Agreement or the Collateral Administration Agreement;
(iv) any Person of the type that would be, to such Person’s knowledge, permitted
to acquire Notes in accordance with the requirements of Section 2.5 hereof to
which such Person sells or offers to sell any such Note or any part thereof (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 14.15); (v) any other
Person from which such former Person offers to purchase any security of the
Issuer (if such other Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 14.15);
(vi) any federal or state or other regulatory, governmental or judicial
authority having jurisdiction over such Person; (vii) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about the
investment portfolio of such Person, reinsurers and liquidity and credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 14.15; (viii) Moody’s or S&P;
(ix) any other Person with the consent of the Issuer and the Collateral Manager;
or (x) any other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation or order
applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to the Issuer (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Issuer (unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Event of Default has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Notes or this
Indenture or (E) in the Trustee’s or Collateral Administrator’s performance of
its obligations under this Indenture, the Collateral Administration Agreement or
other transaction document related thereto; and provided that delivery to the
Holders by the Trustee or the Collateral Administrator of any report of
information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.15.  Each Holder of Notes will, by
its acceptance of its Note, be deemed to have agreed, except as set forth in
clauses (vi), (vii) and (x) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Notes or
administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders any Confidential Information in violation of this Section 14.15.  In the
event of any required disclosure of the Confidential Information by such Holder,
such Holder will, by its acceptance of its Note, be deemed to have agreed to use
reasonable efforts to protect the confidentiality of the Confidential
Information.  Each Holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
Section 14.15 (subject to Section 7.17(d)).
 
(b)           For the purposes of this Section 14.15, “Confidential Information”
means information delivered to the Trustee, the Collateral Administrator or any
Holder of Notes by or on behalf of the Issuer in connection with and relating to
the transactions contemplated by or otherwise pursuant to this Indenture;
provided that such term does not include information that:  (i) was publicly
known or otherwise known to the Trustee, the Collateral Administrator or such
Holder prior to the time of such disclosure; (ii) subsequently becomes publicly
known through no act or omission by the Trustee, the Collateral Administrator,
any Holder or any Person acting on behalf of the Trustee, the Collateral
Administrator or any Holder; (iii) otherwise is known or becomes known to the
Trustee, the Collateral Administrator or any Holder other than (x) through
disclosure by the Issuer or (y) to the knowledge of the Trustee, the Collateral
Administrator or a Holder, as the case may be, in each case after reasonable
inquiry, as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer.
 

 
178

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.
 
ARTICLE XV

 
ASSIGNMENT OF CERTAIN AGREEMENTS
 
Section 15.1      Assignment of Collateral Management Agreement.  (a) The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer’s estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth in (i) through (iv) above or that may otherwise arise as a result of
the Grant until the occurrence of an Event of Default hereunder and such
authority shall terminate at such time, if any, as such Event of Default is
cured or waived.
 
(b)           The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.
 
(c)           Upon the retirement of the Notes, the payment of all amounts
required to be paid pursuant to the Priority of Payments and the release of the
Assets from the lien of this Indenture, this assignment and all rights herein
assigned to the Trustee for the benefit of the Noteholders shall cease and
terminate and all the estate, right, title and interest of the Trustee in, to
and under the Collateral Management Agreement shall revert to the Issuer and no
further instrument or act shall be necessary to evidence such termination and
reversion.
 
(d)           The Issuer represents that, as of the date hereof, the Issuer has
not executed any other assignment of the Collateral Management Agreement.
 
(e)           The Issuer agrees that this assignment is irrevocable, and that it
will not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith.  The Issuer will, from time to time,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.
 

 
179

--------------------------------------------------------------------------------

 
 
(f)           The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Collateral Manager in the Collateral Management
Agreement, to the following:
 
(i)           The Collateral Manager shall consent to the provisions of this
assignment and agree to perform any provisions of this Indenture applicable to
the Collateral Manager subject to the terms (including the Collateral Manager
Standard) of the Collateral Management Agreement.
 
(ii)          The Collateral Manager shall acknowledge that the Issuer is
assigning all of its right, title and interest in, to and under the Collateral
Management Agreement to the Trustee as representative of the Noteholders and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee.
 
(iii)         The Collateral Manager shall deliver to the Trustee copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.
 
(iv)        Neither the Issuer nor the Collateral Manager will enter into any
agreement amending, modifying or terminating the Collateral Management Agreement
without satisfaction of the Global Rating Agency Condition and obtaining the
consent of a Majority of the Controlling Class and a Majority of the
Subordinated Notes (voting separately by Class); provided that no such Global
Rating Agency Condition or consent will be required in connection with any
amendment thereto the sole purpose of which is to (i) correct inconsistencies,
typographical or other errors, defects or ambiguities or (ii) conform the
Collateral Management Agreement to the final Offering Circular, the Collateral
Administration Agreement or this Indenture.
 
(v)         Except as otherwise set forth herein and therein (including pursuant
to Section 9 of the Collateral Management Agreement), the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments set forth under Section 11.1.  The Collateral Manager
agrees not to cause the filing of a petition in bankruptcy against the Issuer
for the nonpayment of the fees or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement until the payment
in full of all Notes issued under this Indenture and the expiration of a period
equal to one year and a day, or, if longer, the applicable preference period,
following such payment.  Nothing in this Section 15.1 shall preclude, or be
deemed to stop, the Collateral Manager (i) from taking any action prior to the
expiration of the aforementioned period in (A) any case or Proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
Proceeding filed or commenced by a Person other than the Collateral Manager, or
(ii) from commencing against the Issuer or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.
 

 
180

--------------------------------------------------------------------------------

 
 
(vi)        Except with respect to transactions contemplated by Section 5 of the
Collateral Management Agreement, if the Collateral Manager determines that it or
any of its Affiliates has a conflict of interest between the Holder of any Note
and any other account or portfolio for which the Collateral Manager or any of
its Affiliates is serving as investment adviser which relates to any action to
be taken with respect to any Asset, then the Collateral Manager will give
written notice to the Trustee, who shall promptly forward such notice to the
relevant Holder, briefly describing such conflict and the action it proposes to
take.  The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Collateral Management Agreement.
 
(vii)       On each Measurement Date on which the S&P CDO Monitor Test is used,
the Collateral Manager on behalf of the Issuer will measure compliance under
such test.
 
(g)           The Issuer and the Trustee agree that the Collateral Manager shall
be a third party beneficiary of this Indenture, and shall be entitled to rely
upon and enforce such provisions of this Indenture to the same extent as if it
were a party hereto.
 
(h)          Upon a Trust Officer of the Trustee receiving written notice from
the Collateral Manager that an event constituting “Cause” as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify the holders (as their names appear in the
Register) or as otherwise notified by such Holder in writing to the Trustee.
 
[Signature Pages Follow]
 

 
181

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.
 
GOLUB CAPITAL BDC 2010-1 LLC,
as Issuer
 
By: Golub Capital BDC, Inc., its designated
manager
 
By 
/s/ David B. Golub  
Name: David B. Golub
 
Title: Chief Executive Officer

 

 
 

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
   
By 
/s/ Dawn M. Zanotti  
Name: Dawn M. Zanotti
 
Title: Vice President

 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
List of Collateral Obligations
 
[to be inserted]
 

 
S-1-1

--------------------------------------------------------------------------------

 

Schedule 2
 
Moody’s Industry Classification Group List
 
CORP - Aerospace & Defense
1
CORP - Automotive
2
CORP - Banking, Finance, Insurance & Real Estate
3
CORP - Beverage, Food & Tobacco
4
CORP - Capital Equipment
5
CORP - Chemicals, Plastics, & Rubber
6
CORP - Construction & Building
7
CORP - Consumer goods: Durable
8
CORP - Consumer goods: Non-durable
9
CORP - Containers, Packaging & Glass
10
CORP - Energy: Electricity
11
CORP - Energy: Oil & Gas
12
CORP - Environmental Industries
13
CORP - Forest Products & Paper
14
CORP - Healthcare & Pharmaceuticals
15
CORP - High Tech Industries
16
CORP - Hotel, Gaming & Leisure
17
CORP - Media: Advertising, Printing & Publishing
18
CORP - Media: Broadcasting & Subscription
19
CORP - Media: Diversified & Production
20
CORP - Metals & Mining
21
CORP - Retail
22
CORP - Services: Business
23
CORP - Services: Consumer
24
CORP - Sovereign & Public Finance
25
CORP - Telecommunications
26
CORP - Transportation: Cargo
27
CORP - Transportation: Consumer
28
CORP - Utilities: Electric
29
CORP - Utilities: Oil & Gas
30
CORP - Utilities: Water
31
CORP - Wholesale
32

 

 
S-2-1

--------------------------------------------------------------------------------

 

Schedule 3
S&P Industry Classifications
 
Asset
Code
Asset
Description
   
1
Aerospace & Defense
   
2
Air transport
   
3
Automotive
   
4
Beverage & Tobacco
   
5
Radio & Television
   
6
     
7
Building & Development
   
8
Business equipment & services
   
9
Cable & satellite television
   
10
Chemicals & plastics
   
11
Clothing/textiles
   
12
Conglomerates
   
13
Containers & glass products
   
14
Cosmetics/toiletries
   
15
Drugs
   
16
Ecological services & equipment
   
17
Electronics/electrical
   
18
Equipment leasing
   
19
Farming/agriculture
   
20
Financial intermediaries
   
21
Food/drug retailers
   
22
Food products
   
23
Food service
   
24
Forest products
   
25
Health care
   
26
Home furnishings
   
27
Lodging & casinos

 

 
S-3-1

--------------------------------------------------------------------------------

 
 
28
Industrial equipment
   
29
     
30
Leisure goods/activities/movies
   
31
Nonferrous metals/minerals
   
32
Oil & gas
   
33
Publishing
   
34
Rail industries
   
35
Retailers (except food & drug)
   
36
Steel
   
37
Surface transport
   
38
Telecommunications
   
39
Utilities
   
43
Life Insurance
   
44
Health Insurance
   
45
Property & Casualty Insurance
   
46
Diversified Insurance

 

--------------------------------------------------------------------------------


 
Schedule 4
 
Diversity Score Calculation
 
The Diversity Score is calculated as follows:
 
 
(a)
An “Issuer Par Amount” is calculated for each issuer of a Collateral Obligation,
and is equal to the Aggregate Principal Balance of all Collateral Obligations
issued by that issuer and all affiliates.

 
 
(b)
An “Average Par Amount” is calculated by summing the Issuer Par Amounts for all
issuers, and dividing by the number of issuers.

 
 
(c)
An “Equivalent Unit Score” is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

 
 
(d)
An “Aggregate Industry Equivalent Unit Score” is then calculated for each of the
Moody’s industry classification groups, shown on Schedule 2, and is equal to the
sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 
 
(e)
An “Industry Diversity Score” is then established for each Moody’s industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 
Aggregate
         
Aggregate
         
Aggregate
         
Aggregate
       
Industry
   
Industry
   
Industry
   
Industry
   
Industry
   
Industry
   
Industry
   
Industry
 
Equivalent
   
Diversity
   
Equivalent
   
Diversity
   
Equivalent
   
Diversity
   
Equivalent
   
Diversity
 
Unit Score
   
Score
   
Unit Score
   
Score
   
Unit Score
   
Score
   
Unit Score
   
Score
                                                  0.0000       0.0000      
5.0500       2.7000       10.1500       4.0200       15.2500       4.5300    
0.0500       0.1000       5.1500       2.7333       10.2500       4.0300      
15.3500       4.5400     0.1500       0.2000       5.2500       2.7667      
10.3500       4.0400       15.4500       4.5500     0.2500       0.3000      
5.3500       2.8000       10.4500       4.0500       15.5500       4.5600    
0.3500       0.4000       5.4500       2.8333       10.5500       4.0600      
15.6500       4.5700     0.4500       0.5000       5.5500       2.8667      
10.6500       4.0700       15.7500       4.5800     0.5500       0.6000      
5.6500       2.9000       10.7500       4.0800       15.8500       4.5900    
0.6500       0.7000       5.7500       2.9333       10.8500       4.0900      
15.9500       4.6000     0.7500       0.8000       5.8500       2.9667      
10.9500       4.1000       16.0500       4.6100     0.8500       0.9000      
5.9500       3.0000       11.0500       4.1100       16.1500       4.6200    
0.9500       1.0000       6.0500       3.0250       11.1500       4.1200      
16.2500       4.6300     1.0500       1.0500       6.1500       3.0500      
11.2500       4.1300       16.3500       4.6400     1.1500       1.1000      
6.2500       3.0750       11.3500       4.1400       16.4500       4.6500    
1.2500       1.1500       6.3500       3.1000       11.4500       4.1500      
16.5500       4.6600     1.3500       1.2000       6.4500       3.1250      
11.5500       4.1600       16.6500       4.6700     1.4500       1.2500      
6.5500       3.1500       11.6500       4.1700       16.7500       4.6800    
1.5500       1.3000       6.6500       3.1750       11.7500       4.1800      
16.8500       4.6900  

 
 
S-4-1

--------------------------------------------------------------------------------

 
 
Aggregate
         
Aggregate
         
Aggregate
         
Aggregate
       
Industry
   
Industry
   
Industry
   
Industry
   
Industry
   
Industry
   
Industry
   
Industry
 
Equivalent
   
Diversity
   
Equivalent
   
Diversity
   
Equivalent
   
Diversity
   
Equivalent
   
Diversity
 
Unit Score
   
Score
   
Unit Score
   
Score
   
Unit Score
   
Score
   
Unit Score
   
Score
                                                  1.6500       1.3500      
6.7500       3.2000       11.8500       4.1900       16.9500       4.7000    
1.7500       1.4000       6.8500       3.2250       11.9500       4.2000      
17.0500       4.7100     1.8500       1.4500       6.9500       3.2500      
12.0500       4.2100       17.1500       4.7200     1.9500       1.5000      
7.0500       3.2750       12.1500       4.2200       17.2500       4.7300    
2.0500       1.5500       7.1500       3.3000       12.2500       4.2300      
17.3500       4.7400     2.1500       1.6000       7.2500       3.3250      
12.3500       4.2400       17.4500       4.7500     2.2500       1.6500      
7.3500       3.3500       12.4500       4.2500       17.5500       4.7600    
2.3500       1.7000       7.4500       3.3750       12.5500       4.2600      
17.6500       4.7700     2.4500       1.7500       7.5500       3.4000      
12.6500       4.2700       17.7500       4.7800     2.5500       1.8000      
7.6500       3.4250       12.7500       4.2800       17.8500       4.7900    
2.6500       1.8500       7.7500       3.4500       12.8500       4.2900      
17.9500       4.8000     2.7500       1.9000       7.8500       3.4750      
12.9500       4.3000       18.0500       4.8100     2.8500       1.9500      
7.9500       3.5000       13.0500       4.3100       18.1500       4.8200    
2.9500       2.0000       8.0500       3.5250       13.1500       4.3200      
18.2500       4.8300     3.0500       2.0333       8.1500       3.5500      
13.2500       4.3300       18.3500       4.8400     3.1500       2.0667      
8.2500       3.5750       13.3500       4.3400       18.4500       4.8500    
3.2500       2.1000       8.3500       3.6000       13.4500       4.3500      
18.5500       4.8600     3.3500       2.1333       8.4500       3.6250      
13.5500       4.3600       18.6500       4.8700     3.4500       2.1667      
8.5500       3.6500       13.6500       4.3700       18.7500       4.8800    
3.5500       2.2000       8.6500       3.6750       13.7500       4.3800      
18.8500       4.8900     3.6500       2.2333       8.7500       3.7000      
13.8500       4.3900       18.9500       4.9000     3.7500       2.2667      
8.8500       3.7250       13.9500       4.4000       19.0500       4.9100    
3.8500       2.3000       8.9500       3.7500       14.0500       4.4100      
19.1500       4.9200     3.9500       2.3333       9.0500       3.7750      
14.1500       4.4200       19.2500       4.9300     4.0500       2.3667      
9.1500       3.8000       14.2500       4.4300       19.3500       4.9400    
4.1500       2.4000       9.2500       3.8250       14.3500       4.4400      
19.4500       4.9500     4.2500       2.4333       9.3500       3.8500      
14.4500       4.4500       19.5500       4.9600     4.3500       2.4667      
9.4500       3.8750       14.5500       4.4600       19.6500       4.9700    
4.4500       2.5000       9.5500       3.9000       14.6500       4.4700      
19.7500       4.9800     4.5500       2.5333       9.6500       3.9250      
14.7500       4.4800       19.8500       4.9900     4.6500       2.5667      
9.7500       3.9500       14.8500       4.4900       19.9500       5.0000    
4.7500       2.6000       9.8500       3.9750       14.9500       4.5000        
            4.8500       2.6333       9.9500       4.0000       15.0500      
4.5100                     4.9500       2.6667       10.0500       4.0100      
15.1500       4.5200                  



 
(f)
The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each Moody’s industry classification group shown on Schedule 2.

 
 
(g)
For purposes of calculating the Diversity Score, affiliated issuers in the same
Industry are deemed to be a single issuer except as otherwise agreed to by
Moody’s.

 

 
S-4-2

--------------------------------------------------------------------------------

 

Schedule 5
 
Moody’s Rating Definitions
 
MOODY’S DEFAULT PROBABILITY RATING
 
(a)           With respect to a Collateral Obligation that is a Moody’s Senior
Secured Loan or Participation Interest in a Moody’s Senior Secured Loan, if the
obligor of such Collateral Obligation has a corporate family rating by Moody’s,
then such corporate family rating; and (solely for purposes of determining the
Adjusted Weighted Average Moody's Rating Factor) with respect to a Collateral
Obligation that is a Current Pay Obligation, one subcategory below the facility
rating (whether public or private) of such Current Pay Obligation rated by
Moody's;
 
(b)           With respect to a Collateral Obligation that is a Moody’s Senior
Secured Loan or Participation Interest in a Moody’s Senior Secured Loan, if not
determined pursuant to clause (a) above, if such Collateral Obligation (A) is
publicly rated by Moody’s, such public rating, or (B) is not publicly rated by
Moody’s but for which a rating or corporate family rating estimate has been
assigned by Moody’s upon the request of the Issuer or the Collateral Manager,
such rating or the corporate family rating estimate, as applicable;
 
(c)           With respect to a Collateral Obligation, if not determined
pursuant to clause (a) or (b) above, (A) if the obligor of such Collateral
Obligation has one or more senior unsecured obligations publicly rated by
Moody’s, then the Moody’s public rating on any such obligation (or, if such
Collateral Obligation is a Moody’s Senior Secured Loan, the Moody’s rating that
is one subcategory higher than the Moody’s public rating on any such senior
unsecured obligation) as selected by the Collateral Manager in its sole
discretion or, if no such rating is available, (B) if such Collateral Obligation
is publicly rated by Moody’s, such public rating or, if no such rating is
available, (C) if a rating or rating estimate has been assigned to such
Collateral Obligation by Moody’s upon the request of the Issuer, the Collateral
Manager or an affiliate of the Collateral Manager, such rating or, in the case
of a rating estimate, the applicable rating estimate for such obligation or
(D) if such Collateral Obligation is a DIP Collateral Obligation, the Moody’s
Derived Rating set forth in clause (a) in the definition thereof; and
 
(d)           With respect to a Collateral Obligation, if not determined
pursuant to clause (a), (b) or (c) above, the Moody’s Derived Rating.
 
For purposes of calculating a Moody’s Default Probability Rating, each
applicable rating on credit watch by Moody’s with positive or negative
implication at the time of calculation will be treated as having been upgraded
or downgraded by one rating subcategory, as the case may be.
 
MOODY’S RATING
 
(a)           With respect to a Collateral Obligation that (A) is publicly rated
by Moody’s, such public rating, or (B) is not publicly rated by Moody’s but for
which a rating or rating estimate has been assigned by Moody’s (including,
without limitation, any such estimate based on Moody’s RiskCalc; provided that
such Collateral Obligation is eligible for a rating based on Moody’s RiskCalc in
accordance with terms thereof) upon the request of the Issuer or the Collateral
Manager, such rating or, in the case of a rating estimate, the applicable rating
estimate for such obligation.
 

 
S-5-1

--------------------------------------------------------------------------------

 
 
(b)           With respect to a Collateral Obligation that is a Moody’s Senior
Secured Loan or Participation Interest in a Moody’s Senior Secured Loan (if not
determined pursuant to clause (a) above), if the obligor of such Collateral
Obligation has a corporate family rating by Moody’s, then such corporate family
rating.
 
(c)           With respect to a Collateral Obligation, if not determined
pursuant to clause (a) or (b) above, if the obligor of such Collateral
Obligation has one or more senior unsecured obligations publicly rated by
Moody’s, then the Moody’s public rating on any such obligation (or, if such
Collateral Obligation is a Moody’s Senior Secured Loan, the Moody’s rating that
is one subcategory higher than the Moody’s public rating on any such senior
unsecured obligation) as selected by the Collateral Manager in its sole
discretion.
 
(d)           With respect to a Collateral Obligation, if not determined
pursuant to clause (a), (b) or (c) above, the Moody’s Derived Rating;
 
provided that, with respect to Collateral Obligations the Moody’s Rating of
which is determined through application of Moody’s RiskCalc, (i) such Collateral
Obligations, at all times prior to the end of the Reinvestment Period, shall not
represent more than 20% of the Collateral Principal Amount and (ii) such
Collateral Obligations shall not represent, after the end of the Reinvestment
Period, the greater of (x) 20% of the Collateral Principal Amount  and (y) the
aggregate principal balance of Collateral Obligations included in the Assets
which have a Moody’s Rating previously determined through application of Moody’s
RiskCalc; provided further that the Collateral Manager shall redetermine and
report to Moody’s the Moody’s Rating for each Collateral Obligation determined
through application of Moody’s RiskCalc within 30 days after receipt of the
annual audited financial statements from the related Obligor.
 
For purposes of calculating a Moody’s Rating, each applicable rating on credit
watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.
 
For purposes of the definitions of “Moody’s Default Probability Rating”,
“Moody’s Derived Rating” and “Moody’s Rating”, any credit estimate assigned by
Moody’s and any Moody’s RiskCalc rating obtained by the Issuer or Collateral
Manager shall expire one year from the date such estimate was issued; provided
that, for purposes of any calculation under the Indenture, if Moody’s fails to
renew for any reason a credit estimate for a previously acquired Collateral
Obligation thereunder on or before such one-year anniversary (which may be
extended at Moody’s option to the extent the annual audited financial statements
for the Obligor have not yet been received), after the Issuer or the Collateral
Manager on the Issuer’s behalf has submitted to Moody’s all information required
to provide such renewal, (1) the Issuer for a period of 60 days will continue
using the previous credit estimate assigned by Moody’s with respect to such
Collateral Obligation until such time as Moody’s renews the credit estimate for
such Collateral Obligation and (2) after 60 days but before Moody’s renews the
credit estimate for such Collateral Obligation, the Collateral Obligation will
be deemed to have a Moody’s rating of “Caa1”.
 

 
S-5-2

--------------------------------------------------------------------------------

 
 
MOODY’S DERIVED RATING
 
With respect to a Collateral Obligation whose Moody’s Rating or Moody’s Default
Probability Rating cannot otherwise be determined pursuant to the definitions
thereof, such Moody’s Rating or Moody’s Default Probability Rating shall be
determined as set forth below.
 
 
(a)
With respect to any DIP Collateral Obligation and (solely for purposes of
determining the Adjusted Weighted Average Moody’s Rating Factor) any Current Pay
Obligation, one subcategory below the facility rating (whether public or
private) of such DIP Collateral Obligation or Current Pay Obligation, as
applicable, rated by Moody’s.

 
 
(b)
If not determined pursuant to clause (a) above, if the obligor of such
Collateral Obligation has a long-term issuer rating by Moody’s, then such
long-term issuer rating.

 
 
(c)
If not determined pursuant to clause (a) or (b) above, if another obligation of
the obligor is rated by Moody’s, then by adjusting the rating of the related
Moody’s rated obligations of the related obligor by the number of rating
sub-categories according to the table below:

 
Obligation Category of
Rated Obligation
 
Rating of
Rated Obligation
 
Number of Subcategories
Relative to Rated
Obligation Rating
Senior secured obligation
 
greater than or equal to B2
 
-1
Senior secured obligation
 
less than B2
 
-2
Subordinated obligation
 
greater than or equal to B3
 
+1
Subordinated obligation
 
less than B3
 
0



 
(d)
If not determined pursuant to clause (a),  (b) or (c) above, if the obligor of
such Collateral Obligation has a corporate family rating by Moody’s, then one
subcategory below such corporate family rating.

 
 
(e)
If not determined pursuant to clause (a), (b), (c) or (d) above, then by using
any one of the methods provided below:

 
(i)         (A) pursuant to the table below:
 
Type of Collateral Obligation
 
S&P Rating
(Public and
Monitored)
 
Collateral Obligation
Rated by S&P
 
Number of
Subcategories Relative
to Moody’s Equivalent
of S&P Rating
Not Structured Finance Obligation
 
≥ “BBB-”
 
Not a Loan or Participation Interest in Loan
 
-1
Not Structured Finance Obligation
 
≤” BB+”
 
Not a Loan or Participation Interest in Loan
 
-2
Not Structured Finance Obligation
     
Loan or Participation Interest in Loan
 
-2

 

 
S-5-3

--------------------------------------------------------------------------------

 
 
 
(B)
if such Collateral Obligation is not rated by S&P but another security or
obligation of the obligor has a public and monitored rating by S&P (a “parallel
security”), then the rating of such parallel security will at the election of
the Collateral Manager be determined in accordance with the table set forth in
subclause (e)(i)(A) above, and the Moody’s Rating or Moody’s Default Probability
Rating of such Collateral Obligation will be determined in accordance with the
methodology set forth in clause (a) above (for such purposes treating the
parallel security as if it were rated by Moody’s at the rating determined
pursuant to this subclause (e)(i)(B)); or

 
 
(C)
if such Collateral Obligation is a DIP Collateral Obligation, no Moody’s Rating
or Moody’s Default Probability Rating may be determined based on a rating by S&P
or any other rating agency;

 
(ii)          if such Collateral Obligation is not rated by Moody’s or S&P and
no other security or obligation of the issuer of such Collateral Obligation is
rated by Moody’s or  S&P, and if Moody’s has been requested by the Issuer, the
Collateral Manager or the issuer of such Collateral Obligation to assign a
rating or rating estimate with respect to such Collateral Obligation but such
rating or rating estimate has not been received, pending receipt of such
estimate, the Moody’s Rating or Moody’s Default Probability Rating of such
Collateral Obligation shall be (1) “B3” if the Collateral Manager certifies to
the Trustee and the Collateral Administrator that the Collateral Manager
believes that such estimate will be at least “B3” and if the Aggregate Principal
Balance of Collateral Obligations determined pursuant to this clause (ii) does
not exceed 5% of the Collateral Principal Amount of all Collateral Obligations
or (2) otherwise, “Caa1”.
 
For purposes of calculating a Moody’s Derived Rating, each applicable rating on
credit watch by Moody’s with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.
 
MOODY’S SENIOR SECURED LOAN
 
(a)           A loan that:
 
(i)           is not (and cannot by its terms become) subordinate in right of
payment to any other debt obligation of the Obligor of the loan;
 

 
S-5-4

--------------------------------------------------------------------------------

 

(ii)          (x) is secured by a valid first priority perfected security
interest or lien in, to or on specified collateral securing the Obligor’s
obligations under the loan and (y) such specified collateral does not consist
entirely of equity securities or common stock; provided that any loan that would
be considered a Moody’s Senior Secured Loan but for clause (y) above shall be
considered a Moody’s Senior Secured Loan if it is a loan made to a parent entity
and as to which the Collateral Manager determines in good faith that the value
of the common stock of the subsidiary (or other equity interests in the
subsidiary) securing such loan at or about the time of acquisition of such loan
by the Issuer has a value that is at least equal to the outstanding principal
balance of such loan and the outstanding principal balances of any other
obligations of such parent entity that are pari passu with such loan, which
value may include, among other things, the enterprise value of such subsidiary
of such parent entity; and
 
(iii)          the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal seniority secured by a first lien or security
interest in the same collateral; or
 
(b)           a loan that:
 
(i)           is not (and cannot by its terms become) subordinate in right of
payment to any other debt obligation of the Obligor of the loan, except that
such loan can be subordinate with respect to the liquidation of such obligor or
the collateral for such loan;
 
(ii)          with respect to such liquidation, is secured by a valid perfected
security interest or lien that is not a first priority in, to or on specified
collateral securing the Obligor’s obligations under the loan;
 
(iii)         the value of the collateral securing the loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay the loan in accordance with its terms and to
repay all other loans of equal or higher seniority secured in the same
collateral); and
 
(iv)         (x) has a Moody’s facility rating and the obligor of such loan has
a Moody’s corporate family rating and (y) such Moody’s facility rating is not
lower than such Moody’s corporate family rating; and
 
(c)           the loan is not:
 
(i)           a DIP Collateral Obligation; or
 
(ii)          a loan for which the security interest or lien (or the validity or
effectiveness thereof) in substantially all of its collateral attaches, becomes
effective, or otherwise “springs” into existence after the origination thereof.
 

 
S-5-5

--------------------------------------------------------------------------------

 

Schedule 6

 
S&P RECOVERY RATE TABLES
 
1.
 
(a)           (i)  If a Collateral Obligation has an S&P Recovery Rating, or is
pari passu with another obligation of the same obligor that has an S&P Recovery
Rating and is secured by the same collateral as such other obligation, the S&P
Recovery Rate for such Collateral Obligation shall be determined as follows:
 
S&P Recovery
Rating
of a Collateral
Obligation
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and below
 
1+
 
75%
 
85%
 
88%
 
90%
 
92%
 
95%
 
1
 
65%
 
75%
 
80%
 
85%
 
90%
 
95%
 
2
 
50%
 
60%
 
66%
 
73%
 
79%
 
85%
 
3
 
30%
 
40%
 
46%
 
53%
 
59%
 
65%
 
4
 
20%
 
26%
 
33%
 
39%
 
43%
 
45%
 
5
 
5%
 
10%
 
15%
 
20%
 
23%
 
25%
 
6
 
2%
 
4%
 
6%
 
8%
 
10%
 
10%
     
Recovery rate
 



 
(ii)
If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation that is a Senior Secured
Loan (a “Senior Secured Debt Instrument”) that has an S&P Recovery Rating, the
S&P Recovery Rate for such Collateral Obligation shall be determined as follows:

 
For Collateral Obligations Domiciled in Group A
 
S&P Recovery
Rating
of the Senior
Secured
Debt Instrument
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and below
 
1+
 
18%
 
20%
 
23%
 
26%
 
29%
 
31%
 
1
 
18%
 
20%
 
23%
 
26%
 
29%
 
31%
 
2
 
18%
 
20%
 
23%
 
26%
 
29%
 
31%
 
3
 
12%
 
15%
 
18%
 
21%
 
22%
 
23%
 

 

 
S-6-1

--------------------------------------------------------------------------------

 
 
S&P Recovery
Rating
of the Senior
Secured
Debt Instrument
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and below
 

4
 
5%
 
8%
 
11%
 
13%
 
14%
 
15%
 
5
 
2%
 
4%
 
6%
 
8%
 
9%
 
10%
 
6
 
-%
 
-%
 
-%
 
-%
 
-%
 
-%
     
Recovery rate
 

  

For Collateral Obligations Domiciled in Group B
 
S&P Recovery
Rating
of the Senior
Secured
Debt Instrument
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and below
 
1+
 
16%
 
18%
 
21%
 
24%
 
27%
 
29%
 
1
 
16%
 
18%
 
21%
 
24%
 
27%
 
29%
 
2
 
16%
 
18%
 
21%
 
24%
 
27%
 
29%
 
3
 
10%
 
13%
 
15%
 
18%
 
19%
 
20%
 
4
 
5%
 
5%
 
5%
 
5%
 
5%
 
5%
 
5
 
2%
 
2%
 
2%
 
2%
 
2%
 
2%
 
6
 
-%
 
-%
 
-%
 
-%
 
-%
 
-%
     
Recovery rate
 

 
For Collateral Obligations Domiciled in Group C
 
S&P Recovery
Rating
of the Senior
Secured
Debt Instrument
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and below
 
1+
 
13%
 
16%
 
18%
 
21%
 
23%
 
25%
 
1
 
13%
 
16%
 
18%
 
21%
 
23%
 
25%
 
2
 
13%
 
16%
 
18%
 
21%
 
23%
 
25%
 
3
 
8%
 
11%
 
13%
 
15%
 
16%
 
17%
 
4
 
5%
 
5%
 
5%
 
5%
 
5%
 
5%
 
5
 
2%
 
2%
 
2%
 
2%
 
2%
 
2%
 
6
 
-%
 
-%
 
-%
 
-%
 
-%
 
-%
     
Recovery rate
 

 

 
S-6-2

--------------------------------------------------------------------------------

 
 
 
(iii)
If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a subordinated loan or subordinated bond and (y) the
issuer of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation that is a Senior Secured
Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 
For Collateral Obligations Domiciled in Groups A, B and C
 
S&P Recovery
Rating
of the Senior
Secured
Debt Instrument
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and below
 
1+
 
8%
 
8%
 
8%
 
8%
 
8%
 
8%
 
1
 
8%
 
8%
 
8%
 
8%
 
8%
 
8%
 
2
 
8%
 
8%
 
8%
 
8%
 
8%
 
8%
 
3
 
5%
 
5%
 
5%
 
5%
 
5%
 
5%
 
4
 
2%
 
2%
 
2%
 
2%
 
2%
 
2%
 
5
 
-%
 
-%
 
-%
 
-%
 
-%
 
-%
 
6
 
-%
 
-%
 
-%
 
-%
 
-%
 
-%
     
Recovery rate
 



(b)           If a recovery rate cannot be determined using clause (a), the
recovery rate shall be determined using the following table.
 
Recovery rates for obligors Domiciled in Group A, B, C or D:
 
Priority Category
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and “CCC”
 
Senior Secured Loans
                 
Group A
 
50%
 
55%
 
59%
 
63%
 
75%
 
79%
 
Group B
 
45%
 
49%
 
53%
 
58%
 
70%
 
74%
 
Group C
 
39%
 
42%
 
46%
 
49%
 
60%
 
63%
 
Group D
 
17%
 
19%
 
27%
 
29%
 
31%
 
34%
 

  

 
S-6-3

--------------------------------------------------------------------------------

 

Priority Category
 
Initial Liability Rating
     
“AAA”
 
“AA”
 
“A”
 
“BBB”
 
“BB”
 
“B” and “CCC”
 
Senior Secured Loans (Cov-Lite Loans)
     
Group A
 
41%
 
46%
 
49%
 
53%
 
63%
 
67%
 
Group B
 
37%
 
41%
 
44%
 
49%
 
59%
 
62%
 
Group C
 
32%
 
35%
 
39%
 
41%
 
50%
 
53%
 
Group D
 
17%
 
19%
 
27%
 
29%
 
31%
 
34%
 
Senior unsecured loans
             
Group A
 
18%
 
20%
 
23%
 
26%
 
29%
 
31%
 
Group B
 
16%
 
18%
 
21%
 
24%
 
27%
 
29%
 
Group C
 
13%
 
16%
 
18%
 
21%
 
23%
 
25%
 
Group D
 
10%
 
12%
 
14%
 
16%
 
18%
 
20%
 
Subordinated loans
             
Group A
 
8%
 
8%
 
8%
 
8%
 
8%
 
8%
 
Group B
 
10%
 
10%
 
10%
 
10%
 
10%
 
10%
 
Group C
 
9%
 
9%
 
9%
 
9%
 
9%
 
9%
 
Group D
 
5%
 
5%
 
5%
 
5%
 
5%
 
5%
   
  
Recovery rate
 

 
Group A:  Australia, Denmark, Finland, Hong Kong, Ireland, The Netherlands, New
Zealand, Norway, Singapore, Sweden, U.K.
Group B:  Austria, Belgium, Canada, Germany, Israel, Japan, Luxembourg,
Portugal, South Africa, Switzerland, U.S.
Group C:  Argentina, Brazil, Chile, France, Greece, Italy, Mexico, South Korea,
Spain, Taiwan, Turkey, United Arab Emirates.
Group D: Kazakhstan, Russia, Ukraine, others

 

 
S-6-4

--------------------------------------------------------------------------------

 
 
2.           S&P CDO Monitor
 
Liability
Rating
 
“AAA”
 
“AA”
Weighted
 
43.00%
 
46.90%
Average
 
43.55%
 
47.45%
S&P
 
44.00%
 
47.90%
Recovery
 
44.50%
 
48.45%
Rate
 
45.00%
 
49.00%

 
Weighted
 
4.00%
Average
 
4.10%
Floating
 
4.20%
Spread
 
4.30%
   
4.40%
   
4.50%
   
4.60%
   
4.70%
   
4.80%
   
4.90%
   
5.00%
   
5.10%
   
5.20%
   
5.30%
   
5.40%
   
5.50%
   
5.60%
   
5.70%
   
5.80%
   
5.90%
   
6.00%
   
6.10%
   
6.20%
   
6.30%

 
Unless the Collateral Manager otherwise notifies S&P in writing on or prior to
the Effective Date, as of the Effective Date the Collateral Manager will elect
the following Weighted Average S&P Recovery Rates:
 

 
S-6-5

--------------------------------------------------------------------------------

 
 
Liability
Rating
 
“AAA”
 
“AA”
Weighted
Average
S&P
Recovery
Rate
  
43.55%
  
47.45%



Unless the Collateral Manager otherwise notifies S&P in writing on or prior to
the Effective Date, as of the Effective Date the Collateral Manager will elect
the following Weighted Average Floating Spread:
 
Weighted
Average
S&P
Floating
Spread
  
4.50%



For purposes of calculating the Collateral Quality Test, DIP Collateral
Obligations will be treated as having an S&P Recovery Rate equal to the S&P
Recovery Rate for Senior Secured Loan.


 
S-6-6

--------------------------------------------------------------------------------

 

Schedule 7
 
MOODY’S RISKCALC CALCULATION


 “.EDF” means, with respect to any Collateral Obligation, the lowest 5-year
expected default frequency for such Collateral Obligation as determined by
running the current version of Moody’s RiskCalc in both the Financial Statement
Only (“FSO”) and the Credit Cycle Adjusted (“CAA”) modes.
 
“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.
 
“Pre-Qualifying Conditions” means, with respect to any Collateral Obligation,
conditions that will be satisfied if the Obligor with respect to the applicable
Collateral Obligation satisfies the following criteria:
 
1.           the independent accountants of such Obligor shall have issued a
signed, unqualified audit opinion with respect to the most recent fiscal year
financial statements, including no explanatory paragraph addressing “going
concern” or other issues;
 
2.           the Obligor’s EBITDA is equal to or greater than $5,000,000;
 
3.           the Obligor’s annual sales are equal to or greater than
$10,000,000;
 
4.           the Obligor’s book assets are equal to or greater than $10,000,000;
 
5.           the Obligor represents not more than 4.0% of the Collateral
Principal Amount;
 
6.           the Obligor is a private company with no public rating from
Moody’s;
 
7.           for the current and prior fiscal year, such Obligor’s:
 
(c)          EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00
with respect to retail (adjusted for rent expense);
 
(d)         debt/EBITDA ratio is less than 6.0:1.0; provided that the
debt/EBITDA ratio is less than 8.0:1.0 for any Collateral Obligations with
respect to the following Moody’s Industries:  (A) Telecommunications (Moody’s
industrial classification group #29), (B) Printing and Publishing (Moody’s
industrial classification group #26) or (C) Broadcasting and Entertainment
(Moody’s industrial classification group #33);
 
8.           no greater than 25% of the Obligor’s revenue is generated from any
one customer of the Obligor;
 

 
S-7-1

--------------------------------------------------------------------------------

 
 
9.           no financial covenants in the Underlying Documents have been
modified or waived within the immediately preceding three month period;
 
10.         none of the original terms of the Underlying Documents have been
modified or waived within the immediately preceding three month period; and
 
11.         the Obligor is a for-profit operating company in any one of the
Moody’s Industries with the exception of (i) Buildings and Real Estate (Moody’s
industrial classification group #5), (ii) Finance (Moody’s industrial
classification group #14), and (iii) Insurance (Moody’s industrial
classification group #20).
 
 
1.
The Collateral Manager shall calculate the .EDF for each of the Collateral
Obligations to be rated pursuant to this Schedule 7.  The Collateral Manager
shall also provide Moody’s with the .EDF and the information necessary to
calculate such .EDF upon request from Moody’s.  Moody’s shall have the right (in
its sole discretion) to (i) amend or modify any of the information utilized to
calculate the .EDF and recalculate the .EDF based upon such revised information,
in which case such .EDF shall be determined using the table in paragraph 2 below
in order to determine the applicable Moody’s Rating, or (ii) have a Moody’s
credit analyst provide a rating estimate for any Collateral Obligation rated
pursuant to this Schedule 7, in which case such rating estimate provided by such
credit analyst shall be the applicable Moody’s Rating.

 
 
2.
The Moody’s Rating for each Collateral Obligation that satisfies the
Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal rating or (ii) the rating based on the .EDF for such Collateral
Obligation, as determined in accordance with the table below:

 
Lowest .EDF
Moody’s Rating
less than or equal to .baa
Ba3
.ba1
B1
.ba2, .ba3 or .b1
B2
.b2 or.b3
B3
.caa
Caa1



provided that the Moody’s Rating determined pursuant the chart above will be
reduced by an additional one-half rating subcategory for Collateral Obligations
originated in connection with leveraged buyout transactions.


 
3.
The Moody’s Recovery Rate for each Collateral Obligation that meets the
Pre-Qualifying Conditions shall be the lower of (i) the Collateral Manager’s
internal recovery rate or (ii) the recovery rate as determined in accordance
with the table below:

 
Type of Collateral Obligation
Moody’s Recovery Rate
U.S. or Canadian Obligor
senior secured, first priority, first lien and first out
50%

 

 
S-7-2

--------------------------------------------------------------------------------

 
 
Type of Collateral Obligation
Moody’s Recovery Rate
U.S. or Canadian Obligor
second lien, first lien and last out, all other senior secured
40%
U.S. or Canadian Obligor
senior unsecured
30%
U.S. or Canadian Obligor
senior subordinated or junior
subordinated
15%
Non-U.S. Non-Canadian Obligor
any loan
0%



provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.

 
S-7-3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORMS OF NOTES

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
FORM OF GLOBAL CLASS A NOTE
 
[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS A SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR PURPOSES OF
SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED PURCHASER”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED PURCHASER PURCHASING
FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS
INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES
ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR INVESTMENT AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A)
THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE
INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE
TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE
SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT.  THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.

 
A-1-1

--------------------------------------------------------------------------------

 

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).
 
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.
 
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.
 
PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 
A-1-2

--------------------------------------------------------------------------------

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.
 
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE AS OF
MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS NOTE AFTER MARCH 18, 2012
THAT IS A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
OR A UNITED STATES OWNED FOREIGN ENTITY (AS DESCRIBED IN SECTION 1471(d)(3) OF
THE CODE) WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT (I) IT WILL PROVIDE TO THE
ISSUER AND THE TRUSTEE ITS NAME, ADDRESS, U.S. TAXPAYER IDENTIFICATION NUMBER
AND ANY OTHER INFORMATION THAT THE ISSUER OR THE HOLDER REQUESTS BY MARCH 18,
2012 OR, IF SUCH HOLDER OR BENEFICIAL OWNER ACQUIRES AN INTEREST IN THIS NOTE
AFTER THAT DATE, BY THE DATE IT ACQUIRES SUCH INTEREST AND (II) IT WILL UPDATE
ANY SUCH INFORMATION PROVIDED IN CLAUSE (I) PROMPTLY UPON LEARNING THAT ANY SUCH
INFORMATION PREVIOUSLY PROVIDED HAS BECOME OBSOLETE OR INCORRECT OR IS OTHERWISE
REQUIRED. IN ADDITION, EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR ANY
INTEREST IN THIS NOTE AS OF MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS
NOTE AFTER MARCH 18, 2012 WILL MAKE, OR BY ACQUIRING THIS NOTE OR ANY INTEREST
IN THIS NOTE WILL BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT IT WILL
PROVIDE TO THE ISSUER AND THE TRUSTEE (X) ANY INFORMATION AS IS NECESSARY (IN
THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS APPLICABLE) FOR THE
ISSUER AND THE TRUSTEE TO DETERMINE WHETHER SUCH HOLDER OR BENEFICIAL OWNER IS A
UNITED STATES PERSON OR A UNITED STATES OWNED FOREIGN ENTITY, AND (Y) ANY
ADDITIONAL INFORMATION THAT THE ISSUER OR ITS AGENT REQUESTS IN CONNECTION WITH
SECTIONS 1471- 1474 OF THE CODE. EACH SUCH HOLDER AND BENEFICIAL OWNER WILL
AGREE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE BE DEEMED TO AGREE,
THAT THE ISSUER MAY PROVIDE SUCH INFORMATION AND ANY OTHER INFORMATION REGARDING
ITS INVESTMENT IN THE NOTES TO THE U.S. INTERNAL REVENUE SERVICE. THE ISSUER HAS
THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN
A NOTE THAT FAILS TO COMPLY WITH THE FOREGOING REQUIREMENTS TO SELL ITS INTEREST
IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.

 
A-1-3

--------------------------------------------------------------------------------

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.
 
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.
 
[THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.]1
 

--------------------------------------------------------------------------------

1 For Regulation S Notes only.

 
A-1-4

--------------------------------------------------------------------------------

 

GOLUB CAPITAL BDC 2010-1 LLC
 
[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS A SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
A/[R][S]-1
[DATE]
   
CUSIP No.:  [38172YAA5]2 [U38257AA6]3
Up to U.S.$174,000,000

 
ISIN No.:  [US38172YAA55]4 [USU38257AA68]5
 
GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to CEDE & CO. or its
registered assigns, upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum as
indicated on Schedule A hereto on July 20, 2021 (the “Stated Maturity”) except
as provided below and in the Indenture.  The obligations of the Issuer under
this Class A Note and the Indenture are limited recourse obligations of the
Issuer payable solely from the Assets in accordance with the Indenture, and
following realization of the Assets in accordance with the Indenture, all claims
of Noteholders shall be extinguished and shall not thereafter revive.
 
The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year, commencing January, 2011 (or, if any such day is
not a Business Day, the next succeeding Business Day), at the rate equal to
LIBOR plus 2.40% per annum on the Aggregate Outstanding Amount hereof until the
principal hereof is paid or duly provided for.  Interest shall be computed on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.  The interest so payable on any Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Class A Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the fifteenth day
(whether or not a Business Day) prior to such Payment Date.
 
Interest will cease to accrue on each Class A Note, or in the case of a partial
repayment, on such repaid part, from the date of repayment.  If this Class A
Note is called for redemption and principal payments hereon are not paid upon
surrender of this Class A Note, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period this Class A Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder. The principal of this Class A Note shall be payable on the first
Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments.  The principal of this Class A Note
shall be payable no later than the Stated Maturity unless the unpaid principal
of this Class A Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.
 

--------------------------------------------------------------------------------

2 Rule 144A Global Class A Note.
 
3 Regulation S Global Class A Note.
 
4 Rule 144A Global Class A Note.
 
5 Regulation S Global Class A Note.

 
A-1-5

--------------------------------------------------------------------------------

 
 
Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Note shall not be entitled to any benefit under the Indenture or
be valid or obligatory for any purpose.
 
This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes due 2021 (the “Class A Notes” and, together with the other classes of
Notes issued under the Indenture, the “Notes”) issued and to be issued under an
indenture dated as of July [__], 2010 (the “Indenture”), among the Issuer and
U.S. Bank National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture).  Reference is hereby
made to the Indenture and all indentures supplemental thereto for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.
 
This Note is subject to optional redemption, in whole but not in part, as
specified in the Indenture.  In the case of any optional redemption of Class A
Notes, payments of interest on Secured Notes so to be redeemed which are payable
on or prior to the Redemption Date will be payable to the Holders of such Class
A Notes, or one or more predecessor Class A Notes, registered as such at the
close of business on the relevant Record Date.
 
Transfers of this [Rule 144A][Regulation S] Global Secured Note shall be limited
to transfers of such Global Note in whole, but not in part, to a nominee of the
DTC or to a successor of the DTC or such successor’s nominee, except as
otherwise set forth in the Indenture.
 
Interests in this [Rule 144A][Regulation S] Global Secured Note will be
transferable in accordance with the DTC’s rules and procedures in use at such
time.
 
If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a redemption occurs because a Majority of an
Affected Class or a Majority of the Subordinated Notes so direct the Trustee
following the occurrence of a Tax Event as set forth in Section 9.3 of the
Indenture, then in each case this Note may be redeemed, in whole or (in respect
of any redemption other than pursuant to clauses (b) (except in the case of a
redemption in part by Class from Refinancing Proceeds) and (d)) in part, in the
manner, under the conditions and with the effect provided in the Indenture. In
connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.
 
 
A-1-6

--------------------------------------------------------------------------------

 

The Issuer, the Trustee and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Note is registered as the owner of this Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on this Note (whether or not this Note is overdue)
and, except as otherwise expressly provided in the Indenture, on any other date
for all other purposes whatsoever, and neither the Issuer nor the Trustee nor
any agent of the Issuer or the Trustee shall be affected by notice to the
contrary.
 
If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.
 
Interests in this [Rule 144A][Regulation S] Global Secured Note may be exchanged
for an interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S][Rule 144A] Global Secured Note subject to the
restrictions as set forth in the Indenture.  This [Rule 144A][Regulation S]
Global Secured Note is subject to mandatory exchange for Certificated Notes
under the limited circumstances set forth in the Indenture.
 
Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][Regulation S] Global Secured Note, this [Rule 144A][Regulation S]
Global Secured Note shall be endorsed on Schedule A hereto to reflect the
reduction of or increase in the principal amount evidenced hereby.
 
The Class A Notes will be issued in minimum denominations of U.S.$1,000,000 and
integral multiples of U.S.$1,000 in excess thereof.
 
Title to Notes shall pass by registration in the Register kept by the Registrar.
 
No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer, the Registrar or the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.  The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or signature
of the transferor and the transferee.
 
AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.
 
- signature page follows -
 
 
A-1-7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.
 
GOLUB CAPITAL BDC 2010-1 LLC
     
By:
Golub Capital BDC, Inc., its designated manager
       
By:
  
 
Name:
   
Title:
 


 
A-1-8

--------------------------------------------------------------------------------

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A Notes referred to in the within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
   
By:
  
 
Authorized Signatory


 
A-1-9

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SCHEDULE OF EXCHANGES OR REDEMPTIONS
 
The outstanding principal amount of the Class A Notes represented by this [Rule
144A][Regulation S] Global Secured Note on the Closing Date is
U.S.$174,000,000.  The following exchanges, redemptions of or increase in the
whole or a part of the Class A Notes represented by this [Rule 144A][Regulation
S] Global Secured Note have been made:
 
Date exchange/
increase made
 
Original principal
amount of this [Rule
144A][Regulation S]
Global Secured Note
 
Part of principal
amount of this [Rule
144A][Regulation S]
Global Secured Note
exchanged/redeemed/
increased
 
Remaining principal
amount of this [Rule
144A][Regulation S]
Global Secured Note
following such
exchange/redemption/
increase
 
Notation made by
or on behalf of the
Issuer
                                                                               
                                                                               
                                                                               
             
  
 
  
 
  
 
  
 

 
 
A-1-10

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
FORM OF GLOBAL CLASS B NOTE
 
[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS B SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR PURPOSES OF
SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED PURCHASER”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED PURCHASER PURCHASING
FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS
INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES
ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR INVESTMENT AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A)
THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE
INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE
TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE
SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT.  THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.

 
A-2-1

--------------------------------------------------------------------------------

 
 
ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE ISSUER OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE &
CO.).
 
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE.
 
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.
 
PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

 
A-2-2

--------------------------------------------------------------------------------

 

THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.
 
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE AS OF
MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS NOTE AFTER MARCH 18, 2012
THAT IS A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
OR A UNITED STATES OWNED FOREIGN ENTITY (AS DESCRIBED IN SECTION 1471(d)(3) OF
THE CODE) WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT (I) IT WILL PROVIDE TO THE
ISSUER AND THE TRUSTEE ITS NAME, ADDRESS, U.S. TAXPAYER IDENTIFICATION NUMBER
AND ANY OTHER INFORMATION THAT THE ISSUER OR THE HOLDER REQUESTS BY MARCH 18,
2012 OR, IF SUCH HOLDER OR BENEFICIAL OWNER ACQUIRES AN INTEREST IN THIS NOTE
AFTER THAT DATE, BY THE DATE IT ACQUIRES SUCH INTEREST AND (II) IT WILL UPDATE
ANY SUCH INFORMATION PROVIDED IN CLAUSE (I) PROMPTLY UPON LEARNING THAT ANY SUCH
INFORMATION PREVIOUSLY PROVIDED HAS BECOME OBSOLETE OR INCORRECT OR IS OTHERWISE
REQUIRED. IN ADDITION, EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR ANY
INTEREST IN THIS NOTE AS OF MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS
NOTE AFTER MARCH 18, 2012 WILL MAKE, OR BY ACQUIRING THIS NOTE OR ANY INTEREST
IN THIS NOTE WILL BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT IT WILL
PROVIDE TO THE ISSUER AND THE TRUSTEE (X) ANY INFORMATION AS IS NECESSARY (IN
THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS APPLICABLE) FOR THE
ISSUER AND THE TRUSTEE TO DETERMINE WHETHER SUCH HOLDER OR BENEFICIAL OWNER IS A
UNITED STATES PERSON OR A UNITED STATES OWNED FOREIGN ENTITY, AND (Y) ANY
ADDITIONAL INFORMATION THAT THE ISSUER OR ITS AGENT REQUESTS IN CONNECTION WITH
SECTIONS 1471- 1474 OF THE CODE. EACH SUCH HOLDER AND BENEFICIAL OWNER WILL
AGREE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE BE DEEMED TO AGREE,
THAT THE ISSUER MAY PROVIDE SUCH INFORMATION AND ANY OTHER INFORMATION REGARDING
ITS INVESTMENT IN THE NOTES TO THE U.S. INTERNAL REVENUE SERVICE. THE ISSUER HAS
THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN
A NOTE THAT FAILS TO COMPLY WITH THE FOREGOING REQUIREMENTS TO SELL ITS INTEREST
IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.

 
A-2-3

--------------------------------------------------------------------------------

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.
 
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.
 
[THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT AND
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.]6
 

--------------------------------------------------------------------------------

6 For Regulation S Notes only.

 
A-2-4

--------------------------------------------------------------------------------

 

GOLUB CAPITAL BDC 2010-1 LLC
 
[RULE 144A][REGULATION S] GLOBAL SECURED NOTE
representing
CLASS B SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
B/[R][S]-1
[DATE]
   
CUSIP No.:  [38172YAC1]7 [U38257AB4]8
Up to U.S.$10,000,000



ISIN No.:  [US38172YAC12]9 [USU38257AB42]10
 
GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to CEDE & CO. or its
registered assigns, upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum as
indicated on Schedule A hereto on July 20, 2021 (the “Stated Maturity”) except
as provided below and in the Indenture.  The obligations of the Issuer under
this Class B Note and the Indenture are limited recourse obligations of the
Issuer payable solely from the Assets in accordance with the Indenture, and
following realization of the Assets in accordance with the Indenture, all claims
of Noteholders shall be extinguished and shall not thereafter revive.
 
The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year, commencing January, 2011 (or, if any such day is
not a Business Day, the next succeeding Business Day), at the rate equal to
LIBOR plus 2.40% per annum on the Aggregate Outstanding Amount hereof until the
principal hereof is paid or duly provided for.  Interest shall be computed on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.  The interest so payable on any Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Class B Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the fifteenth day
(whether or not a Business Day) prior to such Payment Date.
 
Payments of principal of and interest on this Class B Note are subordinated to
the payment on each Payment Date of certain other amounts in accordance with the
Priority of Payments and Section 13.1 of the Indenture.
 

--------------------------------------------------------------------------------

7 Rule 144A Global Class B Note.
 
8 Regulation S Global Class B Note.
 
9 Rule 144A Global Class B Note.
 
10 Regulation S Global Class B Note.

 
A-2-5

--------------------------------------------------------------------------------

 

Interest will cease to accrue on each Class B Note, or in the case of a partial
repayment, on such repaid part, from the date of repayment.  If this Class B
Note is called for redemption and principal payments hereon are not paid upon
surrender of this Class B Note, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period this Class B Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder. The principal of this Class B Note shall be payable on the first
Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments.  The principal of this Class B Note
shall be payable no later than the Stated Maturity unless the unpaid principal
of this Class B Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.
 
Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Note shall not be entitled to any benefit under the Indenture or
be valid or obligatory for any purpose.
 
This Note is one of a duly authorized issue of Class B Senior Secured Floating
Rate Notes due 2021 (the “Class B Notes” and, together with the other classes of
Notes issued under the Indenture, the “Notes”) issued and to be issued under an
indenture dated as of July [__], 2010 (the “Indenture”), among the Issuer and
U.S. Bank National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture).  Reference is hereby
made to the Indenture and all indentures supplemental thereto for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.
 
This Note is subject to optional redemption, in whole but not in part, as
specified in the Indenture.  In the case of any optional redemption of Class B
Notes, payments of interest on Secured Notes so to be redeemed which are payable
on or prior to the Redemption Date will be payable to the Holders of such Class
B Notes, or one or more predecessor Class B Notes, registered as such at the
close of business on the relevant Record Date.
 
Transfers of this [Rule 144A][Regulation S] Global Secured Note shall be limited
to transfers of such Global Note in whole, but not in part, to a nominee of the
DTC or to a successor of the DTC or such successor’s nominee, except as
otherwise set forth in the Indenture.
 
Interests in this [Rule 144A][Regulation S] Global Secured Note will be
transferable in accordance with the DTC’s rules and procedures in use at such
time.
 
If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a redemption occurs because a Majority of an
Affected Class or a Majority of the Subordinated Notes so direct the Trustee
following the occurrence of a Tax Event as set forth in Section 9.3 of the
Indenture, then in each case this Note may be redeemed, in whole or (in respect
of any redemption other than pursuant to clauses (b) (except in the case of a
redemption in part by Class from Refinancing Proceeds) and (d)) in part, in the
manner, under the conditions and with the effect provided in the Indenture. In
connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.
 

 
A-2-6

--------------------------------------------------------------------------------

 
 
The Issuer, the Trustee and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Note is registered as the owner of this Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on this Note (whether or not this Note is overdue)
and, except as otherwise expressly provided in the Indenture, on any other date
for all other purposes whatsoever, and neither the Issuer nor the Trustee nor
any agent of the Issuer or the Trustee shall be affected by notice to the
contrary.
 
If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.
 
Interests in this [Rule 144A][Regulation S] Global Secured Note may be exchanged
for an interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S][Rule 144A] Global Secured Note subject to the
restrictions as set forth in the Indenture.  This [Rule 144A][Regulation S]
Global Secured Note is subject to mandatory exchange for Certificated Notes
under the limited circumstances set forth in the Indenture.
 
Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][Regulation S] Global Secured Note, this [Rule 144A][Regulation S]
Global Secured Note shall be endorsed on Schedule A hereto to reflect the
reduction of or increase in the principal amount evidenced hereby.
 
The Class B Notes will be issued in minimum denominations of U.S.$1,000,000 and
integral multiples of U.S.$1,000 in excess thereof.
 
Title to Notes shall pass by registration in the Register kept by the Registrar.
 
No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer, the Registrar or the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.  The Registrar or the Trustee shall be permitted to request such
evidence reasonably satisfactory to it documenting the identity and/or signature
of the transferor and the transferee.
 
AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.

 
A-2-7

--------------------------------------------------------------------------------

 
 
- signature page follows -

 
A-2-8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.
 
GOLUB CAPITAL BDC 2010-1 LLC
   
By:
Golub Capital BDC, Inc., its designated manager
       
By:
  
 
Name:
   
Title:
 


 
A-2-9

--------------------------------------------------------------------------------

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B Notes referred to in the within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
   
By:
  
 
Authorized Signatory


 
A-2-10

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SCHEDULE OF EXCHANGES OR REDEMPTIONS
 
The outstanding principal amount of the Class B Notes represented by this [Rule
144A][Regulation S] Global Secured Note on the Closing Date is U.S.$10,000,000.
The following exchanges, redemptions of or increase in the whole or a part of
the Class B Notes represented by this [Rule 144A][Regulation S] Global Secured
Note have been made:
 
Date exchange/
increase made
 
Original principal
amount of this [Rule
144A][Regulation S]
Global Secured Note
 
Part of principal
amount of this [Rule
144A][Regulation S]
Global Secured Note
exchanged/redeemed/
increased
 
Remaining principal
amount of this [Rule
144A][Regulation S]
Global Secured Note
following such
exchange/redemption/
increase
 
Notation made by
or on behalf of the
Issuer
                                                                               
                                                                               
                                                                               
             
  
 
  
 
  
 
  
 

 
 
A-2-11

--------------------------------------------------------------------------------

 

EXHIBIT A-3
 
FORM OF CERTIFICATED SUBORDINATED NOTE
 
CERTIFICATED SUBORDINATED NOTE
 
SUBORDINATED NOTES DUE 2021
 
THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW OF ANY STATE.  THE HOLDER HEREOF, BY PURCHASING THIS
SUBORDINATED NOTE, AGREES THAT THIS SUBORDINATED NOTE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAW TO A UNITED STATES PERSON AS DEFINED IN SECTION 7701(a)(30)
OF THE CODE, AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”) TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED
PURCHASER FOR PURPOSES OF SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A
“QUALIFIED PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A
QUALIFIED PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED
PURCHASER, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM
TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501
(a)(1)-(3) OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED PURCHASER
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE INDENTURE AND (B) THE RECEIPT
BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH
REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAW OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) PURSUANT
TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS, OR (4) PURSUANT TO A VALID REGISTRATION
STATEMENT.  THE HOLDER HEREOF, BY ACQUIRING THIS SUBORDINATED NOTE, REPRESENTS
THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY ACQUIRING OR
HOLDING THIS SUBORDINATED NOTE OR ANY INTEREST THEREIN ON BEHALF OF OR WITH ANY
ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF ERISA) THAT
IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY PLAN TO WHICH
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)
APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF
SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”); OR (II)(A) IF IT IS, OR IS ACTING
ON BEHALF OF, A BENEFIT PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION
OF THIS SUBORDINATED NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR
(B) IF IT IS A GOVERNMENTAL, CHURCH OR NON-U.S. PLAN, (I) IT IS NOT, AND FOR SO
LONG AS IT HOLDS THIS SUBORDINATED NOTE OR INTEREST THEREIN WILL NOT BE, SUBJECT
TO ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAW OR REGULATION THAT COULD
CAUSE THE UNDERLYING ASSETS OF THE ISSUER TO BE TREATED AS ASSETS OF THE HOLDER
OF THIS SUBORDINATED NOTE (OR ANY INTEREST THEREIN) BY VIRTUE OF ITS INTEREST
AND THEREBY SUBJECT THE ISSUER OR THE COLLATERAL MANAGER (OR OTHER PERSONS
RESPONSIBLE FOR THE INVESTMENT AND OPERATION OF THE ISSUER’S ASSETS) TO OTHER
PLAN LAW (“SIMILAR LAW”) AND (II) ITS ACQUISITION, HOLDING AND DISPOSITION OF
THIS SUBORDINATED NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION
OF ANY OTHER PLAN LAW.  THE HOLDER HEREOF, BY ACQUIRING THIS SUBORDINATED NOTE,
ACKNOWLEDGES BOTH THAT (I) IT MUST PROVIDE TO THE REGISTRAR OF THE SUBORDINATED
NOTE ANY INFORMATION REQUIRED UNDER THE INDENTURE (IN THE SOLE DETERMINATION OF
THE ISSUER, TRUSTEE OR REGISTRAR, AS APPLICABLE) TO MAKE SUCH ACQUISITION
EFFECTIVE AND IN THE FORM OF CERTIFICATE REQUIRED BY THE INDENTURE, AND (II) IT
MUST AGREE TO CERTAIN TRANSFER RESTRICTIONS REGARDING ITS INTEREST IN THIS
SUBORDINATED NOTE.
 
 
A-3-1

--------------------------------------------------------------------------------

 
 
THE PRINCIPAL OF THIS SUBORDINATED NOTE IS PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN.  ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS SUBORDINATED NOTE
AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.
 
THIS SUBORDINATED NOTE IS A PRINCIPAL ONLY NOTE AND DOES NOT BEAR ANY INTEREST.
 
THE RIGHTS OF THE HOLDERS OF THIS SUBORDINATED NOTE TO RECEIVE PRINCIPAL ARE
SUBORDINATED TO THE RIGHTS OF THE HOLDERS OF THE CLASS A NOTES AND THE CLASS B
NOTES TO RECEIVE PRINCIPAL AND INTEREST TO THE EXTENT SET FORTH IN THE
INDENTURE.
 
THIS SUBORDINATED NOTE MAY NOT BE ACQUIRED OR OWNED BY ANY PERSON THAT IS
CLASSIFIED FOR U.S. FEDERAL INCOME TAX PURPOSES AS A DISREGARDED ENTITY (UNLESS
THE BENEFICIAL OWNER FOR U.S. FEDERAL INCOME TAX PURPOSES OF THE DISREGARDED
ENTITY IS A CORPORATION, OTHER THAN A SUBCHAPTER S CORPORATION, OR IS OTHERWISE
TAXABLE AS A CORPORATION), PARTNERSHIP, SUBCHAPTER S CORPORATION OR GRANTOR
TRUST UNLESS SUCH PERSON OBTAINS AN OPINION OF COUNSEL THAT SUCH TRANSFER WILL
NOT CAUSE GOLUB CAPITAL BDC 2010-1 LLC (THE “ISSUER”) TO BE TREATED AS A
PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION.
 
 
A-3-2

--------------------------------------------------------------------------------

 
 
THIS SUBORDINATED NOTE (AND ANY INTEREST HEREIN) MAY NOT BE ACQUIRED, SOLD,
TRANSFERRED, ASSIGNED, PARTICIPATED, PLEDGED OR OTHERWISE DISPOSED OF OR CAUSED
TO BE MARKETED, (I) ON OR THROUGH AN “ESTABLISHED SECURITIES MARKET” WITHIN THE
MEANING OF SECTION 7704(b)(1) OF THE CODE, INCLUDING, WITHOUT LIMITATION, AN
INTERDEALER QUOTATION SYSTEM THAT REGULARLY DISSEMINATES FIRM BUY OR SELL
QUOTATIONS, (II) ON OR THROUGH A “SECONDARY MARKET (OR THE SUBSTANTIAL
EQUIVALENT THEREOF)” WITHIN THE MEANING OF SECTION 7704(b)(2) OF THE CODE,
INCLUDING A MARKET WHEREIN ANY NOTE (OR INTEREST THEREIN) IS REGULARLY QUOTED BY
ANY PERSON MAKING A MARKET IN SUCH INTERESTS AND A MARKET WHEREIN ANY PERSON
REGULARLY MAKES AVAILABLE BID OR OFFER QUOTES WITH RESPECT TO ANY NOTE (OR
INTEREST THEREIN) AND STANDS READY TO EFFECT BUY OR SELL TRANSACTIONS AT THE
QUOTED PRICES FOR ITSELF OR ON BEHALF OF OTHERS, OR (III) IF SUCH ACQUISITION,
SALE, TRANSFER, ASSIGNMENT, PARTICIPATION, PLEDGE OR OTHER DISPOSITION WOULD
CAUSE THE SUBORDINATED NOTES (OR INTEREST THEREIN) TO BE HELD BY MORE THAN 100
PERSONS.
 
THIS SUBORDINATED NOTE (AND ANY INTEREST HEREIN) MAY NOT BE TRANSFERRED IN AN
AMOUNT LESS THAN THE MINIMUM DENOMINATION APPLICABLE TO THIS SUBORDINATED NOTE.
 
NO TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF ONE OR MORE NOTES (A
“TRANSFER”) SHALL BE MADE UNLESS SIMULTANEOUSLY WITH THE TRANSFER (1) A
PROPORTIONATE AMOUNT OF MEMBERSHIP INTERESTS OF THE ISSUER (“MEMBERSHIP
INTERESTS”) ARE TRANSFERRED SO THAT THE RATIO OF THE PERCENTAGE INTEREST OF THE
MEMBERSHIP INTERESTS SO TRANSFERRED TO ALL MEMBERSHIP INTERESTS AND THE RATIO OF
THE PERCENTAGE INTEREST OF THE NOTES SO TRANSFERRED TO ALL NOTES ARE EQUAL, (2)
THE TRANSFERS OF MEMBERSHIP INTERESTS AND NOTES REFERRED TO HEREIN ARE MADE TO
THE SAME PERSON, AND (3) THE PERCENTAGE INTEREST OF THE MEMBERSHIP INTERESTS AND
NOTES, RESPECTIVELY, SO TRANSFERRED IS NO LESS THAN TEN (10%) PERCENT.
 
AS A CONDITION TO THE PAYMENT OF ANY AMOUNT HEREUNDER WITHOUT THE IMPOSITION OF
WITHHOLDING TAX, THE TRUSTEE SHALL REQUIRE CERTIFICATION ACCEPTABLE TO IT TO
ENABLE THE ISSUER AND THE TRUSTEE TO DETERMINE THEIR DUTIES AND LIABILITIES WITH
RESPECT TO ANY TAXES THAT THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN
RESPECT OF THIS SUBORDINATED NOTE OR THE HOLDER HEREOF UNDER ANY PRESENT OR
FUTURE LAW OR REGULATION OF THE UNITED STATES OR ANY PRESENT OR FUTURE LAW OR
REGULATION OF ANY POLITICAL SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR
TO COMPLY WITH ANY REPORTING OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR
REGULATION.
 
 
A-3-3

--------------------------------------------------------------------------------

 
 
EACH HOLDER AND BENEFICIAL OWNER OF THIS SUBORDINATED NOTE OR AN INTEREST IN
THIS SUBORDINATED NOTE AS OF MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS
SUBORDINATED NOTE AFTER MARCH 18, 2012 THAT IS A “UNITED STATES PERSON” (AS
DEFINED IN SECTION 7701(a)(30) OF THE CODE) OR A UNITED STATES OWNED FOREIGN
ENTITY (AS DESCRIBED IN SECTION 1471(d)(3) OF THE CODE) WILL MAKE, OR BY
ACQUIRING THIS SUBORDINATED NOTE OR AN INTEREST IN THIS SUBORDINATED NOTE WILL
BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT (I) IT WILL PROVIDE TO THE
ISSUER AND THE TRUSTEE ITS NAME, ADDRESS, U.S. TAXPAYER IDENTIFICATION NUMBER
AND ANY OTHER INFORMATION THAT THE ISSUER OR THE HOLDER REQUESTS BY MARCH 18,
2012 OR, IF SUCH HOLDER OR BENEFICIAL OWNER ACQUIRES AN INTEREST IN THIS
SUBORDINATED NOTE AFTER THAT DATE, BY THE DATE IT ACQUIRES SUCH INTEREST AND
(II) IT WILL UPDATE ANY SUCH INFORMATION PROVIDED IN CLAUSE (I) PROMPTLY UPON
LEARNING THAT ANY SUCH INFORMATION PREVIOUSLY PROVIDED HAS BECOME OBSOLETE OR
INCORRECT OR IS OTHERWISE REQUIRED. IN ADDITION, EACH HOLDER AND BENEFICIAL
OWNER OF THIS SUBORDINATED NOTE OR ANY INTEREST IN THIS SUBORDINATED NOTE AS OF
MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS SUBORDINATED NOTE AFTER
MARCH 18, 2012 WILL MAKE, OR BY ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST
IN THIS SUBORDINATED NOTE WILL BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT
THAT IT WILL PROVIDE TO THE ISSUER AND THE TRUSTEE (X) ANY INFORMATION AS IS
NECESSARY (IN THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS
APPLICABLE) FOR THE ISSUER AND THE TRUSTEE TO DETERMINE WHETHER SUCH HOLDER OR
BENEFICIAL OWNER IS A UNITED STATES PERSON OR A UNITED STATES OWNED FOREIGN
ENTITY, AND (Y) ANY ADDITIONAL INFORMATION THAT THE ISSUER OR ITS AGENT REQUESTS
IN CONNECTION WITH SECTIONS 1471-1474 OF THE CODE. EACH SUCH HOLDER AND
BENEFICIAL OWNER WILL AGREE, OR BY ACQUIRING THIS SUBORDINATED NOTE OR AN
INTEREST IN THIS SUBORDINATED NOTE BE DEEMED TO AGREE, THAT THE ISSUER MAY
PROVIDE SUCH INFORMATION AND ANY OTHER INFORMATION REGARDING ITS INVESTMENT IN
THE NOTES TO THE U.S. INTERNAL REVENUE SERVICE. THE ISSUER HAS THE RIGHT, UNDER
THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN A SUBORDINATED
NOTE THAT FAILS TO COMPLY WITH THE FOREGOING REQUIREMENTS TO SELL ITS INTEREST
IN SUCH SUBORDINATED NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.
 
EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE, BY ACQUIRING
THIS SUBORDINATED NOTE OR AN INTEREST IN THIS SUBORDINATED NOTE, AS THE CASE MAY
BE, SHALL BE DEEMED TO HAVE AGREED TO TREAT, AND SHALL TREAT, THIS SUBORDINATED
NOTE AS EQUITY IN THE ISSUER FOR U.S. FEDERAL AND, TO THE EXTENT PERMITTED BY
LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES AND SHALL TAKE NO ACTION
INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY RELEVANT TAXING
AUTHORITY.
 
 
A-3-4

--------------------------------------------------------------------------------

 
 
GOLUB CAPITAL BDC 2010-1 LLC
 
CERTIFICATED SUBORDINATED NOTE
representing
SUBORDINATED NOTES DUE 2021
 
S/R-1
[DATE]
   
CUSIP No.:  [38172YAE7]11 [38172YAF4]12
U.S.$116,000,000



ISIN No.:  [US38172YAE77]13 [US38172YAF43]14
 
GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to [__________] or its
registered assigns, upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum of
One Hundred Sixteen Million United States Dollars (U.S.$116,000,000) on July 20,
2021 (the “Stated Maturity”), except as provided below and in the Indenture.
 
The obligations of the Issuer under this Subordinated Note and the Indenture are
limited recourse obligations of the Issuer payable solely from the Assets in
accordance with the Indenture, and following realization of the Assets in
accordance with the Indenture, all claims of Subordinated Noteholders shall be
extinguished and shall not thereafter revive.  The Subordinated Notes represent
unsecured, subordinated obligations of the Issuer and are not entitled to
security under the Indenture.
 
The principal of this Subordinated Note shall be payable no later than the
Stated Maturity unless the unpaid principal of this Subordinated Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.
 
Payments of Interest Proceeds and Principal Proceeds to the Holders of the
Subordinated Notes are subordinated to payments in respect of the Secured Notes
as set forth in the Indenture and failure to pay such amounts to the Holders of
the Subordinated Notes will not constitute an Event of Default under the
Indenture.
 
Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Subordinated Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.
 

--------------------------------------------------------------------------------

11 Transferees other than Accredited Investors.
 
12 Transferees that are Accredited Investors.
 
13 Transferees other than Accredited Investors.
 
14 Transferees that are Accredited Investors.
 
 
A-3-5

--------------------------------------------------------------------------------

 
 
This Subordinated Note is one of a duly authorized issue of Subordinated Notes
due 2021 (the “Subordinated Notes” and, together with the Secured Notes issued
under the Indenture, the “Notes”) issued and to be issued under an indenture
dated as of July [__], 2010 (the “Indenture”), among the Issuer and U.S. Bank
National Association, as trustee (the “Trustee”, which term includes any
successor trustee as permitted under the Indenture).  Reference is hereby made
to the Indenture and all indentures supplemental thereto for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.
 
This Subordinated Note may be redeemed, in whole but not in part, (a) on any
Payment Date on or after the redemption or repayment in full of the Secured
Notes, at the direction of a Majority of the Subordinated Notes, or (b) if a Tax
Redemption occurs because a Majority of an Affected Class or a Majority of the
Subordinated Notes so direct the Trustee following the occurrence of a Tax Event
as set forth in Section 9.3 of the Indenture, in the manner, under the
conditions and with the effect provided in the Indenture.
 
This Certificated Subordinated Note may be transferred to a transferee acquiring
Certificated Subordinated Notes, subject to and in accordance with the
restrictions set forth in the Indenture.
 
The Issuer, the Trustee, and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Subordinated Note is registered as the owner of
this Subordinated Note on the Register on the applicable Record Date for the
purpose of receiving distributions of Principal Proceeds of and Interest
Proceeds on this Subordinated Note (whether or not this Subordinated Note is
overdue) and, except as otherwise expressly provided in the Indenture, on any
other date for all other purposes whatsoever, and neither the Issuer nor the
Trustee nor any agent of the Issuer or the Trustee shall be affected by notice
to the contrary.
 
The Subordinated Notes in the form of Certificated Subordinated Notes will be
issued in minimum denominations of U.S.$100,000 and integral multiples of
U.S.$1.00 in excess thereof.
 
Title to Subordinated Notes shall pass by registration in the Register kept by
the Registrar.
 
No service charge shall be made for registration of transfer or exchange of this
Subordinated Note, but the Issuer, the Registrar or the Trustee may require
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith.  The Registrar or the Trustee shall be
permitted to request such evidence reasonably satisfactory to it documenting the
identity and/or signature of the transferor and the transferee.
 
 
A-3-6

--------------------------------------------------------------------------------

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE SUBORDINATED NOTES SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND THE INDENTURE AND THE SUBORDINATED NOTES AND
ANY MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE
AND THE SUBORDINATED NOTES (WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL BE
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.
 
- signature page follows -
 
 
A-3-7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Issuer has caused this Subordinated Note to be duly
executed as of the date set forth above.
 
GOLUB CAPITAL BDC 2010-1 LLC
   
By:
Golub Capital BDC, Inc., its designated manager
       
By:
  
 
Name:
   
Title:
 


 
A-3-8

--------------------------------------------------------------------------------

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Subordinated Notes referred to in the within-mentioned
Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
   
By:
  
 
Authorized Signatory


 
A-3-9

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
For value received _________________________________________________
 
does hereby sell, assign, and transfer to
 

 
  
         
  
   
Please insert social security or
   
other identifying number of assignee
         
Please print or type name
   
and address, including zip code,
   
of assignee:
 



  
 
  
 
  
 
  



the within Security and does hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.
 
Date: ____________
 
Your Signature
  
     
(Sign exactly as your name
     
appears in the security)

 
 
A-3-10

--------------------------------------------------------------------------------

 

EXHIBIT A-4
 
FORM OF CERTIFICATED CLASS A NOTE
 
CERTIFICATED NOTE
representing
CLASS A SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR PURPOSES OF
SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED PURCHASER”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED PURCHASER PURCHASING
FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS
INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES
ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR INVESTMENT AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A)
THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE
INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE
TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE
SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT.  THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.
 
 
A-4-1

--------------------------------------------------------------------------------

 
 
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.
 
PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.
 
THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.
 
 
A-4-2

--------------------------------------------------------------------------------

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE AS OF
MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS NOTE AFTER MARCH 18, 2012
THAT IS A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
OR A UNITED STATES OWNED FOREIGN ENTITY (AS DESCRIBED IN SECTION 1471(d)(3) OF
THE CODE) WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT (I) IT WILL PROVIDE TO THE
ISSUER AND THE TRUSTEE ITS NAME, ADDRESS, U.S. TAXPAYER IDENTIFICATION NUMBER
AND ANY OTHER INFORMATION THAT THE ISSUER OR THE HOLDER REQUESTS BY MARCH 18,
2012 OR, IF SUCH HOLDER OR BENEFICIAL OWNER ACQUIRES AN INTEREST IN THIS NOTE
AFTER THAT DATE, BY THE DATE IT ACQUIRES SUCH INTEREST AND (II) IT WILL UPDATE
ANY SUCH INFORMATION PROVIDED IN CLAUSE (I) PROMPTLY UPON LEARNING THAT ANY SUCH
INFORMATION PREVIOUSLY PROVIDED HAS BECOME OBSOLETE OR INCORRECT OR IS OTHERWISE
REQUIRED. IN ADDITION, EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR ANY
INTEREST IN THIS NOTE AS OF MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS
NOTE AFTER MARCH 18, 2012 WILL MAKE, OR BY ACQUIRING THIS NOTE OR ANY INTEREST
IN THIS NOTE WILL BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT IT WILL
PROVIDE TO THE ISSUER AND THE TRUSTEE (X) ANY INFORMATION AS IS NECESSARY (IN
THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS APPLICABLE) FOR THE
ISSUER AND THE TRUSTEE TO DETERMINE WHETHER SUCH HOLDER OR BENEFICIAL OWNER IS A
UNITED STATES PERSON OR A UNITED STATES OWNED FOREIGN ENTITY, AND (Y) ANY
ADDITIONAL INFORMATION THAT THE ISSUER OR ITS AGENT REQUESTS IN CONNECTION WITH
SECTIONS 1471- 1474 OF THE CODE. EACH SUCH HOLDER AND BENEFICIAL OWNER WILL
AGREE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE BE DEEMED TO AGREE,
THAT THE ISSUER MAY PROVIDE SUCH INFORMATION AND ANY OTHER INFORMATION REGARDING
ITS INVESTMENT IN THE NOTES TO THE U.S. INTERNAL REVENUE SERVICE. THE ISSUER HAS
THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN
A NOTE THAT FAILS TO COMPLY WITH THE FOREGOING REQUIREMENTS TO SELL ITS INTEREST
IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.
 
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.
 
 
A-4-3

--------------------------------------------------------------------------------

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.
 
 
A-4-4

--------------------------------------------------------------------------------

 

GOLUB CAPITAL BDC 2010-1 LLC
 
CERTIFICATED NOTE
representing
CLASS A SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
A/R-1
[DATE]
   
CUSIP No.: 38172YAB3
U.S.$[______________]



ISIN No.:  US38172YAB39
 
GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to [____________________],
or its registered assigns, upon presentation and surrender of this Class A Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of [__________________] United States Dollars (U.S.$[___________])
on July 20, 2021 (the “Stated Maturity”), except as provided below and in the
Indenture.  The obligations of the Issuer under this Class A Note and the
Indenture are limited recourse obligations of the Issuer payable solely from the
Assets in accordance with the Indenture, and following realization of the Assets
in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive.
 
The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year, commencing January, 2011 (or, if such day is not
a Business Day, the next succeeding Business Day), at the rate equal to LIBOR
plus 2.40% per annum on the Aggregate Outstanding Amount hereof until the
principal hereof is paid or duly provided for.  Interest shall be computed on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.  The interest so payable on any Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Class A Note (or one or more predecessor Class A Notes) is registered at the
close of business on the Record Date for such interest, which shall be the
fifteenth day (whether or not a Business Day) prior to such Payment Date.
 
Interest will cease to accrue on each Class A Note, or in the case of a partial
repayment, on such repaid part, from the date of repayment.  If this Class A
Note is called for redemption and principal payments hereon are not paid upon
surrender of this Class A Note, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period this Class A Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.  The principal of this Class A Note shall be payable on the first
Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments.  The principal of this Class A Note
shall be payable no later than the Stated Maturity unless the unpaid principal
of this Class A Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.
 
Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Class A Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.
 
 
A-4-5

--------------------------------------------------------------------------------

 
 
This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes due 2021 (the “Class A Notes” and, together with the other classes of
Notes issued under the Indenture, the “Notes”) issued and to be issued under an
indenture dated as of July [__], 2010 (the “Indenture”), among the Issuer and
U.S. Bank National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture).  Reference is hereby
made to the Indenture and all indentures supplemental thereto for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.
 
This Class A Note is subject to optional redemption, in whole but not in part,
as specified in the Indenture.  In the case of any optional redemption of Class
A Notes, payments of interest on such Notes so to be redeemed which are payable
on or prior to the Redemption Date will be payable to the Holders of such Class
A Notes, or one or more predecessor Class A Notes, registered as such at the
close of business on the relevant Record Date.
 
If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a Tax Redemption occurs because a Majority
of an Affected Class or a Majority of the Subordinated Notes so direct the
Trustee following the occurrence of a Tax Event as set forth in Section 9.3 of
the Indenture, then in each case this Note may be redeemed, in whole or (in
respect of any redemption other than pursuant to clauses (b) (except in the case
of a redemption in part by Class from Refinancing Proceeds) and (d)) in part, in
the manner, under the conditions and with the effect provided in the Indenture.
In connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.
 
The Issuer, the Trustee, and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Class A Note is registered as the owner of this
Class A Note on the Register on the applicable Record Date for the purpose of
receiving payments of principal of and interest on this Class A Note (whether or
not this Class A Note is overdue) and, except as otherwise expressly provided in
the Indenture, on any other date for all other purposes whatsoever, and neither
the Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.
 
If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.
 
 
A-4-6

--------------------------------------------------------------------------------

 
 
The Class A Notes will be issued in minimum denominations of U.S.$1,000,000 and
integral multiples of U.S.$1,000 in excess thereof.
 
Title to Notes shall pass by registration in the Register kept by the Registrar.
 
No service charge shall be made for registration of transfer or exchange of this
Class A Note, but the Issuer, the Registrar or the Trustee may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.  The Registrar or the Trustee shall be permitted to
request such evidence reasonably satisfactory to it documenting the identity
and/or signature of the transferor and the transferee.
 
AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.
 
- signature page follows -
 
A-4-7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.
 
GOLUB CAPITAL BDC 2010-1 LLC
   
By:
Golub Capital BDC, Inc., its designated manager
       
By:
  
 
Name:
   
Title:
 


 
A-4-8

--------------------------------------------------------------------------------

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Class A Notes referred to in the within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
   
By:
  
 
Authorized Signatory


 
A-4-9

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
For value received _________________________________________________
 
does hereby sell, assign, and transfer to
 

 
  
         
  
   
Please insert social security or
   
other identifying number of assignee
         
Please print or type name
   
and address, including zip code,
   
of assignee:
 



  
 
  
 
  
 
  



the within Security and does hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.
 
Date: ____________
 
Your Signature
  
     
(Sign exactly as your name
     
appears in the security)

 
 
A-4-10

--------------------------------------------------------------------------------

 

EXHIBIT A-5
 
FORM OF CERTIFICATED CLASS B NOTE
 
CERTIFICATED NOTE
representing
CLASS B SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE
SKY LAW OF ANY STATE.  THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT
THIS NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR PURPOSES OF
SECTION 3(C)(7) OF THE 1940 ACT, AS AMENDED (A “QUALIFIED PURCHASER”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED PURCHASER PURCHASING
FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS
INFORMED THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM TO AN INSTITUTIONAL “ACCREDITED
INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)–(3) OR (7) UNDER THE SECURITIES
ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR INVESTMENT AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, IN EACH CASE, SUBJECT TO (A)
THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE
INDENTURE AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE
TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW AND IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE
SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, (3) TO A QUALIFIED PURCHASER IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(4) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (5) PURSUANT TO A VALID
REGISTRATION STATEMENT.  THE ACQUISITION OF THIS NOTE WILL BE DEEMED A
REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY
OR INDIRECTLY ACQUIRING OR HOLDING THE NOTE OR ANY INTEREST THEREIN ON BEHALF OF
OR WITH ANY ASSETS OF, ANY EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF TITLE I OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY
PLAN TO WHICH SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) APPLIES, OR ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY
REASON OF SUCH AN EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT IN SUCH ENTITY
(COLLECTIVELY, A “BENEFIT PLAN INVESTOR”), OR GOVERNMENTAL, NON-U.S. OR CHURCH
PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“OTHER PLAN LAW”) OR (II) EITHER ITS ACQUISITION,
HOLDING AND DISPOSITION OF SUCH OFFERED NOTE (A) WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE BY REASON OF ANY OF SECTION 408(b)(17) OF ERISA OR SECTION
4975(d)(20) OF THE CODE, PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23,
PTCE 95-60, PTCE 91-38, PTCE 90-1, PTCE 84-14, EACH AS AMENDED, OR AN EXEMPTION
SIMILAR TO THE FOREGOING EXEMPTIONS OR (B) IN THE CASE OF A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO OTHER PLAN LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF OTHER PLAN LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE OFFERED NOTE THROUGH AND INCLUDING THE
DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THE OFFERED NOTE.
 
 
A-5-1

--------------------------------------------------------------------------------

 
 
TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.
 
PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.
 
THE FAILURE TO PROVIDE THE ISSUER, THE TRUSTEE AND ANY PAYING AGENT WITH THE
PROPERLY COMPLETED AND SIGNED TAX CERTIFICATIONS (GENERALLY, IN THE CASE OF U.S.
FEDERAL INCOME TAX, AN INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) IN THE CASE OF A PERSON THAT IS A “UNITED STATES PERSON” WITHIN
THE MEANING OF SECTION 7701(a)(30) OF THE CODE OR THE APPROPRIATE INTERNAL
REVENUE SERVICE FORM W-8 (OR APPLICABLE SUCCESSOR FORM) IN THE CASE OF A PERSON
THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION 7701(a)(30)
OF THE CODE) OR THE FAILURE TO MEET ITS NOTEHOLDER REPORTING OBLIGATIONS MAY
RESULT IN WITHHOLDING FROM PAYMENTS IN RESPECT OF SUCH NOTE, INCLUDING U.S.
FEDERAL WITHHOLDING OR BACK-UP WITHHOLDING.
 
 
A-5-2

--------------------------------------------------------------------------------

 

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE AS OF
MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS NOTE AFTER MARCH 18, 2012
THAT IS A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
OR A UNITED STATES OWNED FOREIGN ENTITY (AS DESCRIBED IN SECTION 1471(d)(3) OF
THE CODE) WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT (I) IT WILL PROVIDE TO THE
ISSUER AND THE TRUSTEE ITS NAME, ADDRESS, U.S. TAXPAYER IDENTIFICATION NUMBER
AND ANY OTHER INFORMATION THAT THE ISSUER OR THE HOLDER REQUESTS BY MARCH 18,
2012 OR, IF SUCH HOLDER OR BENEFICIAL OWNER ACQUIRES AN INTEREST IN THIS NOTE
AFTER THAT DATE, BY THE DATE IT ACQUIRES SUCH INTEREST AND (II) IT WILL UPDATE
ANY SUCH INFORMATION PROVIDED IN CLAUSE (I) PROMPTLY UPON LEARNING THAT ANY SUCH
INFORMATION PREVIOUSLY PROVIDED HAS BECOME OBSOLETE OR INCORRECT OR IS OTHERWISE
REQUIRED. IN ADDITION, EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR ANY
INTEREST IN THIS NOTE AS OF MARCH 18, 2012 OR THAT ACQUIRES AN INTEREST IN THIS
NOTE AFTER MARCH 18, 2012 WILL MAKE, OR BY ACQUIRING THIS NOTE OR ANY INTEREST
IN THIS NOTE WILL BE DEEMED TO MAKE, REPRESENTATIONS TO THE EFFECT THAT IT WILL
PROVIDE TO THE ISSUER AND THE TRUSTEE (X) ANY INFORMATION AS IS NECESSARY (IN
THE SOLE DETERMINATION OF THE ISSUER OR THE TRUSTEE, AS APPLICABLE) FOR THE
ISSUER AND THE TRUSTEE TO DETERMINE WHETHER SUCH HOLDER OR BENEFICIAL OWNER IS A
UNITED STATES PERSON OR A UNITED STATES OWNED FOREIGN ENTITY, AND (Y) ANY
ADDITIONAL INFORMATION THAT THE ISSUER OR ITS AGENT REQUESTS IN CONNECTION WITH
SECTIONS 1471- 1474 OF THE CODE. EACH SUCH HOLDER AND BENEFICIAL OWNER WILL
AGREE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE BE DEEMED TO AGREE,
THAT THE ISSUER MAY PROVIDE SUCH INFORMATION AND ANY OTHER INFORMATION REGARDING
ITS INVESTMENT IN THE NOTES TO THE U.S. INTERNAL REVENUE SERVICE. THE ISSUER HAS
THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN
A NOTE THAT FAILS TO COMPLY WITH THE FOREGOING REQUIREMENTS TO SELL ITS INTEREST
IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.
 
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE OR AN INTEREST IN THIS NOTE THAT
IS NOT A “UNITED STATES PERSON” (AS DEFINED IN SECTION 7701(a)(30) OF THE CODE)
WILL MAKE, OR BY ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED
TO MAKE, A REPRESENTATION TO THE EFFECT THAT (A) EITHER (I) IT IS NOT A BANK
EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY
COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING OF SECTION 881(c)(3)(A) OF
THE CODE), OR (II) IT IS A PERSON THAT IS ELIGIBLE FOR BENEFITS UNDER AN INCOME
TAX TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION
OF U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE
UNITED STATES, AND (B) IT IS NOT PURCHASING THIS NOTE IN ORDER TO REDUCE ITS
U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.
 
 
A-5-3

--------------------------------------------------------------------------------

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE ISSUER FOR U.S. FEDERAL AND, TO
THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND FRANCHISE TAX PURPOSES
AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT UNLESS REQUIRED BY ANY
RELEVANT TAXING AUTHORITY.
 
 
A-5-4

--------------------------------------------------------------------------------

 

GOLUB CAPITAL BDC 2010-1 LLC
 
CERTIFICATED NOTE
representing
CLASS B SENIOR SECURED FLOATING RATE NOTES DUE 2021
 
B/R-1
[DATE]
   
CUSIP No.: 38172YAD9
U.S.$[______________]



ISIN No.:  US38172YAD94
 
GOLUB CAPITAL BDC 2010-1 LLC, a Delaware limited liability company (the
“Issuer”), for value received, hereby promises to pay to [____________________],
or its registered assigns, upon presentation and surrender of this Class B Note
(except as otherwise permitted by the Indenture referred to below), the
principal sum of [__________________] United States Dollars (U.S.$[___________])
on July 20, 2021 (the “Stated Maturity”), except as provided below and in the
Indenture.  The obligations of the Issuer under this Class B Note and the
Indenture are limited recourse obligations of the Issuer payable solely from the
Assets in accordance with the Indenture, and following realization of the Assets
in accordance with the Indenture, all claims of Noteholders shall be
extinguished and shall not thereafter revive.
 
The Issuer promises to pay interest, if any, on the 20th day of January, April,
July and October in each year, commencing January, 2011 (or, if such day is not
a Business Day, the next succeeding Business Day), at the rate equal to LIBOR
plus 2.40% per annum on the Aggregate Outstanding Amount hereof until the
principal hereof is paid or duly provided for.  Interest shall be computed on
the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360.  The interest so payable on any Payment Date
will, as provided in the Indenture, be paid to the Person in whose name this
Class B Note (or one or more predecessor Class B Notes) is registered at the
close of business on the Record Date for such interest, which shall be the
fifteenth day (whether or not a Business Day) prior to such Payment Date.
 
Payments of principal of and interest on this Class B Note are subordinated to
the payment on each Payment Date of certain other amounts in accordance with the
Priority of Payments and Section 13.1 of the Indenture.
 
Interest will cease to accrue on each Class B Note, or in the case of a partial
repayment, on such repaid part, from the date of repayment.  If this Class B
Note is called for redemption and principal payments hereon are not paid upon
surrender of this Class B Note, the principal thereof shall, until paid, bear
interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period this Class B Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.  The principal of this Class B Note shall be payable on the first
Payment Date on which funds are permitted to be used for such purpose in
accordance with the Priority of Payments.  The principal of this Class B Note
shall be payable no later than the Stated Maturity unless the unpaid principal
of this Class B Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.
 
 
A-5-5

--------------------------------------------------------------------------------

 
 
Unless the certificate of authentication hereon has been executed by the Trustee
or the Authenticating Agent by the manual signature of one of their Responsible
Officers, this Class B Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.
 
This Note is one of a duly authorized issue of Class B Senior Secured Floating
Rate Notes due 2021 (the “Class B Notes” and, together with the other classes of
Notes issued under the Indenture, the “Notes”) issued and to be issued under an
indenture dated as of July [__], 2010 (the “Indenture”), among the Issuer and
U.S. Bank National Association, as trustee (the “Trustee”, which term includes
any successor trustee as permitted under the Indenture).  Reference is hereby
made to the Indenture and all indentures supplemental thereto for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Issuer, the Trustee and the Holders of the Notes and the terms upon which
the Notes are, and are to be, authenticated and delivered.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.
 
This Class B Note is subject to optional redemption, in whole but not in part,
as specified in the Indenture.  In the case of any optional redemption of Class
B Notes, payments of interest on such Notes so to be redeemed which are payable
on or prior to the Redemption Date will be payable to the Holders of such Class
B Notes, or one or more predecessor Class B Notes, registered as such at the
close of business on the relevant Record Date.
 
If (a) a redemption occurs because any Coverage Test is not satisfied as set
forth in Section 9.1 of the Indenture, (b) a redemption occurs because a
Majority of the Subordinated Notes provides written direction to this effect as
set forth in Section 9.2 of the Indenture, (c) a Special Redemption occurs (x)
during the Reinvestment Period, if the Collateral Manager is unable to identify
additional Collateral Obligations in sufficient amounts to permit the investment
or reinvestment of all or a portion of the funds then in the Collection Account
or (y) after the Effective Date, due to the failure to obtain Rating Agency
confirmation of the Initial Ratings of the Secured Notes, each as set forth in
Section 9.6 of the Indenture or (d) a Tax Redemption occurs because a Majority
of an Affected Class or a Majority of the Subordinated Notes so direct the
Trustee following the occurrence of a Tax Event as set forth in Section 9.3 of
the Indenture, then in each case this Note may be redeemed, in whole or (in
respect of any redemption other than pursuant to clauses (b) (except in the case
of a redemption in part by Class from Refinancing Proceeds) and (d)) in part, in
the manner, under the conditions and with the effect provided in the Indenture.
In connection with any redemption pursuant to clause (d), Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to such
Holders of Secured Notes.
 
The Issuer, the Trustee, and any agent of the Issuer or the Trustee shall treat
the Person in whose name this Class B Note is registered as the owner of this
Class B Note on the Register on the applicable Record Date for the purpose of
receiving payments of principal of and interest on this Class B Note (whether or
not this Class B Note is overdue) and, except as otherwise provided in the
Indenture, on any other date for all other purposes whatsoever, and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.
 
 
A-5-6

--------------------------------------------------------------------------------

 
 
If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.
 
The Class B Notes will be issued in minimum denominations of U.S.$1,000,000 and
integral multiples of U.S.$1,000 in excess thereof.
 
Title to Notes shall pass by registration in the Register kept by the Registrar.
 
No service charge shall be made for registration of transfer or exchange of this
Class B Note, but the Issuer, the Registrar or the Trustee may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.  The Registrar or the Trustee shall be permitted to
request such evidence reasonably satisfactory to it documenting the identity
and/or signature of the transferor and the transferee.
 
AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THE INDENTURE AND THE NOTES AND ANY MATTERS ARISING OUT OF
OR RELATING IN ANY WAY WHATSOEVER TO THE INDENTURE AND THE NOTES (WHETHER IN
CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK.
 
- signature page follows -
 
 
A-5-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date set forth above.



 
GOLUB CAPITAL BDC 2010-1 LLC
         
By:
Golub Capital BDC, Inc., its designated manager
           
By: 
     
Name:
   
Title:


 
A-5-8

--------------------------------------------------------------------------------

 


CERTIFICATE OF AUTHENTICATION
 
This is one of the Class B Notes referred to in the within-mentioned Indenture.
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee
       
By: 
     
Authorized Signatory


 
A-5-9

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
For value received _____________________________________________________________
 
does hereby sell, assign, and transfer to
 

 
   
         
   
   
Please insert social security or
   
other identifying number of assignee
         
Please print or type name
   
and address, including zip code,
   
of assignee:
 

 
  
 
  
 
  
 
  

 
the within Security and does hereby irrevocably constitute and appoint
_____________________ Attorney to transfer the Security on the books of the
Trustee with full power of substitution in the premises.
 
Date: _______________
 
Your Signature
       
(Sign exactly as your name
     
appears in the security)


 
A-5-10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORMS OF TRANSFER AND EXCHANGE CERTIFICATES
 
 
B-1-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1
 
FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF RULE 144A GLOBAL
SECURED NOTE OR CERTIFICATED NOTE TO REGULATION S GLOBAL
SECURED NOTE
 
U.S. Bank National Association, as Trustee
One Federal Street
3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone


 
Re:
Golub Capital BDC 2010-1 LLC (the “Issuer”) Class [A][B] Notes due 2021 (the
“Notes”)

 
Reference is hereby made to the Indenture dated as of July [__], 2010 (the
“Indenture”), among the Issuer and U.S. Bank National Association, as
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given them in the Indenture.
 
This letter relates to U.S. $___________ aggregate principal amount of Notes
which are held in the form of a [Rule 144A Global Secured Note representing
Class [A][B] Notes] [Certificated [Class [A][B]] Note] [with the Depository] in
the name of _______ (the “Transferor”) to effect the transfer of the Notes in
exchange for an equivalent beneficial interest in a [Regulation S Global Class
[A][B] Note].
 
In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ___________ (the
“Transferee”) in accordance with Regulation S under the United States Securities
Act of 1933, as amended (the “Securities Act”) and the transfer restrictions set
forth in the Indenture and the Offering Circular defined in the Indenture
relating to such Notes and that:
 
a.           the offer of the Notes was not made to a Person in the United
States;
 
b.           at the time the buy order was originated, the Transferee was
outside the United States or the Transferor and any Person acting on its behalf
reasonably believed that the Transferee was outside the United States;
 
c.           no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;
 
d.           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and
 
e.           the Transferee is a Qualified Purchaser and not a U.S. person.

 
B-1-1

--------------------------------------------------------------------------------

 


The Transferor understands that the Issuer, the Trustee and their counsel will
rely upon the accuracy and truth of the foregoing representations, and the
Transferor hereby consents to such reliance.
 

 
(Name of Transferor)
       
By:
     
Name:
   
Title:

 
Dated:  _________, _____
 
cc:
Golub Capital BDC 2010-1 LLC

 
150 South Wacker Drive, Suite 800

 
Chicago, Illinois 60606

 
Facsimile Number:  (312) 201-9167

 
Attention:  David Golub

 
 
B-1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2
 
FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED
SECURED NOTES
 
[DATE]
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone


 
Re:
Golub Capital BDC 2010-1 LLC (the “Issuer”);

 
Class [A] [B] Notes

 
Reference is hereby made to the Indenture, dated as of July [_], 2010, among the
Issuer and U.S. Bank National Association, as Trustee (the
“Indenture”).  Capitalized terms not defined in this letter shall have the
meanings ascribed to them in the final offering circular of the Issuer, as
supplemented, or the Indenture, as applicable.
 
This letter relates to U.S.$___________ Aggregate Outstanding Amount of Class
[A] [B] Notes (the “Notes”), in the form of one or more Certificated Notes to
effect the transfer of the Notes to ______________ (the “Transferee”).
 
In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.
 
In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is:
 
a.           both (i) either (x) an institutional “accredited investor” as
defined in Rule 501(a)(1)–(3) or (7) under the Securities Act or (y) a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
and (ii) a Qualified Purchaser;
 
b.           acquiring the Notes for its own account (and not for the account of
any other Person) in a minimum denomination of U.S.$1,000,000 and in integral
multiples of U.S.$1,000 in excess thereof; and
 
c.           not acquiring the Notes during the Distribution Compliance Period
from a transferor that held such Notes in the form of a Regulation S Global
Secured Note.
 
B-2-1

--------------------------------------------------------------------------------


 
The Transferee further represents, warrants and agrees as follows:

1.           It understands that the Notes have not been and will not be
registered under the Securities Act, and, if in the future it decides to offer,
resell, pledge or otherwise transfer the Notes, such Notes may be offered,
resold, pledged or otherwise transferred only in accordance with the provisions
of the Indenture and the legends on such Notes, including the requirement for
written certifications.  In particular, it understands that the Notes may be
transferred only to a Person that is both (a) a “qualified purchaser” (as
defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) and
(b) (i) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act who purchases such Notes in reliance on the exemption from
Securities Act registration provided by Rule 144A thereunder, (ii) solely in the
case of Notes that are issued in the form of Certificated Secured Notes, an
institutional “accredited investor” as defined in Rule 501(a)(1)–(3) or (7)
under the Securities Act or (iii) a Person that is not a “U.S. Person” as
defined in Regulation S under the Securities Act, and is acquiring the Notes in
an offshore transaction (as defined in Regulation S thereunder) in reliance on
the exemption from registration provided by Regulation S thereunder.  It
acknowledges that no representation is made as to the availability of any
exemption under the Securities Act or any state securities laws for resale of
the Notes.
 
2.           In connection with its purchase of the Notes: (i) none of the
Issuer, Wells Fargo Securities, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective affiliates is acting as a
fiduciary or financial or investment adviser for it; (ii) it is not relying (for
purposes of making any investment decision or otherwise) upon any written or
oral advice, counsel or representations of the Issuer, Wells Fargo Securities,
the Collateral Manager, the Trustee, the Collateral Administrator or any of
their respective affiliates other than any statements in the final offering
circular for such Notes, as supplemented; (iii) it has read and understands the
final offering circular for such Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the Notes are
being issued and the risks to purchasers of the Notes); (iv) it has consulted
with its own legal, regulatory, tax, business, investment, financial and
accounting advisers to the extent it has deemed necessary, and has made its own
investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, Wells Fargo Securities, the Collateral Manager, the
Trustee, the Collateral Administrator or any of their respective affiliates; (v)
it will hold and transfer at least the minimum denomination of such Notes; (vi)
it was not formed for the purpose of investing in the Notes; and (vii) it is a
sophisticated investor and is purchasing the Notes with a full understanding of
all of the terms, conditions and risks thereof, and it is capable of assuming
and willing to assume those risks.
 
3.           (i) It is an institutional “accredited investor” as defined in Rule
501(a)(1)–(3) or (7) under the Securities Act or a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act and, in each case, also
a “qualified purchaser” for purposes of Section 3(c)(7) of the 1940 Act; (ii) it
is acquiring the Notes as principal solely for its own account for investment
and not with a view to the resale, distribution or other disposition thereof in
violation of the Securities Act; (iii) it is acquiring its interest in the Notes
for its own account; and (iv) it will hold and transfer at least the minimum
denomination of the Notes and provide notice of the relevant transfer
restrictions to subsequent transferees.

 
B-2-2

--------------------------------------------------------------------------------

 

4.           It represents, warrants and agrees that (a) if it is, or is acting
on behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt prohibited transaction under Section 406 of ERISA or Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”), and (b) if
it is a governmental, church, non-U.S. or other plan which is subject to any
state, local, other federal or non-U.S. law or regulation that is substantially
similar to the prohibited transaction provisions of Section 406 of ERISA or
Section 4975 of the Code (any such law or regulation an “Other Plan Law”), its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt violation of any such Other Plan Law.
 
5.           It will treat its Notes as debt of the Issuer for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.
 
6.           It is ______ (check if applicable) a “United States person” within
the meaning of Section 7701(a)(30) of the Code, and a properly completed and
signed Internal Revenue Service Form W-9 (or applicable successor form) is
attached hereto; or ______ (check if applicable) not a “United States person”
within the meaning of Section 7701(a)(30) of the Code, and a properly completed
and signed applicable Internal Revenue Service Form W-8 (or applicable successor
form) is attached hereto.  It understands and acknowledges that failure to
provide the Issuer or the Trustee with the applicable tax certifications or the
failure to meet its Noteholder Reporting Obligations may result in withholding
or back-up withholding from payments to it in respect of the Notes.
 
7.           It hereby agrees to provide the Issuer and the Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether it
is a United States person as defined in Section 7701(a)(30) of the Code (a
“United States person”) or a United States owned foreign entity as described in
Section 1471(d)(3) of the Code (a “United States owned foreign entity”) and (ii)
any additional information that the Issuer or its agent requests in connection
with Sections 1471-1474 of the Code. If it is a United States person or a United
States owned foreign entity that is a holder or beneficial owner of Notes or an
interest therein as of March 18, 2012 or that acquires an interest in Notes
after March 18, 2012, it also hereby agrees to (x) provide the Issuer and the
Trustee its name, address, U.S. taxpayer identification number and any other
information requested by the Issuer or its agent upon request and by March 18,
2012 or, if such holder or beneficial owner acquires an interest in the Notes
after that date, by the date it acquires such interest and (y) update any such
information provided in clause (x) promptly upon learning that any such
information previously provided has become obsolete or incorrect or is otherwise
required. It understands and acknowledges that the Issuer may provide such
information and any other information concerning its investment in the Notes to
the U.S. Internal Revenue Service. It understands and acknowledges that the
Issuer has the right, under the Indenture, to compel any beneficial owner of an
interest in the Notes that fails to comply with the foregoing requirements to
sell its interest in such Notes, or may sell such interest on behalf of such
owner.
 
8.           If it is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it hereby represents that (i) either (A) it is not a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), or (B) it is a Person that is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, and (ii) it is not purchasing the Notes in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan.

 
B-2-3

--------------------------------------------------------------------------------

 
 
9.           It agrees not to seek to commence in respect of the Issuer or the
Depositor, or cause the Issuer or the Depositor to commence, a bankruptcy
proceeding before a year and a day has elapsed since the payment in full to the
holders of the Notes issued pursuant to the Indenture or, if longer, the
applicable preference period then in effect.
 
10.           To the extent required by the Issuer, as determined by the Issuer
or the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice
to the Trustee, impose additional transfer restrictions on the Notes to comply
with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”)
and other similar laws or regulations, including, without limitation, requiring
each transferee of a Note to make representations to the Issuer in connection
with such compliance.
 
11.           It understands that the Issuer, the Trustee and Wells Fargo
Securities will rely upon the accuracy and truth of the foregoing
representations, and it hereby consents to such reliance.
 
[The remainder of this page has been intentionally left blank.]

 
B-2-4

--------------------------------------------------------------------------------

 

Name of Purchaser:
 
Dated:
 

 
By:
Name:
Title:

 
Outstanding principal amount of Class [  ] Notes:  U.S.$_____________
 
Taxpayer identification number:
 
Address for notices:
 
Wire transfer information for payments:
         
Bank:
         
Address:
         
Bank ABA#:
         
Account #:
     
Telephone:
 
FAO:
     
Facsimile:
 
Attention:
     
Attention:
   

 
Denominations of certificates (if more than one):
Registered name:
 
cc:
Golub Capital BDC 2010-1 LLC

 
150 South Wacker Drive, Suite 800

 
Chicago, Illinois 60606

 
Facsimile Number:  (312) 201-9167

 
Attention:  David Golub

 
 
B-2-5

--------------------------------------------------------------------------------

 
 
EXHIBIT B-3
 
FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF REGULATION S
GLOBAL SECURED NOTE OR CERTIFICATED NOTE TO RULE 144A GLOBAL
SECURED NOTE
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
 
Re:
Golub Capital BDC 2010-1 LLC (the “Issuer”) Class [A][B] Notes due 2021 (the
“Notes”)

 
Reference is hereby made to the Indenture dated as of July [__], 2010 (the
“Indenture”), among the Issuer and U.S. Bank National Association, as
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given them in the Indenture.
 
This letter relates to U.S. $___________ Aggregate Outstanding Amount of Notes
which are held in the form of a [Regulation S Global Secured Note representing
Class [A][B] Notes] [Certificated [Class [A][B][Note]] [with the Depository] in
the name of ______ (the “Transferor”) to effect the transfer of the Notes in
exchange for an equivalent beneficial interest in a Rule 144A Global Class
[A][B] Note.
 
In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to ____________ (the
“Transferee”) in accordance with (i) the transfer restrictions set forth in the
Indenture and the Offering Circular relating to such Notes and (ii) Rule 144A
under the United States Securities Act of 1933, as amended, and it reasonably
believes that the Transferee is purchasing the Notes for its own account or an
account with respect to which the Transferee exercises sole investment
discretion, the Transferee and any such account is a Qualified Purchaser and a
Qualified Institutional Buyer, in a transaction meeting the requirements of Rule
144A and in accordance with any applicable securities laws of any state of the
United States or any other jurisdiction.
 
The Transferor understands that the Issuer, the Trustee and their counsel will
rely upon the accuracy and truth of the foregoing representations, and the
Transferor hereby consents to such reliance.
 

 
(Name of Transferor)
       
By:
     
Name:
   
Title:


 
B-3-1

--------------------------------------------------------------------------------

 

Dated:  _________, _____
 
cc:
Golub Capital BDC 2010-1 LLC

 
150 South Wacker Drive, Suite 800

 
Chicago, Illinois 60606

 
Facsimile Number:  (312) 201-9167

 
Attention:  David Golub

 
 
B-3-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B-4
 
FORM OF PURCHASER REPRESENTATION LETTER FOR
CERTIFICATED SUBORDINATED NOTES
 
[DATE]
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
 
Re:
Golub Capital BDC 2010-1 LLC (the “Issuer”); Subordinated Notes

 
Reference is hereby made to the Indenture, dated as of July [_], 2010, among the
Issuer and U.S. Bank National Association, as Trustee (the
“Indenture”).  Capitalized terms not defined in this letter shall have the
meanings ascribed to them in the final offering circular of the Issuer, as
supplemented, or the Indenture, as applicable.
 
This letter relates to U.S.$___________ Aggregate Outstanding Amount of
Subordinated Notes (the “Subordinated Notes”) in the form of one or more
certificated Subordinated Notes to effect the transfer of the Subordinated Notes
to ______________ (the “Transferee”).
 
For purposes of determining whether Benefit Plan Investors hold less than 25% of
the value of the Subordinated Notes, the value of any Subordinated Notes held by
Controlling Persons (other than Benefit Plan Investors) are required to be
disregarded.
 
The Transferee hereby represents, warrants and covenants for the benefit of the
Issuer and its counsel that it is:
 
(a)           a United States person as defined in Section 7701(a)(30) of the
Code;
 
(b)           (PLEASE CHECK ONLY ONE)
 
_____
a “qualified institutional buyer” as defined in Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), who is also a
Qualified Purchaser and is acquiring the Subordinated Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A thereunder; or

 
_____
an institutional “accredited investor” as defined in Rule 501(a)(1)–(3) or (7)
under the Securities Act who is also a Qualified Purchaser.

 
 
(c)
acquiring the Subordinated Notes for its own account (and not for the account of
any other Person) in a minimum denomination of U.S.$100,000 and in integral
multiples of U.S.$1.00 in excess thereof.

 
B-4-1

--------------------------------------------------------------------------------


 
The Transferee further represents, warrants and agrees as follows:
 
1.           It understands that the Subordinated Notes have not been and will
not be registered under the Securities Act, and, if in the future it decides to
offer, resell, pledge or otherwise transfer the Subordinated Notes, such
Subordinated Notes may be offered, resold, pledged or otherwise transferred only
in accordance with the provisions of the Indenture and the legends on such
Subordinated Notes, including the requirement for written certifications.  In
particular, it understands that the Subordinated Notes may be transferred only
to a United States person (as defined in Section 7701(a)(30) of the Code) that
is a “qualified purchaser” (as defined in the 1940 Act, as amended (the “1940
Act”)) and that is either (i) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act who purchases such Subordinated Notes in
reliance on the exemption from Securities Act registration provided by Rule 144A
thereunder or (ii) an institutional “accredited investor” as defined in Rule
501(a)(1)–(3) or (7) under the Securities Act.  It acknowledges that no
representation is made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Subordinated
Notes.
 
2.           In connection with its purchase of the Subordinated Notes:  (i)
none of the Issuer, Wells Fargo Securities, the Collateral Manager, the Trustee,
the Collateral Administrator or any of their respective affiliates is acting as
a fiduciary or financial or investment adviser for it; (ii) it is not relying
(for purposes of making any investment decision or otherwise) upon any written
or oral advice, counsel or representations of the Issuer, Wells Fargo
Securities, the Collateral Manager, the Trustee, the Collateral Administrator or
any of their respective affiliates, (iii) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisers to the
extent it has deemed necessary, and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, Wells Fargo Securities, the Collateral Manager, the Trustee, the
Collateral Administrator or any of their respective affiliates; (iv) it will
hold and transfer at least the minimum denomination of such Subordinated Notes;
(v) it was not formed for the purpose of investing in the Subordinated Notes;
(vi) it is a sophisticated investor and is purchasing the Subordinated Notes
with a full understanding of all of the terms, conditions and risks thereof, and
it is capable of assuming and willing to assume those risks; (vii) it is
simultaneously purchasing an amount of Membership Interests of the Issuer (the
“Membership Interests”) such that the ratio of the percentage interest of the
Membership Interests it is purchasing to all Membership Interests and the ratio
of the percentage interest of the Subordinated Notes it is purchasing to all
Subordinated Notes are equal; (viii) the transfers of the Membership Interests
and Subordinated Notes referred to in this letter are being made to the same
Person; and (ix) the percentage interest of the Membership Interests and
Subordinated Notes, respectively, so transferred is no less than ten (10%)
percent.
 
3.           (i) It is (A) a “qualified purchaser” for purposes of Section
3(c)(7) of the 1940 Act or (B) a corporation, partnership, limited liability
company or other entity (other than a trust) each shareholder, partner, member
or other equity owner of which is a Qualified Purchaser and in the case of (A)
and (B) above that is also (x) an institutional “accredited investor” as defined
in Rule 501(a))(1)–(3) or (7) under the Securities Act, or (y) a “qualified
institutional buyer” as defined in Rule 144A under the United States Securities
Act of 1933, as amended; (ii) it is acquiring the Subordinated Notes as
principal solely for its own account for investment and not with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act; and (iii) it will hold and transfer at least the minimum denomination of
the Subordinated Notes and provide notice of the relevant transfer restrictions
to subsequent transferees.

 
B-4-2

--------------------------------------------------------------------------------

 
 
4.           It acknowledges and agrees that all of the assurances given by it
in certifications required by the Indenture as to its status under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), are correct and
are for the benefit of the Issuer, the Trustee, Wells Fargo Securities and the
Collateral Manager.  It agrees and acknowledges that none of Issuer or the
Trustee will recognize any transfer of the Subordinated Notes if such transfer
may result in 25% or more of the value of the Subordinated Notes being held by
Benefit Plan Investors, as defined in Section 3(42) of ERISA.  It further agrees
and acknowledges that the Issuer has the right, under the Indenture, to compel
any beneficial owner of a Subordinated Note who has made or has been deemed to
make a Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation that is subsequently shown to be false or misleading or whose
ownership otherwise causes a violation of the 25% Limitation to sell its
interest in the Subordinated Note, or may sell such interest on behalf of such
owner.
 
5.           It acknowledges and agrees that no Subordinated Note (or interest
therein) may be acquired or owned by any Person that is classified for U.S.
federal income tax purposes as a disregarded entity (unless the beneficial owner
for U.S. federal income tax purposes of the disregarded entity is a corporation,
other than a subchapter S corporation, or is otherwise taxable as a
corporation), partnership, subchapter S corporation or grantor trust unless such
Person obtains an Opinion of Counsel that such acquisition or transfer will not
cause the Issuer to be treated as a publicly traded partnership taxable as a
corporation.
 
6.           It acknowledges and agrees that no Subordinated Note (or interest
therein) may be acquired, and no Holder of a Subordinated Note may sell,
transfer, assign, participate, pledge or otherwise dispose of any Subordinated
Note (or interest therein) or cause any Subordinated Note (or interest therein)
to be marketed, (i) on or through an “established securities market” within the
meaning of Section 7704(b)(1) of the Code and Treas. Reg. § 1.7704-1(b),
including, without limitation, an interdealer quotation system that regularly
disseminates firm buy or sell quotations, (ii) on or through a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section
7704(b)(2) of the Code, including a market wherein any Subordinated Note (or
interest therein) is regularly quoted by any Person making a market in such
interests and a market wherein any Person regularly makes available bid or offer
quotes with respect to any Subordinated Note (or interest therein) and stands
ready to effect buy or sell transactions at the quoted prices for itself or on
behalf of others, or (iii) if such acquisition, sale, transfer, assignment,
participation, pledge or other disposition would cause the Subordinated Notes
(or interest therein) to be held by more than 100 persons.
 
7.           It will treat its Subordinated Notes as equity in the Issuer for
United States federal and, to the extent permitted by law, state and local
income and franchise tax purposes unless otherwise required by any relevant
taxing authority.
 
8.           It is a “United States person” within the meaning of Section
7701(a)(30) of the Code, and a properly completed and signed Internal Revenue
Service Form W-9 (or applicable successor form) is attached hereto.  It
understands and acknowledges that failure to provide the Issuer or the Trustee
with the applicable tax certifications or the failure to meet its Noteholder
Reporting Obligations may result in withholding or back-up withholding from
payments to it in respect of the Subordinated Notes.

 
B-4-3

--------------------------------------------------------------------------------

 
 
9.           It hereby agrees to provide the Issuer and Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether it
is a United States person as defined in Section 7701(a)(30) of the Code (a
“United States person”) or a United States owned foreign entity as described in
Section 1471(d)(3) of the Code (a “United States owned foreign entity”) and (ii)
any additional information that the Issuer or its agent requests in connection
with Sections 1471-1474 of the Code. If it is a United States person or a United
States owned foreign entity that is a holder or beneficial owner of Subordinated
Notes or an interest therein as of March 18, 2012 or that acquires an interest
in Subordinated Notes after March 18, 2012, it also hereby agrees to (x) provide
the Issuer and Trustee its name, address, U.S. taxpayer identification number
and any other information requested by the Issuer or its agent upon request and
by March 18, 2012 or, if such holder or beneficial owner acquires an interest in
the Subordinated Notes after that date, by the date it acquires such interest
and (y) update any such information provided in clause (x) promptly upon
learning that any such information previously provided has become obsolete or
incorrect or is otherwise required. It understands and acknowledges that the
Issuer may provide such information and any other information concerning its
investment in the Subordinated Notes to the U.S. Internal Revenue Service. It
understands and acknowledges that the Issuer has the right, under the Indenture,
to compel any beneficial owner of an interest in the Subordinated Notes that
fails to comply with the foregoing requirements to sell its interest in such
Subordinated Notes, or may sell such interest on behalf of such owner.
 
10.           It agrees not to seek to commence in respect of the Issuer or the
Depositor, or cause the Issuer or the Depositor to commence, a bankruptcy
proceeding before a year and a day has elapsed since the payment in full to the
holders of the Notes issued pursuant to the Indenture or, if longer, the
applicable preference period then in effect.
 
11.           To the extent required by the Issuer, as determined by the Issuer
or the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice
to the Trustee, impose additional transfer restrictions on the Subordinated
Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA PATRIOT Act”) and other similar laws or regulations, including, without
limitation, requiring each transferee of a Subordinated Note to make
representations to the Issuer in connection with such compliance.
 
12           It acknowledges that no issuance, transfer, sale, pledge or other
disposition of one or more Subordinated Notes shall be made unless
simultaneously with the issuance or transfer of such Subordinated Note (1) a
proportionate amount of the Membership Interests are issued or transferred so
that the ratio of the percentage interest of the Membership Interests so issued
or transferred to all Membership Interests and the ratio of the percentage
interest of the Subordinated Notes so issued or transferred to all Subordinated
Notes are equal and (2) the issuances or transfers of the Membership Interests
and Subordinated Notes referred to in this paragraph are made to the same Person
and (3) the percentage interest of the Membership Interests and Subordinated
Notes, respectively, so issued or transferred is no less than ten (10%) percent.

 
B-4-4

--------------------------------------------------------------------------------

 
 
13.         It understands that the Issuer and the Trustee will rely upon the
accuracy and truth of the foregoing representations, and it hereby consents to
such reliance.
 
[The remainder of this page has been intentionally left blank.]

 
B-4-5

--------------------------------------------------------------------------------

 
 
Name of Purchaser:
 
Dated:
     
By:
   
Name:
 
Title:
 

 
Outstanding principal amount of Subordinated Notes:  U.S. $__________
 
Taxpayer identification number:
 
Address for notices:
Wire transfer information for payments:
     
Bank:
     
Address:
     
Bank ABA#:
     
Account #:
   
Telephone:
FAO:
   
Facsimile:
Attention:



Attention:
 
Denominations of certificates (if more than one):
Registered name:
 
cc:
Golub Capital BDC 2010-1 LLC

 
150 South Wacker Drive, Suite 800

 
Chicago, Illinois 60606

 
Facsimile Number:  (312) 201-9167

 
Attention:  David Golub

 
 
B-4-6

--------------------------------------------------------------------------------

 

EXHIBIT B-5
 
FORM OF SUBORDINATED NOTE ERISA CERTIFICATE
 
The purpose of this Benefit Plan Investor Certificate (this “Certificate”) is,
among other things, to (i) endeavor to ensure that less than 25% of the value of
the Subordinated Notes issued by Golub Capital BDC 2010-1 LLC (the “Issuer”) is
held by “Benefit Plan Investors” as contemplated and defined under Section 3(42)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
the U.S. Department of Labor’s regulations set forth at 29 C.F.R. Section
2510.3-101 as modified by Section 3(42) of ERISA (the “Plan Asset Regulations”)
so that the Issuer will not be subject to the U.S. federal employee benefits
provisions contained in ERISA and Section 4975 of the Internal Revenue Code of
1986 (the “Code”), (ii) obtain from you certain representations and agreements
and (iii) provide you with certain related information with respect to your
acquisition, holding or disposition of the Subordinated Notes.  For purposes of
determining whether Benefit Plan Investors hold less than 25% of the value of
the Subordinated Notes, the value of any Subordinated Notes held by Controlling
Persons (other than Benefit Plan Investors) are required to be disregarded.  By
signing this Certificate, you agree to be bound by its terms.
 
Please be aware that the information contained in this Certificate is not
intended to constitute advice and the examples given below are not intended to
be, and are not, comprehensive.  You should contact your own counsel if you have
any questions in completing this Certificate.  Capitalized terms not defined in
this Certificate shall have the meanings ascribed to them in the final offering
circular of the Issuer, as supplemented, or the Indenture dated as of July [16],
2010 (the “Indenture”), by and between the Issuer and U.S. Bank National
Association, as the Trustee, as applicable.
 
Please review the information in this Certificate and check the box(es) that are
applicable to you.
 
If a box is not checked, you are agreeing that the applicable Section does not,
and will not, apply to you.
 
1.           ¨           Employee Benefit Plans Subject to ERISA or the
Code.  We, or the entity on whose behalf we are acting, are an “employee benefit
plan” within the meaning of Section 3(3) of ERISA that is subject to the
fiduciary responsibility provisions of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code.
 
Examples:  (i) tax qualified retirement plans such as pension, profit sharing
and section 401(k) plans, (ii) welfare benefit plans such as accident, life and
medical plans, (iii) individual retirement accounts or “IRAs” and “Keogh” plans
and (iv) certain tax-qualified educational and savings trusts.
 
2.           ¨           Entity Holding Plan Assets by Reason of Plan Asset
Regulations.  We, or the entity on whose behalf we are acting, are an entity or
fund whose underlying assets include “plan assets” by reason of a Benefit Plan
Investor’s investment in such entity.
 
 
B-5-1

--------------------------------------------------------------------------------

 
 
Examples:  (i) an insurance company separate account, (ii) a bank collective
trust fund and (iii) a hedge fund or other private investment vehicle where 25%
or more of the value of any class of its equity is held by Benefit Plan
Investors.
 
If you check Box 2, please indicate the maximum percentage of the entity or fund
that will constitute “plan assets” for purposes of Title I of ERISA or Section
4975 of the Code: ______%.
 
An entity or fund that cannot provide the foregoing percentage hereby
acknowledges that for purposes of determining whether Benefit Plan Investors own
less than 25% of the value of the Subordinated Notes issued by the Issuer, 100%
of the assets of the entity or fund will be treated as “plan assets.”
 
ERISA and the regulations promulgated thereunder are technical.  Accordingly, if
you have any question regarding whether you may be an entity described in this
Section 2, you should consult with your counsel.
 
3.           ¨           Insurance Company General Account.  We, or the entity
on whose behalf we are acting, are an insurance company purchasing the
Subordinated Notes with funds from our or their general account (i.e., the
insurance company’s corporate investment portfolio), whose assets, in whole or
in part, constitute “plan assets” for purposes of the Plan Asset Regulations.
 
If you check Box 3, please indicate the maximum percentage of the insurance
company general account that will constitute “plan assets” for purposes of
conducting the 25% test under the Plan Asset Regulations is:  ____%.  IF YOU DO
NOT INCLUDE ANY PERCENTAGE IN THE BLANK SPACE, YOU WILL BE COUNTED AS IF YOU
FILLED IN 100% IN THE BLANK SPACE.
 
4.           ¨           None of Sections (1) Through (3) Above Apply.  We, or
the entity on whose behalf we are acting, are a Person that does not fall into
any of the categories described in Sections (1) through (3) above.
 
5.           No Prohibited Transaction.  If we checked any of the boxes in
Section (1) through (3) above, we represent, warrant and agree that our
acquisition, holding and disposition of the Subordinated Notes do not and will
not constitute or give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code.
 
6.           Not Subject to Similar Law and No Violation of Other Plan Law.  If
we are a governmental, church, non-U.S. or other plan, we represent, warrant and
agree that (a) we are not subject to any federal, state, local, non-U.S. or
other law or regulation that could cause the underlying assets of the Issuer to
be treated as assets of the investor in any Note (or interest therein) by virtue
of its interest and thereby subject the Issuer and the Collateral Manager (or
other Persons responsible for the investment and operation of the Issuer’s
assets) to laws or regulations that are similar to the fiduciary responsibility
or prohibited transaction provisions of ERISA or Section 4975 of the Code, and
(b) our acquisition, holding and disposition of the Subordinated Notes do not
and will not constitute or give rise to a non-exempt violation of any law or
regulation that is substantially similar to the prohibited transaction
provisions of ERISA or Section 4975 of the Code.
 
 
B-5-2

--------------------------------------------------------------------------------

 
 
7.           ¨           Controlling Person.  We are, or we are acting on behalf
of any of:  (i) the Trustee, (ii) the Collateral Manager, (iii) any Person that
has discretionary authority or control with respect to the assets of the Issuer,
(iv) any Person who provides investment advice for a fee (direct or indirect)
with respect to such assets or (v) any “affiliate” of any of the above
Persons.  “Affiliate” shall have the meaning set forth in the Plan Asset
Regulations.  Any of the Persons described in the first sentence of this Section
(7) is referred to in this Certificate as a “Controlling Person.”
 
Note:      We understand that, for purposes of determining whether Benefit Plan
Investors hold less than 25% of the value of the Subordinated Notes, the value
of any Subordinated Notes held by Controlling Persons (other than Benefit Plan
Investors) are required to be disregarded.
 
Compelled Disposition.  We acknowledge and agree that:
 
(i)           if any representation that we made hereunder is subsequently shown
to be false or misleading or our beneficial ownership otherwise causes a
violation of the 25% Limitation, the Issuer (or the Collateral Manager on behalf
of the Issuer) shall, promptly after discovery of such or upon notice from the
Trustee (if a Trust Officer of the Trustee obtains actual knowledge) if it makes
the discovery (and who agrees to notify the Issuer of such discovery), send
notice to us demanding that we transfer our interest to a Person that is not a
Non-Permitted ERISA Holder within 20 days after the date of such notice;
 
(ii)          if we fail to transfer our Subordinated Notes, the Issuer shall
have the right, without further notice to us, to sell our Subordinated Notes or
our interest in the Subordinated Notes, to a purchaser selected by the Issuer
that is not a Non-Permitted ERISA Holder on such terms as the Issuer may choose;
 
(iii)         the Issuer may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Subordinated Notes and selling such securities to the
highest such bidder.  However, the Issuer may select a purchaser by any other
means determined by it in its sole discretion;
 
(iv)        by our acceptance of an interest in the Subordinated Notes, we agree
to cooperate with the Issuer to effect such transfers;
 
(v)         the proceeds of such sale, net of any commissions, expenses and
taxes due in connection with such sale shall be remitted to us; and
 
(vi)        the terms and conditions of any sale under this sub-section shall be
determined in the sole discretion of the Issuer, and none of the Issuer, the
Trustee or the Collateral Manager shall be liable to us as a result of any such
sale or the exercise of such discretion.
 
 
B-5-3

--------------------------------------------------------------------------------

 
 
Required Notification and Agreement.  We hereby agree that we (a) will inform
the Trustee of any proposed transfer by us of all or a specified portion of the
Subordinated Notes and (b) will not initiate any such transfer after we have
been informed by the Issuer or the Transfer Agent in writing that such transfer
would cause the 25% Limitation to be exceeded.  We hereby agree and acknowledge
that after the Trustee effects any permitted transfer of Subordinated Notes
owned by us to a Benefit Plan Investor or a Controlling Person or receives
notice of any such permitted change of status, the Trustee shall include such
Subordinated Notes in future calculations of the 25% Limitation made pursuant
hereto unless subsequently notified that such Subordinated Notes (or such
portion), as applicable, would no longer be deemed to be held by Benefit Plan
Investors or Controlling Persons.
 
8.           Continuing Representation; Reliance.  We acknowledge and agree that
the representations contained in this Certificate shall be deemed made on each
day from the date we make such representations through and including the date on
which we dispose of our interests in the Subordinated Notes.  We understand and
agree that the information supplied in this Certificate will be used and relied
upon by the Issuer and the Trustee to determine that any subsequent transfer of
the Subordinated Notes in accordance with the Indenture does not violate the 25%
Limitation.
 
9.           Further Acknowledgement and Agreement.  We acknowledge and agree
that (i) all of the assurances contained in this Certificate are for the benefit
of the Issuer, the Trustee and the Collateral Manager as third party
beneficiaries hereof, (ii) copies of this Certificate and any information
contained herein may be provided to the Issuer, the Trustee, the Collateral
Manager, affiliates of any of the foregoing parties and to each of the foregoing
parties’ respective counsel for purposes of making the determinations described
above and (iii) any acquisition or transfer of the Subordinated Notes by us that
is not in accordance with the provisions of this Certificate shall be null and
void from the beginning, and of no legal effect.
 
10.         Future Transfer Requirements.
 
Transferee Letter and its Delivery.  We acknowledge and agree that we may not
transfer any Certificated Subordinated Notes to any Person unless the Trustee
has received a certificate substantially in the form of this Certificate.  Any
attempt to transfer in violation of this section will be null and void from the
beginning, and of no legal effect.
 
Note:  Unless you are notified otherwise, the name and address of the Trustee is
as follows:
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
[The remainder of this page has been intentionally left blank.]

 
B-5-4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate.
 
________________________ [Insert Purchaser’s Name]
 
By:
Name:
Title:
Dated:
 
This Certificate relates to U.S.$_________ of Subordinated Notes

 
B-5-5

--------------------------------------------------------------------------------

 

EXHIBIT B-6
 
FORM OF TRANSFEREE CERTIFICATE OF RULE 144A
GLOBAL SECURED NOTE
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
 
Re:
Golub Capital BDC 2010-1 LLC (the “Issuer”) Class [A][B] Notes due 2021

 
Reference is hereby made to the Indenture dated as of July [__], 2010 (the
“Indenture”), among the Issuer and U.S. Bank National Association, as
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given them in the Indenture.
 
This letter relates to ___________ Aggregate Outstanding Amount of the Class
[A][B] Notes (the “Notes”), which are to be transferred to the undersigned
transferee (the “Transferee”) in the form of a Rule 144A Global Secured Note
representing Class [A][B] Notes of such Class pursuant to Section 2.5(f) of the
Indenture.
 
In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.
 
In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a Qualified Purchaser and a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act, and is acquiring the Notes in reliance on the exemption from Securities Act
registration provided by Rule 144A thereunder.
 
The Transferee further represents, warrants and agrees as follows:
 
1.           In connection with the purchase of such Notes: (A) none of the
Issuer, the Collateral Manager, the Initial Purchaser, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Collateral Manager, the Trustee, the Collateral Administrator
or the Initial Purchaser or any of their respective Affiliates other than any
statements in the final offering circular with respect to such Notes, as
supplemented, and such Transferee has read and understands the final offering
circular, as supplemented; (C) the Transferee has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisers to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
this Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Issuer, the Collateral Manager, the Trustee, the Collateral Administrator or the
Initial Purchaser or any of their respective Affiliates; (D) the Transferee is
both (x) a Qualified Institutional Buyer and (y) a Qualified Purchaser (for
purposes of Section 3(c)(7) of the Investment Company Act) or an entity owned
exclusively by Qualified Purchasers; (E) the Transferee is acquiring its
interest in such Notes for its own account; (F) the Transferee was not formed
for the purpose of investing in such Notes; (G) the Transferee understands that
the Issuer may receive a list of participants holding interests in the Notes
from one or more book-entry depositories; (H) the Transferee will hold and
transfer at least the minimum denomination of such Notes; (I) the Transferee is
a sophisticated investor and is purchasing the Notes with a full understanding
of all the terms, conditions and risks thereof, and is capable of and willing to
assume those risks; (J) the Transferee will provide notice of the relevant
transfer restrictions to subsequent transferees; and (K) if the Transferee is
not a U.S. person, it is not acquiring any Note as part of a plan to reduce,
avoid or evade U.S. federal income tax.
 
 
B-6-1

--------------------------------------------------------------------------------

 
 
2.           The Transferee understands that such Notes are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future the Transferee
decides to offer, resell, pledge or otherwise transfer such Notes, such Notes
may be offered, resold, pledged or otherwise transferred only in accordance with
the provisions of this Indenture and the legend on such Notes.  The Transferee
acknowledges that no representation has been made as to the availability of any
exemption under the Securities Act or any state securities laws for resale of
the Notes.  The Transferee understands that the Issuer has not been registered
under the Investment Company Act, and that the Issuer is exempt from
registration as such by virtue of Rule 3a-7 and Section 3(c)(7) of the
Investment Company Act.
 
3.           The Transferee will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in Section 2.5 of the Indenture, including the
Exhibits referenced therein.
 
4.           It represents, warrants and agrees that (a) if it is, or is acting
on behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt prohibited transaction under Section 406 of ERISA or Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”), and (b) if
it is a governmental, church, non-U.S. or other plan which is subject to any
state, local, other federal or non-U.S. law or regulation that is substantially
similar to the prohibited transaction provisions of Section 406 of ERISA or
Section 4975 of the Code (any such law or regulation an “Other Plan Law”), its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt violation of any such Other Plan Law.
 
5.           It agrees not to seek to commence in respect of the Issuer or the
Depositor, or cause the Issuer or the Depositor to commence, a bankruptcy
proceeding before a year and a day has elapsed since the payment in full to the
holders of the Secured Notes issued pursuant to the Indenture or, if longer, the
applicable preference period then in effect.
 
 
B-6-2

--------------------------------------------------------------------------------

 
 
6.           It will treat its Notes as debt of the Issuer for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.
 
7.           It is ______ (check if applicable) a “United States person” within
the meaning of Section 7701(a)(30) of the Code, and a properly completed and
signed Internal Revenue Service Form W-9 (or applicable successor form) is
attached hereto; or ______ (check if applicable) not a “United States person”
within the meaning of Section 7701(a)(30) of the Code, and a properly completed
and signed applicable Internal Revenue Service Form W-8 (or applicable successor
form) is attached hereto.  It understands and acknowledges that failure to
provide the Issuer or the Trustee with the applicable tax certifications or the
failure to meet its Noteholder Reporting Obligations may result in withholding
or back-up withholding from payments to it in respect of the Notes.
 
8.           If it is not a “United States person” (as defined in Section
7701(a)(30) of the Code), it hereby represents that (i) either (A) it is not a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), or (B) it is a person that is eligible for benefits under an income
tax treaty with the United States that eliminates U.S. federal income taxation
of U.S. source interest not attributable to a permanent establishment in the
United States, and (ii) it is not purchasing the Notes in order to reduce its
U.S. federal income tax liability pursuant to a tax avoidance plan.
 
9.           It hereby agrees to provide the Issuer and Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether it
is a United States person as defined in Section 7701(a)(30) of the Code (a
“United States person”) or a United States owned foreign entity as described in
Section 1471(d)(3) of the Code (a “United States owned foreign entity”) and (ii)
any additional information that the Issuer or its agent requests in connection
with Sections 1471-1474 of the Code.  If it is a United States person or a
United States owned foreign entity that is a holder or beneficial owner of Notes
or an interest therein as of March 18, 2012, or that acquires an interest in
Notes after March 18, 2012, it also hereby agrees to (x) provide the Issuer and
Trustee its name, address, U.S. taxpayer identification number and any other
information requested by the Issuer or its agent upon request and by March 18,
2012, or, if such holder or beneficial owner acquires an interest in the Notes
after that date, by the date it acquires such interest and (y) update any such
information provided in clause (x) promptly upon learning that any such
information previously provided has become obsolete or incorrect or is otherwise
required.  It understands and acknowledges that the Issuer may provide such
information and any other information concerning its investment in the Notes to
the U.S. Internal Revenue Service.  It understands and acknowledges that the
Issuer has the right, under the Indenture, to compel any beneficial owner of an
interest in the Notes that fails to comply with the foregoing requirements to
sell its interest in such Notes, or may sell such interest on behalf of such
owner.
 
10.        To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to
the Trustee, impose additional transfer restrictions on the Notes to comply with
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance.
 
 
B-6-3

--------------------------------------------------------------------------------

 
 
11.         It understands that the Issuer, the Trustee, the Initial Purchaser
and their respective counsel will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance.
 
 
B-6-4

--------------------------------------------------------------------------------

 
 
Name of Purchaser:
 
Dated:
     
 
 
By:
 
Name:
 
Title:
 

 
Aggregate Outstanding Amount of Notes:  U.S.$
 
cc:
Golub Capital BDC 2010-1 LLC

 
150 South Wacker Drive, Suite 800

 
Chicago, Illinois 60606

 
Facsimile Number:  (312) 201-9167

 
Attention:  David Golub

 
 
B-6-5

--------------------------------------------------------------------------------

 

EXHIBIT B-7
 
FORM OF TRANSFEREE CERTIFICATE OF REGULATION S GLOBAL SECURED NOTE
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone


 
Re:
Golub Capital BDC 2010-1 LLC (the “Issuer”) Class [A][B] Notes due 2021

 
Reference is hereby made to the Indenture dated as of July [__], 2010 (the
“Indenture”), among the Issuer and U.S. Bank National Association, as
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given them in the Indenture.
 
This letter relates to ___________ Aggregate Outstanding Amount of the Class
[A][B] Notes (the “Notes”), which are to be transferred to the undersigned
transferee (the “Transferee”) in the form of a Regulation S Global Secured Note
of such Class pursuant to Section 2.5(f) of the Indenture.
 
In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the “Securities Act”) and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.
 
In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Issuer and its counsel that it is a Qualified Purchaser, is a
person that is not a “U.S. Person” as defined in Regulation S under the
Securities Act, and is acquiring the Notes in an offshore transaction (as
defined in Regulation S) in reliance on the exemption from Securities Act
registration provided by Regulation S.
 
The Transferee further represents, warrants and agrees as follows:
 
1.           In connection with the purchase of such Notes: (A) none of the
Issuer, the Collateral Manager, the Initial Purchaser, the Trustee, the
Collateral Administrator or any of their respective Affiliates is acting as a
fiduciary or financial or investment adviser for the Transferee; (B) the
Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Collateral Manager, the Trustee, the Collateral Administrator
or the Initial Purchaser or any of their respective Affiliates other than any
statements in the final offering circular for such Notes, as supplemented, and
such Transferee has read and understands the final offering circular, as
supplemented; (C) the Transferee has consulted with its own legal, regulatory,
tax, business, investment, financial and accounting advisers to the extent it
has deemed necessary and has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to this
Indenture) based upon its own judgment and upon any advice from such advisers as
it has deemed necessary and not upon any view expressed by the Issuer, the
Collateral Manager, the Trustee, the Collateral Administrator or the Initial
Purchaser or any of their respective Affiliates; (D) the Transferee is not a
U.S. Person and is acquiring such Notes in an offshore transaction (as defined
in Regulation S) in reliance on the exemption from registration provided by
Regulation S; (E) the Transferee is acquiring its interest in such Notes for its
own account; (F) the Transferee was not formed for the purpose of investing in
such Notes; (G) the Transferee understands that the Issuer may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories; (H) the Transferee will hold and transfer at least the minimum
denomination of such Notes; (I) the Transferee is a sophisticated investor and
is purchasing the Notes with a full understanding of all the terms, conditions
and risks thereof, and is capable of and willing to assume those risks; (J) the
Transferee will provide notice of the relevant transfer restrictions to
subsequent transferees; and (K) if the Transferee is not a U.S. person, it is
not acquiring any Note as part of a plan to reduce, avoid or evade U.S. federal
income tax.
 
 
B-7-1

--------------------------------------------------------------------------------

 

2.           The Transferee understands that such Notes are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future the Transferee
decides to offer, resell, pledge or otherwise transfer such Notes, such Notes
may be offered, resold, pledged or otherwise transferred only in accordance with
the provisions of this Indenture and the legend on such Notes.  The Transferee
acknowledges that no representation has been made as to the availability of any
exemption under the Securities Act or any state securities laws for resale of
the Notes.  The Transferee understands that the Issuer has not been registered
under the Investment Company Act, and that the Issuer is exempt from
registration as such by virtue of Rule 3a-7 and Section 3(c)(7) of the
Investment Company Act.
 
3.           The Transferee is aware that, except as otherwise provided in the
Indenture, the Notes being sold to it, if any, in reliance on Regulation S will
be represented by one or more Regulation S Global Class [A][B] Notes, and that
beneficial interests therein may be held only through Euroclear or Clearstream.
 
4.           The Transferee will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in Section 2.5 of the Indenture, including the
Exhibits referenced therein.
 
5.           It represents, warrants and agrees that (a) if it is, or is acting
on behalf of, a Benefit Plan Investor, as defined in Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt prohibited transaction under Section 406 of ERISA or Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”), and (b) if
it is a governmental, church, non-U.S. or other plan which is subject to any
state, local, other federal or non-U.S. law or regulation that is substantially
similar to the prohibited transaction provisions of Section 406 of ERISA or
Section 4975 of the Code (any such law or regulation an “Other Plan Law”), its
acquisition, holding and disposition of such Notes will not constitute or result
in a non-exempt violation of any such Other Plan Law.
 
 
B-7-2

--------------------------------------------------------------------------------

 
 
6.           It agrees not to seek to commence in respect of the Issuer or the
Depositor, or cause the Issuer or the Depositor to commence, a bankruptcy
proceeding before a year and a day has elapsed since the payment in full to the
holders of the Secured Notes issued pursuant to the Indenture or, if longer, the
applicable preference period then in effect.
 
7.           It will treat its Notes as debt of the Issuer for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.
 
8.           It is not a “United States person” within the meaning of Section
7701(a)(30) of the Code, and a properly completed and signed applicable Internal
Revenue Service Form W-8 (or applicable successor form) is attached hereto.  It
understands and acknowledges that failure to provide the Issuer or the Trustee
with the applicable tax certifications or the failure to meet its Noteholder
Reporting Obligations may result in withholding or back-up withholding from
payments to it in respect of the Notes.
 
9.           It hereby represents that (i) either (A) it is not a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business (within the meaning of Section 881(c)(3)(A) of the Code), or
(B) it is a person that is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation of U.S. source
interest not attributable to a permanent establishment in the United States, and
(ii) it is not purchasing the Notes in order to reduce its U.S. federal income
tax liability pursuant to a tax avoidance plan.
 
10.         It hereby agrees to provide the Issuer and Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether it
is a United States person as defined in Section 7701(a)(30) of the Code (a
“United States person”) or a United States owned foreign entity as described in
Section 1471(d)(3) of the Code (a “United States owned foreign entity”) and (ii)
any additional information that the Issuer or its agent requests in connection
with Sections 1471-1474 of the Code.  If it is a United States person or a
United States owned foreign entity that is a holder or beneficial owner of Notes
or an interest therein as of March 18, 2012, or that acquires an interest in
Notes after March 18, 2012, it also hereby agrees to (x) provide the Issuer and
Trustee its name, address, U.S. taxpayer identification number and any other
information requested by the Issuer or its agent upon request and by March 18,
2012, or, if such holder or beneficial owner acquires an interest in the Notes
after that date, by the date it acquires such interest and (y) update any such
information provided in clause (x) promptly upon learning that any such
information previously provided has become obsolete or incorrect or is otherwise
required.  It understands and acknowledges that the Issuer may provide such
information and any other information concerning its investment in the Notes to
the U.S. Internal Revenue Service.  It understands and acknowledges that the
Issuer has the right, under the Indenture, to compel any beneficial owner of an
interest in the Notes that fails to comply with the foregoing requirements to
sell its interest in such Notes, or may sell such interest on behalf of such
owner.
 
 
B-7-3

--------------------------------------------------------------------------------

 

11.         To the extent required by the Issuer, as determined by the Issuer or
the Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to
the Trustee, impose additional transfer restrictions on the Notes to comply with
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance.
 
13.         It understands that the Issuer, the Trustee, the Initial Purchaser
and their respective counsel will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance.
 
 
B-7-4

--------------------------------------------------------------------------------

 
 
Name of Purchaser:
 
Dated:
     
 
 
By:
 
Name:
 
Title:
 

 
Aggregate Outstanding Amount of Notes:  U.S.$__________
 
cc:
Golub Capital BDC 2010-1 LLC

 
150 South Wacker Drive, Suite 800

 
Chicago, Illinois 60606

 
Facsimile Number:  (312) 201-9167

 
Attention:  David Golub

 
 
B-7-5

--------------------------------------------------------------------------------

 
EXHIBIT C
 
CALCULATION OF LIBOR
 
“LIBOR” with respect to the Secured Notes, for any Interest Accrual Period will
equal (a) the rate appearing on the Reuters Screen for deposits with a term of
three months; provided that LIBOR for the first Interest Accrual Period will
equal the rate determined by interpolating between the rate appearing on the
Reuters Screen for deposits with a term of six (6) months and the rate appearing
on the Reuters Screen for deposits with a term of seven (7) months or (b) if
such rate is unavailable at the time LIBOR is to be determined, LIBOR shall be
determined on the basis of the rates at which deposits in U.S. Dollars are
offered by four major banks in the London market selected by the Calculation
Agent after consultation with the Collateral Manager (the “Reference Banks”) at
approximately 11:00 a.m., London time, on the Interest Determination Date to
prime banks in the London interbank market for a period approximately equal to
such Interest Accrual Period and an amount approximately equal to the Aggregate
Outstanding Amount of the Secured Notes.  The Calculation Agent will request the
principal London office of each Reference Bank to provide a quotation of its
rate.  If at least two such quotations are provided, LIBOR shall be the
arithmetic mean of such quotations (rounded upward to the next higher
1/100).  If fewer than two quotations are provided as requested, LIBOR with
respect to such Interest Accrual Period will be the arithmetic mean of the rates
quoted by three major banks in New York, New York selected by the Calculation
Agent after consultation with the Collateral Manager at approximately 11:00
a.m., New York Time, on such Interest Determination Date for loans in U.S.
Dollars to leading European banks for a term approximately equal to such
Interest Accrual Period and an amount approximately equal to the Aggregate
Outstanding Amount of the Secured Notes.  If the Calculation Agent is required
but is unable to determine a rate in accordance with at least one of the
procedures described above, LIBOR will be LIBOR as determined on the previous
Interest Determination Date.  “LIBOR”, when used with respect to a Collateral
Obligation, means the “libor” rate determined in accordance with the terms of
such Collateral Obligation.
 
“Reuters Screen” means Reuters Page LIBOR01 (or such other page that may replace
that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg Financial Markets Commodities News as of 11:00 a.m.,
London time, on the Interest Determination Date.
 
 
C-1

--------------------------------------------------------------------------------

 
 

EXHIBIT D
 
FORM OF BENEFICIAL OWNER CERTIFICATE
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
U.S. Bank National Association, as Collateral Administrator
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
Golub Capital BDC 2010-1 LLC
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Facsimile Number:  (312) 201-9167
Attention:  David Golub
 
 
Re:
Notices, Reports and Other Communications Prepared Pursuant to the Indenture,
dated as of July [__], 2010, among Golub Capital BDC 2010-1 LLC and U.S. Bank
National Association (the “Indenture”)

 
Ladies and Gentlemen:
 
The undersigned hereby certifies that it is the beneficial owner of
U.S.$__________ in original principal amount of the [Class A Senior Secured
Floating Rate Notes due 2021 of Golub Capital BDC 2010-1 LLC] [Class B Senior
Secured Floating Rate Notes due 2021 of Golub Capital BDC 2010-1 LLC]
[Subordinated Notes due 2021 of Golub Capital BDC 2010-1 LLC] and hereby
requests the Collateral Administrator and the Trustee grant it access to or
deliver to it, as applicable, and as and when granted or delivered to any Holder
or Noteholder under the Indenture, all notices, reports or other communications
required to be delivered to any Holder or Noteholder under the Indenture or any
Transaction Document and to treat it as a “Beneficial Owner” for all purposes
under the Indenture and Transaction Documents.  Capitalized terms used but not
defined herein shall have the meaning given them in the Indenture.
 
In consideration of the physical or electronic signature hereof by the
beneficial owner, the Issuer, the Trustee, the Collateral Manager, or their
respective agents may from time to time communicate or transmit to the
beneficial owner (a) information upon the request of the beneficial owner
pursuant to the Indenture and (b) other information or communications marked or
otherwise identified as confidential (collectively, but subject to the following
sentence, “Confidential Information”). Confidential Information relating to the
Issuer shall not include, however, any information that (i) was publicly known
or otherwise known to the beneficial owner prior to the time of such
communication or transmission; (ii) subsequently becomes publicly known through
no act or omission by the beneficial owner or any Person acting on behalf of
beneficial owner; (iii) otherwise is known or becomes known to the beneficial
owner other than (x) through disclosure by the Issuer or (y) to the knowledge of
the beneficial owner after reasonable inquiry, as a result of the breach of a
fiduciary duty to the Issuer or a contractual duty to the Issuer; or (iv) is
allowed to be treated as non-confidential by consent of the Issuer.
 
 
D-1

--------------------------------------------------------------------------------

 
 
The beneficial owner will maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the beneficial owner in
good faith to protect Confidential Information of third parties delivered to the
beneficial owner; provided that the beneficial owner may deliver or disclose
Confidential Information to: (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates who agree to hold confidential the Confidential
Information substantially in accordance with these terms and to the extent such
disclosure is reasonably required for the administration of the matters
contemplated hereby or the investment represented by the Notes; (ii) its legal
advisors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with these
terms and to the extent such disclosure is reasonably required for the matters
contemplated hereby or the investment represented by the Notes; (iii) any other
Holder, or any of the other parties to the Indenture, the Collateral Management
Agreement or the Collateral Administration Agreement; (iv) any Person of the
type that would be, to such Person’s knowledge, permitted to acquire Notes in
accordance with the requirements of Section 2.5 of the Indenture to which such
Person sells or offers to sell any such Note or any part thereof (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by these provisions); (v) any other Person from which such former
Person offers to purchase any security of the Issuer (if such other Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by these provisions; (vi) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person;
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with these provisions; (viii) Moody’s or
S&P; (ix) any other Person with the consent of the Issuer and the Collateral
Manager; or (x) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any law, rule, regulation
or order applicable to such Person, (B) in response to any subpoena or other
legal process upon prior notice to the Issuer (unless prohibited by applicable
law, rule, order or decree or other requirement having the force of law), (C) in
connection with any litigation to which such Person is a party upon prior notice
to the Issuer (unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law) or (D) if an Event of Default has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Notes or the
Indenture.  The beneficial owner agrees that it shall use the Confidential
Information for the sole purpose of making an investment in the Notes or
administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
it any Confidential Information in violation of these provisions.  In the event
of any required disclosure of the Confidential Information by the beneficial
owner, it hereby agrees to use reasonable efforts to protect the confidentiality
of the Confidential Information.
 
 
D-2

--------------------------------------------------------------------------------

 

Submission of this certificate bearing the beneficial owner’s physical or
electronic signature shall constitute effective delivery hereof.  This
certificate shall be construed in accordance with, and this certificate and all
matters arising out of or relating in any way whatsoever (whether in contract,
tort or otherwise) to this certificate shall be governed by, the law of the
State of New York.
 
[SIGNATURE PAGE FOLLOWS]
 
D-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed this ____ day of ____________, ______.
 

 
[NAME OF BENEFICIAL OWNER]
     
By:
  
   
  Name:
     
  Title:
Authorized Signatory



Name:
Address:
City, State, ZIP:
Attention:
Telephone:
Facsimile:
Email:
 
 
D-4

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF DIRECTION OF ISSUER
 
U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
U.S. Bank National Association, as Collateral Administrator
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
 
Re:
Reinvestment Amounts Pursuant to Section 11.1(e) of the Indenture referred to
below.

 
Ladies and Gentlemen:
 
Reference is made to the Indenture, dated as of July [__], 2010, among Golub
Capital BDC 2010-1 LLC and U.S. Bank National Association (as amended,
supplemented or otherwise modified from time to time, the
“Indenture”).  Capitalized terms used herein without definition have the same
meanings given to such terms in the Indenture.
 
The undersigned hereby (i) directs the Trustee to deposit an amount equal to
___% of the amount that would otherwise be distributed to it on the Payment Date
falling on _______________ pursuant to clause (I) of Section 11.1(a)(i) of the
Indenture into the Principal Collection Subaccount, (ii) agrees that such
deposit will be deemed to constitute payment of such amount for purposes of all
distributions from the Payment Account to be made on such Payment Date and (iii)
agrees that such amounts will actually be paid to the undersigned after such
Payment Date, without interest thereon and solely to the extent of Principal
Proceeds available therefor as provided in Section 11.1(a)(ii) of the Indenture
or proceeds in respect of the Assets available therefor as provided in Section
11.1(a)(iii) of the Indenture, as applicable.  For purposes of payments to be
made as described in clause (iii) above, please use the following wire transfer
instructions, unless otherwise instructed by the undersigned after the date
hereof:
 
[insert wire transfer instructions]


[SIGNATURE PAGE FOLLOWS]
 
E-1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
this ____ day of ____________, ______.
 

 
GOLUB CAPITAL BDC 2010-1 LLC
       
By:
Golub Capital BDC, Inc., its designated manager
         
By:
  
   
Name:
   
Title:

 
 
E-2

--------------------------------------------------------------------------------

 

EXHIBIT F
 
[RESERVED]
 
 
F-1

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF WEIGHTED AVERAGE S&P RECOVERY RATE NOTICE
 


U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
U.S. Bank National Association, as Collateral Administrator
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone
 
Standard & Poor’s
55 Water Street, 41st Floor
New York, New York 10041-0003
Attention: Asset Backed-CBO/CDO Surveillance
 
 
Re:
Weighted Average S&P Recovery Rate Notice Pursuant to Section 7.18(h) of the
Indenture referred to below.

 
Ladies and Gentlemen:
 
Reference is made to the Indenture, dated as of July [__], 2010, among Golub
Capital BDC 2010-1 LLC and U.S. Bank National Association (as amended,
supplemented or otherwise modified from time to time, the
“Indenture”).  Capitalized terms used herein without definition have the same
meanings given to such terms in the Indenture.
 
1.           Pursuant to Section 7.18(h) of the Indenture, the Collateral
Manager hereby notifies the Trustee and the Collateral Administrator that the
Weighted Average S&P Recovery Rate that shall apply to the Collateral
Obligations for purposes of determining compliance with the Minimum Weighted
Average S&P Recovery Rate Test is, with respect to the AAA:  ___________; with
respect to the AA: __________; with respect to the A: __________.
 
2.           The Collateral Manager hereby requests that such election be made
effective on the following date: _____________.
 
3.           The Collateral Manager hereby certifies that all conditions
applicable to the election of a different Weighted Average S&P Recovery Rate to
apply to the Collateral Obligations have been satisfied as of the date hereof.
 
 
G-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
this ____ day of ____________, ______.
 

 
GC ADVISORS LLC, as the Collateral
 
Manager
     
By:
  
   
  Name:
   
  Title:

 
 
G-2

--------------------------------------------------------------------------------

 

 
EXHIBIT H



FORM OF PORTFOLIO ACQUISITION AND DISPOSITION CERTIFICATE
(Acquisitions and Dispositions Pursuant to Section 12.1 or 12.2 of the
Indenture)


U.S. Bank National Association, as Trustee
One Federal Street - 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone


 
Re:
Sale/Purchase of Collateral Obligation or Equity Security

 
I.           Direction
 
Pursuant to the Indenture, dated as of July [__], 2010 (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Indenture”), among Golub Capital BDC 2010-1 LLC, as the issuer (the “Issuer”),
and U.S. Bank National Association, as the trustee (the “Trustee”), you are
hereby directed to complete the transaction described below involving [insert
description of transaction].  Capitalized terms used but not defined herein
shall have the meanings given such terms in the Indenture.
 
This serves as an Issuer Order and Issuer Request from the Collateral Manager in
connection with the transaction indicated below: [Check all that apply]
 
 
o
Sale of any Collateral Obligation or Equity Security.   Pursuant to Section 12.1
of the Indenture and this Issuer Order and Issuer Request, you are hereby
directed to sell the Collateral Obligation or Equity Security described
above.  Upon such sale, the Schedule of Collateral Obligations shall be deemed
amended to reflect the release of the Collateral Obligation or Equity Security.

 
 
o
Purchase or Acquisition of any Collateral Obligation after Closing
Date.   Pursuant to Section 12.2 of the Indenture and this Issuer Order and
Issuer Request, you are hereby directed to purchase the Collateral Obligation
described above and this Issuer Order and Issuer Request is deemed an Officer’s
certificate of the Collateral Manager, upon which you may conclusively rely,
that this purchase complies with Section 12.2 and Section 12.4 of the
Indenture.  Upon such purchase, the Schedule of Collateral Obligations shall be
deemed amended to reflect the inclusion of the Collateral Obligation.

 
II.           Certification
 
The undersigned, an Officer of the Collateral Manager, hereby certifies on
behalf of the Issuer that the [sale][acquisition] of [insert description of
Collateral Obligation], complies with the Portfolio Acquisition and Disposition
Requirements including each of the following:
 
a.           if a Collateral Obligation is being acquired by the Issuer, such
Collateral Obligation is an Eligible Asset;
 
 
H-1

--------------------------------------------------------------------------------

 
 
b.           if a Collateral Obligation is being acquired or disposed of, such
Collateral Obligation is being acquired or disposed of in accordance with the
terms and conditions set forth in the Indenture, including, but not limited to,
Article XII of the Indenture;
 
c.           if a Collateral Obligation is being acquired or disposed of, the
acquisition or disposition of the Collateral Obligation does not result in a
reduction or withdrawal of the current rating on any Class of Secured Notes then
Outstanding with respect to which a Rating Agency has previously issued a
rating; and
 
d.           if a Collateral Obligation is being acquired or disposed of, such
Collateral Obligation is not being acquired or disposed of for the primary
purpose of recognizing gains or decreasing losses resulting from market value
changes.
 
The undersigned certifies that this Certificate, delivered by the Collateral
Manager on behalf of the Issuer, is substantially in the form of Exhibit H to
the Indenture and that foregoing requirements, listed here and in the Indenture,
are satisfied and that the representations and warranties contained in Section
3.1(viii) of the Indenture are true and correct as of the date of this
certificate. The undersigned further certifies that this Certificate is sent not
later than settlement date of the acquisition or disposition.
 
III.           Purpose of Sale or Acquisition
 
The primary purpose of the [sale][acquisition] is to [select one of the items
below]:
 
[Acquire/sell Collateral Obligation prior to the Effective Date]
[Comply with or maintain and improve Investment Criteria]
[Comply with the Concentration Limitations]
[Comply with Eligible Asset requirements]
[Purchase prior to the Effective Date in accordance with terms and conditions of
the Indenture for the purpose of meeting the Target Initial Par Condition]
[Sale prior to the Effective Date for credit related (not value related)
reasons—Defaulted Obligation in accordance with the terms and conditions of the
Indenture ]
[Sale prior to the Effective Date for credit related (not value related)
reasons— Credit Risk Obligation in accordance with the terms and conditions of
the Indenture]
[Sale prior to the Effective Date for credit related (not value related)
reasons—Sale of Equity Security in accordance with the terms and conditions of
the Indenture]
[Purchase prior to the Effective Date in accordance with the terms and
conditions of the Indenture for the purpose of maintaining the Reinvestment
Target Par Balance]
[Sale during the Reinvestment Period for credit related (not value related)
reasons—Defaulted Obligation in accordance with the terms and conditions of the
Indenture]
[Sale during the Reinvestment Period for credit related (not value related)
reasons—Sale of Credit Risk Obligation in accordance with the terms and
conditions of the Indenture]
[Sale during the Reinvestment Period for credit related (not value related)
reasons—Sale of Equity Security in accordance with the terms and conditions of
the Indenture]
[Other – Please Specify].
 
H-2

--------------------------------------------------------------------------------


  
IV.           Calculations
 
[If applicable, provide calculations used in determining compliance with Section
12.1 – “Sales of Collateral Obligations” or Section 12.2 – “Purchase of
Additional Collateral Obligations.”]
 
[Remainder of Page Intentionally Left Blank]
 
 
H-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
this ____ day of ____________, ______.



 
GC ADVISORS LLC,
 
as the Collateral Manager on behalf of the Issuer
     
By:
  
   
Name:
   
Title:

 
 
H-4

--------------------------------------------------------------------------------

 

 
EXHIBIT I



FORM OF NOTICE OF SUBSTITUTION OR REPURCHASE
(Optional Repurchases or Substitutions Pursuant to Section 12.3 of the
Indenture)


U.S. Bank National Association, as Trustee
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention:  Jeffrey Stone


Golub Capital BDC 2010-1 Holdings LLC, as the Depositor
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Attention:  David Golub


Golub Capital BDC 2010-1 LLC, as the Issuer
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Attention:  David Golub


GC Advisors LLC, as the Collateral Manager
150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Attention:  David Golub


 
Re:
[Substitution][Repurchase] of Collateral Obligation

 
I.           Notification
 
Pursuant to the Indenture, dated as of July [__], 2010 (such agreement as
amended, modified, waived, supplemented or restated from time to time, the
“Indenture”), among Golub Capital BDC 2010-1 LLC, as the issuer (the “Issuer”),
and U.S. Bank National Association, as the trustee (the “Trustee”), Golub
Capital BDC, Inc. (the “Originator”) hereby notifies you that it intends to
[substitute a Collateral Obligation pursuant to Section 12.3(a) of the
Indenture][repurchase a Collateral Obligation pursuant to Section 12.3(b) of the
Indenture].  Capitalized terms used but not defined herein shall have the
meanings given such terms in the Indenture.
 
Pursuant to Section 12.3 of the Indenture, the Originator hereby states that:
 
The Collateral Obligation to be [substituted]
 
[repurchased] is:
[__________________________________]
   
The reason for such [substitution][repurchase] is:
[__________________________________]
   
The Transfer Deposit Amount with respect
 
to the Collateral Obligation is:
[__________________________________]


 
I-1

--------------------------------------------------------------------------------

 
 
Upon such [substitution][repurchase], the Schedule of Collateral Obligations
shall be deemed amended to reflect the [substitution][inclusion] of the
Collateral Obligation.
 
II.           Certification
 
The undersigned, an Officer of the Collateral Manager, hereby certifies on
behalf of the Issuer that the [substitution][repurchase] of [insert description
of Collateral Obligation], complies with the Portfolio Acquisition and
Disposition Requirements including each of the following:
 
a.           if a Collateral Obligation is being acquired by the Issuer, such
Collateral Obligation is an Eligible Asset;
 
b.           if a Collateral Obligation is being acquired or disposed of, such
Collateral Obligation is being acquired or disposed of in accordance with the
terms and conditions set forth in the Indenture, including, but not limited to,
Article XII of the Indenture;
 
c.           if a Collateral Obligation is being acquired or disposed of, the
acquisition or disposition of the Collateral Obligation does not result in a
reduction or withdrawal of the current rating on any Class of Secured Notes then
Outstanding with respect to which a Rating Agency has previously issued a
rating; and
 
d.           if a Collateral Obligation is being acquired or disposed of, such
Collateral Obligation is not being acquired or disposed of for the primary
purpose of recognizing gains or decreasing losses resulting from market value
changes.
 
The undersigned certifies that this Certificate, delivered by the Collateral
Manager on behalf of the Issuer, is substantially in the form of Exhibit I in
the Indenture and that foregoing requirements, listed here and in the Indenture,
are satisfied and that the representations and warranties contained in Section
3.1(viii) of the Indenture are true and correct as of the date of this
certificate. The undersigned further certifies that this Certificate is sent not
later than settlement date of the acquisition or disposition.
 
III.           Calculations


[If applicable, provide calculations used in determining compliance with Section
12.3 – “Optional Repurchase or Substitution of Collateral Obligations,”
including the Repurchase and Substitution Limit as defined in Section 12.3(c) of
the Indenture.]

[Remainder of Page Intentionally Left Blank]
 
 
I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this notice to be duly executed
this ____ day of ____________, ______.



 
GOLUB CAPITAL BDC, INC.,
 
as the Originator
     
By:
  
   
Name:
   
Title:
     
GC ADVISORS LLC,
 
as the Collateral Manager on behalf of the Issuer
     
By:
  
   
Name:
   
Title:

 
 
I-3

--------------------------------------------------------------------------------

 